Exhibit 10.3

EXECUTION VERSION

SECOND AMENDMENT

SECOND AMENDMENT, dated as of June 11, 2015 (this “2015 Amendment”), in respect
of (i) the Amended and Restated Term Loan Credit Agreement originally dated as
of November 9, 2012 (as first amended and restated on November 19, 2013 and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among McJunkin Red Man Corporation, as borrower (the
“Borrower”), MRC Global Inc., the Subsidiary Guarantors party thereto, U.S. Bank
National Association, as Collateral Trustee (in such capacity, the “Collateral
Trustee”), the lending institutions party thereto from time to time, as Lenders,
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other parties party thereto, (ii) the Security
Agreement, dated as of November 9, 2012 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Security Agreement”), among the
Borrower, the other grantors party thereto and the Collateral Trustee for the
benefit of the Lenders, (iii) the Term Loan Pledge Agreement, dated as of
November 9, 2012 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Pledge Agreement”), among the pledgors party thereto and the
Collateral Trustee for the benefit of the Lenders, and (iv) the Collateral Trust
Agreement, dated as of November 9, 2012 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Collateral Trust Agreement”), among the
Borrower, the other Credit Parties party thereto, the Administrative Agent, the
other Secured Debt Representatives (as defined therein) and the Collateral
Trustee.

WHEREAS, the Borrower desires to effect certain amendments and modifications to
the Credit Agreement, the Security Agreement, the Pledge Agreement, the
Intercreditor Agreement and the Collateral Trust Agreement, in each case where
applicable as agreed or otherwise consented to by the Required Lenders;

WHEREAS, the parties hereto have agreed to amend the Credit Agreement, the
Security Agreement, the Pledge Agreement and the Collateral Trust Agreement as
hereinafter provided;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in (i) the Credit Agreement shall, after the 2015 Amendment Effective
Date, refer to the Credit Agreement as amended by the Credit Agreement
Amendments (as defined below) pursuant to this 2015 Amendment (the “Amended
Credit Agreement”), (ii) the Security Agreement shall, after the 2015 Amendment
Effective Date, refer to the Security Agreement as amended by the Security
Agreement Amendments (as defined below) (the “Amended Security Agreement”),
(iii) the Pledge Agreement shall, after the 2015 Amendment Effective Date, refer
to the Pledge Agreement as amended by the Pledge Agreement



--------------------------------------------------------------------------------

Amendments (as defined below) (the “Amended Pledge Agreement”), and (iv) the
Collateral Trust Agreement shall, after the 2015 Amendment Effective Date, refer
to the Collateral Trust Agreement as amended by the Collateral Trust Agreement
Amendments (as defined below) (the “Amended Collateral Trust Agreement” and,
together with the Amended Credit Agreement, the Amended Security Agreement and
the Amended Pledge Agreement, the “Amended Credit Documents”). Each reference to
(x) the “Credit Agreement”, the “Security Agreement”, the “Pledge Agreement” and
the “Collateral Trust Agreement” in each Credit Document shall, after the 2015
Amendment Effective Date, refer to the Amended Credit Agreement, the Amended
Security Agreement, the Amended Pledge Agreement and the Amended Collateral
Trust Agreement, respectively and (y) the “Credit Documents” shall, after the
2015 Amendment Effective Date, include each Credit Document amended hereby.

(b) As used in this 2015 Amendment, the following terms have the meanings
specified below:

“2015 Amendment Effective Date” shall have the meaning assigned to such term in
Section 8 hereof.

SECTION 2. Amendment to Credit Agreement. Each of the Credit Parties party
hereto, the Administrative Agent, the Collateral Trustee and the Lenders party
hereto, which Lenders constitute the Required Lenders, agree that, effective on
the 2015 Amendment Effective Date, the Credit Agreement shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto (the “Credit Agreement Amendments”).

SECTION 3. Amendment to Security Agreement. Each of the Credit Parties party
hereto, the Collateral Trustee and the Lenders party hereto, which Lenders
constitute the Required Lenders, agree that, effective on the 2015 Amendment
Effective Date, the Security Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Security Agreement attached as Exhibit B hereto (the “Security
Agreement Amendments”).

SECTION 4. Amendment to Pledge Agreement. Each of the Credit Parties party
hereto, the Collateral Trustee and the Lenders party hereto, which Lenders
constitute the Required Lenders, agree that, effective on the 2015 Amendment
Effective Date, the Pledge Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Pledge Agreement attached as Exhibit C hereto (the “Pledge
Agreement Amendments”).

SECTION 5. Amendment to Collateral Trust Agreement. Each of the Credit Parties
party hereto, the Administrative Agent, the Collateral Trustee and the Lenders
party hereto,

 

2



--------------------------------------------------------------------------------

which Lenders constitute the Required Lenders, agree that, effective on the 2015
Amendment Effective Date, the Collateral Trust Agreement shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Collateral Trust
Agreement attached as Exhibit D hereto (the “Collateral Trust Agreement
Amendments” and, together with the Credit Agreement Amendments, the Security
Agreement Amendments and the Pledge Agreement Amendments, the “Amendments”).

SECTION 6. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein (including in clause (b)(ii) below), this 2015 Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Amended
Credit Agreement, the Amended Security Agreement, the Amended Pledge Agreement,
the Amended Collateral Trust Agreement or under any other Credit Document and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement, the Amended Security Agreement, the Amended Pledge Agreement or the
Amended Collateral Trust Agreement or any other provision of the Amended Credit
Agreement, the Amended Security Agreement, the Amended Pledge Agreement or the
Amended Collateral Trust Agreement or of any other Credit Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. Without limiting the foregoing, (i) each Credit Party acknowledges and
agrees that (A) each Credit Document to which it is a party is hereby confirmed
and ratified and shall remain in full force and effect according to its
respective terms (in the case of the Credit Agreement, the Security Agreement,
the Pledge Agreement and the Collateral Trust Agreement, as amended pursuant to
this 2015 Amendment, and, in the case of the Intercreditor Agreement, as amended
pursuant to clause (b)(ii) below) and (B) the Security Documents do, and all of
the Collateral does, and in each case shall continue to, secure the payment of
all Obligations on the terms and conditions set forth in the Security Documents,
and hereby ratifies the security interests granted by it pursuant to the
Security Documents and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Guarantee with
respect to all of the Guaranteed Obligations (as defined therein).

(b) It is understood and agreed that, by execution of this 2015 Amendment, the
Lenders party hereto, which Lenders constitute (a) the Required Lenders under
the Credit Agreement and (b) the holders of Priority Lien Debt (as defined in
the Collateral Trust Agreement) in an amount at least equal to the percentage of
holders of Priority Lien required to deliver an Act of Required Debtholders (as
defined in the Collateral Trust Agreement), and, hereby (i) authorize and direct
each Agent to execute and deliver, and perform each of its obligations under
each Amended Credit Document to which such Agent is a party (it being understood
and agreed by each of the parties hereto that no Agent shall be required to
execute and deliver the Amended Credit Agreement, the Amended Security Agreement
nor the Amended Pledge Agreement for any such Amended Credit Document to become
effective as of the 2015 Amendment Effective Date upon satisfaction of the
conditions precedent to effectiveness of this 2015 Amendment set forth in
Section 8 hereof) and (ii) authorize and direct the Collateral

 

3



--------------------------------------------------------------------------------

Trustee to execute and deliver, and perform each of its obligations under, the
Fourth Amended and Restated Intercreditor Agreement, substantially in the form
attached as Exhibit E hereto (the “Fourth Amended Intercreditor Agreement”),
among the Borrower, the guarantors party thereto, Bank of America, N.A., in its
capacity as collateral agent for the Revolving Credit Lenders referenced
therein, and the Collateral Trustee. Without limiting the foregoing, each Lender
party hereto hereby authorizes each of the Agents party hereto to enter into,
execute, deliver and/or file such other documents and instruments as shall be
necessary to give effect to the Amendments and the other transactions
contemplated by this 2015 Amendment.

(c) This 2015 Amendment constitutes a “2015 Amendment” as such term is used and
defined in the Amended Credit Agreement. This 2015 Amendment constitutes an “Act
of Required Debtholders” with respect to the transactions contemplated hereby as
such term is used and defined in the Collateral Trust Agreement and the Amended
Collateral Trust Agreement. From and after the 2015 Amendment Effective Date,
this 2015 Amendment and each Amended Credit Document shall be a Credit Document.

SECTION 7. Representations of the Credit Parties. Each of the Credit Parties
hereby represents and warrants that, immediately prior to and immediately after
giving effect to the transactions contemplated by this 2015 Amendment, including
Amendments to the Credit Agreement, the Security Agreement, the Pledge Agreement
and the Collateral Trust Agreement:

(a) the representations and warranties set forth in Article 8 of the Credit
Agreement and in each other Credit Document shall be true and correct in all
material respects on and as of the 2015 Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (it being understood and agreed that each reference therein to the “Closing
Date” shall be deemed to be a reference to the 2015 Amendment Effective Date);
provided, that any such representation and warranty that is qualified by
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to such qualification therein) on
and as of the 2015 Amendment Effective Date with the same effect as though made
on and as of such date or such earlier date, as applicable;

(b) such Credit Party has full power and authority, and has taken all action
necessary, to execute and deliver this 2015 Amendment and to consummate the
transactions contemplated hereby and neither its execution and delivery of this
2015 Amendment nor the consummation of the transactions contemplated hereby
violate such Credit Party’s Organizational Documents or Applicable Law; and

(c) no Default shall exist or would result from the transactions contemplated by
this 2015 Amendment, including the amendments to the Credit Agreement, the
Security Agreement, the Pledge Agreement and the Collateral Trust Agreement set
forth herein.

 

4



--------------------------------------------------------------------------------

SECTION 8. Effectiveness. This 2015 Amendment and each of the Amendments shall
become effective on the date (the “2015 Amendment Effective Date”) when each of
the following conditions shall have been satisfied:

(a) the Administrative Agent shall have received from each Credit Party and each
Lender either (i) a counterpart of this 2015 Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include an electronic transmission of a signed signature page of this 2015
Amendment) that such party has signed a counterpart of this 2015 Amendment or
authorized the Administrative Agent to sign this 2015 Amendment on its behalf;

(b) the Borrower shall have (i) made an optional prepayment (the “Prepayment”)
of Term Loans pursuant to, and in accordance with the requirements of,
Section 5.01 of the Credit Agreement in an aggregate principal amount of at
least $200,000,000 and (ii) paid in full all accrued but unpaid interest with
respect to the Term Loans prepaid pursuant to the Prepayment (irrespective of
whether such accrued amounts are otherwise then due and payable by the terms of
the Credit Agreement);

(c) (i) the applicable Agents shall have received all fees and expenses due and
payable on or prior to the 2015 Amendment Effective Date under the Credit
Agreement or any other Credit Document in connection with this 2015 Amendment,
including, to the extent invoiced at least two Business Days prior to the 2015
Amendment Effective Date (except as otherwise reasonably agreed by the
Borrower), reimbursement or payment of all out-of-pocket expenses of the
Collateral Trustee, the Lenders and the lead arrangers (including the reasonable
and documented out-of-pocket fees, disbursements and other charges of counsel
(which shall be limited to the reasonable fees, disbursements and other charges
of White & Case LLP, as counsel to the lead arrangers, the Lenders and the
Agents (other than the Collateral Trustee) and of Covington & Burling LLP,
counsel to the Collateral Trustee)) for which invoices have been presented at
least one (1) Business Day prior to the 2015 Amendment Effective Date, required
to be reimbursed or paid by the Credit Parties hereunder, under the Credit
Agreement or any other Credit Document or otherwise in connection with this 2015
Amendment, (ii) the lead arrangers shall have received the fees in the amounts
as set forth in the Engagement Letter, dated as of June 2, 2015, between MRC
Global Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated to be
received on the 2015 Amendment Effective Date and (iii) the Borrower shall have
paid to the Administrative Agent, for the account of each Lender that has
delivered to the Administrative Agent an executed counterpart of this 2015
Amendment on or prior to 3:00 p.m., New York City time, on June 8, 2015, a fee
in an aggregate amount equal to 0.10% of the aggregate principal amount of all
Term Loans of such Lender outstanding immediately after consummation of the
Prepayment;

(d) the Collateral Trustee shall have received:

(I) an Officer’s Certificate (as defined in the Collateral Trust Agreement)
certifying on behalf of the Borrower that the entry into this 2015 Amendment,
the Amended Credit Documents and the Fourth Amended Intercreditor Agreement will
not result in the breach of any provision of the Secured Debt Documents (as
defined in the Collateral Trust Agreement) or the ABL Debt Documents (as defined
in the Collateral Trust Agreement), and

(II) a legal opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, special
New York counsel to the Credit Parties, to the effect that the execution and
delivery by the Collateral Trustee of (x) this 2015 Amendment, (y) the Amended
Credit Documents to which the Collateral Trustee is a party, and (z) the Fourth
Amended Intercreditor Agreement are in each case authorized or permitted under
the Collateral Trust Agreement; and

 

5



--------------------------------------------------------------------------------

(e) the representations and warranties set forth in Section 7 shall be true and
correct in all material respects on and as of the 2015 Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided, that any such representation and warranty that is
qualified by “materiality”, “material adverse effect” or similar language shall
be true and correct in all respects (after giving effect to such qualification
therein) on and as of the 2015 Amendment Effective Date with the same effect as
though made on and as of such date or such earlier date, as applicable.

SECTION 9. Governing Law. THIS 2015 AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This 2015 Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this 2015 Amendment
by facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this 2015 Amendment.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this 2015 Amendment to be
duly executed and delivered by their respective authorized officers as of the
day and year first above written.

 

MCJUNKIN RED MAN CORPORATION By:

/s/ Elton R. Bond

Name: Elton R. Bond Title:

Senior Vice President and

Chief Accounting Officer

Parent: MRC GLOBAL INC. By:

/s/ Elton R. Bond

Name: Elton R. Bond Title:

Senior Vice President and

Chief Accounting Officer

Subsidiary Guarantors: MIDWAY-TRISTATE CORPORATION MCJUNKIN RED MAN DEVELOPMENT
CORPORATION MILTON OIL & GAS COMPANY GREENBRIER PETROLEUM CORPORATION RUFFNER
REALTY COMPANY MRC MANAGEMENT COMPANY THE SOUTH TEXAS SUPPLY COMPANY, INC. By:

/s/ Elton R. Bond

Name: Elton R. Bond Title:

Senior Vice President and

Chief Accounting Officer

 

SIGNATURE PAGE TO 2015 AMENDMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, on behalf of the Required
Lenders By

/s/ John Pantalena

Name: John Pantalena Title:   Director

 

SIGNATURE PAGE TO 2015 AMENDMENT



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as Collateral Trustee By

/s/ Prital K. Patel

Name: Prital K. Patel Title:   Vice President

 

SIGNATURE PAGE TO 2015 AMENDMENT



--------------------------------------------------------------------------------

Exhibit A

Credit Agreement Amendments

Composite copy reflecting amendments made pursuant to the Refinancing2015

Amendment and Incremental Joinder Agreement dated as of November 19,

2013.June 11, 2015.

 

 

 

$793,500,000

SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of November 19, 2013June 11, 2015

(Originally dated as of November 9, 2012 and

 first amended and restated as of November 19, 2013)

among

MCJUNKIN RED MAN CORPORATION,

as the Borrower,

MRC GLOBAL INC.,

as Guarantor,

Each Other Subsidiary Guarantor from Time to Time Party Hereto,

The Several Lenders

from Time to Time Parties Hereto

BANK OF AMERICA, N.A.,

as Administrative Agent

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

[GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

KEY BANK NATIONAL ASSOCIATION

SUNTRUST ROBINSON HUMPHREY, INC.

as Co-Managers

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS BANK PLC

as Co-Syndication Agents]

 

 

 

 

* With respect to the 2013 Term Loans borrowed on November 19, 2013, Bank of
America, N.A., Barclays Bank PLC, Goldman Sachs Lending Partners LLC and Wells
Fargo Securities, LLC actacted as joint lead arrangers and joint bookrunners.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

  Defined Terms      2   

Section 1.02.

  Other Interpretive Provisions      5860   

Section 1.03.

  Accounting Terms; Exchange Rates      5960   

Section 1.04.

  Rounding      5961   

Section 1.05.

  References to Agreements, Laws, Etc.      6061    ARTICLE 2    AMOUNT AND
TERMS OF CREDIT   

Section 2.01.

  Term Loan Borrowing Commitments      6061   

Section 2.02.

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings      6062   

Section 2.03.

  Notice of Borrowing      6062   

Section 2.04.

  Disbursement of Funds      6163   

Section 2.05.

  Repayment of Loans; Evidence of Debt      6365   

Section 2.06.

  Conversions and Continuations      6466   

Section 2.07.

  Pro Rata Borrowings      6567   

Section 2.08.

  Interest      6567   

Section 2.09.

  Interest Periods      6768   

Section 2.10.

  Increased Costs; Capital Adequacy; Illegality; Inability to Determine Costs   
  6769   

Section 2.11.

  Funding Losses      7072   

Section 2.12.

  Change of Lending Office      7072   

Section 2.13.

  [Reserved]      7072   

Section 2.14.

  Incremental Facilities      7072   

Section 2.15.

  Refinancing Amendments      7274   

Section 2.16.

  Extension of Maturity Date      7375    ARTICLE 3    [INTENTIONALLY OMITTED]
   ARTICLE 4    COMMITMENTS   

Section 4.01.

  Fees      7678   

Section 4.02.

  Mandatory Termination of Commitments      7678    ARTICLE 5    PAYMENTS   

Section 5.01.

  Voluntary Prepayments      7678   

Section 5.02.

  Mandatory Prepayments      7779   

 

i



--------------------------------------------------------------------------------

Section 5.03.

Method and Place of Payment   8082   

Section 5.04.

Taxes   8082   

Section 5.05.

Computations of Interest and Fees   8486   

Section 5.06.

Limit on Rate of Interest   8587   

Section 5.07.

Payments Generally; Administrative Agent’s Clawback   8588   

Section 5.08.

Sharing of Payments   8689   

Section 5.09.

Defaulting Lenders   8790   

Section 5.10.

Replacement of Lenders   8991    ARTICLE 6    CONDITIONS PRECEDENT TO THE
INITIAL BORROWING   

Section 6.01.

Credit Documents   9092   

Section 6.02.

Collateral   9093   

Section 6.03.

Legal Opinions   9194   

Section 6.04.

Officer’s Certificates   9194   

Section 6.05.

Organizational Documents; Incumbency   9194   

Section 6.06.

No Default, Representations and Warranties   9294   

Section 6.07.

Insurance   9294   

Section 6.08.

The Refinancing; Indebtedness   9295   

Section 6.09.

Fees   9295   

Section 6.10.

No Material Adverse Change   9395   

Section 6.11.

No Litigation   9395   

Section 6.12

Closing Certificate; Third Party Consents   9395   

Section 6.13

Solvency Certificate   9396   

Section 6.14

Know Your Customer   9396   

Section 6.15

Borrowing Notice   9396    ARTICLE 7    RESERVED    ARTICLE 8   
REPRESENTATIONS, WARRANTIES AND AGREEMENTS   

Section 8.01.

Corporate Status   9496   

Section 8.02.

Corporate Power and Authority   9496   

Section 8.03.

No Violation   9497   

Section 8.04.

Litigation   9497   

Section 8.05.

Margin Regulations   9597   

Section 8.06.

Governmental Approvals   9597   

Section 8.07.

Investment Company Act   9597   

Section 8.08.

True and Complete Disclosure   9597   

Section 8.09.

Financial Condition; Financial Statements; No Material Adverse Change   9598   

Section 8.10.

Tax Returns and Payments   9698   

Section 8.11.

Compliance with ERISA   9698   

Section 8.12.

Labor Matters   9699   

Section 8.13.

Subsidiaries   9799   

 

ii



--------------------------------------------------------------------------------

Section 8.14.

Intellectual Property   9799   

Section 8.15.

Environmental Laws   9799   

Section 8.16.

Properties   97100   

Section 8.17.

Solvency   98100   

Section 8.18.

OFAC   98100   

Section 8.19.

PATRIOT Act   98101   

Section 8.20.

Foreign Corrupt Practices Act   98101   

Section 8.21.

Security Documents   98101    ARTICLE 9    AFFIRMATIVE COVENANTS   

Section 9.01.

Information Covenants   99102   

Section 9.02.

Books, Records and Inspections   104106   

Section 9.03.

Maintenance of Insurance   104107   

Section 9.04.

Payment of Taxes   105108   

Section 9.05.

[Intentionally Omitted]   105108   

Section 9.06.

Consolidated Corporate Franchises   105108   

Section 9.07.

Compliance with Statutes, Regulations, etc.   106108   

Section 9.08.

ERISA   106108   

Section 9.09.

Maintenance of Properties   106109   

Section 9.10.

Transactions with Affiliates   106109   

Section 9.11.

End of Fiscal Years; Fiscal Quarters   107109   

Section 9.12.

Additional Guarantors and Grantors   107110   

Section 9.13.

Pledges of Additional Equity Interests and Evidence of Indebtedness   107110   

Section 9.14.

Use of Proceeds   108111   

Section 9.15.

Lender Meetings   108111   

Section 9.16.

Maintenance of Ratings   108111   

Section 9.17.

Further Assurances   108111   

Section 9.18.

Designation of Subsidiaries   109112   

Section 9.19.

Mortgaged Property   110112    ARTICLE 10    NEGATIVE COVENANTS   

Section 10.01.

Limitation on Indebtedness   111114   

Section 10.02.

Limitation on Liens   116119   

Section 10.03.

Limitation on Fundamental Changes   119122   

Section 10.04.

Limitation on Sale of Assets   120123   

Section 10.05.

Limitation on Investments   123126   

Section 10.06.

Limitation on Dividends   125128   

Section 10.07.

Prepayments, Etc. of Indebtedness   126130   

Section 10.08.

Limitations on Sale Leasebacks   127130   

Section 10.09.

Changes in Business   127130   

Section 10.10.

Burdensome Agreements   127130   

Section 10.11.

Amendments of Organization Documents   128131   

 

iii



--------------------------------------------------------------------------------

ARTICLE 11    EVENTS OF DEFAULT   

Section 11.01.

Payments   128132   

Section 11.02.

Representations, etc.   128132   

Section 11.03.

Covenants   129132   

Section 11.04.

Default Under Other Agreements   129132   

Section 11.05.

Bankruptcy, etc.   129132   

Section 11.06.

ERISA   130133   

Section 11.07.

Guarantee   130133   

Section 11.08.

Pledge Agreement   130133   

Section 11.09.

Security Agreement   130134   

Section 11.10.

Mortgages   131134   

Section 11.11.

Judgments   131134   

Section 11.12.

Change of Control   131134   

Section 11.13.

Intercreditor; Subordination   131134    ARTICLE 12    REMEDIES UPON AN EVENT OF
DEFAULT   

Section 12.01.

Remedies Upon Event of Default   131135   

Section 12.02.

Application of Funds   132135    ARTICLE 13    ADMINISTRATIVE AGENT AND OTHER
AGENTS   

Section 13.01.

Appointment and Authorization of Agents   133136   

Section 13.02.

Delegation of Duties   134137   

Section 13.03.

Liability of Agents   134137   

Section 13.04.

Reliance by Agents   134137   

Section 13.05.

Notice of Default   135138   

Section 13.06.

Credit Decision; Disclosure of Information by Agents   135138   

Section 13.07.

Indemnification of Agents   136139   

Section 13.08.

Agents in their Individual Capacities   136139   

Section 13.09.

Successor Agents   137140   

Section 13.10.

Administrative Agent May File Proofs of Claim   137141   

Section 13.11.

Collateral and Guaranty Matters   138141   

Section 13.12.

Other Agents; Arranger and Managers   139142   

Section 13.13.

Appointment of Supplemental Administrative Agents   139143    ARTICLE 14   
MISCELLANEOUS   

Section 14.01.

Amendments, Etc.   140144   

Section 14.02.

Notices; Effectiveness; Electronic Communications   143146   

Section 14.03.

No Waiver; Cumulative Remedies; Enforcement   145148   

Section 14.04.

Expenses   146149   

Section 14.05.

Indemnification by the Borrower   146150   

Section 14.06.

Payments Set Aside   148151   

 

iv



--------------------------------------------------------------------------------

Section 14.07.

Successors and Assigns   148152   

Section 14.08.

Confidentiality   155159   

Section 14.09.

Setoff   157160   

Section 14.10.

Interest Rate Limitation   157161   

Section 14.11.

Counterparts   157161   

Section 14.12.

Integration; Effectiveness   158161   

Section 14.13.

Survival of Representations and Warranties   158162   

Section 14.14.

Severability   158162   

Section 14.15.

Governing Law; Jurisdiction; Etc.   158162   

Section 14.16.

WAIVER OF RIGHT TO TRIAL BY JURY   159163   

Section 14.17.

Binding Effect   160163   

Section 14.18.

No Advisory or Fiduciary Responsibility   160163   

Section 14.19.

Affiliate Activities   161164   

Section 14.20.

Judgment Currency   161165   

Section 14.21.

Electronic Execution of Assignments and Certain Other Documents   162165   

Section 14.22.

PATRIOT Act   162166   

 

v



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.01(a) Excluded Subsidiaries Schedule 1.01(b) Mortgaged
Properties Schedule 1.01(c) Commitments and Addresses of Lenders Schedule 6.08
Closing Date Indebtedness Schedule 8.13 Subsidiaries Schedule 8.16 Real Estate
Schedule 8.21 Filing Offices Schedule 9.10 Closing Date Affiliate Transactions
Schedule 9.17(c) Post-Closing Actions Schedule 10.01(g) Closing Date
Indebtedness Schedule 10.02(d) Closing Date Liens Schedule 10.05(d) Closing Date
Investments Schedule 10.10 Permitted Burdensome Agreements Schedule 14.02
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Exhibit A
Administrative Questionnaire Exhibit B Form of Assignment and Acceptance Exhibit
C Form of Compliance Certificate Exhibit D Dutch Auction Procedures Exhibit E
Form of Guarantee Exhibit F Form of Joinder Agreement Exhibit G Form of Mortgage
Exhibit H Form of Note Exhibit I Form of Perfection Certificate Exhibit J Form
of Pledge Agreement Exhibit K Form of Security Agreement Exhibit L Form of
Notice of Borrowing Exhibit M-1 Form of U.S. Tax Compliance Certificate for
Foreign Lenders that are not Partnerships Exhibit M-2 Form of U.S. Tax
Compliance Certificate for Foreign Participants that are not Partnerships
Exhibit M-3 Form of Form of U.S. Tax Compliance Certificate for Foreign Lenders
that are Partnerships Exhibit M-4 Form of U.S. Tax Compliance Certificate for
Foreign Participants that are Partnerships Exhibit N Form of Officer’s
Certificate Exhibit O Form of Affiliate Lender Assignment and Acceptance Exhibit
P Subordination Agreement

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of November 19,
2013June 11, 2015 (originally dated as of November 9, 2012 and first amended and
restated on November 19, 2013), among McJunkin Red Man Corporation, a Delaware
corporation (the “Borrower”), MRC Global Inc., a Delaware corporation (the
“Parent”), each Subsidiary Guarantor from time to time party thereto, the
lending institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), Bank of America, N.A. as Administrative Agent,
U.S. Bank National Association as Collateral Trustee, Bank of America, N.A.,
Barclays Bank PLC (“Barclays”), Goldman Sachs Lending Partners LLC (“Goldman
Sachs”) and Wells Fargo Securities, LLC (“Wells Fargo”), as Joint Lead Arrangers
and Joint Bookrunners, KeyBank National Association (“KeyBank”) and SunTrust
Robinson Humphrey (“STRH”) as Co-Managers, Merrill Lynch, Pierce, Fenner and
Smith Incorporated (“MLPFS”) and Barclays as Co-Syndication Agents and Wells
Fargo Bank, National Association (“Wells Fargo Bank”) as Documentation Agent
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning provided in Article 1).

WHEREAS, the Borrower borrowed Term Loans under this Agreement on the Closing
Date, together with (a) borrowings under that certain Amended and Restated Loan,
Security and Guarantee Agreement, dated as of March 27, 2012, among the
Borrower, the other borrowers party thereto, the guarantors party thereto, the
lenders party thereto, Bank of America, N.A., as collateral agent and
administrative agent for itself and the other parties signatory thereto (as
amended, supplemented, modified, refinanced, refunded, renewed, extended or
replaced from time to time, the “Revolving Loan Credit Agreement”) and
(b) available cash, to repay senior secured notes of the Borrower, together with
Transaction Expenses (as defined in the Existing Credit Agreement) related
thereto, and to provide working capital for general corporate purposes;

WHEREAS, the Borrower has requested that, as of the 2013 Refinancing Amendment
Effective Date, the 2013 Term Loan Lenders makemade 2013 Term Loans in an
aggregate principal amount of $793,500,000 on the 2013 Refinancing Amendment
Effective Date;

WHEREAS, the net proceeds of the 2013 Term Loans, together with available cash,
shall bewere used to repay all amounts outstanding under the Existing Credit
Agreement (as defined therein) as then in effect, pay Transaction Expenses (as
defined therein) related thereto and provide for other general corporate
purposes of Parent and its Subsidiaries; and

WHEREAS, the Lenders are willing to make available to the Borrower the 2013 Term
Loans, upon the terms and subject to the conditions set forth herein;the
Borrower has requested that the Lenders agree to certain amendments to the
Existing Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. (a) As used herein, the following terms shall have
the meanings specified in this Section 1.01 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

“2013 Incremental Term Loans” shall mean the “2013 Incremental Term Loans” as
such term is defined in the 2013 Refinancing Amendment.

“2013 Refinancing Amendment” shall mean the Refinancing Amendment and
Incremental Joinder Agreement dated as of November 19, 2013 among the Borrower,
Parent, the other Guarantors party thereto, the 2013 Term Loan Lenders and the
Agents party thereto.

“2013 Refinancing Amendment Effective Date” shall mean the “2013 Refinancing
Amendment Effective Date” as such term is defined in the 2013 Refinancing
Amendment.

“2013 Refinancing Term Loans” shall mean the “2013 Refinancing Term Loans” as
such term is defined in the 2013 Refinancing Amendment.

“2013 Term Loan Commitments” shall mean the “2013 Term Loan Commitments” as such
term is defined in the 2013 Refinancing Amendment.

“2013 Term Loan Lender” shall mean each “2013 Term Loan Lender” as such term is
defined in the 2013 Refinancing Amendment.

“2013 Term Loans” shall mean, collectively, the 2013 Incremental Term Loans and
the 2013 Refinancing Term Loans.

“2015 Amendment” shall mean the Second Amendment, dated as of June 11, 2015
among the Borrower, the Parent, the other Guarantors party thereto, the Lenders
party thereto, the Agents party thereto and the Collateral Trustee.

“2015 Amendment Effective Date” shall mean the date on which each of the
conditions precedent to the effectiveness of the 2015 Amendment set forth in
Section 8 thereof shall have been waived or satisfied, which date is June 11,
2015.

“ABR” shall mean, for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the LIBOR Rate at such time determined for a one-month
Interest Period plus 1%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below

 

2



--------------------------------------------------------------------------------

such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding the foregoing, the ABR shall at no
time be less than 2.00% per annum.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.08(a).

“Accepting Lenders” shall have the meaning provided in Section 5.02(h).

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Parent and
its Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity in
accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Administrative Agent” shall mean Bank of America, N.A., as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 13.

“Administrative Agent’s Office” shall mean in respect of all Credit Events for
the account of the Borrower, the office of the Administrative Agent set forth on
Schedule 14.02, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 20% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliate Lender Assignment and Acceptance” shall have the meaning provided in
Section 14.07(i).

“Agent Parties” shall have the meaning provided in Section 14.02(c).

 

3



--------------------------------------------------------------------------------

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, agents, attorneys-in-fact, trustees and advisors
of such Persons and Affiliates.

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Collateral Trustee, the Documentation Agent, each Co-Syndication Agent and each
Co-Manager.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” shall mean the Existing Credit Agreement, as amended by the 2013
Refinancing2015 Amendment and as the same may be further amended, supplemented
or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a LIBOR floor or ABR floor
greater than 1.00% per annum or 2.00% per annum, respectively (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable ABR Margin or Applicable LIBOR Margin, as
applicable), or otherwise; provided that

(a) OID and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated or remaining life to maturity at the
time of its incurrence of the applicable Indebtedness); and

(b) the difference between the LIBOR Floor or ABR Floor of the New Term Loans
and 1.00% per annum or 2.00% per annum respectively shall be equated to an
increase or decrease, as applicable, in interest margins applicable to the New
Term Loans

provided, further, that any calculation of “All-In Yield” shall not include
arrangement fees, structuring fees or underwriting or similar fees paid to
arrangers for such Indebtedness.

“Amended Intercreditor Agreement” shall have the meaning provided in Section
6.01(f).

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Term Loan, the applicable percentage per annum set forth below based
upon the Status in effect on such date:

 

Status

   Applicable ABR Margin  

Level I Status

     3.00 % 

Level II Status

     2.75 % 

 

4



--------------------------------------------------------------------------------

It is understood and agreed that as of the 2013 Refinancing Amendment Effective
Date, the Applicable ABR Margin with respect to all ABR Loans shall be 3.00%.

“Applicable Law” shall mean, with respect to any Person, all laws, rules,
regulations and legally binding governmental guidelines applicable to the Person
and its Property, conduct, transaction, agreement or matter in question,
including all applicable statutory law and common law, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities (having the force of law) and such Person’s
Organizational Documents.

“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan that is a Term Loan, the applicable percentage per annum set forth below
based upon the Status in effect on such date:

 

Status

   Applicable LIBOR Margin  

Level I Status

     4.00 % 

Level II Status

     3.75 % 

It is understood and agreed that as of the 2013 Refinancing Amendment Effective
Date, the Applicable LIBOR Margin with respect to all LIBOR Loans shall be
4.00%.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent, the
Collateral Trustee or the Lenders by means of electronic communications pursuant
to Section 14.02 and all electronic communications to provide information to
prospective Eligible Assignees, Participants or other transferees.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Parent or any of its Restricted Subsidiaries not
in the Ordinary Course of Business (including any Disposition of any Equity
Interests of any Subsidiary of the Parent owned by the Parent or a Restricted
Subsidiary, including any sale of any Equity Interests of any Restricted
Subsidiary). Notwithstanding the foregoing, the term “Asset Sale Prepayment
Event” shall not include any (a) transaction permitted by Section 10.04, other
than transactions permitted by Section 10.04(b) or (b) Disposition of Revolving
Credit Collateral (as defined in the Intercreditor Agreement); provided, that
this clause (b) shall only apply prior to a Discharge of Revolving Credit
Obligations (as defined in the Intercreditor Agreement).

 

5



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit B.

“Available Amount” shall mean, at any time (the “Reference Time”), an amount
equal to (a) the sum, without duplication, of:

(i) $50,000,000 plus

(ii) 50% of the net cash proceeds from the primary proceeds of the initial
public offering of Equity Interests of the Parent in April 17, 2012 (the “IPO”)
plus

(iii) 100% of Retained Excess Cash Flow plus

(iv) the cumulative amount of any proceeds of equity issuances (other than
Disqualified Equity Interests) or capital contributions received in the form of
cash or Permitted Investments by the Parent from and including the Business Day
immediately following the Closing Date through and including the Reference Time
plus

(v) 100% of the aggregate amount received by the Parent or any Restricted
Subsidiary of the Parent in cash and Permitted Investments from:

(A) the sale (other than to the Parent or any such Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority Investments,

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of minority Investments (but without duplication of amounts included
in the determination of Consolidated Net Income), or

(C) any returns of principal, repayments and similar payments by such
Unrestricted Subsidiary or received in respect of any minority Investments;

provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Available Amount pursuant to Section 10.05(s) plus

(vi) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Parent
or a Restricted Subsidiary of Parent, the value of the Investments originally
made by the Parent and the Restricted Subsidiaries in such Unrestricted
Subsidiary pursuant to Section 10.05(s) (or of the assets transferred or
conveyed, as applicable) plus

(vii) an amount equal to any returns in cash and Permitted Investments
(including dividends, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Parent or any
Restricted Subsidiary of Parent in respect of any Investments made pursuant to
Section 10.05(s) (but without duplication of amounts included in the
determination of Consolidated Net Income),

 

6



--------------------------------------------------------------------------------

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.05(s) since
the Closing Date and prior to the Reference Time;

(ii) the aggregate amount of Dividends pursuant to Section 10.06(c) since the
Closing Date and prior to the Reference Time; and

(iii) the aggregate amount of prepayments, repurchases and redemptions of
Indebtedness pursuant to Section 10.07(a)(i)(x) since the Closing Date and prior
to the Reference Time.

“Bank of America” shall mean Bank of America, N.A.

“Bankruptcy Code” shall mean Title 11 of the United State Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Notice” has the meaning specified in Section 9.19(d).

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowing” shall mean and include the incurrence of one Type of Term Loan on
the Closing Date or the 2013 Refinancing Amendment Effective Date, as applicable
(or resulting from conversions on a given date after the Closing Date or the
2013 Refinancing Amendment Effective Date, as applicable) having, in the case of
LIBOR Loans, the same Interest Period (provided that ABR Loans incurred pursuant
to 2.10 (c) or (d) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” means, as of any date, an amount equal to:

(a) 85% of the face amount of all accounts receivable owned by the Parent and
its Restricted Subsidiaries as of the end of the most recent month preceding
such date for which internal financial statements are available that were not
more than 180 days past due; plus

(b) 65% of the book value of all inventory owned by the Parent and its
Restricted Subsidiaries as of the end of the most recent fiscal month preceding
such date for which internal financial statements are available.

 

7



--------------------------------------------------------------------------------

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in New
York City a legal holiday or a day on which banking institutions are authorized
by law or other governmental actions to close and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, LIBOR Loans, any day which is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the interbank eurodollar market.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Casualty Event” shall mean, with respect to any Collateral, any loss of or
damage to, or any condemnation or other taking by a Governmental Authority of
property for which such Collateral for which the Parent or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation. Notwithstanding the foregoing, the term “Casualty Event”
shall not include any transaction permitted by Section 10.04, other than
transactions permitted by Section 10.04(b).

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), (or any
successor statute), as amended from time to time, and includes all regulations
thereunder.

“CFC” shall mean a Subsidiary that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code.

“CFC Pledgor” shall mean a Domestic Subsidiary of the Parent substantially all
the direct or indirect assets of which are the Equity Interests of one or more
CFCs.

“Change in Law” shall mean the occurrence, after the Closing Date, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or

 

8



--------------------------------------------------------------------------------

directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” shall mean:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act);

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower (unless, after such liquidation or dissolution, Parent assumes all of
the Obligations of the Borrower under this Agreement and the Security Documents
for the benefit of the Secured Parties as provided thereunder);

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, has become the
ultimate “beneficial owner” (as that term is defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly, of 50% or more of the
voting power of the Voting Stock of the Parent;

(d) any “Change of Control” (or any comparable term) in any document pertaining
to (i) the Revolving Loan Credit Agreement or (ii) in any indenture or other
agreement governing Indebtedness issued in respect of any Permitted Additional
Debt having a principal amount exceeding $50,000,000;

(e) Parent shall cease to own 100% of the Borrower’s outstanding capital stock
(other than as provided in clause (b) above); or

(f) the first day on which a majority of the members of the Board of Directors
of the Borrower or the Parent are not Continuing Directors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or New Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Term Loan Commitment or a New Term Loan Commitment.

“Closing Date” shall mean November 9, 2012.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
and rulings issued thereunder.

“Collateral” shall have the meaning provided in the Security Agreement or any
other Security Document, as applicable, and shall include the Mortgaged
Property.

 

9



--------------------------------------------------------------------------------

“Collateral Trust Agreement” shall mean the collateral trust agreement dated on
or about the Closing Date among the Credit Parties, the Administrative Agent,
the other Secured Debt Representatives (as defined therein) and the Collateral
Trustee, as amended on the 2015 Amendment Effective Date, and as the same may be
further amended, restated, renewed, extended, supplemented or otherwise modified
from time to time.

“Collateral Trustee” shall mean U.S. Bank National Association, as the
collateral trustee for the Secured Parties under this Agreement and the other
Credit Documents, or any successor collateral trustee pursuant to the terms of
the Collateral Trust Agreement.

“Co-Managers” shall mean KeyBank and STRH, each in their respective capacities
as such.

“Co-Syndication Agents” shall mean Barclays and MLPFS, each in their respective
capacities as such.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Term Loan Commitment and New Term Loan Commitment.

“Commodity Agreement” means any commodity swap agreement, futures contract,
option contract or other similar agreement or arrangement, each of which is for
the purpose of hedging the commodity price exposure associated with the Parent’s
and its Subsidiaries’ operations in the Ordinary Course of Business and not for
speculative purposes.

“Compliance Certificate” means a certificate, in the form of Exhibit C with such
changes as may be agreed to by the Borrower and the Administrative Agent, by
which the Parent certifies to the matters set forth in Section 9.01(e).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Parent dated October 9, 2012, delivered to the Lenders in
connection with this Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

 

10



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital of the Parent and
the Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period,

(iii) depreciation and amortization,

(iv) (a) losses on asset sales (other than asset sales in the Ordinary Course of
Business), disposals or abandonments, (b) any impairment charge or asset
write-off related to intangible assets (including good-will), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (c) all losses
from investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period),

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Closing Date and to closure and/or consolidation of
facilities),

(vii) any deductions attributable to minority interests,

(viii) the amount, if any, of management, monitoring, consulting and advisory
fees and related expenses paid to the Sponsor,

(ix) LIFO expense, and

(x) any costs or expenses incurred by the Parent and its Restricted Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the applicable Person or net cash
proceeds of an issuance of Equity Interests of the applicable Person, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

 

11



--------------------------------------------------------------------------------

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period),

(iii) gains on asset sales (other than asset sales in the Ordinary Course of
Business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments,

(v) LIFO income, and

(vi) all gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for the Parent and its
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
or intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (1) the Acquired EBITDA of any Person, property, business
or asset acquired by the Parent or any Restricted Subsidiary since the beginning
of such period to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Parent or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary since the
beginning of such period (each, a “Converted Restricted Subsidiary”), based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion), (2) an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business acquired since the beginning of such
period (including the portion thereof occurring prior to such acquisition) as
specified in a Pro Forma Adjustment Certificate and delivered to the
Administrative Agent, and

(D) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred, abandoned or otherwise disposed of,
closed or classified as discontinued operations by the Parent or any Restricted
Subsidiary since the beginning of such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), and the
Acquired EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition or conversion).

 

12



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense for such Test Period.

“Consolidated Interest Expense” shall mean for any period, the sum of (i) the
cash interest expense (including that attributable to Capital Leases in
accordance with GAAP), net of cash interest income, of the Parent and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP with
respect to all outstanding Indebtedness of the Parent and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedge Agreements (other than currency swap agreements, currency
future or option contracts and other similar agreements) and (ii) any cash
payments made during such period in respect of obligations referred to in clause
(b) below relating to Funded Debt that were amortized or accrued in a previous
period (other than any such obligations resulting from the discounting of
Indebtedness in connection with the application of purchase accounting in
connection with any Permitted Acquisition), but excluding, however,
(a) amortization of deferred financing costs and any other amounts of non-cash
interest, (b) the accretion or accrual of discounted liabilities during such
period, and (c) all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations and
financing fees, all as calculated on a consolidated basis in accordance with
GAAP and excluding, for the avoidance of doubt, any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof, provided
that (w) except as provided in clause (x) below, there shall be excluded from
Consolidated Interest Expense for any period the cash interest expense (or cash
interest income) of all Unrestricted Subsidiaries for such period to the extent
otherwise included in Consolidated Interest Expense, (x) there shall be included
in determining Consolidated Interest Expense for any Test Period the cash
interest expense (or income) of any Acquired Entity or Business acquired since
the beginning of such Test Period and of any Converted Restricted Subsidiary
converted since the beginning of such Test Period, in each case based on the
cash interest expense (or income) of such Acquired Entity or Business or
Converted Restricted Subsidiary for such Test Period (including the portion
thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred

 

13



--------------------------------------------------------------------------------

or prepaid on the first day of such Test Period, (y) there shall be excluded
from determining Consolidated Interest Expense for any Test Period the cash
interest expense (or income) of any Sold Entity or Business disposed of since
the beginning of such Test Period, based on the cash interest expense (or
income) relating to any Indebtedness relieved, retired or repaid in connection
with any such disposition of such Sold Entity or Business for such Test Period
(including the portion thereof occurring prior to such disposal) assuming such
debt relieved, retired or repaid in connection with such disposition had been
relieved, retired or repaid on the first day of such Test Period and (z) in the
case of any incurrence, repayment, retirement or redemption of Indebtedness,
Consolidated Interest Expense for any Test Period shall be calculated after
giving effect on a pro forma basis to such incurrence, repayment, retirement or
redemption of Indebtedness, as if such incurrence, repayment, retirement or
redemption of Indebtedness occurred on the first day of such Test Period.

“Consolidated Junior Secured Debt” means as of any date of determination, the
aggregate principal amount of Indebtedness of the Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including any Credit Agreement Refinancing Debt incurred pursuant to any
Refinancing Amendment), Capitalized Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, in each case secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Debt, that was permitted to be incurred under this Agreement.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Parent and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any fees and expenses incurred during such period,
or any amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities (including any underwritten sale to the public of
Parent’s Equity Interests pursuant to an effective registration statement filed
with the SEC on Form S-1 or Form S-3 (or any successor forms adopted by the
SEC)), refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction and (d) any income (loss) for such period attributable to
the early extinguishment of Indebtedness. There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Parent and the Restricted Subsidiaries), as a
result of any acquisition whether consummated before or after the Closing Date,
any Permitted Acquisition or other Investment, or the amortization or write-off
of any amounts thereof.

 

14



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Parent and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including any Credit Agreement Refinancing Debt incurred pursuant to any
Refinancing Amendment and any Permitted First Priority Debt), Capitalized Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments, in each case secured equally and ratably with the Obligations by a
Lien that was permitted to be so incurred under this Agreement (and for the
avoidance doubt, Consolidated Senior Secured Debt shall also include the
obligations under the Revolving Loan Credit Agreement), minus (b) the aggregate
amount of cash and Permitted Investments held in accounts on the consolidated
balance sheet of the Parent and its Restricted Subsidiaries as at such date to
the extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which any such Person is a party, which
amount under this clause (b) shall in no event exceed $75,000,000.

“Consolidated Total Assets” shall mean as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Parent and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” means as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including any Credit Agreement Refinancing Debt incurred pursuant to any
Refinancing Amendment), Capitalized Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, minus (b) the aggregate
amount of cash and Permitted Investments held in accounts on the consolidated
balance sheet of the Parent and its Restricted Subsidiaries as at such date to
the extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which any such Person is a party, which
amount under this clause (b) shall in no event exceed $75,000,000.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Parent and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes plus any LIFO reserve over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet

 

15



--------------------------------------------------------------------------------

of the Parent and the Restricted Subsidiaries on such date, excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans to the extent otherwise included therein, (iii) the current
portion of interest, (iv) the current portion of current and deferred income
taxes and (v) deferred revenue.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Parent on the Closing Date, (b) who, as at such
date, has been a member of such board of directors for at least the twelve
preceding months, (c) who has been nominated to be a member of such board of
directors, directly or indirectly, by a Sponsor or Persons nominated by a
Sponsor or (d) who has been nominated to be a member of such board of directors
by a majority of the other Continuing Directors then in office.

“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Copyright Security Agreement” shall mean the Copyright Security Agreement
entered into by the Borrower and the other grantors party thereto and the
Collateral Trustee for the benefit of the Lenders, dated the Closing Date, as
the same may be amended, supplemented or otherwise modified from time to time.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or in part, existing Term Loans,
or any New Term Loans under any then-existing incremental facility or
refinancing facility, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided, further, that (i) the covenants,
events of default and guarantees of such Indebtedness (excluding, for the
avoidance of doubt, pricing, rate floors, discounts, fees and optional
prepayment or redemption terms) (when taken as a whole) are not more favorable
to the lenders providing such Indebtedness than those applicable to the
Refinanced Debt (other than covenants or other provisions applicable only to
periods after the latest maturity date of the then-existing Term Loans),
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and fees

 

16



--------------------------------------------------------------------------------

and expenses associated with the refinancing, (iii) such Refinanced Debt shall
be repaid, defeased or satisfied and discharged on a dollar-for-dollar basis,
and all accrued interest, fees and premiums (if any) in connection therewith
shall be paid, substantially concurrently with the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, and (iv) in the case
of any such Indebtedness in the form of notes or debentures, shall not require
any mandatory repayment or redemption (other than (A) customary change of
control or asset sale or event of loss offers, (B) early maturities customary
for “bridge” loans so long as such maturities are automatically extendible or
convertible absent a bankruptcy or payment event of default thereunder or
(C) upon any Event of Default) prior to the 91st day after the maturity date of
the Refinanced Debt.

“Credit Documents” shall mean this Agreement, the Security Documents, the 2013
Refinancing Amendment, the 2015 Amendment and any promissory notes issued by the
Borrower hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

“Credit Extension” means the making of a Loan by a Lender.

“Credit Party” shall mean each of the Borrower, the Guarantors (including the
Parent) and each other Subsidiary of the Parent that is a party to a Credit
Document and shall exclude, for the avoidance of doubt, any Excluded
Subsidiaries.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Parent’s and its Subsidiaries’
operations and not for speculative purposes.

“Declined Amounts” shall have the meaning provided in Section 5.02(h).

“Declining Lender” shall have the meaning provided in Section 5.02(h).

“Debt Fund Affiliate” means (i) any Affiliate of the Parent that is a bona fide
diversified debt fund (other than Goldman Sachs Asset Management, L.P., Goldman
Sachs Investment Strategies, LLC, or any investment fund or separate account
managed by either of them), provided that the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund and (ii) so long as the Sponsor is an Affiliate of the
Parent, each of the GS Mezzanine Partners Family Of Funds and the GS Loan
Partners Family of Funds.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Parent or any of its Restricted Subsidiaries of any Indebtedness (but excluding
any Indebtedness permitted to be issued or incurred under Section 10.01).

 

17



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall mean an interest rate equal to (i) the ABR Rate plus
(ii) the Applicable ABR Margin plus (iii) 2% per annum; provided, however, that
with respect to a LIBOR Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable LIBOR Rate) otherwise applicable
to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, (c) has notified the Administrative Agent
and/or the Borrower that it does not intend to comply with the obligations under
Section 2.01 or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements generally in which it
commits to extend credit, (d) has, or has a direct or indirect parent company
that has, (i) been deemed insolvent or become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender (x) if the Lender notice to the
Administrative Agent and/or the Borrower described in clause (c) above states
that the reason such Lender does not intend to comply with its funding
obligations hereunder is due to a failure of a condition set forth in Article 6
and cites the applicable conditions precedent such Lender in good faith believes
has not been satisfied or (y) solely by virtue of the ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds.”

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection

 

18



--------------------------------------------------------------------------------

with a Disposition pursuant to Section 10.04(b) and Section 10.04(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Senior Officer of the Borrower, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Term Loans and all
other Obligations that are accrued and payable, (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests and
other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable, in whole or in
part), (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the final maturity of the
applicable Term Loans at the time of issuance of such Equity Interests; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Parent (or any direct or indirect parent thereof) or its Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Parent or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.

“Disposition” shall have the meaning provided in Section 10.04(b).

“Dividends” or “dividends” shall have the meaning provided in Section 10.06.

“Documentation Agent” shall mean Wells Fargo Bank, in its capacity as such.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant using the applicable
Exchange Rate.

 

19



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Parent that is organized
under the laws of the United States, any state or territory thereof, or the
District of Columbia.

“Dutch Auction” means a dutch auction open to all Lenders on a pro rata basis
conducted in accordance with the procedures set forth in Exhibit D hereto.

“Effective Yield” means, as to any Term Loans of any Class, the effective yield
on such Term Loans, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Term Loans and (y) the four years following the
date of incurrence thereof) payable generally to Lenders making such Term Loans,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.07(b)(iii) and (v), (subject to such consents, if any,
as may be required under Section 14.07(b)(iii)).

“Engagement Letter” means that certain engagement letter relating to the
Transactions, among the Borrower and the Lenders party thereto, dated as of
October 1, 2012.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Parent or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the indoor or outdoor environment including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands.

 

20



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, governmental restriction and
rule of common law now or hereafter in effect and in each case as amended, and
any binding judicial or administrative interpretation thereof, including any
binding judicial or administrative order, consent decree or judgment, relating
to the protection of the indoor or outdoor environment, including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or human health or safety (to the
extent relating to human exposure to Hazardous Materials), or Hazardous
Materials.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other binding consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Collateral” shall mean the “Pledged Shares” as defined in the Pledge
Agreement.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
Section references to ERISA are to ERISA as in effect at the date of this
Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) that together with any Credit Party would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of a Credit Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or a cessation of
operations in the circumstances described under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Credit Party

 

21



--------------------------------------------------------------------------------

or ERISA Affiliate from a Multiemployer Plan or the receipt of notification that
a Multiemployer Plan is, or is expected to be, “insolvent” (within the meaning
of Section 4245 of ERISA) or in “reorganization” (within the meaning of
Section 4241 of ERISA); (d) the termination, or the filing of a notice of intent
to terminate, any Plan pursuant to Section 4041(c) of ERISA, (e) the receipt by
any Credit Party or ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or to appoint a
trustee to administer any Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (g) the determination that any Plan is in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA) or a Multiemployer Plan is in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or ERISA Affiliate; (j) the conditions for the
imposition of a lien under Section 430(k) of the Code or Section 303(k) of ERISA
are met with respect to any Plan; (k) the occurrence of a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code involving the assets of any Plan; (l) a Foreign Plan Event; or (m) any
other event or condition with respect to a Plan that could result in liability
of any Credit Party.

“Event of Default” shall have the meaning provided in Article 11.

“Evidence of Flood Insurance” has the meaning specified in Section 9.19(d).

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or dispositions by the Parent and its Restricted Subsidiaries
completed during such period), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the Ordinary Course of Business) to the extent deducted in
arriving at such Consolidated Net Income, over

 

22



--------------------------------------------------------------------------------

(b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of capital expenditures and acquisitions of intellectual
property to the extent not expensed, made or accrued in cash during such period,
to the extent that such capital expenditures or acquisitions were financed with
internally generated cash flow of the Parent and its Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Parent and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capital Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 5.02(a) to the extent required due
to a Disposition that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase but excluding all other prepayments of
Term Loans) made during such period (other than under the Revolving Loan Credit
Agreement or any other revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), but in each case,
only to the extent financed with internally generated cash flow of the Parent
and its Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the Ordinary Course of Business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period and long-term
account receivables for such period (other than any such increases arising from
acquisitions or dispositions by the Parent and its Restricted Subsidiaries
completed during such period),

(vi) cash payments by the Parent and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Parent and the Restricted
Subsidiaries other than Indebtedness to the extent that such Investments were
financed with internally generated cash flow of the Parent and the Restricted
Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Parent and the Restricted Subsidiaries in connection with Investments (including
acquisitions) made during such period pursuant to Section 10.05 to the extent
that such Investments were financed with internally generated cash flow of the
Parent and the Restricted Subsidiaries,

 

23



--------------------------------------------------------------------------------

(viii) the amount of Dividends paid during such period to the extent such
Dividends were financed with internally generated cash flow of the Parent and
the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Parent and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures (A) are not
expensed during such period and (B) were financed with internally generated cash
flow of the Parent and the Restricted Subsidiaries,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Investments in the nature of joint ventures, capital
expenditures or acquisitions of intellectual property to be consummated or made
during the period of four consecutive fiscal quarters of the Parent following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions, Investment in the nature of joint ventures or capital expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
and

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Excess Cash Flow Period” has the meaning set forth in Section 5.02(a)(ii).

“Exchange Rate” shall mean on any day with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such Foreign Currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 a.m. (Central time)
on such date for the purchase of Dollars for delivery two Business Days later.

 

24



--------------------------------------------------------------------------------

“Excluded Assets” means

(i) any fee owned real property (other than Material Real Properties) and any
leasehold rights and interests in real property (including landlord waivers,
estoppels and collateral access letters),

(ii) motor vehicles and other assets subject to certificates of title,

(iii) commercial tort claims where the amount of damages claimed by the
applicable Credit Party is less than $5,000,000,

(iv) licenses, state or local franchises, charters and authorizations and any
other property and assets to the extent that the Collateral Trustee may not
validly possess a security interest therein under Applicable Laws (including,
without limitation, rules and regulations of any Governmental Authority or
agency) or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization, other than to the
extent such prohibition or limitation is rendered ineffective under the UCC or
other Applicable Law notwithstanding such prohibition,

(v) any particular asset or right under contract, if the pledge thereof or the
security interest therein (A) is prohibited by Applicable Law other than to the
extent such prohibition is rendered ineffective under the UCC or other
Applicable Law notwithstanding such prohibition or (B) to the extent and for as
long as it would violate the terms of any written agreement, license or lease
with respect to such asset (in each case, after giving effect to the relevant
provisions of the UCC or other Applicable Laws) or would give rise to a
termination right pursuant to any “change of control” or other similar provision
under such written agreement, license or lease (except to the extent such
provision is overridden by the UCC or other Applicable Laws), in each case,
(a) excluding any such written agreement that relates to Credit Agreement
Refinancing Indebtedness or Permitted Additional Debt and (b) only to the extent
that such limitation on such pledge or security interest is otherwise permitted
under Section 10.02,

(vi) (A) Margin Stock and (B) Equity Interests of an Excluded Pledge Subsidiary
(other than, in the case of this clause (B), to the extent required to be
pledged pursuant to Section 9.13),

(vii) any permitted agreement, lease, license or property subject to a purchase
money security interest or other similar arrangement to the extent the pledges
thereof and security interests therein are prohibited by such permitted
agreement, lease, license or purchase money arrangement, other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreement, lease, license or property is expressly deemed effective under the
Uniform Commercial Code or other Applicable Law or principle of equity
notwithstanding such prohibition,

(viii) the creation or perfection of pledges of, or security interests in, any
property or assets that would result in material adverse tax consequences to the
Parent or any of its Subsidiaries, as reasonably determined by the Parent in
consultation with the Administrative Agent,

 

25



--------------------------------------------------------------------------------

(ix) letter of credit rights, except to the extent constituting support
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a UCC
financing statement),

(x) cash and Cash Equivalents (other than proceeds of Collateral as to which
perfection of the security interest in such proceeds is accomplished solely by
the filing of a UCC financing statement), and any other assets requiring
perfection through control agreements or by “control” (other than in respect of
(x) certificated Equity Interests in the Borrower and in wholly owned Restricted
Subsidiaries of the Parent, which Equity Interests are otherwise required to be
pledged and (y) deposit and other bank and securities accounts),

(xi) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law and

(xii) particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent in consultation with the Parent, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets exceed the
practical benefits to be obtained by the Lenders therefrom;

provided, however, that Excluded Assets shall not include any Proceeds (as
defined in the Security Agreement), substitutions or replacements of any
Excluded Assets referred to in clause (i) through (xii) (unless such Proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (xii)).

“Excluded Deposit Accounts” means (a) a Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the Ordinary Course
of Business and (c) other Deposit Accounts with an amount on deposit of less
than $5,000,000 at any time in the aggregate for all such Deposit Accounts.

“Excluded Pledge Subsidiary” means

(a) any Subsidiary of the Parent for which the pledge of its Equity Interests is
prohibited by Applicable Law or by Contractual Obligations existing on the
Closing Date (or, in the case of a newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) or for
which governmental (including regulatory) consent, approval, license or
authorization would be required, provided that

 

26



--------------------------------------------------------------------------------

such Subsidiary will be an Excluded Pledge Subsidiary only to the extent and for
so long as the consequences specified above will result and will cease to be an
Excluded Pledge Subsidiary and will become subject to the Lien granted under the
Security Documents, immediately and automatically, at such time as such
consequences will no longer result,

(b) (i) any direct or indirect Subsidiary of the Parent that is a CFC and
(ii) any direct or indirect Subsidiary of a CFC,

(bc) any direct or indirect Subsidiary of the Parent (i) substantially all the
direct or indirect assets of which are the Equity Interests of one or more CFCs
or (ii) that is a disregarded entity for U.S. federal income tax purposes and
that, directly or through one or more disregarded entities, owns more than 66%
of the Equity Interests of one or more CFCs,

(d) any other Subsidiary of the Parent with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the burden or cost or other consequences (including any material
adverse tax consequences) of the pledge of its Equity Interests shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,

(ce) any not-for-profit Subsidiaries,

(df) any special purpose securitization vehicle (or similar entity), only to the
extent that the pledge of its Equity Interests is prohibited by Applicable Law
or by Contractual Obligations in connection with a securitization, provided that
such entity will be an Excluded Pledge Subsidiary only to the extent and for so
long as the consequences specified above will result and will cease to be an
Excluded Pledge Subsidiary and will become subject to the Lien granted under the
Security Documents, immediately and automatically, at such time as such
consequences will no longer result,

(eg) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 10.01(j) or
Section 10.01(k) and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent and so long as the financing documentation relating
to such Permitted Acquisition to which such Restricted Subsidiary is a party
prohibits the Equity Interests of Restricted Subsidiary from being pledged to
secure the Obligations; provided that after such time that such prohibitions on
granting such Liens lapses or terminates, such Restricted Subsidiary shall no
longer be an Excluded Pledge Subsidiary, and will immediately and automatically
become subject to the Lien granted under the Security Documents,

(fh) each Unrestricted Subsidiary, and or

(gi) any Restricted Subsidiary that the Borrower elects by notice to the
Administrative Agent to treat as an Excluded Pledge Subsidiary pursuant to this
clause (gi), provided that (i) any such Restricted Subsidiary shall cease to be
so treated as an Excluded Pledge Subsidiary pursuant to this clause (gi) upon
written notice from the Borrower to the Administrative Agent, and (ii) at any
time, the total assets of all Restricted

 

27



--------------------------------------------------------------------------------

Subsidiaries that are Excluded Pledge Subsidiaries solely as a result of this
clause (gi), as reflected on their most recent balance sheets prepared in
accordance with GAAP, do not in the aggregate at any time exceed $5,000,000, and
(iii) the total revenues of all Restricted Subsidiaries that are Excluded Pledge
Subsidiaries solely as a result of this clause (gi) for the twelve-month period
ending on the last day of the most recent Test Period for which Section 9.01
Financials have been delivered do not in the aggregate exceed
$5,000,000.5,000,000;

provided that if the Borrower determines that any direct or indirect Subsidiary
of the Parent will constitute one or more of the types of Subsidiaries described
in clauses (a) through (i) above within thirty (30) days of such determination,
then such Subsidiary shall be deemed an Excluded Pledge Subsidiary under such
clause or clauses for all purposes under this Agreement and the other Credit
Documents upon delivery of written notice from the Borrower to the
Administrative Agent of such determination; provided that such Subsidiary shall
no longer qualify as an Excluded Pledge Subsidiary if it does not fall into one
or more of the categories described in clauses (a) through (i) above within such
thirty (30) day period.

“Excluded Subsidiary” means

(a) each Subsidiary of the Parent listed on Schedule 1.01(a) hereto,

(b) any Subsidiary of the Parent that is not a wholly owned Subsidiary of the
Parent,

(c) any Subsidiary of the Parent that is prohibited by any Applicable Law from
guaranteeing the Obligations,

(d) any direct or indirect Subsidiary of the Parent that is a CFC, and any
direct or indirect Subsidiary of a CFC,

(e) any CFC Pledgor, direct or indirect Domestic Subsidiary of the Parent
substantially all the direct or indirect assets of which are the Equity
Interests of one or more CFCs,

(f) any Subsidiary acquired pursuant to a Permitted Acquisition financed with
secured Indebtedness incurred pursuant to Section 10.01(j) or Section 10.01(k)
and each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing, or granting a Lien on any of its assets
to secure, the Obligations; provided that after such time that such prohibitions
on guarantees or granting of Liens lapses or terminates, such Restricted
Subsidiary shall no longer be an Excluded Subsidiary,

(g) any other Subsidiary of the Parent with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom,

 

28



--------------------------------------------------------------------------------

(h) any Subsidiary of the Parent that is a domestic captive insurance company,

(i) not for profit Subsidiaries of the Parent,

(j) any Subsidiary that is a special purpose securitization vehicle (or similar
entity),

(k) each Unrestricted Subsidiary and , or

(l) any Restricted Subsidiary that the Borrower elects by notice to the
Administrative Agent to treat as an Excluded Subsidiary pursuant to this clause
(l), provided that (i) any such Restricted Subsidiary shall cease to be so
treated as an Excluded Subsidiary pursuant to this clause (l) upon written
notice from the Borrower to the Administrative Agent, and (ii) at any time, the
total assets of all Restricted Subsidiaries that are Excluded Subsidiaries
solely as a result of this clause (l), as reflected on their most recent balance
sheets prepared in accordance with GAAP, do not in the aggregate at any time
exceed $5,000,000, and (iii) the total revenues of all Restricted Subsidiaries
that are Excluded Subsidiaries solely as a result of this clause (l) for the
twelve-month period ending on the last day of the most recent Test Period for
which Section 9.01 Financials have been delivered do not in the aggregate exceed
$5,000,000.5,000,000;

provided that if the Borrower determines that any direct or indirect Subsidiary
of the Parent will constitute one or more of the types of Subsidiaries described
in clauses (a) through (l) above within 30 days of such determination, then such
Subsidiary shall be deemed an Excluded Subsidiary under such clause or clauses
for all purposes under this Agreement and the other Credit Documents upon
delivery of written notice from the Borrower to the Administrative Agent of such
determination; provided that such Subsidiary shall no longer qualify as an
Excluded Subsidiary if it does not fall into one or more of the categories
described in clauses (a) through (l) above within such thirty (30) day period.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
and franchise (and similar) Taxes, in each case, (i) imposed by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient is
organized, or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 5.10) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 5.04, amounts with respect to such
Taxes were payable either to such Lender’s assignor

 

29



--------------------------------------------------------------------------------

immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s (i) failure to comply with Section 5.04(g) or (ii) other than as a
result of a change in Tax law, inability or ineligibility to comply with clause
(ii)(A), (ii)(B) or (ii)(D) of Section 5.04(g), (d) any Taxes imposed under
FATCA, and (e) any branch profits taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which such Recipient has a
branch.

“Existing Credit Agreement” means this Term Loan Credit Agreement, as the same
was amended, supplemented or otherwise modified from time to time prior to the
2013 Refinancing2015 Amendment Effective Date.

“Existing Term Loan Maturity Date” shall have the meaning provided in
Section 2.16(a).

“Extended Term Loan Maturity Date” shall have the meaning provided in
Section 2.16(b).

“Extending Term Lenders” shall have the meaning provided in Section 2.16(b).

“Extending Term Loans” shall have the meaning provided in Section 2.16(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, as applicable, each of (i) that certain administrative
agency letter agreement among the Administrative Agent and the Borrower, dated
October 1, 2012 and (ii) that certain fee letter agreement between the
Collateral Trustee and the Borrower, dated October 22, 2012, in each case as
amended, restated, renewed, extended, supplemented or otherwise modified from
time to time.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 6.09.

 

30



--------------------------------------------------------------------------------

“Financial Officer” shall mean the Chief Financial Officer, principal accounting
officer, Treasurer, or Controller or any other senior financial officer of the
Borrower designated in writing to the Administrative Agent by any of the
foregoing and reasonably acceptable to the Administrative Agent.

“Flood Determination Form” has the meaning specified in Section 9.19(d).

“Flood Documents” has the meaning specified in Section 9.19(d).

“Flood Hazard Property” shall mean any real estate asset subject to a Mortgage
in favor of Collateral Trustee, for the benefit of Secured Parties, and located
in an area designated by the Federal Emergency Management Agency (or any
successor agency) as having special flood or mud slide hazards.

“Flood Laws” shall mean the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board of Governors of the
Federal Reserve System).

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(g).

“Foreign Currencies” shall mean any currency other than Dollars.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Credit Party, or
with respect to which any Credit Party has any obligation, that is primarily
subject to laws other than the laws of a U.S. jurisdiction, other than a trust
or funding vehicle or a social security program, in each case maintained
exclusively by a Governmental Authority.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) where
such plan is required to be funded, the existence of unfunded liabilities in
excess of the amount permitted under any applicable law, or, where applicable,
in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Credit Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by any Credit Party, or
the imposition on any Credit Party of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law.

 

31



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean each direct or indirect Subsidiary of the Parent
that is not a Domestic Subsidiary.

“Full Payment” shall mean with respect to any Obligations (other than unasserted
contingent indemnity claims), (a) the full cash payment thereof in the
applicable currency required hereunder, including any interest and documented
fees and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); (b) if such Obligations are inchoate or contingent
in nature, cash collateralization thereof (or delivery of a standby letter of
credit acceptable to the Administrative Agent in its discretion, in the amount
of required cash collateral); and (c) a release of any claims of the Credit
Parties against the Administrative Agent and Lenders arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean all indebtedness of the Parent and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Parent or any Restricted Subsidiary, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including all amounts of Funded Debt
required to be paid or prepaid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that capital leases
and operating leases shall be subject to generally accepted accounting
principles in effect in the United States on the date hereof.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

32



--------------------------------------------------------------------------------

“Guarantee” shall mean (a) the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit E, and (b) any other guarantee of the Obligations made by a
Restricted Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the Ordinary Course of Business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean the Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
Applicable Law relating to the environment; and (c) any other chemical, material
or substance, which is prohibited, limited or regulated by or which could
otherwise give rise to liability under any Applicable Law relating to the
environment.

“Hedge Agreement” means an Interest Rate Agreement, Currency Agreement or
Commodity Agreement entered into in the ordinary course of the Parent’s or any
of its Subsidiaries’ businesses.

 

33



--------------------------------------------------------------------------------

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental Term Loans” means one or more Classes of Term Loans made pursuant
to Section 2.14 (including, for the avoidance of doubt, the 2013 Incremental
Term Loans).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements (but taking into account only the
mark-to-market value or, if any actual amount is due as a result of the
termination or close-out of such transaction, that amount) and (g) without
duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade payables and accrued expenses, in each
case payable directly or through a bank clearing arrangement and arising in the
Ordinary Course of Business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller and
(iv) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the Ordinary
Course of Business.

“Indemnified Liabilities” shall have the meaning provided in Section 14.05.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Information” shall have the meaning provided in Section 14.08.

“Intercreditor Agreement” means the Fourth Amended and Restated Intercreditor
Agreement, as it may be dated as of the 2015 Amendment Effective Date, among the
Borrower, the guarantors party thereto, Bank of America, N.A. in its capacity as
collateral agent for the Revolving Credit Lenders referenced therein and U.S.
Bank National Association, in its capacity as collateral trustee for the
Lenders, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Insolvency Proceeding” means any case or proceeding, application, meeting
convened, resolution passed, proposal, corporate action or any other proceeding
commenced by or against a Person under any state, provincial, federal or foreign
law for, or

 

34



--------------------------------------------------------------------------------

any agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada), the CCAA, the Singapore Companies Act, Chapter 50 and the Singapore
Bankruptcy Act, Chapter 20, Bankruptcy Act 1966 (Cth), the Corporations Act 2001
(Cth), the Companies Act 1993 (New Zealand), the Belgian bankruptcy law of
8 August 1997 and the Belgian law on the continuity of enterprises of 31 January
2009; (b) the appointment of a receiver, manager, controller, interim receiver,
receiver and manager, trustee (including any trustee in bankruptcy), custodian
conservator, administrator, examiner, sheriff, monitor, assignee, liquidator,
provisional liquidator, sequestrator, administrative receiver, judicial manager,
statutory manager or similar officer or fiduciary or other custodian for such
Person or any part of its Property; (c) an assignment or trust mortgage for the
benefit of creditors; (d) the winding up or strike off the Person; (e) the
proposal or implementation of a scheme of arrangement; (f) a suspension of
payment, moratorium of any debts, official assignment, composition or
arrangement with a Person’s creditors; (g) in the case of a Subsidiary
incorporated in Australia, any writ of execution, garnishee order, notice under
section 120 of the PPSA Australia, mareva injunction or similar order,
attachment, distress or other process is made, levied or issued against it or
its assets, or such other step is taken in relation to it being adjudicated or
found unable to pay its debts when they fall due or it is (or states that it is)
an insolvent under administration or insolvent (each as defined in the
Corporations Act 2001 (Cth)); or (h) in the case of a Subsidiary incorporated in
England and Wales (a “UK Subsidiary”), any corporate action, legal proceedings
or other procedure commenced or other step taken (including the making of an
application, the presentation of a petition, the filing or service of a notice
or the passing of a resolution) in relation to (i) such UK Subsidiary being
adjudicated or found insolvent, (ii) the suspension of payments, a moratorium of
any indebtedness, winding-up, dissolution, administration or reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise) of such UK
Subsidiary other than a solvent liquidation or reorganization of such UK
Subsidiary, the terms of which have been previously approved in writing by the
Administrative Agent, (iii) a composition, assignment or arrangement with any
class of creditors of such UK Subsidiary or (iv) the appointment of a
liquidator, supervisor, receiver, administrator, administrative receiver,
compulsory manager, trustee or other similar officer in respect of such UK
Subsidiary or any of its assets; provided, that clause (g) and (h) shall not
apply to (A) any winding-up petition which is frivolous or vexatious or which is
being contested in good faith and, in each case, is discharged, stayed or
dismissed within 21 days of commencement, or (B) any solvent reorganization
contemplated or permitted by Section 10.03.

“Interest Period” shall mean, with respect to any Term Loan, the interest period
applicable thereto, as determined pursuant to Section 2.09.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes.

 

35



--------------------------------------------------------------------------------

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Equity Interests, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person (including any “short sale” or any sale of any securities at
a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the Ordinary
Course of Business; or (c) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” shall mean, collectively, (x) the 2013 Refinancing Amendment
and (y) any other agreement substantially in the form of Exhibit F and
reasonably satisfactory to the Administrative Agent.

“Joint Lead Arrangers” shall mean Goldman Sachs Lending Partners LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank
PLC and Wells Fargo Securities, LLC, each in their respective capacities as
such.

“Junior Financing” shall have the meaning provided in Section 10.07(a).

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

“Junior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Senior Secured Debt and
(ii) Consolidated Junior Secured Debt, in each case, as of the last day of the
most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 9.01 to (b) Consolidated EBITDA for
such Test Period.

“Lender” shall have the meaning provided in the preamble to this Agreement and
shall include each 2013 Term Loan Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Level I Status” shall exist on any date if the Total Leverage Ratio determined
for such date is greater than or equal to 2.50 to 1.00.

“Level II Status” shall exist on any date if the Total Leverage Ratio determined
for such date is less than 2.50 to 1.00.

 

36



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan, or
a ABR Loan the interest rate on which is determined by reference to the LIBOR
Rate component of ABR, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =  

LIBOR ABR

    1.00 – LIBOR Reserve Percentage    

where,

“LIBOR ABR” means, for any Interest Period or with respect to any determination
of ABR, the rate per annum equal to (i) the British Bankers AssociationICE
Benchmark Administration LIBOR Rate or the successor thereto if the British
Bankers AssociationICE Benchmark Administration is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period (or,
in the case of any determination of ABR, on such date), for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period (or one month, in the case any determination of ABR) or,
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period (or, in the case
of ABR, such date of determination) in same day funds in the approximate amount
of the LIBOR Loan being made, continued or converted and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period;

Notwithstanding the foregoing, the LIBOR Rate shall at no time be less than
1.00% per annum.

 

37



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding Loan the
interest on which is determined by reference to the LIBOR Rate shall be adjusted
automatically as of the effective date of any change in the LIBOR Reserve
Percentage.

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, lien (statutory or other) or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease or license in the nature thereof).

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Receivables Entity under a Qualified Receivables Transaction.

“Loan” shall mean any Term Loan, or New Term Loan made by any Lender.

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of the Parent
and its Subsidiaries, taken as a whole or that would materially adversely affect
the ability of the Parent, the Borrower and the other Credit Parties, taken as a
whole, to perform their respective payment obligations under this Agreement or
any of the other Credit Documents.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Subsidiaries, taken as a whole, that would materially adversely affect
(a) the business, assets, operations, properties, or financial condition of the
Parent and its Subsidiaries, taken as a whole, (b) the ability of the Parent,
the Borrower and the other Credit Parties, taken as a whole, to perform their
respective payment obligations under this Agreement or any of the other Credit
Documents or (c) the rights and remedies of the Administrative Agent, the
Collateral Trustee and the Lenders under this Agreement or any of the other
Credit Documents.

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Credit Party and that has a fair market value in
excess of

 

38



--------------------------------------------------------------------------------

$3,000,000 at the Closing Date or, with respect to real property acquired after
the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Parent in good faith.

“Material Subsidiary” shall mean, at any date of determination, the Borrower and
each other Restricted Subsidiary of the Parent (a) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.01 Financials have been delivered were equal to or
greater than 5.0% of the Consolidated Total Assets of the Parent and the
Restricted Subsidiaries at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
the Parent and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

“Maximum Rate” has the meaning specified in Section 14.10.

“Minimum Borrowing Amount” shall mean $2,000,000 with respect to the Term Loans.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Trustee for the benefit of the
Secured Parties in respect of that Mortgaged Property, substantially in the form
of Exhibit G, as the same may be amended, supplemented or otherwise modified
from time to time.

“Mortgaged Property” shall mean, initially, each parcel of Material Real
Property and the improvements thereto owned by a Credit Party and identified on
Schedule 1.01(b), and includes each other parcel of Material Real Property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 9.19.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Parent
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
issuance, as the case may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by the
Parent or any of its Restricted Subsidiaries in connection with such Prepayment
Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)

 

39



--------------------------------------------------------------------------------

above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by the Parent or any of its Restricted Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction;

(iii) the amount of any Indebtedness secured by a Lien on the assets that are
the subject of such Prepayment Event to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event;

(iv) in the case of any Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback, the amount of any proceeds of such Prepayment Event that the
Parent or any Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period or has entered into a binding commitment prior to the last
day of the Reinvestment Period to reinvest) in the business of the Parent or any
of the Restricted Subsidiaries (subject to Section 10.09), provided that any
portion of such proceeds that has not been so reinvested within such
Reinvestment Period (with respect to such Prepayment Event, the “Deferred Net
Cash Proceeds”) shall, unless the Parent or a Subsidiary has entered into a
binding commitment prior to the last day of such Reinvestment Period to reinvest
such proceeds, (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback occurring on the last day of
such Reinvestment Period or 180 days after the date such Borrower or such
Subsidiary has entered into such binding commitment, as applicable, and (y) be
applied to the repayment of Term Loans in accordance with Section 5.02(a)(i);
and

(v) reasonable and customary fees.

“New Term Loan Commitments” means (i) the Commitments hereunder to make (x) the
2013 Incremental Term Loans and (y) the 2013 Refinancing Term Loans and
(ii) each additional Class of Term Loan Commitments hereunder that results from
an incremental facility under Section 2.14 or a refinancing amendment under
Section 2.15. The aggregate amount of New Term Loan Commitments as of the 2013
Refinancing Amendment Effective Date is $793,500,000.

“New Term Loan Lender” shall mean a Lender providing a New Term Loan under
Section 2.14 or Section 2.15 (including each 2013 Term Loan Lender), as
applicable.

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures. The New Term Loan Maturity Date with respect to the 2013 Term Loans
shall be the Term Loan Maturity Date.

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.05(c).

 

40



--------------------------------------------------------------------------------

“New Term Loans” means one or more Classes of Term Loans made pursuant to New
Term Loan Commitments.

“No Undisclosed Information Representation” by a Person shall mean a
representation that such Person is not in possession of any material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing.

“NFIP” shall mean the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Non-Consenting Lender” shall have the meaning provided in Section 5.10(c).

“Non-Debt Fund Affiliate” means any Affiliate of the Parent other than (i) any
Subsidiary of the Parent, (ii) any Debt Fund Affiliate and (iii) any natural
person; and shall in any case exclude each of (A) Goldman Sachs Credit Partners
L.P., (B) Goldman Sachs Lending Partners LLC and (C) Goldman Sachs Asset
Management, L.P., Goldman Sachs Investment Strategies, LLC, and any investment
fund or separate account managed by either of them.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extending Term Lenders” shall have the meaning provided in Section 2.16.

“Note” means a promissory note in substantially the form of Exhibit H hereto.

“Notes Indenture” means that certain indenture, dated December 21, 2009, as
amended and supplemented from time to time, between the Borrower, the
Subsidiaries of the Borrower party thereto as Guarantors, and U.S. Bank National
Association.

“Notice of Borrowing” shall mean each notice of a Borrowing of Term Loans
pursuant to Section 2.03(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.06.

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided herein (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any
proceeding, under the Bankruptcy Code or any applicable provision of comparable
state or foreign law, whether or not such interest is an allowed claim in such
proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (y) each

 

41



--------------------------------------------------------------------------------

payment required to be made by any Credit Party under the Credit Documents, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, and (z) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under the Bankruptcy
Code or any applicable provision of comparable state or foreign law, whether or
not such interest is an allowed claim in such proceeding), of any Credit Parties
to the Administrative Agent, the Collateral Trustee or any Lender under the
Credit Documents, and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of any Credit Party under or pursuant to
this agreement or any other Credit Document.

“OFAC” shall have the meaning provided in Section 8.18.

“OID” shall have the meaning provided in Section 2.15(a).

“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business of such Person, consistent with past practices or, with
respect to actions taken by such Person for which no past practice exists,
consistent with past practices of similarly situated companies, and, in each
case, undertaken in good faith.

“Ordinary Course Indebtedness” shall mean Indebtedness incurred in the Ordinary
Course of Business under Section 10.01(b), (c), (e)(i), (g), (h), (l), (q), (r),
(t), (u), (v), (x) and (aa) (to the extent that such Indebtedness is in
connection with the foregoing subclauses (b), (c), (e)(i), (g), (h), (l), (q),
(r), (t), (u), (v) or (x)).

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership (if any), as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its articles of organization (if any), as amended, and its operating
agreement, as amended.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, mortgage, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to
Section 5.10).

 

42



--------------------------------------------------------------------------------

“Parent” shall have the meaning set forth in the preamble.

“Participant” shall have the meaning provided in Section 14.07(d).

“Patent Security Agreement” shall mean the Patent Security Agreement entered
into by the Borrower and the other grantors party thereto and the Collateral
Trustee for the benefit of the Lenders, dated the Closing Date, as the same may
be amended, supplemented or otherwise modified from time to time.

“PATRIOT Act” shall have the meaning provided in Section 8.14.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrower and the
Guarantors in the form of Exhibit I or any other form approved by the
Administrative Agent.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Parent or any of the Restricted Subsidiaries of assets (including such
assets constituting a line of business or division) or majority of Equity
Interests, so long as

(a) such acquisition and all transactions related thereto shall be consummated
in accordance with applicable law and the acquired company or assets are in the
same or a generally related line of business as the Parent and its Restricted
Subsidiaries or other business activities incidental or related to any of the
foregoing;

(b) such acquisition shall result in the issuer of such Equity Interests
becoming a Restricted Subsidiary and, to the extent required by Section 9.12, a
Subsidiary Guarantor;

(c) such acquisition shall result in the Collateral Trustee, for the benefit of
the Secured Parties, being granted a security interest in any Equity Interests
or any assets so acquired, to the extent required by Sections 9.12, 9.13 and/or
9.17;

(d) after giving effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing; and

(e) the Consolidated Interest Coverage Ratio, on a Pro Forma Basis after giving
effect to such acquisition (including any Indebtedness assumed or permitted to
exist or incurred pursuant to Sections 10.01(j) and 10.01(k), and any related
Pro Forma Adjustment, computed as at the last day of the most recently ended
Test Period as if such acquisition had occurred on the first day of such Test
Period, shall either (x) not be less than 2.00 to 1.00 or (y) be greater than
the Consolidated Interest Coverage Ratio immediately prior to such acquisition
provided further that a certificate of a Senior Officer

 

43



--------------------------------------------------------------------------------

of the Parent delivered to the Administrative Agent at least five Business
Dayswithin ten (10) days (or such shorterlonger period as the Administrative
Agent may reasonably agree) prior toafter the consummation of such acquisition,
certifying as to compliance with the foregoing conditions (and in the case of
subclause (e) above, attaching reasonably detailed calculations as to compliance
with subclause (e)(i) or (e)(ii), as applicable) shall be conclusive evidence
that such acquisition is a Permitted Acquisition unless the Administrative Agent
notify the Borrower within such periodfive Business Days of receipt of such
certificate that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Permitted Additional Debt” shall mean (a) Permitted First Priority Debt,
(b) Permitted Junior Priority Debt or (c) Permitted Unsecured Debt; provided
that:

(i) in the case of Permitted First Priority Debt, such amount so long as the
Senior Secured Leverage Ratio at the time such additional Indebtedness is
incurred would have been no greater than 3.50 to 1.00 determined on a Pro Forma
Basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 9.01;

(ii) in the case of Permitted Junior Priority Debt, such amount so long as the
Junior Secured Leverage Ratio at the time such additional Indebtedness is
incurred would have been no greater than 4.00 to 1.00 determined on a Pro Forma
Basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 9.01;

(iii) in the case of Permitted Unsecured Debt, such amount so long as the Total
Leverage Ratio at the time such additional Indebtedness is incurred would have
been no more than 5.00 to 1.00 determined on a Pro Forma Basis (including a pro
forma application of the net proceeds therefrom), as if such additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of the most recent Test Period for which financial
statements have been delivered pursuant to clause (a) or (b) of Section 9.01;

(iv) the terms of which do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to the date that is 90 days
following the final maturity of the applicable Term Loans (other than
(A) customary offers to purchase upon a change of control, asset sale or event
of loss, (B) early maturities customary for “bridge” loans so long as such
maturities automatically extendible or convertible absent a bankruptcy or
payment event of default thereunder and (C) customary acceleration rights after
an event of default); and

(v) the covenants, events of default, guarantees and other terms of which (other
than interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Parent and the Restricted Subsidiaries than those in this
Agreement;

 

44



--------------------------------------------------------------------------------

provided further that a certificate of a Senior Officer of the Borrower is
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, certifying as to clauses (i) through (v) with
such modifications as necessary to reflect the type of Indebtedness incurred
together with reasonably detailed calculations as to compliance with various
financial ratios and including a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, and stating that the Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notify the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Permitted First Priority Debt” shall mean any secured Indebtedness incurred by
the Credit Parties in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations (including pursuant to the Collateral Trust Agreement) and is not
secured by any property or assets of the Parent, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness satisfies the
applicable requirements set forth in the provisos to the definition of
“Permitted Additional Debt,” (iii) such Indebtedness is not at any time
guaranteed by any Restricted Subsidiaries of the Parent other than Restricted
Subsidiaries, that are Guarantors and (iv) to the extent not addressed by the
Intercreditor Agreement the Borrower, the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Credit Parties in the form of one or more series of senior
secured notes or loans (including any New Term Loans and/or any New Term Loan
Commitments); provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations (including pursuant to the Collateral Trust Agreement) and is not
secured by any property or assets of Parent, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness satisfies the
applicable requirements set forth in the provisos to the definition of “Credit
Agreement Refinancing Indebtedness,” (iii) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Parent other than Subsidiaries that are
Guarantors and (iv) to the extent not addressed in the Intercreditor Agreement,
the Borrower, the

 

45



--------------------------------------------------------------------------------

holders of such Indebtedness (or their representative) and the Administrative
Agent shall be party to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Holders” shall mean each of (i) the Sponsor, (ii) members of
management of Parent (provided that Persons under this clause (ii) have direct
or indirect beneficial ownership, either separately or as part of a group under
this clause (ii) or clause (iii) below, of no more than 10% of the total voting
power of the Voting Stock of Parent) and (iii) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that in the case
of such group and without giving effect to the existence of such group or any
other group, the Sponsor and members of management, collectively, have direct or
indirect beneficial ownership of more than 50% of the total voting power of the
Voting Stock of Parent.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the Australian, Belgian,
Canadian, Dutch, New Zealand, Singapore, UK or U.S. government or any agency or
instrumentality thereof, in each case having maturities of not more than 12
months from the date of acquisition thereof;

(b) securities issued by any state of the United States of America or any
province or territory of Australia, Belgium, Canada, the Netherlands, New
Zealand, Singapore, the United Kingdom, or any political subdivision of any such
state, province or territory, or any public instrumentality thereof or any
political subdivision of any such state, province or territory, or any public
instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A or A2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

 

46



--------------------------------------------------------------------------------

(g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-1 or P-1
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside Australia, Belgium, Canada, the
Netherlands, New Zealand, Singapore, the UK and the U.S., Permitted Investments
shall also include (i) direct obligations of the sovereign nation (or any agency
thereof) in which such Restricted Foreign Subsidiary is organized and is
conducting business or where such Investment is made, or in obligations fully
and unconditionally guaranteed by such sovereign nation (or any agency thereof),
in each case maturing within a two years after such date and having, at the time
of the acquisition thereof, a rating equivalent to at least A-1 from S&P and at
least P-1 from Moody’s, (ii) investments of the type and maturity described in
clauses (a) through (h) above of foreign obligors, which Investments or obligors
(or the parents of such obligors) have ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies, (iii) shares of
money market mutual or similar funds which invest exclusively in assets
otherwise satisfying the requirements of this definition (including this
proviso) and (iv) other short-term investments utilized by such Restricted
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (i).

“Permitted Junior Priority Debt” shall mean secured Indebtedness incurred by the
Credit Parties in the form of one or more series of second lien (or other junior
lien) secured notes or debentures or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations (including pursuant to the Collateral Trust Agreement) and the
obligations in respect of any Permitted First Priority Debt and is not secured
by any property or assets of Parent, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Permitted
Additional Debt” (provided, that such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Debt, notwithstanding any
provision to the contrary contained in the definition of “Permitted Additional
Debt”), (iii) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
and (iv) such Indebtedness is not at any time guaranteed by any Restricted
Subsidiaries of the Parent other than Restricted Subsidiaries that are
Guarantors.

 

47



--------------------------------------------------------------------------------

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Credit Parties in the form of one or more series of second lien
(or other junior lien) secured notes or debentures or second lien (or other
junior lien) secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt (including pursuant to the Collateral Trust
Agreement) and is not secured by any property or assets of Parent, the Borrower
or any Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” (provided, that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness”),
(iii) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
and (iv) such Indebtedness is not at any time guaranteed by any Subsidiaries of
the Parent other than Subsidiaries that are Guarantors.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Parent or any of its
Restricted Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens in each case so long as such Liens
arise in the Ordinary Course of Business and do not individually or in the
aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.11;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory or regulatory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the Ordinary Course of Business or
otherwise constituting Investments permitted by Section 10.05;

(e) ground leases in respect of real property on which facilities owned or
leased by the Parent or any of its Restricted Subsidiaries are located;

(f) easements, rights-of-way, servitudes, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Parent or its
Restricted Subsidiaries, taken as a whole;

 

48



--------------------------------------------------------------------------------

(g) any interest or title of a lessee, licensee, lessor or licensor or secured
by a lessee’s, licensee’s, lessor’s or licensor’s interest under any lease
permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Parent or any of its Restricted
Subsidiaries, provided that such Lien secures only the obligations of the Parent
or such Restricted Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.01;

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Subsidiaries,
taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Parent or any of its Restricted Subsidiaries; and

(l) Liens created in the Ordinary Course of Business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Parent
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the Ordinary Course of
Business.

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Parent or any of its Restricted Subsidiaries after the Closing Date, provided
that any such Sale Leaseback not between the Borrower and any Guarantor or any
Guarantor and another Guarantor is consummated for fair value as determined at
the time of consummation in good faith by the Parent or such Restricted
Subsidiary and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $25,000,000, the board of
directors of the Parent or such Restricted Subsidiary (which such determination
may take into account any retained interest or other Investment of the Parent or
such Restricted Subsidiary in connection with, and any other material economic
terms of, such Sale Leaseback).

“Permitted Unsecured Debt” shall mean unsecured Indebtedness incurred by the
Parent or its Subsidiaries in the form of one or more series of senior unsecured
loans or notes or Subordinated Indebtedness.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Credit Parties in the form of one or more series of senior
unsecured loans or notes or Subordinated Indebtedness; provided that (i) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries of the Parent
other than Subsidiaries that are Guarantors.

 

49



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any plan, as defined in Section 4001 of ERISA that is subject
to Title IV of ERISA and that is or was within any of the preceding six plan
years maintained or contributed to by (or to which there is or was an obligation
to contribute or to make payments to) any Credit Party or any ERISA Affiliate,
other than Multiemployer Plans.

“Platform” shall have the meaning provided in Section 9.01.

“Pledge Agreement” shall mean (a) the Pledge Agreement, entered into on the
Closing Date by the relevant pledgors party thereto and the Collateral Trustee
for the benefit of the Lenders and other Secured Parties, substantially in the
form of Exhibit J, and as amended on the Closing2015 Amendment Effective Date
and (b) any other pledge agreement delivered pursuant to Section 9.13, in each
case, as the same may be amended, supplemented or otherwise modified from time
to time.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“PPSA Australia” shall mean the Personal Property Security Act 2009 (Cth), (or
any successor statute) and the regulations thereunder.

“Preferred Stock” shall mean the 363,000 shares of 6.5% Series A Convertible
Perpetual Preferred Stock sold pursuant to that certain Purchase Agreement,
dated as of May 19, 2015, between the Parent and Mario Investments LLC.

“Prepayment Amount” shall have the meaning provided in Section 5.02(h).

“Prepayment Date” shall have the meaning provided in Section 5.02(h).

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Casualty Event,
Debt Incurrence Prepayment Event or any Permitted Sale Leaseback.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Parent, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Parent in good faith as a result of (a) actions taken or expected to be
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or

 

50



--------------------------------------------------------------------------------

(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business with the operations of the Parent and the Restricted
Subsidiaries; provided that, so long as such actions are taken or expected to be
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of a Senior
Officer of the Borrower delivered pursuant to Section 9.01(k).

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant hereunder, that (A) to the extent applicable, the Pro
Forma Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a sale, transfer or other disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Parent or any division, product
line, or facility used for operations of the Parent or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Parent or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Parent and its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

“Property” shall mean any interest in any kind of property or asset, whether
real (immovable), personal (movable) or mixed, or tangible (corporeal) or
intangible (incorporeal).

 

51



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 5.09), the numerator of which is the amount
of the Commitments of such Lender under the applicable facility at such time and
the denominator of which is the amount of the aggregate Commitments under the
applicable facility at such time; provided, that if the commitment of each
Lender to make Loans has been terminated pursuant to Article 12, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Public Lender” shall have the meaning provided in Section 9.01.

“QIPO Price” means $21 per share.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by a Foreign Subsidiary pursuant to which
such Foreign Subsidiary may sell, assign, convey, participate, contribute to
capital or otherwise transfer to (a) a Receivables Entity (in the case of a
transfer by such Restricted Subsidiary) or (b) any other Person (in the case of
a transfer by a Receivables Entity), or may grant a security interest in or
pledge, any Accounts or interests therein (whether now existing or arising in
the future) of such Foreign Subsidiary, and any assets related thereto (other
than any inventory or equipment) including, without limitation, all collateral
securing such Accounts, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such Accounts and all guarantees, indemnities, warranties or other documentation
or other obligations in respect of such Accounts, any other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving receivables similar to such Accounts and any collections or proceeds
of any of the foregoing (the “Related Assets”).

“Real Estate” shall have the meaning provided in Section 9.01(i).

“Receivables Entity” shall mean any Foreign Subsidiary (or another Person in
which such Foreign Subsidiary makes an Investment and to which such Foreign
Subsidiary transfers Accounts and related assets) formed after the Closing Date,
in each such case, which (i) is not a Credit Party, (ii) engages in no
activities other than in connection with the financing of Accounts or interests
therein and related assets and any business or activities incidental or related
to such business, (iii) is designated by the board of directors of the Parent as
a Receivables Entity, (iv) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (A) is guaranteed by any Credit
Party; (B) is recourse to or obligates any Credit Party in any way; or
(C) subjects any property or asset of any Credit Party, directly or indirectly,
contingently or otherwise, to the satisfaction thereof; (v) with

 

52



--------------------------------------------------------------------------------

which no Credit Party has any material contract, agreement, arrangement or
understanding; and (vi) to which neither any Credit Party nor any of its
Restricted Subsidiaries has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Receivables Entity in
connection with any Qualified Receivables Transaction.

“Receivables Repurchase Obligation” means any obligation of a seller of Accounts
and Related Assets in a Qualified Receivables Transaction to repurchase Accounts
and Related Assets arising as a result of a breach of a Standard Receivables
Undertaking, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing” means the refinancing of all amounts outstanding under the Notes
Indenture.

“Refinancing Amendment” means (i) the 2013 Refinancing Amendment, (ii) the 2015
Amendment and (iiiii) any other amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) each Credit Party, (b) the Administrative Agent and (c) each
Lender or Eligible Assignee that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto in accordance
with Section 2.15.

“Refinancing Term Loans” means one or more Classes of Term Loans made pursuant
to Section 2.15 (including, for the avoidance of doubt, the 2013 Refinancing
Term Loans).

“Register” shall have the meaning provided in Section 14.07(c).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean 12 months following the date of an Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback.

 

53



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Repayment Amount” shall mean the Term Loan Repayment Amount or the New Term
Loan Repayment Amount with respect to any Series, as applicable.

“Repayment Date” shall mean a Term Loan Repayment Date or a New Term Loan
Repayment Date, as applicable.

“Reportable Event” shall mean the occurrence of any event described in
Section 4043 of ERISA and the regulations thereunder (other than an event for
which the 30-day notice period is waived).

“Repricing Transaction” shall have the meaning set forth in Section 5.01.

“Required Lenders” means, as of any date of determination, Lenders (other than
Defaulting Lenders) having outstanding Term Loans representing more than 50% of
the outstanding principal amount of the Term Loans at such time.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean the Borrower and any other Subsidiary of the
Parent other than an Unrestricted Subsidiary.

“Retained Excess Cash Flow” means a cumulative amount equal to the sum of the
products, for each Excess Cash Flow Period since the Closing Date, of (a) the
applicable Retained Percentage for such Excess Cash Flow Period, multiplied by
(b) Excess Cash Flow for such Excess Cash Flow Period.

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the percentage of Excess Cash Flow for such Excess Cash Flow
Period provided in clause (x) of Section 5.02(a)(ii) that is required to be used
to prepay Loans pursuant to Section 5.02(a)(ii).

“Revolving Credit Agent” shall mean the “Agent,” as defined in the Revolving
Loan Credit Agreement.

“Revolving Loan Credit Agreement” has the meaning specified in the recitals.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Parent or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

54



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.01 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.01(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.01(e).

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

“Security Agreement” shall mean the Security Agreement entered into on the
Closing Date by the Parent, the Borrower and the other grantors party thereto
and the Collateral Trustee for the benefit of the Lenders, substantially in the
form of Exhibit K, as amended on the 2015 Amendment Effective Date, and as the
same may be further amended, supplemented or otherwise modified from time to
time.

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the
Security Agreement, (c) the Intercreditor Agreement, (d) the Collateral Trust
Agreement, (e) each Mortgage, (f) the Pledge Agreement, (g) the Copyright
Security Agreement, (h) the Patent Security Agreement, (i) the Trademark
Security Agreement and (j) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.12, 9.13 or 9.17 or
pursuant to any of the Security Documents to secure any of the Obligations.

“Senior Officer” shall mean the President, the Chief Financial Officer, the
Principal Accounting Officer, the Treasurer, the Controller or any other senior
officer of a Person designated as such in writing to the Administrative Agent by
such Person or designated in or pursuant to an agreement between the applicable
Credit Party and the Administrative Agent.

“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the most
recent Test Period for which financial statements have been delivered pursuant
to clause (a) or (b) of Section 9.01 to (b) Consolidated EBITDA for such Test
Period.

“Series” shall have the meaning as provided in Section 2.14(a).

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

55



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to the Parent, that as of the Closing Date,
both (a) (i) the sum of the Parent’s debt (including contingent liabilities)
does not exceed the present fair saleable value of the Parent’s present assets;
(ii) the Parent’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (iii) the Parent has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Representations” means the representations and warranties of the
Parent and Borrower set forth in Section 8.01, 8.02, 8.03, 8.05, 8.07, 8.17,
8.18, 8.19, 8.20 and 8.21.

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.01 Financials have been delivered were equal to or greater
than 15% of the Consolidated Total Assets of the Parent and the Subsidiaries at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 15% of the consolidated gross revenues of the Parent and the
Subsidiaries for such period, in each case determined in accordance with GAAP
and (c) each other Subsidiary that, when such Subsidiary’s total assets or gross
revenues are aggregated with the total assets or gross revenues, as applicable,
of each other Subsidiary that is the subject of an Event of Default described in
Section 11.05 would constitute a Specified Subsidiary under clause (a) or
(b) above.

“Specified Transaction” shall mean, with respect to any period, any Investment,
sale, transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Dividend, Subsidiary designation pursuant to Section 9.18, New
Term Loan Commitment or other event that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis.”

“Sponsor” shall mean GS Capital Partners V Fund, L.P. and its respective
Affiliates.

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Parent or any Restricted Subsidiary of the
Parent that are customary in a Qualified Receivables Transaction.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be on such date. Changes in Status
resulting from

 

56



--------------------------------------------------------------------------------

changes in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date on which (a) Section 9.01 Financials
are delivered to the Lenders under Section 9.01 and (b) an officer’s certificate
is delivered by the Borrower to the Lenders setting forth, with respect to such
Section 9.01 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition, provided that
(x) each determination of the Total Leverage Ratio pursuant to this definition
shall be made with respect to the Test Period ending at the end of the fiscal
period covered by the relevant financial statements and (y) upon the request of
the Required Lenders, Level I Status shall apply as of the first Business Day
after the date on which such Section 9.01 Financials and the accompanying
officer’s certificate were required to have been delivered but were not
delivered, and shall continue to so apply to and including the date on which
such items are so delivered (and thereafter, the Status otherwise determined in
accordance with the definitions of “Level I Status” and “Level II Status” shall
apply).

“Subordinated Indebtedness” shall mean Indebtedness of the Parent, the Borrower
or any Subsidiary Guarantor that is by its terms subordinated in right of
payment to the obligations of the Parent, the Borrower and such Subsidiary
Guarantor, as applicable, under this Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Equity Interests of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Equity Interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

“Subsidiary Guarantors” shall mean (a) each wholly owned Domestic Subsidiary
(other than an Excluded Subsidiary) existing on the Closing Date and (b) each
wholly owned Domestic Subsidiary (other than an Excluded Subsidiary) that
becomes a party to the Guarantee after the Closing Date pursuant to Section 9.12
or otherwise.

“Successor Borrower” shall have the meaning provided in Section 10.03(a).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees (in
the nature of taxation) or other similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Commitment” shall mean (a) in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.01(c) as such Lender’s “Term Loan Commitment”, (b) with respect to
each 2013 Term

 

57



--------------------------------------------------------------------------------

Loan Lender, the commitment to make a 2013 Refinancing Term Loan or a 2013
Incremental Term Loan, as applicable, pursuant to the terms of the 2013
Refinancing Amendment and (c) in the case of any Lender that becomes a Lender
other than on the Closing Date or the 2013 Refinancing Amendment Effective Date,
the amount specified as such Lender’s “Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Term
Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof.

“Term Loan Maturity Date” shall mean the date that is seven (7) years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.05(b).

“Term Loans” means (i) prior to the 2013 Refinancing Amendment Effective Date,
the loans made on the Closing Date pursuant to Section 2.01 and (ii) from and
after the 2013 Refinancing Amendment Effective Date, the 2013 Term Loans made on
the 2013 Refinancing Amendment Effective Date pursuant to the 2013 Refinancing
Amendment (it being understood that the Term Loans made on the closing date
pursuant to clause (i) above will be refinanced as of the 2013 Refinancing
Amendment Effective Date and shall not be outstanding thereafter). To the extent
any additional New Term Loans are made hereunder, “Term Loans” shall, to the
extent appropriate, include such New Term Loans.

“Term Loan Extension Effective Date” shall have the meaning provided in
Section 2.16(b).

“Term Loan Repayment Date” shall have the meaning provided in Section 2.05(b).

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent then last ended.

“Title Policy” has the meaning specified in Section 9.19(c).

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of the last day of the most recent Test Period
for which financial statements have been delivered pursuant to clause (a) or
(b) of Section 9.01 to (b) Consolidated EBITDA for such Test Period.

“Trademark Security Agreement” shall mean the Trademark Security Agreement
entered into by the Borrower and the other grantors party thereto and the
Collateral Trustee for the benefit of the Lenders, dated the Closing Date, as
the same may be amended, supplemented or otherwise modified from time to time.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Parent or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents (including the 2013 Refinancing2015
Amendment) and the transactions contemplated hereby and thereby.

 

58



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement.

“Type” shall mean as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan.

“Unfunded Current Liability” of any Plan shall mean, at any time, the amount of
any of its unfunded benefit liabilities as defined in Section 4001(a)(18) of
ERISA.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Parent designated by
the Board of Directors (or similar governing body) of the Borrower as an
Unrestricted Subsidiary pursuant to Section 9.18 subsequent to the Closing Date.
The Parent may designate any Subsidiary of the Parent other than the Borrower
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on any property of, the Parent or any Subsidiary of Parent (other than
any Subsidiary of the Subsidiary to be so designated); provided that each of
(A) the Subsidiary to be so designated and (B) its Subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Parent or any Restricted Subsidiary.

“U.S. Employee Plan” shall mean any “employee benefit plan” (as defined in
Section 3(3) of ERISA), and any payroll practice and other employee benefit
plan, policy, program, agreement or arrangement, including retirement, pension,
profit sharing, employment, individual consulting or other compensation
agreement, collective bargaining agreement, bonus or other incentive
compensation, retention, stock purchase, equity or equity-based compensation,
deferred compensation, change in control, severance, sick leave, vacation,
loans, salary continuation, hospitalization, health, life insurance, educational
assistance, or other fringe benefit or perquisite plan, policy, agreement which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party which plan, policy, program, agreement or
arrangement is subject to the laws of a U.S. jurisdiction.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in paragraph (f) of Section 5.08(g).

 

59



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors of such Person
under ordinary circumstances.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“Yield” shall have the meaning set forth in Section 2.14(f).

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

Section 1.03. Accounting Terms; Exchange Rates. (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP.

 

60



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Senior Secured
Leverage Ratio, the Junior Secured Leverage Ratio and the Consolidated Interest
Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

For purposes of determining compliance under Sections 10.04, 10.05 (other than
with respect to determining the amount of any Indebtedness), 10.06 and
Section 10.09 with respect to any amount in a Foreign Currency, such amount
shall be deemed to equal the Dollar Equivalent thereof based on the average
Exchange Rate for a Foreign Currency for the most recent twelve-month period
immediately prior to the date of determination determined in a manner consistent
with that used in calculating Consolidated EBITDA for the related period. For
purposes of determining compliance with Sections 10.01, 10.02 and 10.05, with
respect to any amount of Indebtedness in a Foreign Currency, compliance will be
determined at the time of incurrence or advancing thereof using the Dollar
Equivalent thereof at the Exchange Rate in effect at the time of such incurrence
or advancement.

Section 1.04. Rounding. Any financial ratios required to be calculated hereunder
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Credit Documents) and other Contractual Obligations shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document; and (b) references to any Applicable Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01. Term Loan Borrowing Commitments. Subject to and upon the terms and
conditions herein set forth, (x) each Lender having a Term Loan Commitment
severally agrees to make a simultaneous loan or loans on the Closing Date to the
Borrower in Dollars, which Term Loans shall not exceed for any such Lender the
Term Loan Commitment of such Lender and in the aggregate shall not exceed
$650,000,000 and (y) each 2013 Term Loan Lender having a 2013 Term Loan
Commitment severally agrees to make a simultaneous loan or loans on the 2013
Refinancing Amendment Effective Date to

 

61



--------------------------------------------------------------------------------

the Borrower in Dollars, which Term Loans shall not exceed for any such Lender
the 2013 Term Loan Commitment of such Lender and in the aggregate shall not
exceed $793,500,000 (it being understood that the Term Loans made on the Closing
Date pursuant to clause (x) above will be refinanced as of the 2013 Refinancing
Amendment Effective Date and shall not be outstanding thereafter).

Such Term Loans (i) shall be made on the Closing Date or the 2013 Refinancing
Amendment Effective Date, as applicable, in accordance with the preceding
paragraph, (ii) may at the option of the Borrower be incurred and maintained as,
and/or converted into, ABR Loans or LIBOR Loans, provided that all such Term
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term Loans of the
same Type, (iii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed, (iv) shall not exceed
for any such Lender its Term Loan Commitment and (v) shall not exceed in the
aggregate the total of all Term Loan Commitments. On the Term Loan Maturity
Date, all then unpaid Term Loans shall be repaid in full.

Section 2.02. Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of each Borrowing of Term Loans shall be in a
multiple of $1,000,000 and, shall not be less than the Minimum Borrowing Amount
with respect thereto. More than one Borrowing may be incurred on any date,
provided that at no time shall there be outstanding more than eight
(8) Borrowings of LIBOR Loans under this Agreement.

Section 2.03. Notice of Borrowing. (a) The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office prior to 11:00 a.m.
(Central time) (i) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of the Borrowing of Term Loans
if all or any of such Term Loans are to be initially LIBOR Loans, and (ii) prior
written notice (or telephonic notice promptly confirmed in writing) on the date
of the Borrowing of Term Loans if all such Term Loans are to be ABR Loans. Such
Notice of Borrowing shall be (I) substantially in the form of Exhibit L hereto
and shall specify (i) the aggregate principal amount of the Term Loans to be
made, (ii) the date of the Borrowing (which shall be the Closing Date) and
(iii) whether the Term Loans shall consist of ABR Loans and/or LIBOR Loans and,
if the Term Loans are to include LIBOR Loans, the Interest Period to be
initially applicable thereto or (II) such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Senior Officer of the Borrower. Each
telephonic notice by the Borrower pursuant to this Section 2.03(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Notice
of Borrowing by no later than 12:00 p.m. (Central time). The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of the proposed Borrowing of Term Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing. If the Borrower fails to specify a whether any Term
Loans shall consist of ABR Loans or LIBOR Loans in a Notice of Borrowing, then
the applicable Term Loans shall be made as ABR

 

62



--------------------------------------------------------------------------------

Loans. If the Borrower requests a Borrowing of LIBOR Loans in any Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Term
Loans.

(c) [Intentionally Omitted].

(d) [Intentionally Omitted].

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from a Senior Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

Section 2.04. Disbursement of Funds. (a) Each Lender shall make the amount of
its Term Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. (Central
time) on the Business Day specified in the applicable Notice of Borrowing. Upon
satisfaction of the applicable conditions set forth in Article VI and Article
VII, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(1) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (2) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of ABR Loans, prior to 12:00 noon (Central time) on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.04 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.04) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative,

 

63



--------------------------------------------------------------------------------

processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under this Section 2.04
shall be conclusive, absent manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article VI are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender on demand, without interest.

(d) The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 13.07 are several and not joint. The failure of any
Lender to make any Loan or to fund any such participation or to make any payment
under Section 13.07 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or,
to purchase its participation or to make its payment under Section 13.07.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

64



--------------------------------------------------------------------------------

Section 2.05. Repayment of Loans; Evidence of Debt. (a) The Borrower shall repay
to the Administrative Agent in Dollars, for the benefit of the applicable
Lenders, on the Term Loan Maturity Date, the then-unpaid Term Loans made to the
Borrower.

(b) After the 2013 Refinancing Amendment Effective Date, the Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the Lenders of
2013 Term Loans, on each date set forth below (each, a “Term Loan Repayment
Date”), a principal amount of the 2013 Term Loans equal to (x) the outstanding
principal amount of 2013 Term Loans made on the 2013 Refinancing Amendment
Effective Date multiplied by (y) the percentage set forth below opposite such
Repayment Date (each, a “Term Loan Repayment Amount”):

 

Repayment Date

   Term Loan Repayment Amount  

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

Term Loan Maturity Date

     94.00 % 

(c) In the event that any New Term Loans are made after the 2013 Refinancing2015
Amendment Effective Date, such New Term Loans shall, subject to Section 2.14(d)
or Section 2.15, as applicable, be repaid by the Borrower thereof in the amounts
(each, a “New Term Loan Repayment Amount”) and on the dates (each a “New
Repayment Date”) set forth in the applicable Joinder Agreement.

(d) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the Ordinary Course of Business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, payable to the
order of such Lender, which shall evidence such Lender’s Loans in addition to
such

 

65



--------------------------------------------------------------------------------

accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(e) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.05(d), and by each Lender in its account or accounts
pursuant to Section 2.05(d), shall be conclusive evidence, absent manifest
error, of the amount of principal and interest due and payable or to become due
and payable from the Borrower to, such account or accounts, of such Lender,
under this Agreement and the other Credit Documents; provided, that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit the
obligations of the Borrower under this Agreement and the other Credit Documents.

Section 2.06. Conversions and Continuations. (a) The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans made
to the Borrower (as applicable) of one Type into a Borrowing or Borrowings of
another Type and the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period on the last Business Day of the existing Interest
Period, provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation and
(iv) Borrowings resulting from conversions pursuant to this Section 2.06 shall
be limited in number as provided in Section 2.02. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office written notice (such notice, a
“Notice of Conversion or Continuation”) or telephonic notice (promptly confirmed
in writing by submissionpromptly by delivery to the Administrative Agent of a
Notice of Conversion or Continuation) prior to 11:00 a.m. (Central time) (x) at
least three Business Days’ in the case of conversion or continuation of LIBOR
Loans and (y) on the same Business Day in the case of a conversion into ABR
Loans, which Notice of Conversion or Continuation shall specify the Term Loans
to be so converted or continued, the Type of Term Loans to be converted or
continued into and, if such Term Loans are to be converted into or continued as
LIBOR Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed conversion or
continuation affecting any of its Term Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the related Notice of
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to ABR Loans described in Section 2.06(b).

 

66



--------------------------------------------------------------------------------

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in paragraph (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of the LIBOR Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that ABR Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the ABR promptly following the public announcement of such
change.

Section 2.07. Pro Rata Borrowings. Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments. Each Borrowing of New Term Loans under
this Agreement shall be granted by the Lenders pro rata on the basis of their
then applicable New Term Loan Commitments. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.

Section 2.08. Interest. (a) The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin in effect from time to time plus the relevant LIBOR Rate.

 

67



--------------------------------------------------------------------------------

(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default under Section 11.01 exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(v) Payment or acceptance of the increased rates of interest provided for in
this Section 2.08 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan (except, other than in the case of prepayments, any ABR Loan), on any
prepayment date (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.05.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

(g) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans (in the case
of the initial

 

68



--------------------------------------------------------------------------------

Interest Period applicable thereto) or prior to 11:00 a.m. (Central time) on the
third Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of LIBOR Loans, the Borrower shall have the right to elect by giving
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower be a one, two, three, six or if
available to all the Lenders as determined by the Lenders in good faith based on
prevailing market conditions, a nine or twelve month period.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, unless, in the case of a LIBOR Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall expire on the next
preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
maturity date of such Loan.

Section 2.10. Increased Costs; Capital Adequacy; Illegality; Inability to
Determine Costs.

(a) Change in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the interbank LIBOR market any other condition,
cost or expense affecting any Term Loan or Credit Document;

 

69



--------------------------------------------------------------------------------

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
LIBOR Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender or hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered,
in each case, in accordance with Section 5.05.

(b) Capital Adequacy. If any Lender determines that any Change in Law affecting
such Lender or any Lending Office of such Lender or such Lender’s holding
company, if any, regarding capital, liquidity or leverage requirements has or
would have the effect of reducing the rate of return on such Lender’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s
Commitments or of making or maintaining any LIBOR Loan (or of maintaining its
obligation to make any such LIBOR Loan) to a level below that which such Lender
or holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s and holding company’s policies with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered, in each case, in accordance with Section 5.05.

(c) Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, (i) on notice thereof by such Lender to the
Administrative Agent, any obligation of such Lender to make or continue affected
LIBOR Loans or to convert ABR Loans to affected LIBOR Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBOR Rate component of the ABR, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the ABR,
in each case until such Lender notifies the Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent, prepay or, if applicable, convert all affected
LIBOR Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the ABR),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
earlier, the date specified by the Lender in the demand delivered to the
Borrower (being no earlier than the last day of any applicable grace period
permitted by law), if such Lender may not lawfully continue to maintain such
LIBOR

 

70



--------------------------------------------------------------------------------

Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBOR Rate, the Administrative Agent
shall during the period of such suspension compute ABR applicable to such Lender
without reference to the LIBOR Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBOR Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. If any Lender invokes this
Section 2.10(c), such Lender shall use reasonable efforts to notify the Borrower
and the Administrative Agent when the conditions giving rise to such action no
longer exist provided, however, that such Lender shall have no liability to the
Borrower or to any other Person for its failure to provide such notice.

(d) Inability to Determine Rates. If Required Lenders notify the Administrative
Agent for any reason in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan that (a) deposits or bankers’
acceptances are not being offered to with respect to LIBOR, banks in the London
interbank market, for the applicable amount and Interest Period of such LIBOR
Loan, (b) adequate and reasonable means do not exist for determining the LIBOR
Rate for the requested Interest Period with respect to a proposed LIBOR Loan or
in connection with an existing or proposed ABR Loan, or (c) the LIBOR Rate for
any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Term
Loan, then the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
affected LIBOR Loans shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBOR Rate component of
the ABR, the utilization of the ABR component in determining the ABR shall be
suspended, in each case until the Administrative Agent (upon instruction by
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Loan or, failing that, will be deemed to have submitted a request for a
ABR Loan. If any Lender invokes this Section 2.10(d), such Lender shall use
reasonable efforts to notify the Borrower and the Administrative Agent when the
conditions giving rise to such action no longer exist, provided, however, that
such Lender shall have no liability to the Borrower or to any other Person for
its failure to provide such notice.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to Section 2.10(a) or (b) shall not constitute a waiver of its right to demand
such compensation, but the Borrower shall not be required to compensate a Lender
for any increased costs incurred or reductions suffered more than six months
prior to the date that the Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

71



--------------------------------------------------------------------------------

Section 2.11. Funding Losses. If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, an Interest Period
Loan does not occur on the date specified therefor in a Notice of Borrowing or
Notice of Conversion or Continuation (whether or not withdrawn), (b) any
prepayment, repayment or conversion of a LIBOR Loan occurs on a day other than
the end of its Interest Period, (c) the Borrower fails to prepay or repay a
LIBOR Loan when required hereunder, or (d) any assignment of a LIBOR Loan on a
day other than the last day of the Interest Period therefor at the request of
the Borrower pursuant to Section 5.10, then the Borrower shall pay to the
Administrative Agent its customary administrative charge and to each Lender all
losses and expenses that it sustains as a consequence thereof, including any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds, but excluding loss of margin or
anticipated profits. All amounts payable by the Borrower under this Section 2.11
shall be due and payable in accordance with Section 5.05. Lenders shall not be
required to purchase deposits in the London interbank market or any other
applicable market to fund any LIBOR Loan, but the provisions hereof shall be
deemed to apply as if each Lender had purchased such deposits to fund such LIBOR
Loans.

Section 2.12. Change of Lending Office. If any Lender requests compensation
under Section 2.11 or gives a notice under Section 2.11, or if the Borrower is
required to pay additional amounts or indemnity payments with respect to a
Lender under Section 5.04, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or unlawful. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender that has issued a
Commitment to the Borrower in connection with any such designation or
assignment.

Section 2.13. [Reserved]

Section 2.14. Incremental Facilities. (a) The Borrower may by written notice to
the Administrative Agent elect to request the establishment of one or more New
Term Loan Commitments by an aggregate amount following the 2013 Refinancing
Amendment Effective Date not in excess of the sum of (x) such amount so long as,
at the time of the incurrence of the Indebtedness thereunder, the Senior Secured
Leverage Ratio shall not exceed 3.50:1.00 on a Pro Forma Basis plus
(y) $200,000,000. For the avoidance of doubt, in the event that the Borrower
exercises its right to incur Incremental Term Loans pursuant to this
Section 2.14 on a date on which the Senior Secured Leverage Ratio is no greater
than 3.50:1.00 on a Pro Forma Basis, such Incremental Term Loans shall be
allocated solely to clause (x) of the foregoing limitation and shall not reduce
the $200,000,000 amount provided for in clause (y) of such limitation. Each such
notice requesting New Term Loan Commitments shall not be less than $10,000,000
individually. Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower

 

72



--------------------------------------------------------------------------------

proposes that the New Term Loan Commitments shall be effective, which shall be a
date not less than ten Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that any Lender offered or
approached to provide all or a portion of the New Term Loan Commitments may
elect or decline, in its sole discretion, to provide a New Term Loan Commitment.
Such New Term Loan Commitments shall become effective, as of such Increased
Amount Date; provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New Term Loan
Commitments, as applicable; (ii) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Sections 6.01(i) and 6.06 shall be satisfied, (it being understood that all
references to “the date of such Credit Event” or similar language in such
Sections shall be deemed to refer to the Increased Amount Date); provided that
if the Lenders providing the applicable Incremental Term Loans so agree, in
connection with a Borrowing of such Incremental Term Loans the proceeds of which
are used to fund a Permitted Acquisition, (x) the only representations and
warranties under Section 6.06 the making and accuracy of which will be a
condition to the borrowing of such Incremental Term Loans will be limited to the
Specified Representations and such of the representations and warranties made by
seller and target in the relevant acquisition agreement with the relevant Credit
Party as are material to the interests of the Lenders, but only to the extent
that such Credit Party has the right to terminate its obligations (or to refuse
to consummate the acquisition) under the relevant acquisition agreement as a
result of a breach of such representations in such acquisition agreement and
(y) any condition that a Default or Event of Default not be occurring or
continuing (or any substantially similar condition) may be limited to the time
of signing of the relevant acquisition agreement and not be required at the time
of Borrowing of such Incremental Term Loans; (iii) the New Term Loan Commitments
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower and Administrative Agent, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
Section 5.04(g); (iv) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Term Loan Commitments, as applicable;
and (v) the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by Administrative Agent in connection
with any such transaction. Any New Term Loans made on an Increased Amount Date
shall be designated, a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement.

(b) [Intentionally Omitted]

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender with a New Term Loan Commitment of any
Series shall make a New Term Loan to the Borrower in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

 

73



--------------------------------------------------------------------------------

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the
applicable Joinder Agreement, identical to the existing Term Loans; provided
that (i) the applicable New Term Loan Maturity Date of each Series shall be no
earlier than the final maturity of the Term Loans outstanding on the Increased
Amount Date with respect to such New Term Loans and the mandatory prepayment and
other payment rights (other than scheduled amortization) of the New Term Loans
and the existing Term Loans shall be identical, (ii) the Weighted Average Life
to Maturity of all New Term Loans of any Series shall be no shorter than the
Weighted Average Life to Maturity of the Term Loans outstanding on the Increased
Amount Date, (iii) the rate of interest and the amortization schedule applicable
to the New Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided that in the event that the All-In Yield applicable to any
New Term Loans incurred during the 18 month period following the Closing Date
exceeds the All-In Yield of the Term Loans outstanding as of the Increased
Amount Date by more than 50 basis points, then the interest rate margins for
such Term Loans outstanding as of the Increased Amount Date shall be increased
to the extent necessary so that the All-In Yield of such Term Loans is equal to
the All-In Yield of such New Term Loans minus 50 basis points and (iv) all other
terms applicable to the New Term Loans of each Series that differ from the
existing Term Loans shall be reasonably acceptable to the Administrative Agent
(as evidenced by its execution of the applicable Joinder Agreement).

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

Section 2.15. Refinancing Amendments. (a) The Borrower may, with the consent of
the Administrative Agent, obtain, from any Lender or any New Term Loan Lender,
Credit Agreement Refinancing Indebtedness, to refinance all or any portion of
the Loans and Commitments hereunder (which for this purpose will be deemed to
include any then New Term Loans), pursuant to a Refinancing Amendment; provided
(i) such Credit Agreement Refinancing Indebtedness will have such pricing, fees
(including upfront fees and original interest discount (“OID”)), optional
prepayment terms, redemption premiums and subordination terms as may be agreed
by the Borrower and the Lenders thereof, (ii) such Credit Agreement Refinancing
Indebtedness, will have a maturity date that is not prior to the maturity date
of the Class of Term Loans being refinanced, and will have a Weighted Average
Life to Maturity that is not shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans being refinanced, provided that in the case
of Permitted Junior Priority Refinancing Debt and Permitted Unsecured
Refinancing Debt, such Indebtedness will have a maturity date that is not prior
to the 91st day after the maturity date of the Class of Term Loans being
refinanced at the time of issuance or incurrence of such Credit Agreement
Refinancing Indebtedness, (iii) except as otherwise permitted herein, such
Credit Agreement Refinancing Indebtedness will have terms and conditions taken
as a whole that are no more favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt; provided further

 

74



--------------------------------------------------------------------------------

that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
investors thereof and applicable only during periods after the latest maturity
date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained and (iv) the interest rate margins
applicable to such Credit Refinancing Indebtedness shall be agreed between the
Borrower and the investors thereunder. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Sections 6.01(i) and 6.06, and to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements delivered on the Closing Date (it being understood that
all references to “the date of such Credit Event” or similar language in such
Sections shall be deemed to refer to the effective date of such Refinancing
Amendment). Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.15 shall be in an aggregate principal amount that is not
less than $50,000,000 and an integral multiple of $5,000,000 in excess thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as New Term Loans and/or New Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15.

(b) This Section 2.15 shall supersede any provisions in Section 5.08 or
Section 14.01 to the contrary.

Section 2.16. Extension of Maturity Date. (a) The Borrower may, upon notice to
the Administrative Agent (which shall promptly notify the applicable Class of
Lenders), request one or more extensions of the maturity date applicable to the
maturity date applicable to the Term Loans or New Term Loans, as applicable, of
a given Class (each, an “Existing Term Loan Tranche”) then in effect (such
existing maturity date applicable to any Class of Term Loans or New Term Loans
being the “Existing Term Loan Maturity Date”) to a date specified in such
notice. Within 15 Business Days of delivery of such notice (or such other period
as the Borrower and the Administrative Agent shall mutually agree upon), each
applicable Term Lender or New Term Lender, as the case may be, shall notify the
Administrative Agent whether it consents to such extension (which consent may be
given or withheld in such Term Lender’s or New Term Lender’s, as applicable,
sole and absolute discretion). Any Term Lender or New Term Lender, as
applicable, not responding within the above time period shall be deemed not to
have consented to such extension. The Administrative Agent shall promptly notify
the Borrower and the applicable Term Lenders and/or the New Term Lenders of such
Term Lenders’ or the New Term Lenders’ responses, as applicable.

 

75



--------------------------------------------------------------------------------

(b) The maturity date applicable to any Class of Term Loans or New Term Loans,
as applicable, shall be extended (such Term Loans so extended, the “Extended
Term Loans”) only with respect to such Existing Term Loan Tranche, as
applicable, held by such Term Lenders or New Term Lenders, as applicable, that
have consented thereto (the Term Lenders or New Term Lenders providing term
loans, as applicable, that so consent being the “Extending Term Lenders” and the
Term Lenders or New Term Lenders providing term loans, as applicable, that
declined being the “Non-Extending Term Lenders”) (it being understood and agreed
that, except for the consents of Extending Term Lenders, as applicable, no other
consents shall be required hereunder for such extensions). If so extended, the
scheduled maturity date with respect to the Term Loans or New Term Loans of the
relevant Class held by the Extending Term Lenders shall be extended to the date
specified in the notice referred to in Section 2.16(a) above, which shall become
the new maturity date of the applicable Class of Term Loans or New Term Loans
(such maturity date for the Term Loans or New Term Loans, as applicable, so
affected, the “Extended Term Loan Maturity Date”). The Administrative Agent
shall promptly confirm to the applicable Extending Term Lenders and
Non-Extending Term Lenders such extension, specifying the effective date of such
extension (the “Term Loan Extension Effective Date”), the Existing Term Loan
Maturity Date applicable to the Non-Extending Term Lenders, and the Extended
Term Loan Maturity Date (after giving effect to such extension) applicable to
the Extending Term Lenders. The proposed terms of the Extended Term Loans to be
established shall (x) be identical as offered to each Lender under the
applicable tranche of Term Loan and (y) be identical to the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, except that: (i) all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Refinancing Term Loans and Extended Term Loans) which have
more than five (5) different maturity dates; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the final maturity date of the Term Loans held by the
Non-Extending Term Lenders that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans. As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Term Loan Extension Effective Date, signed by a Senior Officer of the
Borrower certifying that, before and after giving effect to such extension, the
representations and warranties contained in Article 8 made by it that are
qualified by materiality shall be true and correct, and the

 

76



--------------------------------------------------------------------------------

representations that are not so qualified shall be true and correct in all
material respects, in each case on and as of the Term Loan Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date, and no
Default or Event of Default exists or will exist as of the Term Loan Extension
Effective Date.

(c) Notwithstanding anything to the contrary herein, (i) the Borrower and/or the
Extending Term Lenders shall have the right to appoint successor syndication
agents or co-documentation agents, in each case, to replace any such person that
does not consent to continue its respective obligations and duties under the
Credit Documents in connection with an extension under this Section 2.16 and
(ii) the Borrower shall have the right, at any time prior to the Existing Term
Loan Maturity Date, at the Borrower’s sole expense and effort, upon notice to
such Non-Extending Term Lender, and the Administrative Agent, to require each
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 14.07), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (w) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent(s) shall not
unreasonably be withheld or delayed, (x) each Non-Extending Term Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(y) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 14.07(b), and (z) in no
event shall the Borrower be entitled to exercise its replacement right under
this subclause (c) with respect to a Non-Extending Term Lender that is also
acting as the Administrative Agent. Any such replacement Lender shall for all
purposes constitute an Extending Term Lender.

(d) Notwithstanding the terms of section 14.01, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (c) above) to enter into any
amendments (an “Extension Amendment”) to this Agreement that the Administrative
Agent believes are necessary to appropriately reflect, or provide for the
integration of, any extension of the maturity date and other amendments
applicable to any Class of Term Loans or New Term Loans pursuant to this
Section 2.16.

 

77



--------------------------------------------------------------------------------

ARTICLE 3

[INTENTIONALLY OMITTED]

ARTICLE 4

COMMITMENTS

Section 4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent
and the Collateral Trustee, each for its own account, fees in the amounts and at
the times set forth in the applicable Fee Letter.

Section 4.02. Mandatory Termination of Commitments. (a) The Term Loan
Commitments shall be automatically and permanently reduced to zero on the date
of the Borrowing of the Term Loans under Section 2.01.

(b) The New Term Loan Commitments for any Series shall terminate at 5:00 p.m.
(Central time) on the Increased Amount Date for such Series.

ARTICLE 5

PAYMENTS

Section 5.01. Voluntary Prepayments. (a) The Borrower shall have the right to
prepay Term Loans, in each case, without premium or penalty (subject to
Section 5.01(b)), in whole or in part from time to time on the following terms
and conditions: (a) the Borrower shall give the Administrative Agent and at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than (i) in
the case of a LIBOR Loans, 11:00 a.m. (Central time) three Business Days prior
to or (ii) in the case of ABR Loans, 11:00 a.m. (Central time) on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders; (b) each partial prepayment of any Borrowing of Term Loans
shall be in a multiple of $100,000 and in an aggregate principal amount of at
least $1,000,000, provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for LIBOR Loans and (c) any prepayment of LIBOR Loans pursuant to this
Section 5.01 on any day other than the last day of an Interest Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11. Each prepayment in respect of any Term Loans
pursuant to this Section 5.01 shall be (a) applied to Term Loans in such manner
as the Borrower may determine and (b) applied to reduce Repayment Amounts,
and/or any New Term Loan Repayment Amounts, as the case may be, in such order as
the Borrower may determine.

(b) Notwithstanding the foregoing, in the event that all or any portion of the
Term Loans is (i) repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced through any waiver, consent or amendment (in each case,
in connection with any

 

78



--------------------------------------------------------------------------------

waiver, consent or amendment to the Term Loans directed at, or the result of
which would be, the lowering of the effective interest cost or the weighted
average yield of the Term Loans or the incurrence of any debt financing having
an effective interest cost or weighted average yield that is less than the
effective interest cost or weighted average yield of the Term Loans (or portion
thereof) so repaid, prepaid, refinanced, replaced or repriced (a “Repricing
Transaction”)) occurring on or prior to the six-month anniversary of the 2013
Refinancing2015 Amendment Effective Date, such repayment, prepayment,
refinancing, replacement or repricing will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced, replaced or repriced. If all or any
portion of the Term Loans held by any Lender is repaid, prepaid, refinanced or
replaced pursuant to Section 5.10, a “yank-a-bank” or similar provision in the
Credit Documents as a result of, or in connection with, such Lender not agreeing
or otherwise consenting to any waiver, consent or amendment referred to in
clause (ii) above (or otherwise in connection with a Repricing Transaction),
such repayment, prepayment, refinancing or replacement will be made at 101.0% of
the principal amount so repaid, prepaid, refinanced is replaced or repriced.

Section 5.02. Mandatory Prepayments. (a) Term Loan and First Priority Debt
Prepayments. (i) On each occasion that a Prepayment Event occurs, the Borrower
shall, within one Business Day after the occurrence of a Debt Incurrence
Prepayment Event and within five Business Days after the occurrence of any other
Prepayment Event (or, in the case of Deferred Net Cash Proceeds, within five
Business Days after the Reinvestment Period relating to such Prepayment Event or
180 days thereafter, as applicable), prepay, in accordance with paragraph
(c) below, thea principal amount of (x) Term Loans and (y) in anthe case of an
Asset Sale Prepayment Event, at the Borrower’s option, Permitted First Priority
Debt and Permitted First Priority Refinancing Debt, in an aggregate amount equal
to 100% of the Net Cash Proceeds from such Prepayment Event. If all or
substantially all of the Equity Interests of any Credit Party are sold or any
Credit Party is sold as a going concern on any date, the sale proceeds shall be
allocated as follows: (x) that portion of the sale proceeds equal to the
aggregate value of “Accounts” and “Cost” of “Inventory” (in each case, as
defined in the Revolving Loan Credit Agreement) shall be allocated to the
Revolving Credit Collateral (as defined in the Intercreditor Agreement) of the
Credit Parties so sold and shall be deemed to be proceeds thereof and (y) the
balance of sale proceeds shall be allocated to the Collateral of the Credit
Parties so sold and shall be deemed to be proceeds thereof and applied pursuant
to the foregoing sentence. Notwithstanding the foregoing, in the event of a
Casualty Event occurring with respect to the Revolving Credit Collateral (as
defined in the Intercreditor Agreement), the insurance proceeds thereof shall be
applied to the Revolving Credit Obligations (as defined in the Intercreditor
Agreement) to the extent required under the Intercreditor Agreement and
subsequent to the Discharge of Revolving Credit Obligations (as defined in the
Intercreditor Agreement), shall be applied in accordance with this
Section 5.02(a)(i).

(ii) Not later than the date that is 120 days after the last day of any fiscal
year (commencing with and including the fiscal year ending December 31, 2013)
(each such period, an “Excess Cash Flow Period”), the Borrower shall prepay, in
accordance with paragraph (c) below, the principal of Term Loans in an amount
equal to (x) 50% of Excess Cash Flow for such fiscal year, which shall be
reduced

 

79



--------------------------------------------------------------------------------

to 25% of Excess Cash Flow for such fiscal year if the Senior Secured Leverage
Ratio on the date of prepayment (prior to giving effect thereto) for the most
recent Test Period ended prior to such prepayment date is no greater than 2.75
to 1.00 but greater than 2.50 to 1.00, provided that no payment of any Term
Loans shall be required under this Section 5.02(a)(ii) if the Senior Secured
Leverage Ratio on the date of prepayment (prior to giving effect thereto) for
the most recent Test Period ended prior to such prepayment date is no greater
than 2.50 to 1.00), minus (y) the principal amount of Term Loans voluntarily
prepaid pursuant to Section 5.01 during such fiscal year.

(b) [Intentionally Omitted]

(c) Application to Repayment Amounts. Any prepayment of Permitted First Priority
Debt or Permitted First Priority Refinancing Debt made pursuant to
Section 5.02(a)(i) shall be applied to the Term Loans and such Permitted First
Priority Debt and Permitted First Priority Refinancing Debt on a pro rata basis
in respect of the aggregate outstanding principal amount of such Term Loans,
Permitted First Priority Debt and Permitted First Priority Refinancing Debt, as
applicable. Each prepayment of Term Loans required bypursuant to
Section 5.02(a)(i) or (ii) shall be applied to the next four Repayment Amounts
in chronological order and further applied on a pro rata basis to the remaining
Repayment Amounts. With respect to each such prepayment, the Borrower will, not
later than the date specified in Section 5.02(a) for making such prepayment,
give the Administrative Agent telephonic notice (promptly confirmed in writing
no later than 1:00 p.m. (Central time)) requesting that the Administrative Agent
provide notice of such prepayment to the relevant Lenders.

(d) Application to Term Loans. With respect to prepayment of Term Loans required
by Section 5.02(a), the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(e) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.02 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then-customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment required pursuant to this
Section 5.02.

 

80



--------------------------------------------------------------------------------

(f) Minimum Amount. No prepayment shall be required pursuant to
Section 5.02(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Term
Loans, Permitted First Priority Debt or Permitted First Priority Refinancing
Debt pursuant to such Section exceeds (i) $10,000,000 for a single Prepayment
Event or (ii) $20,000,000 in the aggregate for all such Prepayment Events.

(g) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.02, (i) to the extent that any of or all the Net Cash Proceeds of a
Casualty Event or any asset sale by a Restricted Foreign Subsidiary giving rise
to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow
are prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans, Permitted First
Priority Debt or Permitted First Priority Refinancing Debt at the times provided
in this Section 5.02 but may be retained by the applicable Restricted Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Parent hereby agreeing to cause
the applicable Restricted Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediatelypromptly effected and such repatriated Net Cash
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans (or, if applicable, Permitted First Priority Debt or Permitted First
Priority Refinancing Debt) pursuant to this Section 5.02 and (ii) to the extent
that the Parent has determined in good faith that repatriation of any of or all
the Net Cash Proceeds of any Foreign Asset Sale or Excess Cash Flow would have a
material adverse tax consequence with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Restricted Foreign Subsidiary, provided that, in the
case of this clause (ii), on or before the date on which any Net Cash Proceeds
or Excess Cash Flow so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to 5.02(a), (x) the Parent applies an
amount equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Cash Proceeds or Excess Cash Flow had been
received by the Parent rather than such Restricted Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
are applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary
only if the proceeds applied to such prepayment arise from the disposition of
assets not constituting Collateral.

(h) Opt-Out. With respect to any prepayment of Term Loans pursuant to
Section 5.02, any Lender, at its option, may irrevocably elect not to accept
such prepayment. Upon receipt by the Administrative Agent of any such prepayment
of the Term Loans, the amount

 

81



--------------------------------------------------------------------------------

of the prepayment that is available to prepay the Term Loans (the “Prepayment
Amount”) shall be deposited in a cash collateral account on terms reasonably
satisfactory to the Administrative Agent and the Borrower, pending application
of such amount on the Prepayment Date as set forth below and promptly after the
date of such receipt, the Administrative Agent shall notify the Term Lenders of
the amount available to prepay the Term Loans and the date on which such
prepayment shall be made (the “Prepayment Date”), which date shall be 10
Business Days after the date of such receipt. Any Lender declining such
prepayment (a “Declining Lender”) shall give written notice to the
Administrative Agent by 11:00 a.m. (Central time) on the Business Day
immediately preceding the Prepayment Date. On the Prepayment Date, an amount
equal to that portion of the Net Cash Proceeds accepted by the Term Lenders
other than the Declining Lenders (such Lenders being the “Accepting Lenders”) to
prepay Term Loans owing to such Accepting Lenders shall be withdrawn from the
applicable cash collateral account and applied ratably to prepay Term Loans
owing to such Accepting Lenders in the manner described in Section 5.02 for such
prepayment. Any amounts that would otherwise have been applied to prepay Term
Loans owing to Declining Lenders shall instead be retained by the Borrower (such
amounts, “Declined Amounts”).

Section 5.03. Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
not later than 12:00 noon (Central time) on the date when due and shall be made
in immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of Loans (whether of principal, interest or otherwise)
hereunder shall be made in Dollars. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (Central time) on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m.
(Central time) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

Section 5.04. Taxes. (a) Defined Terms. For purposes of this Section 5.04, the
term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or

 

82



--------------------------------------------------------------------------------

withholding for any Taxes, except as required by applicable law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding based on, among other things,
information provided pursuant to this Section 5.04 and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.04(b)) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.04(d)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.07(m) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

83



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.04, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times or reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.04(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to any
exemption from or reduction in withholding, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two executed originals of
whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN (or
any successor forms) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

84



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI (or any successor forms);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or any successor forms); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor forms), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents (or any successor forms) from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and

 

85



--------------------------------------------------------------------------------

(E) For purposes of determining withholding Taxes imposed under FATCA, from and
after the 2015 Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Admistrative Agent to
treat) the 2015 Amendment as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.04 (including by
the payment of additional amounts pursuant to this Section 5.04), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, and additional amounts paid, under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. For the avoidance
of doubt, notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) to the extent the payment of
such amount would place the indemnified party in an economically less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 5.05. Computations of Interest and Fees.

(a) All interest on LIBOR Loans shall be computed for the actual days elapsed,
based on a year of 360 days. Interest on ABR Loans, as well as fees and other
charges

 

86



--------------------------------------------------------------------------------

calculated on a per annum basis, shall be computed for the actual days elapsed,
based on a year of 365 days (or 366, as the case may be). Each determination by
the Administrative Agent of any interest, fees or interest rate hereunder shall
be final, conclusive and binding for all purposes, absent manifest error. All
fees shall be fully earned when due and shall not be subject to rebate, refund
or proration. A certificate setting forth in reasonable detail amounts payable
by the Borrower under Section 2.10(b), Section 2.11 and Section 5.04(b) and the
basis therefor, submitted to the Borrower by the Administrative Agent shall be
final, conclusive and binding for all purposes, absent manifest error, and the
Borrower shall pay such amounts to the appropriate party within 10 Business Days
following receipt of the certificate.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (1) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (2) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, then the
Borrower shall immediatelypromptly and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender under Section 2.08(c)
or under Article 12. The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

Section 5.06. Limit on Rate of Interest.

(a) No Payment shall exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.06(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if any Payment exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.08.

 

87



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

Section 5.07. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m.
(Central time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its pro rata share in respect of the Loans
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. (Central time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the immediately
preceding Business Day.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, the amount due. In such event, if the Borrower has not in fact made
such payment, then each Lender, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
Section 5.07(b) shall be conclusive, absent manifest error.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the

 

88



--------------------------------------------------------------------------------

amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(d) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Credit Parties under or in respect of the
Credit Documents under circumstances for which the Credit Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of the
outstanding amount of all Loans outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 5.08. Sharing of Payments. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 14.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 14.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 5.08 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 5.08 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section shall not be construed to apply to assignments and participations
(including by means of a Dutch Auction) described in Section 14.07.

 

89



--------------------------------------------------------------------------------

Section 5.09. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 14.01.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 12 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 14.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Article 6 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) That Defaulting Lender shall not be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the “Pro Rata Share” of each Non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists.

 

90



--------------------------------------------------------------------------------

(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may reasonably determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 5.09(a)(iv), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 5.10. Replacement of Lenders.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 5.04 or 2.10 as a result of any
condition described in such Sections or any Lender ceases to make LIBOR Loans as
a result of any condition described in Section 2.10(c) or 2.10(d), (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a “Non-Consenting
Lender” (as defined below in this Section 5.10), then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, either (i) replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 14.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement to one or more Eligible Assignees;
provided, that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person or
(ii) terminate the Commitment of such Lender and repay all obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date.

(b) Any Lender being replaced pursuant to Section 5.10(a) above shall
(i) execute and deliver an Assignment and Acceptance with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent. Pursuant to such Assignment
and Acceptance, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to

 

91



--------------------------------------------------------------------------------

the assigning Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Acceptance and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Credit
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 14.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

ARTICLE 6

CONDITIONS PRECEDENT TO THE INITIAL BORROWING

The initial Borrowing under this Agreement shall be subject to the satisfaction
of the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent.

Section 6.01. Credit Documents. The Administrative Agent or the Collateral
Trustee, as applicable, shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Lender;

(b) the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor;

(c) the Pledge Agreement, executed and delivered by a duly authorized officer of
each grantor party thereto;

(d) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto;

(e) (i) the Copyright Security Agreement, (ii) the Patent Security Agreement and
(iii) Trademark Security Agreement, in each case, executed and delivered by a
duly authorized officer of each grantor party thereto;

(f) a fully executed copy of the Third Amended and Restated Intercreditor
Agreement, dated as of November 9, 2012, among the Borrower, the guarantors
party thereto, Bank of America, N.A. in its capacity as collateral agent for the
Revolving Credit Lenders referenced therein and U.S. Bank National Association,
in its capacity as collateral

 

92



--------------------------------------------------------------------------------

trustee for the Lenders shall have been amended in form and substance
satisfactory to the Administrative Agent (as so amended, the “Amended
Intercreditor Agreement”) with all conditions to the effectiveness of the
Intercreditor Agreement satisfied or the fulfillment of any such conditions
shall have been waived with the consent of the Administrative Agent if the
Administrative Agent shall have reasonably determined that such waiver is not
materially adverse to the Lenders;

(g) A fully executed copy of the Collateral Trust Agreement;

(h) a fully executed copy of an amendment to the Revolving Credit Agreement
executed by the parties thereto, in form and substance reasonably satisfactory
to the Administrative Agent, with all conditions to the effectiveness of such
amendment satisfied or the fulfillment of any such conditions shall have been
waived with the consent of the Administrative Agent if the Administrative Agent
shall have reasonably determined that such waiver is not materially adverse to
the Lenders; and

(i) a Note executed by the Borrower in favor of each Lender that requests a Note
at least two Business Days prior to the Closing Date.

Section 6.02. Collateral. (a) All outstanding equity interests in whatever form
of the Borrower and each wholly owned Restricted Subsidiary directly owned by or
on behalf of any Credit Party and required to be pledged pursuant to the Pledge
Agreement shall have been pledged pursuant thereto (except that the Parent and
its Restricted Subsidiaries shall not be required to pledge (w) Equity Interests
of direct or indirect Subsidiaries of any Foreign Subsidiary, (x) Equity
Interests of any CFC Pledgor, (y)any Equity Interests of any Excluded Pledge
Subsidiaries and (z)moreother than 65% of the outstanding voting Equity
Interests of any Foreign SubsidiaryExcluded Pledge Subsidiary described in
clause (b)(i) or (c) of the definition thereof held directly by the Parent, the
Borrower or any Subsidiary Guarantor) and the Collateral Trustee shall have
received all certificates representing securities pledged under the Pledge
Agreement to the extent certificated, accompanied by instruments of transfer and
undated stock powers endorsed in blank.

(b) (i) All documents and instruments, including Uniform Commercial Code or
other applicable personal property and fixture security financing statements,
required by law or reasonably requested by the Administrative Agent, as
applicable, to be filed, registered or recorded to create the Liens intended to
be created by the Security Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Security Agreement shall
have been filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or recording and (ii) the Collateral Trustee shall have
received title, Lien and judgment searches and other evidence reasonably
satisfactory to the Administrative Agent that its Liens (for the benefit the
Secured Parties) are the only Liens upon the Collateral, except Liens permitted
under Section 10.02.

(c) The Borrower shall deliver to the Collateral Trustee amendments to the
Deposit Account Control Agreements with respect to any Deposit Accounts listed
on Schedule 13 to the Perfection Certificate that are not (x) Excluded Deposit
Accounts nor (y) set forth on Schedule 9.17(c), in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Trustee, duly
executed by each party thereto;

(d) The Borrower shall deliver to the Administrative Agent and the Collateral
Trustee a completed Perfection Certificate, executed and delivered by a Senior
Officer of the Borrower, together with all attachments contemplated thereby.

 

93



--------------------------------------------------------------------------------

Section 6.03. Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of (a) Fried, Frank, Harris, Shriver & Jacobson LLP,
special New York counsel to the Credit Parties and (b) local counsel to the
Credit Parties in certain jurisdictions, in each case, as may be reasonably
requested by the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent. The Parent, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

Section 6.04. Officer’s Certificates. The Administrative Agent shall have
received a certificate of each Credit Party, dated the Closing Date,
substantially in the form of Exhibit N, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, and attaching the documents referred to in Section 6.05.

Section 6.05. Organizational Documents; Incumbency. The Administrative Agent
shall have received a copy of (a) each Organizational Document of each Credit
Party certified, to the extent applicable, as of a recent date by the applicable
Governmental Authority, (b) signature and incumbency certificates of the Senior
Officers of each Credit Party executing the Credit Documents to which it is a
party; (c) resolutions of the Board of Directors or similar governing body of
each Credit Party (i) approving and authorizing the execution, delivery and
performance of Credit Documents to which it is a party and (ii) in the case of
the Borrower, the extensions of credit contemplated hereunder, certified as of
the Closing Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment and (d) a good standing
certificate from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization or formation.

Section 6.06. No Default, Representations and Warranties. On the Closing Date
and also after giving effect to the initial borrowing, (a) no Default or Event
of Default shall have occurred and be continuing, and (b) all representations
and warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

Section 6.07. Insurance. Certificates of insurance evidencing the existence of
insurance to be maintained by the Parent and its Subsidiaries pursuant to
Section 9.03 and, if applicable, the designation of the Collateral Trustee as an
additional insured and loss

 

94



--------------------------------------------------------------------------------

payee as its interest may appear thereunder, or solely as the additional
insured, as the case may be, thereunder (provided that if such endorsement as
additional insured cannot be delivered by the Closing Date, the Administrative
Agent may consent to such endorsement being delivered at such later date as it
deems appropriate in the circumstances).

Section 6.08. The Refinancing; Indebtedness. The Refinancing shall have been
consummated and after giving effect thereto, the Parent and its Subsidiaries
shall have no outstanding Indebtedness other than (A) the loans and other
extensions of credit under the Revolving Credit Agreement and the Term Loans and
(B) other Indebtedness listed on Schedule 6.08 (provided that any Indebtedness
of the type described in Section 10.01(f) having a principal amount exceeding
$1,000,000 shall be required to be listed on Schedule 6.08). The Collateral
Trustee shall have received all releases, satisfactions and payoff letters
terminating all Liens on the Collateral arising under the Notes Indenture and
all other Liens not permitted under the Credit Documents.

Section 6.09. Fees. The Lenders and each Agent shall have received the fees in
the amounts previously agreed in writing by such Lenders or Agent, including in
any Fee Letter, to be received on the Closing Date, and all reasonable expenses
of the Lenders and each Agent (including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel (which shall be
limited to the reasonable fees, disbursements and other charges of one counsel
to each of the Administrative Agent and Collateral Trustee and, if necessary, of
one local counsel in each relevant jurisdiction and of special counsel)) for
which invoices have been presented at least 1 Business Day prior to the Closing
Date shall have been paid

Section 6.10. No Material Adverse Change. There shall not have occurred since
December 31, 2011 any Material Adverse Change or any event or condition that has
had or could be reasonably expected, either individually or in the aggregate, to
have a Material Adverse Effect.

Section 6.11. No Litigation. There shall be no action, suit, investigation
litigation or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect or to materially and adversely affect this Agreement (or
the transactions contemplated hereby).

Section 6.12 Closing Certificate; Third Party Consents. The Administrative Agent
shall have received a certificate of a Senior Officer of the Borrower
(a) certifying that each of the conditions precedent listed Section 6.06,
Section 6.10 and Section 6.11 have been satisfied and (b) either (i) attaching
copies of all consents, licenses and approvals required or appropriate to be
obtained from any Governmental Authority or other third-party in connection with
the execution, delivery and performance by and the validity against each Credit
Party of the Credit Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect or (ii) stating that no
such consents, licenses or approvals are so required.

 

95



--------------------------------------------------------------------------------

Section 6.13 Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate from a Senior Officer of the Borrower
certifying that after giving effect to the consummation of the Transactions, the
Parent and the Borrower on a consolidated basis with its Subsidiaries is
Solvent.

Section 6.14 Know Your Customer. Any information reasonably required by a Lender
and any other Secured Party to enable it to meet its internal “know your
customer” compliance requirements and normal operating procedures shall have
been delivered.

Section 6.15 Borrowing Notice. The Administrative Agent shall have received a
Notice of Borrowing duly executed by the Borrower, together with such funding
indemnity (if the proposed Borrowing is with respect to a LIBOR Loan) within
such time periods as prescribed by Section 2.03.

ARTICLE 7

RESERVED

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

In order to induce the Lenders to enter into this Agreement, to make the Loans
as provided for herein, the Parent (with respect to itself and its Restricted
Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans:

Section 8.01. Corporate Status. The Parent and each Material Subsidiary (a) is a
duly organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization (to the extent such
jurisdiction provides for the designation of entities organized and incorporated
thereunder as existing in good standing) and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

Section 8.02. Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and

 

96



--------------------------------------------------------------------------------

subject to general principles of equity. Each Credit Party is in compliance with
all laws, orders, writs and injunctions except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 8.03. No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any material provision of any
Applicable Law applicable to such Credit Party, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which such Credit Party or any of the Restricted Subsidiaries is a party or
by which it or any of its property or assets is bound or (c) violate any
provision of the Organizational Documents of such Credit Party or any of the
Restricted Subsidiaries.

Section 8.04. Litigation. There are no actions, suits, arbitrations or
proceedings (including Environmental Claims) pending or, to the knowledge of the
Parent or the Borrower, threatened with respect to the Parent, the Borrower or
any of their Restricted Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect or a Material Adverse Change.

Section 8.05. Margin Regulations. Neither the Parent nor any of its Restricted
Subsidiaries is engaged principally, as one or more of its important activities,
in the business of extending credit for the purpose of purchasing any “margin
stock” as defined in Regulation U. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

Section 8.06. Governmental Approvals. The execution, delivery and performance of
each Credit Document does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(a) such as have been obtained or made and are in full force and effect,
(b) filings and recordings in respect of the Liens created pursuant to the
Security Documents and (c) such licenses, approvals, authorizations or consents
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 8.07. Investment Company Act. No Credit Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

Section 8.08. True and Complete Disclosure. (a) None of the factual information
and data (taken as a whole) heretofore or contemporaneously furnished by or on
behalf of the Parent, any of its Subsidiaries or any of their respective
authorized representatives in writing to the Administrative Agent and/or any
Lender on or before the Closing Date

 

97



--------------------------------------------------------------------------------

(including (i) the Confidential Information Memorandum and (ii) all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not misleading at such time in light of the
circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.08(a), such factual
information and data shall not include general economic or industry information
or projections and pro forma financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

Section 8.09. Financial Condition; Financial Statements; No Material Adverse
Change. The (x) unaudited historical consolidated financial information of the
Parent as set forth in the Confidential Information Memorandum and (y) the
consolidated financial statements delivered pursuant to Section 9.01, in each
case present or will, when provided, present fairly in all material respects the
consolidated financial position of the Parent and its Subsidiaries at the
respective dates of said information and statements and the consolidated results
of operations for the respective periods covered thereby. The financial
statements referred to in clauses (x) and (y) of this Section 8.09 have been
prepared in accordance with GAAP, consistently applied (except to the extent
provided in the notes to said financial statements) and, in the case of the
financial statements in clause (y), meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1, and the audit reports accompanying such
financial statements delivered pursuant to Section 9.01 are not subject to any
qualification as to the scope of the audit or the status of the Parent as a
going concern (except as permitted under Section 9.01(a)). There has been no
Material Adverse Change since December 31, 2011.

Section 8.10. Tax Returns and Payments. The Parent and each of its Restricted
Subsidiaries has filed all federal and state income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all income and other material Taxes payable by it that have become due,
other than those (a) not yet delinquent or (b) contested in good faith as to
which adequate reserves have been provided in accordance with GAAP, except, in
each case, which could not reasonably be expected to result in a Material
Adverse Effect.

Section 8.11. Compliance with ERISA. Except as would not reasonably be expected
to result, either individually or when taken together with any other liabilities
referenced in this Section 8.11, in a Material Adverse Effect, (a) each U.S.
Employee Plan is in compliance with the applicable provisions of ERISA, the Code
and other applicable

 

98



--------------------------------------------------------------------------------

law; (b) each U.S. Employee Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such U.S. Employee Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Code, or an application for such a letter is currently being processed by
the IRS and, to the knowledge of each Credit Party, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status; (c) no ERISA
Event has occurred or is reasonably expected to occur; (d) no Plan or, to the
knowledge of the Parent or the Borrower, Multiemployer Plan, has an Unfunded
Current Liability; and (e) all Foreign Plans are in compliance with, and have
been established, administered and operated in accordance in with the terms of
such Foreign Plans and applicable law.

Section 8.12. Labor Matters. Except as would not reasonably be expected to
result, either individually or when taken together with any other liabilities
referenced in this Section 8.12, in a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against Parent, the Borrower or any Subsidiary
pending or, to the knowledge of Parent or the Borrower, threatened; (b) the
hours worked by and payments made to employees of Parent and its Restricted
Subsidiaries have not been in violation of the U.S. Fair Labor Standards Act of
1934, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters; and (c) all payments due from Parent or any of its
Restricted Subsidiaries, or for which any claim may be made against Parent or
any of its Restricted Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Parent or any of its Restricted Subsidiaries.

Section 8.13. Subsidiaries. Schedule 8.13 lists each Subsidiary of the Parent
(and the direct and indirect ownership interest of the Parent therein), in each
case existing on the Closing Date. To the knowledge of the Parent and the
Borrower, after due inquiry, each Material Subsidiary as of the Closing Date has
been so designated on Schedule 8.13.

Section 8.14. Intellectual Property. The Parent and each of its Restricted
Subsidiaries have obtained all rights to intellectual property, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

Section 8.15. Environmental Laws. (a) Except as could not reasonably be expected
to have a Material Adverse Effect: (i) the Parent and each of its Subsidiaries
and all current Real Estate are, and have been, in compliance with, and possess
all permits, licenses and registrations required pursuant to, all Environmental
Laws; (ii) neither the Parent, nor any of its Subsidiaries is subject to any
pending or, to the knowledge of Parent or the Borrower, threatened,
Environmental Claim or any other liability under any Environmental Law;
(iii) there is no pending investigation, removal, remedial or other action
required pursuant to any Environmental Law at any location, including any
current or former Real Estate, and any real property to which the Parent or any
of its Subsidiaries may have sent Hazardous Materials, in each case which could
give rise to liability to the

 

99



--------------------------------------------------------------------------------

Parent or any of its Subsidiaries; and (iv) no underground storage tank or
related piping, or any impoundment or other disposal area containing Hazardous
Materials is located at, on or under any current Real Estate.

(b) Neither the Parent, nor any of its Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned, leased or operated Real Estate or facility in a manner that could
reasonably be expected to have a Material Adverse Effect.

Section 8.16. Properties. (a) As of the Closing Date, Schedule 8.16 contains a
true, accurate and complete list of (i) all Real Estate and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting the Real Estate of
any Credit Party, regardless of whether such Credit Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and the Borrower does
not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes a legally valid and binding
obligation of each party thereto, enforceable against such party in accordance
with its terms, except (x) as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles and (y) where the failure
to comply with the foregoing could not reasonably be expected to have a Material
Adverse Effect. The Parent and each of its Restricted Subsidiaries has good and
marketable title to or leasehold interest in all of the material Real Estate,
and the Real Estate constitutes all properties that are necessary for the
operation of their respective businesses as currently conducted and as proposed
to be conducted, free and clear of all Liens (other than any Liens permitted by
this Agreement or the Revolving Loan Credit Agreement) and except where the
failure to have such good title could not reasonably be expected to have a
Material Adverse Effect.

Section 8.17. Solvency. On the Closing Date (both before and after giving effect
to the Transactions), immediately following the making of each Loan and after
giving effect to the application of the proceeds of such Loans, the Parent and
its Subsidiaries, taken as a whole, will be Solvent.

Section 8.18. OFAC. No Credit Party is, or is owned or controlled by Persons
that are, the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“Sanctions”), or, to
the extent prohibited by Sanctions, located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan and Syria). To the knowledge of the Parent, no
Credit Party engages in any unauthorized dealings or transactions with any
Person that is the subject of Sanctions, or, to the extent prohibited by
Sanctions, with any Person located, organized or resident in a country or
territory that is the subject of Sanctions. Each Credit Party is in compliance,
in all material respects, with Sanctions. The Credit Parties will not, directly
or indirectly, use the proceeds of the Term

 

100



--------------------------------------------------------------------------------

Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person or in any country or territory that, at the time
of such funding, is the subject of Sanctions, if such activities or business
would be prohibited for a U.S. person pursuant to Sanctions.

Section 8.19. PATRIOT Act. To the knowledge of the Parent, each Credit Party is
in compliance, in all material respects, with the requirements of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “PATRIOT Act”).

Section 8.20. Foreign Corrupt Practices Act. The Parent, the Borrower and their
subsidiaries, and their respective directors, officers, and, to the knowledge of
the Parent, any agents, employees and persons acting on behalf of the Parent,
the Borrower or any of their subsidiaries have, within five years prior to the
date of this Agreement, complied with, are now in compliance with, and will
comply with, the U.S. Foreign Corrupt Practices Act of 1977, as amended, and all
other Applicable Laws relating to anti-corruption.

Section 8.21. Security Documents. (a) Each of the Pledge Agreement and the
Security Agreement, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Security Agreement) and the proceeds thereof and
(i) when the Pledged Shares (as defined in the Pledge Agreement) is delivered to
the Collateral Trustee together with undated stock powers or allonges, as the
case may be, for each item of Pledged Shares executed in blank by a duly
authorized officer of the pledgor thereof, the Lien created under the Pledge
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Credit Parties in
such Pledged Shares to the extent that a security interest in such Pledged
Shares may be perfected by the delivery of such Pledged Shares to the Collateral
Trustee together with undated stock powers or allonges, as the case may be, for
each item of Pledged Shares executed in blank by a duly authorized officer of
the pledgor thereof, in each case prior and superior in right to any other
Person and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 8.21, the Lien created under the Security
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in such Collateral in which
a security interest may be perfected by the filing of financing statements under
the Uniform Commercial Code, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by
Section 10.02 and subject to the terms of the Intercreditor Agreement.

(b) Upon the recordation of each of the Copyright Security Agreement, Patent
Security Agreement and the Trademark Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, together
with the financing statements in appropriate form filed in the offices specified
on Schedule 8.21, (i) the Lien created under the Copyright Security Agreement in
the Copyrights (as defined in the

 

101



--------------------------------------------------------------------------------

Security Agreement) shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in the
Copyrights, (ii) the Lien created under the Patent Security Agreement in the
Patents (as defined in the Security Agreement) shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Credit Parties in the Patents, and (iii) the Lien created under the
Trademark Security Agreement in the Trademarks (as defined in the Security
Agreement) shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in the Trademarks, in each
case, in which a security interest may be perfected by filing in the United
States and its territories and possessions, in each case prior and superior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the
Credit Parties after the Closing Date).

ARTICLE 9

AFFIRMATIVE COVENANTS

The Parent and the Borrower, as applicable, hereby covenants and agrees that on
the Closing Date and thereafter, until the Commitments have terminated and the
Loans, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

Section 9.01. Information Covenants. The Parent will furnish to the
Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 105 days after the end of each such fiscal
year), (i) the consolidated balance sheet of the Parent and the Restricted
Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and consolidated statement of cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
year, and certified by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Parent or any of the Material Subsidiaries (or group
of Subsidiaries that together would constitute a Material Subsidiary) as a going
concern (provided that the audit opinion delivered in the fiscal year ending
immediately prior to the Term Maturity Date may contain a qualification only as
a result of the upcoming maturity of the Term Loans), together in any event with
a certificate of such accounting firm stating that in the course of its regular
audit of the business of the Parent and the Material Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof, certified by a Financial Officer of the
Parent, as applicable.

 

102



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC with respect to each of the first three quarterly accounting periods in
each fiscal year of the Parent (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is sixty (60) days
after the end of each such quarterly accounting period), the consolidated
balance sheet of the Parent and the Restricted Subsidiaries, as at the end of
such quarterly period and the related consolidated statement of operations for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and the related consolidated
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by a Financial Officer of the Parent,
subject to changes resulting from audit and normal year-end audit adjustments.

(c) [Reserved]

(d) [Reserved]

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a Compliance Certificate of
a Senior Officer of the Parent to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall set forth (i) a specification of any
change in the identity of the Restricted Subsidiaries and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, (ii) reasonably detailed calculations of the Total
Leverage Ratio and the then applicable level of the Applicable Margin and
(iii) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor.
At the time of the delivery of the financial statements provided for in
Section 9.01(a), (x) a certificate of a Senior Officer of the Parent setting
forth in reasonable detail the Available Amount as at the end of the fiscal year
to which such financial statements relate and (y) a certificate of a Senior
Officer of each Credit Party setting forth certain information required pursuant
to Sections 1 and 2 of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this subsection (e), as the case
may be;

(f) [Intentionally Omitted]

(g) [Intentionally Omitted]

(h) Notice of Default or Litigation. Promptly after a Senior Officer of the
Parent or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any

 

103



--------------------------------------------------------------------------------

event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Parent
proposes to take with respect thereto, (ii) any investigation or other inquiry
by the SEC or a comparable agency in any applicable non-U.S. jurisdiction
regarding financial or other operational results of any Credit Party or any of
its Subsidiaries and (iii) any litigation or governmental proceeding pending
against the Parent or any of its Subsidiaries that, in the case of
sublcausessubclauses (ii) or (iii), could reasonably be expected to result in a
Material Adverse Effect or a Material Adverse Change.

(i) Environmental Matters. The Parent will promptly advise the Administrative
Agent in writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters could not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against any Credit Party or
with respect to any Real Estate;

(ii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that (x) could reasonably be expected to result in
noncompliance by any Credit Party with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against any Credit Party or any Real Estate;

(iii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that could reasonably be anticipated to cause such Real
Estate to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Estate under any Environmental Law; and

(iv) The conduct or need to conduct of any investigation, or any removal,
remedial or other corrective action in response to the actual or alleged
presence, release or threatened release of any Hazardous Material on, at, under
or from any current or former Real Estate or otherwise related to any
Environmental Law.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned, operated or leased by any Credit Party, but excluding all
operating fixtures and equipment, whether or not incorporated into improvements.

(j) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Parent or any of its Subsidiaries (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders and

 

104



--------------------------------------------------------------------------------

the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that the Parent or any of its
Subsidiaries shall send to the holders of any publicly issued debt of the Parent
and/or any of its Subsidiaries in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders and the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time.

(k) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Parent, the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a Pro Forma
Adjustment Certificate.

(l) Information Regarding Collateral. Reasonably promptly but not later than
sixty (60) days following the occurrence of any change referred to in subclauses
(i) through (iv) below, written notice of any change (i) in the legal name of
any Credit Party, (ii) in the jurisdiction of organization or location of any
Credit Party for purposes of the Uniform Commercial Code, (iii) in the identity
or type of organization of any Credit Party or (iv) in the Federal Taxpayer
Identification Number or organizational identification number of any Credit
Party. The Borrower shall promptly provide the Collateral Trustee with a copy of
the written notice provided to the Administrative Agent under the first sentence
of this clause (l). The Borrower shall also promptly provide the Administrative
Agent and Collateral Trustee with certified Organizational Documents reflecting
any of the changes described in the first sentence of this clause (l).

(m) Pension Plans. Promptly upon the request of the Administrative Agent, copies
of any annual information report (including all actuarial reports and other
schedules and attachments thereto) required to be filed with a Governmental
Authority in connection with each U.S. Employee Plan, any Foreign Plan; promptly
upon receipt, copies of any notice, demand, inquiry or subpoena received in
connection with any U.S. Employee Plan or Foreign Plan from a Governmental
Authority (other than routine inquiries in the course of application for a
favorable IRS determination letter or equivalent foreign application); and at
the Administrative Agent’s request, copies of any annual report required to be
filed with a Governmental Authority in connection with any other U.S. Employee
Plan or Foreign Plan.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 9.01 may be satisfied with respect to financial information of the
Parent and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Parent or (B) the Parent’s, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, any documentation required to be
delivered pursuant to this Section 9.01 may be delivered electronically and if
so delivered, shall be deemed to be delivered on the date on which such
documents are posted by the relevant Credit Party or on behalf of such Credit
Party on an Internet or intranet website, if any, to which each Lender and
Administrative Agent

 

105



--------------------------------------------------------------------------------

have access (including www.sec.gov (or other website of the SEC), a commercial
third-party website or a website sponsored by Administrative Agent), provided
that, in any case, the Borrower shall provide written notice to the
Administrative Agent of any documents being delivered in accordance this proviso
on the date such documents are posted, and paper copies of such documents shall
be delivered to the Administrative Agent upon its written request. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event, shall have
no responsibility to monitor compliance by the applicable Credit Party with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery of or maintaining its copies of such documents. Each of the
Parent and the Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the other Agents and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Parent or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 14.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

Each Credit Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

Section 9.02. Books, Records and Inspections. The Parent will, and will cause
each of its Restricted Subsidiaries to, maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP (or in
the case of a Foreign Subsidiary, generally accepted accounting principles in
the jurisdiction of organization of such Foreign Subsidiary) consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent, the Borrower and such Restricted
Subsidiaries. The Parent will, and will cause each of its Subsidiaries to,
permit

 

106



--------------------------------------------------------------------------------

officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Parent and any such Subsidiary in whomsoever’s possession to the extent that it
is within such party’s control to permit such inspection, and to examine the
books and records of the Parent and any such Subsidiary and discuss the affairs,
finances and accounts of the Parent and of any such Subsidiary with, and be
advised as to the same by, its and the officers and independent accountants, all
at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire (upon reasonable advance
notice to the Parent and/or its relevant Subsidiary, as applicable); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent (or any of its representatives
or independent contractors) on behalf of the Required Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.02 and
the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrower’s expense; provided further that
when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Parent and/or the
Borrower the opportunity to participate in any discussions with the Parent
and/or the Borrower’s independent public accountants.

Section 9.03. Maintenance of Insurance. The Parent will, and will cause each of
the Material Subsidiaries to, at all times maintain in full force and effect,
with insurance companies that the Parent, believes (in the good faith judgment
of the management of the Parent) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Parent believes (in
the good faith judgment of management of the Parent) is reasonable and prudent
in light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Parent believes (in the good faith
judgment of management of the Parent) is reasonable and prudent in light of the
size and nature of its business; and will furnish to the Administrative Agent
(for delivery to the Lenders), upon written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained: flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the NFIP, in
each case in compliance with the Flood Laws. Following the Closing Date, the
Borrower shall deliver to Administrative Agent and the Collateral Trustee annual
renewals of each flood insurance policy or annual renewals of each force-placed
flood insurance policy, as applicable. In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent and the Collateral Trustee for each Mortgaged Property, a Flood
Determination Form, the Borrower Notice and Evidence of Flood Insurance, as
applicable. Each such policy of insurance shall (i) name the Collateral Trustee,
on behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable

 

107



--------------------------------------------------------------------------------

clause or endorsement reasonably satisfactory in form and substance to the
Administrative Agent, that names the Collateral Trustee, on behalf of the
Secured Parties as the loss payee thereunder and provides for at least thirty
days’ prior written notice to the Administrative Agent and the Collateral
Trustee of any modification or cancellation of such policy.

Section 9.04. Payment of Taxes. Each Credit Party will pay and discharge, and
will cause each of its Restricted Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
(other than a Permitted Lien) upon any properties of such Credit Party or any of
the Restricted Subsidiaries, provided that no Credit Party, and none of such
Credit Party’s Restricted Subsidiaries, shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of such Credit Party) with respect thereto in
accordance with GAAP and the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.

Section 9.05. [Intentionally Omitted].

Section 9.06. Consolidated Corporate Franchises. The Parent will do, and will
cause each Credit Party and each other Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower or the Parent, as applicable, and its
Subsidiaries may consummate any transaction permitted under Section 10.03, 10.04
or 10.05.

Section 9.07. Compliance with Statutes, Regulations, etc. The Parent will, and
will cause each of its Restricted Subsidiaries to, comply with all applicable
laws, rules, regulations and orders applicable to it or its property, including
all governmental approvals or authorizations required to conduct its business,
and to maintain all such governmental approvals or authorizations in full force
and effect, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 9.08. ERISA. Promptly after any Credit Party knows or has reason to know
that an ERISA Event has occurred or is reasonably likely to occur that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), could be reasonably be expected to
result in a Material Adverse Effect, the Borrower will deliver to each of the
Lenders a certificate of a Senior Officer of the Borrower setting forth details
as to such occurrence and the action, if any, that the Parent and/or any of its
Subsidiaries or ERISA Affiliates is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Parent and/or any of its Subsidiaries or ERISA Affiliates, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto.

 

108



--------------------------------------------------------------------------------

Section 9.09. Maintenance of Properties. The Parent will, and will cause each of
the Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty and condemnation excepted, except to the extent that the failure
to do so could reasonably be expected to have a Material Adverse Effect.

Section 9.10. Transactions with Affiliates. The Parent will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower or the Restricted Subsidiaries) on terms
that are substantially as favorable to the Parent, the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate, provided that the foregoing
restrictions shall not apply to (a) [reserved], (b) transactions permitted by
Section 10.06, (c) Transaction Expenses, (d) the issuance of Equity Interests of
the Parent to the management of the Parent or any of its Subsidiaries pursuant
to arrangements described in clause (f) of this Section 9.10, (e) loans and
other transactions by the Parent and its Restricted Subsidiaries to the extent
permitted under Article 10, (f) employment and severance arrangements between
the Parent and its Restricted Subsidiaries and their respective officers and
employees in the Ordinary Course of Business, (g) [reserved], (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers and employees of the
Parent and its Restricted Subsidiaries in the Ordinary Course of Business to the
extent attributable to the ownership or operation of the Parent and its
Restricted Subsidiaries, (i) transactions pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 9.10 or any amendment
thereto to the extent such an amendment is not adverse, taken as a whole, to the
Lenders in any material respect, and (j) customary payments by the Parent and
any Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of the Parent (or any direct or indirect parent thereof), in good faith.

Section 9.11. End of Fiscal Years; Fiscal Quarters. The Parent will, for
financial reporting purposes, cause (a) each of its, and each of its Restricted
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Restricted Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Parent’s past practice; provided,
however, that the Parent may, upon written notice to the Administrative Agent,
change the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

 

109



--------------------------------------------------------------------------------

Section 9.12. Additional Guarantors and Grantors. Except as set forth in
Section 10.01(j) or 10.01(k) and subject to any applicable limitations set forth
in the Security Documents, the Parent will cause each of its direct or indirect
Domestic Subsidiaries (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition) or that ceased to be an Excluded Subsidiary pursuant to clause (d),
(e), (f), (h) or (l) of the definition of Excluded Subsidiary, in each case
within 30 days of such date, to execute a supplement to each of the Guarantee
and the Security Agreement, substantially in the form of Annex A or Annex B, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement or, to the extent
reasonably requested by the Administrative Agent, execute and deliver to the
Administrative Agent joinders to this Agreement as Guarantors, the Intellectual
Property Security Agreements or any other Security Document as reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and the other Security Documents in
effect from time to time on and after the Closing Date).

Section 9.13. Pledges of Additional Equity Interests and Evidence of
Indebtedness. Subject to any applicable limitations set forth in the Security
Documents, the Parent and the Borrower will pledge, and, if applicable, will
cause each Subsidiary Guarantor and CFC Pledgor to pledge, to the Collateral
Trustee for the benefit of the Secured Parties, (i)(i) all the Equity Interests
of each wholly owned Domestic Subsidiary held directly by the Parent, the
Borrower or any Subsidiary Guarantor and the Equity Interests of any Foreign
Subsidiary held directly by the Parent, the Borrower, or any Subsidiary
Guarantor or any CFC Pledgor (provided that, in each case, in each case, no
pledge shall be required of (w) Equity Interests of direct or indirect
Subsidiaries of any Foreign Subsidiary, (x) Equity Interests of any CFC Pledgor,
(y)any Equity Interests of any Excluded Pledge Subsidiaries and (z) more, other
than a pledge of 65% of the outstanding voting Equity Interests of any Foreign
Subsidiary), in each case, Excluded Pledge Subsidiary described in clause (b)(i)
or (c) of the definition thereof held directly by the Parent, the Borrower or
any Subsidiary Guarantor), in each case formed or otherwise purchased or
acquired after the Closing Date (within 30 days of the date of such formation,
purchase or acquisition), in each case pursuant to the applicable Security
Document (or a supplement thereto) in form and substance reasonably satisfactory
to the Administrative Agent and (ii)(ii) all evidences of Indebtedness
(including evidences of Indebtedness relating to Indebtedness of the Parent, the
Borrower or each Subsidiary that is owing to the Parent, the Borrower or any
Subsidiary Guarantor) in excess of $5,000,000 received by the Parent, the
Borrower or any of the Subsidiary Guarantors in connection with any disposition
of assets pursuant to Section 10.04(b(within 30 days of such receipt), in each
case pursuant to the Pledge Agreement (or a supplement thereto) in form and
substance reasonably satisfactory to the Administrative Agent. For the avoidance
of doubt, the Parent and its Subsidiaries shall not be required by the terms
hereof to cause any Indebtedness owing to or by any of them to be documented in
the form of a promissory note or any other evidence of Indebtedness.

 

110



--------------------------------------------------------------------------------

Section 9.14. Use of Proceeds. The proceeds of the Term Loans made on the
Closing Date will be used by the Borrower to (a) effect the Refinancing, (b) pay
fees and expenses in connection with the Term Loans and the Refinancing and
(c) provide working capital for general corporate purposes. The proceeds of the
2013 Refinancing Term Loans made on the 2013 Refinancing Amendment Effective
Date pursuant to the 2013 Refinancing Amendment shall be used on the 2013
Refinancing Amendment Effective Date to prepay in full all Term Loans
outstanding hereunder as of the 2013 Refinancing Amendment Effective Date
(immediately prior to giving effect to the 2013 Refinancing Amendment) and all
other Obligations in respect thereof and Transaction Expenses in connection
therewith and otherwise for general corporate purposes of Parent and its
Subsidiaries.

Section 9.15. Lender Meetings. The Parent will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each fiscal year to be held at
the Parent’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.

Section 9.16. Maintenance of Ratings. The Borrower shall at all times use
commercially reasonable efforts to maintain (i) a public corporate credit rating
from S&P and a public corporate family rating from Moody’s, in each case in
respect of the Borrower and (ii) public ratings issued by Moody’s and S&P with
respect to the Term Loans.

Section 9.17. Further Assurances. (a) The Parent will, and will cause each other
Credit Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Security Documents, all at the expense of the
Parent and the Restricted Subsidiaries.

(b) If any assets having a book value or fair market value in excess of
$1,000,000 are acquired by the Parent or any other Credit Party after the
Closing Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien of the Security Agreement upon
acquisition thereof and other than Excluded Assets) that are of the nature
secured by the Security Agreement, the Borrower will notify the Administrative
Agent, and, if requested by the Administrative Agent, the Parent will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens consistent with the applicable requirements of the Security
Documents, including actions described in clause (a) of this Section 9.17, all
at the expense of the Borrower.

(c) The Parent agrees that it will, or will cause its relevant Subsidiaries to,
complete each of the actions described on Schedule 9.17(c) as soon as
commercially reasonable and by no later than the date set forth in Schedule
9.17(c) with respect to such action or such later date as the Administrative
Agent may reasonably agree.

 

111



--------------------------------------------------------------------------------

Section 9.18. Designation of Subsidiaries. The Board of Directors of the Parent
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Subordinated Indebtedness, (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (iv) the Borrower shall deliver to the Administrative
Agent at least five Business Days prior to such designation a certificate of a
Senior Officer of the Borrower, together with all relevant financial information
reasonably requested by the Administrative Agent, demonstrating compliance with
the foregoing clauses (i) through (iii) of this Section 9.18 and, certifying
that such Subsidiary meets the requirements of an “Unrestricted Subsidiary” and
(v) at least ten days prior to the designation of any Unrestricted Subsidiary as
a Restricted Subsidiary, the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering requirements, including the
PATRIOT Act, with respect to such Subsidiary. The designation of any Subsidiary
as an Unrestricted Subsidiary shall constitute an Investment by the Parent and
its Restricted Subsidiaries therein at the date of designation in an amount
equal to the fair market value of the Parent’s Investment therein; provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Parent
shall be deemed to continue to have a permanent Investment in an Unrestricted
Subsidiary in an amount (if positive) equal to (i) the lesser of (A) the fair
market value of Investments of the Parent and its Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) and (B) the
fair market value of Investments of the Parent and its Subsidiaries made in
connection with the designation of such Subsidiary as an Unrestricted Subsidiary
minus (ii) the portion (proportionate to the Parent’s and its Subsidiaries’
Equity Interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

Section 9.19. Mortgaged Property. In order to create in favor of Collateral
Trustee, for the ratable benefit of the Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected first priority
security interest in any Mortgaged Property, the Borrower and/or each applicable
Guarantor shall deliver to the Collateral Trustee (i) in the case of the
Mortgaged Property identified on Schedule 1.01(b), on or prior to the date that
is ninety days after the Closing Date and (ii) in the case of any other
Mortgaged Property acquired by the Borrower or any Guarantor after the Closing
Date, within ninety days following the acquisition thereof:

(a) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Mortgaged
Property;

 

112



--------------------------------------------------------------------------------

(b) an opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in the state in which such Mortgaged Property is located
with respect to the enforceability of the Mortgages to be recorded in such state
and such other matters as Administrative Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Administrative Agent;

(c) (i) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Administrative Agent with respect to each such Mortgaged Property insuring the
Mortgages as valid and subsisting Liens on the Mortgaged Property described
therein, free and clear of all Liens except Permitted Liens (each, a “Title
Policy”), in amounts not less than the fair market value of each Mortgaged
Property and with such endorsements as the Administrative Agent may request,
together with a title report issued by a title company with respect thereto,
dated not more than thirty days prior to the date on which a Mortgage is
delivered with respect to such Mortgaged Property and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Administrative Agent and
(ii) evidence satisfactory to Administrative Agent that such Credit Party has
paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for the applicable Mortgaged Property in the
appropriate real estate records;

(d) no later than three (3) Business Days prior to the date on which a Mortgage
is delivered with respect to a Mortgaged Property, in order to comply with the
Flood Laws, the following documents (collectively, the “Flood Documents”) with
respect to each Mortgaged Property, in each case in form and substance
reasonably satisfactory to Administrative Agent: (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the property is a Flood Hazard Property, a notification to the Borrower
(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the NFIP is not available because the applicable
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to Administrative Agent (any of the foregoing being “Evidence of
Flood Insurance”);

(e) ALTA surveys of all Mortgaged Properties, certified to Administrative Agent;
provided that no Borrower or Guarantor shall be required to obtain a new ALTA

 

113



--------------------------------------------------------------------------------

survey with respect to any Mortgaged Property if the Borrower delivers to the
applicable title company and the Administrative Agent (i) a copy of a survey
previously conducted on such Mortgaged Property and (ii) an affidavit executed
by a Senior Officer of the Borrower confirming that there has been no
significant change since the date of such survey in respect of the matters
covered therein, so long as such survey and affidavit are reasonably acceptable
to the Administrative Agent and enables the applicable title company to provide
full survey coverage; and

(f) appraisals and other documents, instruments and certificates, in each case
in form and substance satisfactory to Administrative Agent that the
Administrative Agent shall reasonably request.

ARTICLE 10

NEGATIVE COVENANTS

The Parent (for itself and each of its Restricted Subsidiaries) hereby covenants
and agrees that on the Closing Date and thereafter, until the Commitments have
terminated and the Loans, together with interest, Fees and all other Obligations
incurred hereunder (other than contingent indemnification obligations for which
no claim has been identified), are paid in full:

Section 10.01. Limitation on Indebtedness. The Parent will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist (collectively, “incur” and collectively, an “incurrence”) any
Indebtedness, except:

(a) (i) Indebtedness arising under the Credit Documents or any Credit Agreement
Refinancing Indebtedness (including pursuant to any Refinancing Amendment) and
(ii) Indebtedness arising under the Revolving Loan Credit Agreement in a
principal amount not exceeding at any one time outstanding the greater of
(x) $1,300,000,000 and (y) the Borrowing Base;

(b) Indebtedness of (i) the Parent or any Credit Party owing to the Parent or
any Restricted Subsidiary of the Parent, provided that such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations on such terms that are set forth in Exhibit P, (ii) any Restricted
Subsidiary who is not a Credit Party owing to any other Restricted Subsidiary
who is not a Credit Party and (iii) subject to compliance with Section 10.05,
any Restricted Subsidiary who is not a Credit Party owing to any Credit Party;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the Ordinary
Course of Business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

 

114



--------------------------------------------------------------------------------

(d) subject to compliance with Section 10.05 at the time of incurrence,
Guarantee Obligations incurred by (i) Restricted Subsidiaries of the Parent in
respect of Indebtedness of the Parent or other Restricted Subsidiaries that is
permitted to be incurred under this Agreement that is permitted to be incurred
under this Agreement and (ii)(ii) the Parent in respect of Indebtedness of the
Restricted Subsidiaries of the Parent that is permitted to be incurred under
this Agreement that is permitted to be incurred under this Agreement, provided
that, except as provided in clauses (j) and (k) below, there shall be no
Guarantee (x) by a Restricted Subsidiary that is not a Guarantor of any
Indebtedness of any Credit Party and (y) in respect of any Permitted Additional
Debt, unless such Guarantee is made by a Guarantor and, in the case of Permitted
Additional Debt that is subordinated, is subordinated;

(e) Guarantee Obligations (i) incurred in the Ordinary Course of Business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees or (ii) otherwise constituting Investments permitted by Section 10.05;

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets, (ii) Indebtedness arising under Capital Leases
entered into in connection with Permitted Sale Leasebacks and (iii) Indebtedness
arising under Capital Leases, other than Capital Leases in effect on the Closing
Date and Capital Leases entered into pursuant to subclauses (i) and (ii) above,
provided, that the aggregate amount of Indebtedness incurred pursuant to this
subclause (iii) shall not exceed an amount at any time outstanding, equal to the
greater of (x) $50,000,000 and (y) 1.5% of Consolidated Total Assets on the date
of the incurrence of such Indebtedness, and (iv) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i), (ii) or (iii) above, provided that, except to the extent
otherwise expressly permitted hereunder, the principal amount thereof (including
pursuant to clause (iii)) does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension, except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension;

(g) Indebtedness outstanding on the Closing Date (i) listed on Schedule 10.01(g)
and any modification, replacement, refinancing, refunding, renewal or extension
thereof, provided that, except to the extent otherwise expressly permitted
hereunder, (x) the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder
and (y) the direct and contingent obligors with respect to such Indebtedness are
not changed and (ii) owing by the Parent to any Restricted Subsidiary of the
Parent or by any Restricted Subsidiary of the Parent to the Parent or any other
Restricted Subsidiary of the Parent;

 

115



--------------------------------------------------------------------------------

(h) Indebtedness in respect of Hedge Agreements;

(i) [Reserved]

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Credit Party (or is a Credit Party that survives
a merger with such Person) or Indebtedness attaching to assets that are acquired
by the Parent or any Credit Party, in each case after the Closing Date as the
result of a Permitted Acquisition, provided, that (w) such Indebtedness existed
at the time such Person became a Credit Party or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Parent or any Credit Party
(other than by any such Person that so becomes a Credit Party or is the survivor
of a merger with such Person and any of its Subsidiaries) and (y)(A) the Equity
Interests of such Person is pledged to the Collateral Trustee to the extent
required under Section 9.13 and (B) such Person executes a supplement to each of
the Guarantee, the Security Agreement and the Pledge Agreement to the extent
required under Sections 9.12 or 9.13, as applicable, provided that the
requirements of this subclause (y) shall not apply to (I) an aggregate amount at
any time outstanding of up to the greater of (A) $150,000,000 or (B) 4.25% of
Consolidated Total Assets at the time of the incurrence of such Indebtedness
(less all Indebtedness as to which the proviso to clause (k)(i)(y) below then
applies, or that constitutes a modification, replacement, refinancing,
refunding, renewal or extension pursuant to subclause (ii) below or subclause
(k)(ii), as applicable) and (II) any Indebtedness of the type that could have
been incurred under Section 10.01(f), and (ii) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that, except to the extent otherwise expressly
permitted hereunder, (X) the principal amount of any such Indebtedness does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder and (Y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(k) (i) Permitted Additional Debt of the Parent or any Restricted Subsidiary of
the Parent, including Permitted Additional Debt incurred to finance a Permitted
Acquisition, provided that (x) if such Indebtedness is incurred by a Restricted
Subsidiary that is not a Credit Party, such Indebtedness is not guaranteed by a
Credit Party except as permitted by Section 10.05(g) and (y) if such
Indebtedness is incurred to finance a Permitted Acquisition, (A) the Parent or
another Credit Party pledges the Equity Interests of such acquired Person to the
Collateral Trustee to the extent required under Section 9.13 and (B) such
acquired Person executes a supplement to the Guarantee and the Security
Agreement (or alternative guarantee and security arrangements in relation to the
Obligations reasonably acceptable to the Administrative Agent) to the extent
required under Section 9.12 or 9.13, as applicable; provided that the
requirements of this subclause (y) shall not apply to an aggregate amount at any
time outstanding of up to the greater of (A) $150,000,000 or (B) 4.25% of

 

116



--------------------------------------------------------------------------------

Consolidated Total Assets at the time of the incurrence of such Indebtedness
(less all Indebtedness as to which the proviso to clause (j)(i)(y) above then
applies, or that constitutes a modification, replacement, refinancing,
refunding, renewal or extension pursuant to subclause (ii) below or subclause
(j)(ii), as applicable), and (ii) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above, provided that, except to the extent otherwise expressly permitted
hereunder, (x) the principal amount of any such Indebtedness does not exceed the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the Ordinary Course of Business,
including those incurred to secure health, safety and environmental obligations
in the Ordinary Course of Business;

(m) (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
(provided that the Net Cash Proceeds thereof are promptly applied to the
prepayment of the Term Loans to the extent required by Section 5.02) and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

(n) (i) additional Indebtedness and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (n) shall not at any time exceed an amount equal to the greater
of (x) $150,000,000 and (y) 4.25% of Consolidated Total Assets on the date of
the incurrence of such Indebtedness;

(o) Indebtedness incurred by Restricted Subsidiaries that are Foreign
Subsidiaries; provided that the aggregate amount of Indebtedness incurred and
remaining outstanding pursuant to this clause (o) shall not at any time exceed,
an amount, in the aggregate, at any time outstanding, equal to the greater of
(x) $125,000,000 and (y) 3.5% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness;

(p) Indebtedness incurred by Restricted Subsidiaries that are not Credit Parties
so long as (x) the aggregate amount of Indebtedness incurred and remaining
outstanding pursuant to this clause (p) shall not at any time exceed, an amount,
in the aggregate, at any time outstanding, equal to the greater of
(x) $125,000,000 and (y) 3.5% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness and (y) such Indebtedness matures no earlier
than 91 days subsequent to the maturity of the initial Term Loans;

 

117



--------------------------------------------------------------------------------

(q) Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements in the Ordinary Course of
Business and, with regard to Restricted Subsidiaries that are not Credit
Parties, Indebtedness in respect of cash pooling arrangements in the Ordinary
Course of Business;

(r) unsecured Indebtedness in respect of obligations of the Parent or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services, provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligation) in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(s) Indebtedness arising from agreements of the Parent or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case entered into in connection with Permitted
Acquisitions, other Investments and the disposition of any business, assets, or
Equity Interests permitted hereunder, other than Guarantee Obligations incurred
by any Person acquiring all or any portion of such business, assets or Equity
Interests for the purpose of financing such acquisition, provided that (i) such
Indebtedness is not reflected on the balance sheet of the Parent or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause (i))
and (ii) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds, including non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time received
and without giving effect to any subsequent changes in value), actually received
by the Parent and the Restricted Subsidiaries in connection with such
disposition;

(t) Indebtedness of the Parent or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(u) Indebtedness representing deferred compensation, severance and health and
welfare retirement benefits to current and former employees of the Parent (or
any direct or indirect parent thereof) and the Restricted Subsidiaries incurred
in the Ordinary Course of Business;

(v) unsecured, Subordinated Indebtedness consisting of promissory notes issued
by the Parent or any Guarantor to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Equity Interests of the Parent (or any
direct or indirect parent thereof) permitted by Section 10.06;

 

118



--------------------------------------------------------------------------------

(w) Indebtedness consisting of obligations of the Parent or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(x) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(y) Indebtedness arising from advance payments received in the Ordinary Course
of Business from customers for goods and services purchased or rented in the
Ordinary Course of Business and not for borrowed money;

(z) Indebtedness of any Receivables Entity in respect of any Qualified
Receivables Transaction that is without recourse to any Credit Party or any of
their respective assets (including any Accounts or other assets transferred in
connection therewith) in an aggregate amount not exceeding $150,000,000 at any
time outstanding; and

(aa) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (z) above.

Section 10.02. Limitation on Liens. The Parent will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Parent or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents;

(b) Permitted Liens;

(c) (i) Liens securing Indebtedness permitted pursuant to Section 10.01(f),
provided that (x) such Liens attach at all times only to the assets so financed
except for accessions to such property and the proceeds and the products thereof
and (y) that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender,
and (ii) Liens on the assets of Restricted Subsidiaries that are not Credit
Parties securing Indebtedness permitted pursuant to Section 10.01(o), (p) and
(q), provided that the Liens permitted under Section 10.01(p) shall in no event
attach to any Collateral;

(d) Liens existing on the Closing Date and listed on Schedule 10.02(d);

(e) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clause (f) of this Section 10.02 upon or in the same
assets (other than

 

119



--------------------------------------------------------------------------------

after acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 10.01
and proceeds and products thereof) theretofore subject to such Lien or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor except to the extent otherwise permitted
hereunder) of the Indebtedness secured thereby;

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition or
other Investment to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.01(j) or other obligations permitted by this Agreement,
provided that such Liens attach at all times only to the same assets that such
Liens (other than after acquired property that is affixed or incorporated into
the property covered by such Lien or financed by Indebtedness permitted under
Section 10.01 and proceeds and products thereof) attached to, and secure only
the same Indebtedness or obligations (or any modifications, refinancings,
extensions, renewals, refundings or replacements of such Indebtedness permitted
by Section 10.01) that such Liens secured, immediately prior to such Permitted
Acquisition or other Investment, as applicable;

(g) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 10.01(k) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary to secure a
guarantee by, or Indebtedness of, such Restricted Subsidiary of any Indebtedness
of the Parent or any other Restricted Subsidiary incurred pursuant to
Section 10.01(k);

(h) Liens securing Indebtedness or other obligations of the Parent or a
Restricted Subsidiary in favor of the Parent or any Restricted Subsidiary that
is a Credit Party and Liens securing Indebtedness or other obligations of any
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the Ordinary Course of Business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.05 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.04, each case, solely to the extent such
Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;

 

120



--------------------------------------------------------------------------------

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale and purchase of goods entered into by the Parent
or any of the Restricted Subsidiaries in the Ordinary Course of Business
permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the Ordinary Course of Business and not for speculative
purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the Ordinary Course of Business of the Parent
and its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Parent or any of its Restricted
Subsidiaries in the Ordinary Course of Business;

(o) Liens solely on any cash earnest money deposits made by the Parent or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) subject to the terms of the Intercreditor Agreement, (x) Liens securing
obligations under the Revolving Loan Credit Agreement and (y) Liens securing
Bank Product Obligations (as defined in the Intercreditor Agreement);

(r) Liens securing Permitted Additional Debt that consists of Permitted First
Priority Debt or Permitted Junior Priority Debt;

(s) Liens on Equity Interests in joint ventures held by the Parent or any of its
Restricted Subsidiaries provided such joint venture is not a Guarantor;

(t) Liens (i) of a Foreign Subsidiary arising from precautionary security
filings regarding a “true sale” to a Receivables Entity pursuant to a Qualified
Receivables Transaction and (ii) on the Accounts and Related Assets arising in
connection with a Qualified Receivables Transaction, in both cases in an
aggregate amount not exceeding $150,000,000 at any time outstanding;

(u) Liens constituting deemed security interests under section 12(3) of the PPSA
Australia or section 17(1)(b) of the PPSA New Zealand (as such terms are defined
in the Revolving Credit Agreement) which do not secure payment or performance of
an obligation and any equivalent arrangement entered into any other
jurisdiction;

 

121



--------------------------------------------------------------------------------

(v) Liens on dedicated cash collateral accounts of Foreign Subsidiaries and the
deposits therein not to exceed $50,000,000 in the aggregate securing letters of
credit issued for the account of a Foreign Subsidiary by any financial
institution; and

(w) additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $50,000,000 at any time outstanding.

Section 10.03. Limitation on Fundamental Changes. Except as expressly permitted
by Section 10.04 or 10.05, the Parent will not, and will not permit any of its
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) so long as no Default or Event of Default would result therefrom, any
Restricted Subsidiary of the Parent or any other Person may be merged or
consolidated with or into a Credit Party, provided that (i) the Credit Party
shall be the continuing or surviving entity or (ii) if the Person formed by or
surviving any such merger or consolidation is not a Credit Party (such Person,
the “Successor Credit Party”), (A) the Successor Credit Party shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Credit
Party shall expressly assume all the obligations of the constituent Credit Party
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Credit Party’s obligations under this
Agreement, (D) each Restricted Subsidiary grantor and each Restricted Subsidiary
pledgor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement or the Pledge Agreement, as
applicable, confirmed that its obligations thereunder shall apply to the
Successor Credit Party’s obligations under this Agreement, (E) each mortgagor of
a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Credit Party’s obligations under this Agreement, and (F) Parent shall have
delivered to the Administrative Agent (x) an officer’s certificate stating that
such merger or consolidation and such supplements to this Agreement preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents and (y) if reasonably requested by the
Administrative Agent, an opinion of counsel to the effect that such merger or
consolidation does not violate this Agreement or any other Credit Document, and
provided further that if the foregoing are satisfied, the Successor Credit Party
will succeed to, and be substituted for, such constituent Credit Party under
this Agreement;

(b) any Restricted Subsidiary of the Parent other than a Credit Party or any
other Person may be merged, amalgamated or consolidated with or into any one or
more Restricted Subsidiaries of the Parent other than a Credit Party, provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries,

 

122



--------------------------------------------------------------------------------

(A) a Restricted Subsidiary shall be the continuing or surviving entity or
(B) the Parent shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) no Default or
Event of Default would result from the consummation of such merger, amalgamation
or consolidation and (iii) the Parent shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and such supplements to any Security Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents;

(c) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Credit Party or any other Restricted
Subsidiary;

(d) any Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Credit
Party; and

(e) any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if (i) the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.04 or 10.05, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution.

Section 10.04. Limitation on Sale of Assets. The Parent will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation, of any assets of the Parent or the
Restricted Subsidiaries) or (ii) sell to any Person (other than a Credit Party)
any shares owned by it of any Restricted Subsidiary’s Equity Interests, except
that:

(a) the Parent and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) inventory in the Ordinary Course of Business, (ii) used or
surplus equipment, vehicles and other assets in the Ordinary Course of Business
and (iii) Permitted Investments;

 

123



--------------------------------------------------------------------------------

(b) the Parent and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets (other than Accounts) (each a “Disposition”) for fair
value, provided that:

(i) with respect to any Disposition pursuant to this clause (b) for a purchase
price in excess of $10,000,000, the Parent or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (i):

(A) any liabilities (as shown on the Parent’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Parent or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Parent and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing,

(B) any securities received by the Parent or such Restricted Subsidiary from
such transferee that are converted by the Parent or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition, and

(C) any Designated Non-Cash Consideration received by the Parent or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.04(b) and Section 10.04(c) that is at that
time outstanding, shall not exceed an aggregate amount equal to 6% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

shall in each case under this clause (i) be deemed to be cash;

(ii) any non-cash proceeds received are pledged to the Collateral Trustee to the
extent required under Section 9.13;

(iii) to the extent applicable, the Net Cash Proceeds thereof to the Parent and
the Restricted Subsidiaries are promptly applied to the prepayment as provided
for in Section 5.02; and

(iv) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing;

(c) the Parent and the Restricted Subsidiaries may make sales of assets to the
Parent or to any Restricted Subsidiary, provided that with respect to any such
sales to Restricted Subsidiaries that are not Credit Parties:

(i) such sale, transfer or disposition shall be for fair value;

 

124



--------------------------------------------------------------------------------

(ii) with respect to any Disposition pursuant to this clause (c) for a purchase
price in excess of $10,000,000, the Parent or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (ii):

(A) any liabilities (as shown on the Parent’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Parent or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Parent and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing,

(B) any securities received by the Parent or such Restricted Subsidiary from
such transferee that are converted by the Parent or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition,

(C) any Designated Non-Cash Consideration received by the Parent or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.04(c) and Section 10.04(b) that is at that
time outstanding, shall not exceed an aggregate amount equal to 6% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

shall in each case under this clause (ii) be deemed to be cash; and

(iii) any non-cash proceeds received are pledged to the Collateral Trustee to
the extent required under Section 9.13.

(d) the Parent and any Restricted Subsidiary may effect any transaction
permitted by Section 10.03, 10.05 or 10.06;

(e) in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, the Parent and the Restricted Subsidiaries may sell or
discount without recourse accounts receivable arising in the Ordinary Course of
Business in connection with the compromise or collection thereof consistent with
such Person’s current credit and collection practices;

(f) the Parent and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the Ordinary Course of Business;

(g) the Parent and the Restricted Subsidiaries may effect sales, transfers and
other dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

 

125



--------------------------------------------------------------------------------

(h) the Parent and the Restricted Subsidiaries may effect sales, transfers and
other dispositions of property pursuant to Permitted Sale Leaseback
transactions;

(i) Restricted Subsidiaries that are Foreign Subsidiaries may make Dispositions
of Accounts and Related Assets to a Receivables Entity;

(j) [reserved]; and

(k) the Parent and the Restricted Subsidiaries may effect sales, transfers and
other dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.

Section 10.05. Limitation on Investments. The Parent will not, and will not
permit any of its Restricted Subsidiaries to, make any advance, loan, extensions
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a division or line
of business of, or make any other Investment in, any Person, except:

(a) extensions of trade credit and asset purchases in the Ordinary Course of
Business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of the Parent (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes (including employee payroll advances),
(ii) in connection with such Person’s purchase of Equity Interests of the Parent
(or any direct or indirect parent thereof) to the extent that the amount of such
loans and advances are contributed to the Parent in cash and (iii) for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $10,000,000;

(d) Investments existing on, or contemplated as of, the Closing Date and listed
on Schedule 10.05(d) and any extensions, renewals or reinvestments thereof, so
long as the aggregate amount of all Investments pursuant to this clause (d) is
not increased at any time above the amount of such Investments existing on the
Closing Date;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the Ordinary Course of Business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Parent;

 

126



--------------------------------------------------------------------------------

(g) Investments (i)(i) by Parent or any Restricted Subsidiary of Parent in any
Credit Party, (ii)(ii) by any Restricted Subsidiary of Parent that is not a
Credit Party in any other Restricted Subsidiary of Parent that is not a Credit
Party, (iii)(iii) by any Credit Party in Restricted Subsidiaries that are not
Credit Parties, in such amount pursuant to this clause (g), so long as the
Senior Secured Leverage Ratio at the time such Investment is made would have
been no greater than 3.50 to 1.00 determined on a Pro Forma Basis (including a
pro forma application of the net proceeds therefrom), as if such Investment had
been made at the beginning of the most recent Test Period for which financial
statements have been delivered pursuant to clause (a) or (b) of
Section 9.01,9.01, and (iv)(iv) in Restricted Subsidiaries that are not Credit
Parties so long as such Investment is part of a series of simultaneous
Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in one or more
Guarantors;

(h) Investments constituting Permitted Acquisitions;

(i) (i) Investments in Unrestricted Subsidiaries and (ii) Investments in joint
ventures or similar entities that do not constitute Restricted Subsidiaries, in
each case, as valued at the fair market value of such Investment at the time
each such Investment is made, in an amount that, at the time such Investment is
made, would not exceed, net of all repayments, returns of capital and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the fair market
value of such Investment at the time such Investment was made), the greater of
(x) $100,000,000 and (y) 3% of Consolidated Total Assets as at the date of such
Investment,;

(j) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.04;

(k) Investments made to repurchase or retire Equity Interests of the Parent or
any direct or indirect parent thereof owned by any employee stock ownership plan
or key employee stock ownership plan of the Parent in an amount not to exceed
$20,000,000 per annum, provided that such amount shall be increased by 100% of
any unused amount pursuant to this clause (k) for the immediately preceding year
(such amount, a “carry-forward amount”) without giving effect to any
carry-forward amount that was added in such preceding year and assuming any such
carry-forward amount is utilized first, provided further that in no event shall
such aggregate principal amount (after giving effect to the foregoing provisos)
exceed $25,000,000 per annum; provided further that such amount in any calendar
year may further be increased by (x) all amounts obtained by the Parent since
the Closing Date from the sale of such Equity Interests to officers, directors
and employees of Parent and its Restricted Subsidiaries in connection with any
permitted compensation and incentive arrangements and (y) the net proceeds of
key man life insurance policies received by the Parent or its Restricted
Subsidiaries, less the amount of Dividends previously made with the cash
proceeds of referred to in the foregoing clauses (x) and (y) of this proviso;

(l) Investments permitted under Section 10.06;

 

127



--------------------------------------------------------------------------------

(m) [Reserved];

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the Ordinary Course of Business;

(o) Investments in the Ordinary Course of Business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(p) advances of payroll payments to employees in the Ordinary Course of
Business;

(q) (i) Investments in a Receivables Entity or any Investment by a Receivables
Entity in any other Person in connection with a Qualified Receivables
Transaction; provided, however, that any such Investment in a Receivables Entity
is in the form of (x) a contribution of Accounts and Related Assets or
(y) Limited Originator Recourse, and (ii) distributions or payments of
Receivables Fees and purchases of Accounts and Related Assets pursuant to a
Receivables Repurchase Obligation in connection with a Qualified Receivables
Transaction, provided that the aggregate amount of Investments under subclauses
(i) and (ii) shall not exceed $150,000,000 at any time outstanding;

(r) Guarantee Obligations of the Parent or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the Ordinary Course of Business;

(s) so long as the Senior Secured Leverage Ratio shall be less than 3.25:1.00 on
a Pro Forma Basis, Investments in an aggregate amount not exceeding the
Available Amount determined as at the date of such Investment;

(t) Investments constituting Guarantee Obligations of Indebtedness permitted
under Section 10.01; and

(u) to the extent not covered by the foregoing subclauses (a) through (t),
Investments in an aggregate amount not exceeding the greater of (i) $125,000,000
and 3.5% of Consolidated Total Assets as at the date of such Investment.

Section 10.06. Limitation on Dividends. The Parent will not declare or pay any
dividends (other than dividends payable solely in its Equity Interests) or
return any capital to its stockholders or make any other distribution, payment
or delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Equity Interests or the Equity Interests of any
direct or indirect parent now or hereafter outstanding, or set aside any funds
for any of the foregoing purposes, or permit any of its Restricted Subsidiaries
to purchase or otherwise acquire for consideration (other than in connection
with an

 

128



--------------------------------------------------------------------------------

Investment permitted by Section 10.05) any Equity Interests of the Parent, now
or hereafter outstanding (all of the foregoing “Dividends”), provided that, so
long as no Default or Event of Default exists or would exist after giving effect
thereto:

(a) the Parent may redeem in whole or in part any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests, provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(b) the Parent may (or may make Dividends to permit any direct or indirect
parent thereof to) (i) repurchase shares of its (or such parent’s) Equity
Interests held by officers, directors and employees of the Parent and its
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, management and/or employee stock plans, stock subscription
agreements or shareholder agreements to the extent permitted under
Section 10.05(k); and (ii) repurchase, redeem or otherwise acquire or retire for
value Equity Interests in lieu of withholding Taxes in connection with any
exercise, vesting, settlement or exchange, as applicable, of stock options,
warrants, restricted stock, restricted stock units or other similar rights;
provided that cancellation of Indebtedness owing to the Parent from members of
management of the Parent, any of the Parent’s direct or indirect parent
companies or any of the Parent’s Restricted Subsidiaries in connection with a
repurchase, redemption or other acquisition or retirement of Equity Interests of
any of the Parent’s direct or indirect parent companies will not be deemed to
constitute a Dividend for purposes of this covenant or any other provision of
this Agreement;

(c) the Parent may pay Dividends with respect to its Equity Interests, provided
that (x) the amount of any such Dividends pursuant to this clause (c) shall not
exceed an amount equal to the Available Amount at such time and (y) the Senior
Secured Leverage Ratio shall be less than 3.25:1.00 on a Pro Forma Basis (after
giving effect to such Dividend);

(d) the Parent may pay Dividends on its common stock in an amount per share not
exceeding 6.0% per annum of the QIPO Price per share, so long as the
Consolidated Interest Coverage Ratio shall not be less than 2.00:1.00 on a Pro
Forma Basis (after giving effect to such distribution); and

(e) the Parent may declare and pay regularly scheduled or accumulated cash
Dividends to the holders of the Preferred Stock on a quarterly basis at a rate
equal to 6.50% per annum; and

(f) (e) to the extent not covered by the foregoing subclauses (a) through (de),
the Parent may pay Dividends with respect to its Equity Interests in an amount
not exceeding the greater of (i) $50,000,000 and (ii) 1.5% of Consolidated Total
Assets as at the date of such Dividend.

 

129



--------------------------------------------------------------------------------

Section 10.07. Prepayments, Etc. of Indebtedness. (a) The Parent will not, and
will not permit any Restricted Subsidiary to (i) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Indebtedness (other than Permitted First Priority Indebtedness,
Indebtedness under the Revolving Loan Credit Agreement and Ordinary Course
Indebtedness) (collectively, together with any Permitted Refinancing of the
foregoing, “Junior Financing”), or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (x) a
prepayment of Junior Financing made at an aggregate price not in excess of the
Available Amount on the date of such election that the Borrower elects to apply
to this Section 10.07(a)(i), such election to be specified in a written notice
of a Senior Officer of the Borrower calculating in reasonable detail the amount
of Available Amount immediately prior to such election and the amount thereof
elected to be so applied; provided that (A) immediately before and immediately
after giving Pro Forma Effect to any such prepayment, no Default or Event of
Default shall have occurred and be continuing; and (B) immediately after giving
effect to any such prepayment, the Senior Secured Leverage Ratio determined on a
Pro Forma Basis (including a pro forma application of the net proceeds
therefrom), as if such prepayment had occurred at the beginning of the most
recent Test Period for which financial statements have been delivered pursuant
to clause (a) or (b) of Section 9.01 shall be less than 3.25:1.00 and (y) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) ; or (ii) amend, modify or change in any manner materially
adverse to the interests of the Administrative Agent or the Lenders any term or
condition of any Junior Financing Documentation in respect of any Junior
Financing with a principal amount (individually or when aggregated with any
other Junior Financing so affected as part of a related series of transactions)
that exceeds $50,000,000.

(b) The Parent will not waive, amend, modify, terminate or release any Junior
Financing with a principal amount (individually or when aggregated with any
other Junior Financing so affected as part of a related series of transactions)
that exceeds $50,000,000 to the extent that any such waiver, amendment,
modification, termination or release would be adverse to the Lenders in any
material respect.

Section 10.08. Limitations on Sale Leasebacks. The Parent will not, and will not
permit any of its Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks, other than Permitted Sale Leasebacks.

Section 10.09. Changes in Business. The Parent and the Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Parent and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

Section 10.10. Burdensome Agreements. The Parent will not, and will not permit
any of its Restricted Subsidiaries to, enter into or permit to exist any
contractual obligation (other than this Agreement or any other Credit Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Credit
Party to make dividends to any Credit Party or (b)

 

130



--------------------------------------------------------------------------------

any Credit Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Obligations;
provided that the foregoing clauses (a) and (b) shall not apply to contractual
obligations which (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.10) are listed on Schedule 10.10 and
(y) to the extent contractual obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such contractual obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Parent, so long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Parent;
(iii) represent Indebtedness of a Restricted Subsidiary of the Parent which is
not a Credit Party which is permitted by Section 10.01, (iv) arise in connection
with any Disposition permitted by Section 10.04, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 10.05 and applicable solely to such joint
venture entered into in the Ordinary Course of Business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 10.01 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.01 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of secured Indebtedness incurred pursuant to
Section 10.01(j) or Section 10.01(k)) only, to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Parent or any Restricted Subsidiary, (x) are customary provisions
restricting assignment of any agreement entered into in the Ordinary Course of
Business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the Ordinary Course of Business, and (xii) exist
under the Revolving Loan Credit Agreement or any documentation relating to such
debt.

Section 10.11. Amendments of Organization Documents. The Parent will not, and
will not permit the Borrower or any Subsidiary Guarantor to, amend any of its
Organizational Documents in a manner materially adverse to the Administrative
Agent or the Lenders.

 

131



--------------------------------------------------------------------------------

ARTICLE 11

EVENTS OF DEFAULT

Upon the occurrence of any of the following specified events (each, if the same
shall occur for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise, an “Event of Default”):

Section 11.01. Payments. The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest or stamping fees
on the Loans or any Fees or any other amounts owing hereunder or under any other
Credit Document; or

Section 11.02. Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Security Document or
any certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

Section 11.03. Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(h) or Article 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.01 or 11.02 or clause
(a) of this Section 11.03) contained in this Agreement or any Security Document
and such default shall continue unremedied for a period of at least thirty
(30) days after receipt by the Borrower of written notice from the
Administrative Agent or the Required Lenders; or

Section 11.04. Default Under Other Agreements. (a) The Parent or any of its
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50,000,000 in the
aggregate, for the Parent and such Restricted Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements), the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements), prior to the stated maturity thereof; or

Section 11.05. Bankruptcy, etc. (a) The Parent, the Borrower or any Specified
Subsidiary shall commence a voluntary Insolvency Proceeding; (b) any Foreign
Subsidiary that is a Specified Subsidiary shall commence a voluntary case,
proceeding or action under any domestic or foreign law relating to bankruptcy,
judicial management, insolvency reorganization or relief of debtors legislation
of its jurisdiction of

 

132



--------------------------------------------------------------------------------

incorporation, in each case as now or hereafter in effect, or any successor
thereto; (c) an involuntary Insolvency Proceeding is commenced against the
Parent, the Borrower any Specified Subsidiary and the petition is not
controverted within 10 days after commencement thereof; (d) an involuntary
Insolvency Proceeding is commenced against the Parent, the Borrower or any
Specified Subsidiary and the petition is not dismissed within 60 days after
commencement thereof; (e) a judicial manager, receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the Property of the Parent, the Borrower or any Specified
Subsidiary; (f) the Parent, the Borrower or any Specified Subsidiary commences
any other proceeding or action under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Parent, the Borrower or any Specified Subsidiary; (g) there is commenced against
the Parent, the Borrower or any Specified Subsidiary any such proceeding or
action that remains undismissed for a period of 60 days; (h) the Parent, the
Borrower or any Specified Subsidiary is adjudicated insolvent or bankrupt;
(i) any order of relief or other order approving any such case or proceeding or
action is entered; (j) the Parent, the Borrower or any Specified Subsidiary
suffers any appointment of any custodian receiver, receiver manager, trustee or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; (k) the Parent, the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors;
(l) any corporate action is taken by the Parent, the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or (m) any
Specified Subsidiary incorporated in New Zealand (or the New Zealand based
assets or business of any Specified Subsidiary) is declared at risk pursuant to
the Corporations (Investigation and Management) Act 1989 (New Zealand), or a
statutory manager is appointed or any step taken with a view to any such
appointment in respect of it or those assets or business under that Act; or.

Section 11.06. ERISA. Any ERISA Event shall occur or is reasonably expected to
occur that, either individually or in the aggregate with any other ERISA Event
that has occurred or is reasonably expected to occur, could be reasonably likely
to result in a Material Adverse Effect; or

Section 11.07. Guarantee. Any Guarantee provided by the Parent or by any
Material Subsidiary or any material provision thereof shall cease to be in full
force or effect or any such Guarantor thereunder or any Credit Party shall deny
or disaffirm in writing any such Guarantor’s obligations under the Guarantee (or
any of the foregoing shall occur with respect to a Guarantee provided by a
Subsidiary that is not a Material Subsidiary and shall continue unremedied for a
period of at least 5 Business Days after receipt of written notice by the
Borrower from the Administrative Agent or the Required Lenders); or

Section 11.08. Pledge Agreement. The Pledge Agreement pursuant to which the
Equity Interests of any Material Subsidiary is pledged or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the Collateral
Trustee or any Lender) or any pledgor thereunder or any Credit Party shall deny
or disaffirm in writing any pledgor’s obligations under the Pledge Agreement (or
any of the foregoing shall occur with respect to a pledge of

 

133



--------------------------------------------------------------------------------

the Equity Interests of a Subsidiary that is not a Material Subsidiary and shall
continue unremedied for a period of at least 5 Business Days after receipt of
written notice by the Borrower from the Administrative Agent or the Required
Lenders); or

Section 11.09. Security Agreement. The Security Agreement pursuant to which the
assets of the Parent, the Borrower or any Material Subsidiary are pledged as
Collateral or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or as a result of
acts or omissions of the Collateral Trustee or any Lender) or any grantor
thereunder or any Credit Party shall deny or disaffirm in writing any grantor’s
obligations under the Security Agreement (or any of the foregoing shall occur
with respect to Collateral provided by a Subsidiary that is not a Material
Subsidiary and shall continue unremedied for a period of at least 5 Business
Days after receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders); or

Section 11.10. Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Trustee or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

Section 11.11. Judgments. One or more judgments or decrees shall be entered
against the Parent or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Parent and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

Section 11.12. Change of Control. A Change of Control shall occur; or

Section 11.13. Intercreditor; Subordination. The Intercreditor Agreement shall
be invalidated or otherwise cease to constitute the legal, valid and binding
obligations of the Revolving Credit Agent, enforceable in accordance with its
terms (to the extent that any Indebtedness held by such party remains
outstanding) or the subordination provisions of any document or instrument
evidencing any Permitted Additional Debt having a principal amount in excess of
$15,000,000 that are subordinated shall be invalidated or otherwise cease to be
legal, valid and binding obligations of the holders of such Permitted Additional
Debt, enforceable in accordance with their terms.

 

134



--------------------------------------------------------------------------------

ARTICLE 12

REMEDIES UPON AN EVENT OF DEFAULT

Section 12.01. Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents, under any document
evidencing Indebtedness in respect of which the Loans have been designated as
“Designated Senior Debt,” and/or under Applicable Law;

provided, however, that upon the occurrence of an Event of Default under
Section 11.05, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

Section 12.02. Application of Funds. After the exercise of remedies provided for
in Section 12.01 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 5.09, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 14.04 and amounts payable under
Sections 5.04, 2.10 and 2.11) payable to the Administrative Agent and the
Collateral Trustee in their respective capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, disbursements and other charges of counsel payable
under Section 14.05) arising under the Credit Documents and amounts payable
under Sections 5.04, 2.10 and 2.11, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

 

135



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations of the Credit Parties owing under
or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

ARTICLE 13

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 13.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Credit Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, in the
Collateral Trust Agreement or in any other Credit Document to which such Agent
is a party, nor shall any Agent have or be deemed to have any fiduciary
relationship with any other Agent, any Lender or Participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Credit Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each of the Lenders hereby irrevocably appoints, designates, and authorizes
the Collateral Trustee to act as its agent under the Collateral Trust Agreement
and the other Credit Documents for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Obligations, including to (i) take such action on its behalf under
the provisions of the Collateral Trust Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Trustee by the terms of the Collateral Trust Agreement and the
other Credit Documents, together with such other powers and discretion as are
reasonably incidental thereto and (ii) to enter into any and all Security
Documents and the Collateral Trust Agreement and such other documents and
instruments as shall be necessary to give effect to (A) the ranking and priority
of the Obligations, (B) the security interests in the Collateral purported to be
created by the Security Documents and (C) other terms and conditions of the
Collateral Trust Agreement. Each Lender further agrees to be bound by the terms
of the Collateral Trust Agreement to the same extent as if it were a party
thereto and

 

136



--------------------------------------------------------------------------------

authorizes the Administrative Agent to enter into the Collateral Trust Agreement
on its behalf. The Collateral Trustee (and any co-trustees, co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent or the
Collateral Trustee pursuant to Section 13.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Collateral Trustee), shall be entitled to the benefits of all
provisions of this Article 13 (including, without limitation, Section 13.07 as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Trustee under the Credit Documents) as if set forth in full herein with respect
thereto.

Section 13.02. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Credit Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

Section 13.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein, to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction) or (b) be responsible in any manner to any Lender or Participant
for any recital, statement, representation or warranty made by any Credit Party
or any officer thereof, contained herein or in any other Credit Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
any Credit Party or any other party to any Credit Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof.

Section 13.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon

 

137



--------------------------------------------------------------------------------

advice and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Credit Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Credit
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Article 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

Section 13.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any Event of
Default as may be directed by the Required Lenders in accordance with Article
12; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 13.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their respective Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the

 

138



--------------------------------------------------------------------------------

Borrower and the other Credit Parties hereunder. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Credit Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 13.07. Indemnification of Agents. Whether or not the Transactions are
consummated, the Lenders shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of any Credit Party and without
limiting the obligation of any Credit Party to do so), ratably based on their
respective Pro Rata Shares in effect on the date such indemnification is sought
under this Section, and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 13.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 13.07 applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person. Without limitation of the
foregoing, each Lender shall reimburse each Agent upon demand, ratably based on
its Pro Rata Share, of any costs or out-of-pocket expenses (including the
documented fees, disbursements and other charges of counsel) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 13.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of such
Agent.

Section 13.08. Agents in their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Credit Parties and their respective Affiliates as though it were not an
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its

 

139



--------------------------------------------------------------------------------

Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and acknowledge that such Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, such Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent, and the terms “Lender” and “Lenders” include such Agent in
its individual capacity.

Section 13.09. Successor Agents. (a) The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 11.05 (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 13 and Sections 14.04
and 14.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to preserve the
effectiveness of the Guarantee or continue the perfection of the Liens granted
or purported to be granted by the Security Documents, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Credit Documents. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 13 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

140



--------------------------------------------------------------------------------

Section 13.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 14.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 14.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 13.11. Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorize the Administrative Agent and/or the Collateral Trustee, as applicable
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Trustee under any Credit Document (1) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations not yet accrued and payable), (2) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Credit Document, or if such Collateral constituting Equity Interests
or Indebtedness ceases to be required to be pledged under the Credit Agreement
as a result of becoming Equity Interests of an Excluded Pledge Subsidiary of the
type referred to in clause (b) or (c) of the definition thereof or Indebtedness
owing to an Excluded Subsidiary or (3) subject to Section 14.01, if approved,
authorized or ratified in writing by the Required Lenders;

 

141



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the Collateral
Trustee under any Credit Document to the holder of any Lien on such property
that is permitted by Section 10.01(f);

(c) to release any Subsidiary Guarantor from its obligations under the Guarantee
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(d) to release the lien on the Equity Collateral in connection with the issuance
of any registered secured notes (or secured notes issued with registration
rights) (such notes, the “Registered Notes”) by the Parent, the Borrower or any
Credit Party if and to the same extent the holders of such Registered Notes or
trustee is not granted a lien on such Equity Collateral, provided that any
release of Liens pursuant to this clause (d) shall only be to such extent as is
necessary to enable the Borrower and the Guarantors not to have to comply with
reporting obligations under Rule 3-16 of Regulation S-X of the Securities Act;
provided further that any request for a release of Liens under this clause (d),
shall be accompanied by a certificate of a Senior Officer of the Parent
certifying that (x) the issuance of such Registered Notes is permitted under
this Agreement, (y) such Registered Notes shall not be secured by a Lien on the
Equity Collateral and (z) a release of the Liens of the Collateral Trustee on
the Equity Collateral is necessary to enable the Credit Parties not to have to
comply with reporting obligations under Rule 3-16 of Regulation S-X of the
Securities Act.

At any time, upon request of (x) the Collateral Trustee through the
Administrative Agent or (y) the Administrative Agent directly, the Required
Lenders will confirm in writing such Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor (other
than the Parent) from its obligations under the Guarantee pursuant to this
Section 13.11. In each case as specified in this Section 13.11, the Collateral
Trustee or the Administrative Agent, as applicable, will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to release such Guarantor from its obligations under the
Guarantee, in each case in accordance with the terms of the Credit Documents and
this Section 13.11.

Section 13.12. Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “joint lead arranger,”
“bookrunner” or “co-manager” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

142



--------------------------------------------------------------------------------

Section 13.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Credit Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Credit Documents, and in
particular in case of the enforcement of any of the Credit Documents, or in case
the Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Credit Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to the Guarantee or any Collateral, (i) each
and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Credit Documents to be exercised by or vested in
or conveyed to the Administrative Agent or Collateral Trustee with respect to
such Collateral shall be exercisable by and vest in such Supplemental
Administrative Agent to the extent, and only to the extent, necessary to enable
such Supplemental Administrative Agent to exercise such rights, powers and
privileges with respect to the Guarantee or such Collateral and to perform such
duties with respect to the Guarantee or such Collateral, and every covenant and
obligation contained in the Credit Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent, the Collateral Trustee or
such Supplemental Administrative Agent, and (ii) the provisions of this Article
13 and of Sections 14.04 and 14.05 (obligating the Credit Parties to pay the
Administrative Agent’s and Collateral Trustee’s expenses and to indemnify the
Administrative Agent and Collateral Trustee) that refer to the Administrative
Agent or Collateral Trustee shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to an Agent, the Administrative
Agent or Collateral Trustee shall be deemed to be references to the
Administrative Agent or Collateral Trustee, as applicable, and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, or any other Credit
Party be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
such Person such rights, powers, privileges and duties, the Borrower or the
Parent, shall, or shall cause such Credit Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental

 

143



--------------------------------------------------------------------------------

Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by law, shall
vest in and be exercised by the Administrative Agent or Collateral Trustee, as
applicable, until the appointment of a new Supplemental Administrative Agent.

ARTICLE 14

MISCELLANEOUS

Section 14.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by the
Borrower or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders (other than with respect to any amendment
or waiver contemplated in clause (h) below, which shall only require the consent
of the Required Facility Lenders under the applicable Class of New Term Loans
instead of the Required Lenders) (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower or the applicable Credit
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Article 6 or the waiver of any Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan or any fees or other amounts payable hereunder, without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 14.01)
any fees or other amounts payable hereunder or under any other Credit Document
without the written consent of each Lender directly affected thereby, it being
understood that any change to the definition of Senior Secured Leverage Ratio or
in the component definitions thereof shall not constitute a reduction in the
rate; provided, that only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 14.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

 

144



--------------------------------------------------------------------------------

(e) other than in a transaction permitted under Section 10.03 or 10.04, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 10.03 or
10.04 release all or substantially all of the value of the Guarantee, without
the written consent of each Lender;

(g) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent or Arranger, Article 13 or any other provision
hereof as the same applies to the rights or obligations of any Agent or
Arranger, in each case without the consent of such Agent or Arranger, as
applicable; or

(h) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to New
Term Loans and New Term Loan Commitments and the rate of interest applicable
thereto) which directly affects Lenders of one or more Incremental Term Loans
and does not directly affect Lenders under any other Class of Term Loans, in
each case, without the written consent of the holders of a majority of the New
Term Loans of such affected Class (the “Required Facility Lenders”); provided,
however, that the waivers described in this clause (h) shall not require the
consent of any Lenders other than the Required Facility Lenders under such
applicable New Term Loans or New Term Loan Commitments.

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Credit
Document; and (ii) Section 14.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended and the principal amount of any
of its Loans may not be reduced or forgiven, in each case without the consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 50% of the amounts
includable in determining

 

145



--------------------------------------------------------------------------------

whether the “Required Lenders” have consented to any amendment, modification,
waiver, consent or other action that is subject to such vote. The voting power
of each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the
extent necessary in order to comply with the immediately preceding sentence.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreement, Collateral Trust
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of Permitted First
Priority Debt, Permitted Junior Priority Debt, Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt, as expressly
contemplated by the terms of such Intercreditor Agreement, such Collateral Trust
Agreement or such other intercreditor agreement or arrangement permitted under
this Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Credit Document
without the prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

Section 14.02. Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provide herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Parent or the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 14.02; or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties
and.

 

146



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article 2 by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Administrative Agent or any of

 

147



--------------------------------------------------------------------------------

its Agent-Related Persons or any Arranger (collectively, the “Agent Parties”)
have any liability to the Parent, the Borrower, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Parent, the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Parent, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 14.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Credit

 

148



--------------------------------------------------------------------------------

Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Credit Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article 11 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 14.09 (subject to the terms of
Section 5.05), or (c) except as otherwise provided in the Intercreditor
Agreement, any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article 11 and
(ii) in addition to the matters set forth in clauses (a), (b) and (c) of the
preceding proviso and subject to Section 5.08, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders

Section 14.04. Expenses. Each Credit Party agrees (a) to pay or reimburse the
Administrative Agent and the Collateral Trustee for all reasonable costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Credit Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel (limited, in the case of the
Administrative Agent, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel and, if necessary, of one local
counsel in each relevant jurisdiction and of special counsel), and (b) to pay or
reimburse the Administrative Agent, the Collateral Trustee and each Lender for
all out-of-pocket costs and expenses incurred in connection with the enforcement
of any rights or remedies under this Agreement or the other Credit Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law or in connection with any
workout or restructuring), including the fees, disbursements and other charges
of counsel (limited, in the case of the Administrative Agent and the Lenders, to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel each to the Administrative Agent and the Lenders taken as
a whole,

 

149



--------------------------------------------------------------------------------

and, if necessary, of one local counsel in each relevant jurisdiction and of
special counsel and, in the event of any actual or potential conflict of
interest, one additional counsel for each Lender subject to such conflict), in
each case without duplication for any amounts paid (or indemnified) under
Section 14.05. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by any Agent. All
amounts due under this Section 14.04 shall be paid promptly, and in any event
within twenty (20) Business Days after invoiced or demand therefor. The
agreements in this Section 14.04 are intended to be in addition to, and not in
limitation of, any reimbursement obligation of the Borrower or any Credit Party
to the Collateral Trustee under the Collateral Trust Agreement or any other
Credit Document and shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. If any Credit Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Credit Document, such amount may be paid on behalf of such Credit Party by the
Administrative Agent or any Lender, in its sole discretion.

Section 14.05. Indemnification by the Credit Parties. Whether or not the
transactions contemplated hereby are consummated, each Credit Party shall
indemnify and hold harmless each Arranger, each Agent-Related Person, each
Lender and their respective Affiliates, partners, directors, officers,
employees, counsel, agents and, in the case of any funds, trustees and advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against (and
will reimburse each Indemnitee as the same are incurred for) any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), expenses and disbursements
(including the fees, disbursements and other charges of (i) one counsel to the
Collateral Trustee and one counsel to the Administrative Agent and the other
Indemnitees taken as a whole, (ii) in the case of any conflict of interest,
additional counsel to the affected Lender or group of Lenders, limited to one
such additional counsel so long as representation of each such party by a single
counsel is consistent with and permitted by professional responsibility rules,
and (iii) if necessary, one local counsel in each relevant jurisdiction and
special counsel) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted or awarded against any such Indemnitee in
any way relating to or arising out of or in connection with or by reason of
(a) the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Credit Party or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Credit Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the foregoing, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in

 

150



--------------------------------------------------------------------------------

part, out of the negligence of the Indemnitee; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee or material
breach of its express obligations under the Credit Documents by such Indemnitee,
(y) a material breach of any obligations under any Credit Document by such
Indemnitee or of any of its Affiliates or their respective directors, officers,
employees, partners, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent, collateral
trustee, or arranger or any similar role under this Agreement and other than any
claims arising out of any act or omission of the Parent, the Sponsor or any of
their Affiliates. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other information transmission systems (including electronic
telecommunications) in connection with this Agreement, nor shall any Indemnitee
or any Credit Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided further, that each Credit Party
shall indemnify and hold harmless each Indemnitee from and against any and all
claims by any third party claim for any such special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 14.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Credit Documents is
consummated. Should any investigation, litigation or proceeding be settled with
the consent of the Borrower, or if there is a judgment against an Indemnitee in
any such investigation, litigation or proceeding, the Credit Parties shall
indemnify and hold harmless each Indemnitee in the manner set forth above. All
amounts due under this Section 14.05 shall be promptly, and in any event within
twenty (20) Business Days after demand therefor. The agreements in this
Section 14.05 are intended to be in addition to, and not in limitation of, any
indemnification obligation of the Borrower or any Credit Party to the Collateral
Trustee or its related Indemnitees under the Collateral Trust Agreement or any
other Credit Document and shall survive the resignation of the Administrative
Agent or Collateral Trustee, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

Section 14.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required

 

151



--------------------------------------------------------------------------------

(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 14.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 14.07(b), (ii) by way of
participation in accordance with the provisions of Section 14.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 14.07(f) or (iv) to an SPC in accordance with the provisions of
Section 14.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 14.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it); provided, that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Loans at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the outstanding principal balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible

 

152



--------------------------------------------------------------------------------

Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; (iii) no consent shall be
required for any assignment except to the extent required by subsection (b)(i)
of this Section and, in addition (A) the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default under Section 11.01 or Section 11.05 has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund, provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required; (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment); (v) no such assignment shall
be made to (A) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (A) or (B) a natural person; (vi) the assigning
Lender shall deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent; and (vii) in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 14.07(c), from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the

 

153



--------------------------------------------------------------------------------

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.04, 2.10, 2.11, 14.04 and 14.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 14.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as
Defaulting Lender. The Register shall be available for inspection by the
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 14.01 that directly affects such
Participant. Subject to Section 14.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.04, 2.10 and 2.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.07(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 14.09 as though it
were a Lender, provided that, such Participant agrees to be subject to 5.08 as
though it were a Lender.

 

154



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 5.04, 2.10 or 2.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 5.04, 2.10 or 2.11 unless the Borrower is notified of the participation
sold to such Participant, and such Participant agrees, for the benefit of the
Borrower, to comply with obligations, restrictions and limitations under
Section 5.04 as though it were a Lender (it being understood that the
documentation required under Section 5.04(g) shall be delivered by the
Participant to the participating Lender).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof or if it fails
to do so, to make such payment to the Administrative Agent required under
Section 2.04(b), and (iii) such SPC and the applicable Loan or any applicable
part thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that an SPC shall be entitled to the benefits of
Section 5.04, 2.10 or 2.11 (subject to the requirements and the limitations of
such Sections and the obligations to provide the forms and certifications
pursuant to Section 5.04 as if it were a Lender); provided, that neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 5.04,
2.10 or 2.11). Each party hereto further agrees that (i) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (ii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Credit Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the

 

155



--------------------------------------------------------------------------------

laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its rights hereunder with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 14.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise (unless such trustee is an Eligible
Assignee which has complied with the requirements of Section 14.07(b)).

(i) Notwithstanding anything to the contrary contained herein, any Lender may,
so long as no Default or Event of Default has occurred and is continuing, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to a Person who is or will become, after such
assignment, a Non-Debt Fund Affiliate through (x) Dutch auctions open to all
Lenders on a pro rata basis or (y) open market purchases on a non-pro rata
basis, in each case subject to the following limitations:

(i) the assigning Lender and Non-Debt Fund Affiliate purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit O hereto (an
“Affiliate Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance;

(ii) after giving effect to such assignment, the Non-Debt Fund Affiliates shall
not, in the aggregate, own or hold Term Loans with an aggregate principal amount
in excess of 20% of the principal amount of all Term Loans then outstanding
(and, for purposes of maintaining compliance with this subsection 14.07(i)(ii),
the relevant Non-Debt Fund Affiliate shall request that the Sponsor confirm to
the Administrative Agent and/or such relevant Non-Debt Fund Affiliate, the
aggregate principal amount of Loans held by all Non-Debt Fund Affiliates as of
the date of such assignment); provided that it is understood and agreed that
neither the Administrative Agent nor any other Agent shall have any
responsibility or liability for maintaining or monitoring the Term Loan
ownership or holdings of Non-Debt Fund Affiliates;

 

156



--------------------------------------------------------------------------------

(iii) such Non-Debt Fund Affiliate shall at the time of such assignment affirm
the No Undisclosed Information Representation and shall at all times thereafter
be subject to the restrictions specified in the second last paragraph of
Section 14.01;

(iv) each Non-Debt Fund Affiliate, solely in its capacity as a Lender, hereby
agrees, and each Affiliate Lender Assignment and Acceptance shall provide, that:

(A) any Loans held by a Lender who is a Non-Debt Fund Affiliate shall be
excluded in the determination of any “Required Lender” votes and no such Lender
shall have any right to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present or (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among Administrative Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives; and

(B) such Non-Debt Fund Affiliate shall have no right whatsoever so long as such
Person is a Non-Debt Fund Affiliate to make or bring any claim, in its capacity
as Lender, against the Administrative Agent, any other Agent or any Lender with
respect to the duties and obligations of such Persons under the Credit
Documents; and

(v) each Non-Debt Fund Affiliate hereby agrees that, and each Affiliated Lender
Assignment and Assumption shall provide a confirmation that, if a proceeding
under any Debtor Relief Law shall be commenced by or against the Borrower or any
other Credit Party at a time when such Lender is a Non-Debt Fund Affiliate:

(A) each Non-Debt Fund Affiliate irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Non-Debt Fund Affiliate in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Non-Debt Fund Affiliate to vote, in which case such Non-Debt Fund
Affiliate shall vote with respect to the Term Loans held by it as the
Administrative Agent directs; provided that such Non-Debt Fund Affiliate shall
be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Non-Debt Fund Affiliate in a
disproportionately adverse manner to such Non-Debt Fund Affiliate than the
proposed treatment of similar Obligations held by Term Lenders that are not
Non-Debt Fund Affiliate; and

 

157



--------------------------------------------------------------------------------

(B) each Non-Debt Fund Affiliate shall not take any step or action (whether
directly or indirectly) in any such proceeding to object to, impede, or delay
the exercise of any right or the taking of any action by the Administrative
Agent (or the taking of any action by a third party to which the Administrative
Agent has consented with respect to any disposition of assets by the Borrower or
any equity or debt financing to be made to the Borrower, including, without
limitation, the filing of any pleading by the Administrative Agent) in (or with
respect to any matters related to) the proceeding so long as the Administrative
Agent is not taking any action to treat such Non-Debt Fund Affiliate’s Loans in
a disproportionately adverse manner to such Non-Debt Fund Affiliate than the
proposed treatment of similar Obligations held by Term Lenders that are not
Non-Debt Fund Affiliates (including, without limitation, objecting to any
debtor-in-possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise or plan of reorganization).

(j) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to the Parent or the Borrower
(provided that any such Loans acquired by the Parent or the Borrower shall not
be deemed a repayment of Loans for purposes of calculating Excess Cash Flow),
but only if:

(i) (x) such assignment is made pursuant to (x) a Dutch Auction open to all
Lenders on a pro rata basis or (y) notwithstanding Section 5.08 or any other
provision in this Agreement, an open market purchase on a non-pro rata basis;

(ii) no Default or Event of Default has occurred or is continuing or would
result therefrom;

(iii) the Parent or its Subsidiary, as applicable, shall at the time of such
assignment affirm the No Undisclosed Information Representation; and

(iv) any such Loans shall be automatically and permanently cancelled immediately
upon acquisition thereof by the Parent or any of its Subsidiaries.

(k) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Debt Fund
Affiliate, but only if:

(i) such assignment is made pursuant to an open market purchase; and

(ii) such Debt Fund Affiliate shall at all times after such assignment be
subject to the restrictions specified in the final paragraph of Section 14.01.

(l) Notwithstanding anything to the contrary contained herein, none of the
restrictions set forth in 14.07(i) through (k) or in the final two paragraphs of
Section 14.01

 

158



--------------------------------------------------------------------------------

shall apply to any of (A) Goldman Sachs Credit Partners L.P., (B) Goldman Sachs
Lending Partners LLC, (C) Goldman Sachs Asset Management, L.P., (D) Goldman
Sachs Investment Strategies, LLC and (E) Goldman Sachs Bank, USA, or any
investment fund or separate account managed by either of them.

(m) The applicable Lender, acting solely for this purpose as an agent of the
Borrower, shall maintain a register on which it enters the name and address of
(i) each SPC (other than any SPC that is treated as a disregarded entity of the
Granting Lender for U.S. federal income tax purposes) that has exercised its
option pursuant to Section 14.07(g) and (ii) each Participant, and the amount of
each such SPC’s and Participant’s interest in such Lender’s rights and/or
obligations under this Agreement, including principal amount (and stated
interest) (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable rights and/or obligations of such Lender under this Agreement.

Section 14.08. Confidentiality. The Administrative Agent and each of the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its directors, officers, employees and
agents, including accountants, legal counsel and other advisors, and other
Affiliates (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential in accordance with customary practices);
(b) to the extent requested by any regulatory authority having jurisdiction over
such Agent, Lender or its respective Affiliates or in connection with any pledge
or assignment permitted under Section 14.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 14.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (g) with
the consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 14.08; (i) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (j) to the extent disclosures of such Information is
reasonably required by any direct or indirect contractual counterparties (or the
professional advisors thereto), to any swap or derivative transaction relating
to the Borrower and its obligations (provided, such counterparties and advisors
are advised of and agree to be bound by either the provisions of this
Section 14.08 or other provisions at least as restrictive as this
Section 14.08), (k) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Credit Parties received by it from such Lender) or (l) disclosure on a
confidential basis to the CUSIP Service Bureau or

 

159



--------------------------------------------------------------------------------

similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Term Loans. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Credit Documents, the Commitments, and the Credit Extensions. For the purposes
of this Section 14.08, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof relating to any Credit Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Credit Party other than as a result of a breach of this
Section 14.08; provided, that, in the case of information received from a Credit
Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section 14.08 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower,
or a Subsidiary of the Parent, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable law, including United States Federal and state securities Laws.

Section 14.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Credit Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Credit Parties against any and all Obligations
owing to such Lender hereunder or under any other Credit Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Credit Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and

 

160



--------------------------------------------------------------------------------

application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent and each Lender under this Section 14.09 are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent and such Lender may have.

Section 14.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 14.11. Counterparts. This Agreement and each other Credit Document may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Credit Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Credit Document. The Agents may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

Section 14.12. Integration; Effectiveness. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Credit Document, the provisions of this Agreement shall control; provided,
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Credit Document shall not be
deemed a conflict with this Agreement. Each Credit Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Article 6, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the Lenders and the relevant
Credit Parties party hereto.

 

161



--------------------------------------------------------------------------------

Section 14.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

Section 14.14. Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 14.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited

Section 14.15. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

162



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 14.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 14.16 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

Section 14.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the relevant Credit Parties and the Administrative
Agent shall have been notified by each Lender that each such Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the relevant
Credit Parties, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

Section 14.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any

 

163



--------------------------------------------------------------------------------

amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower acknowledges and agrees, and acknowledges and agrees that it has
informed its other Affiliates, that: (i) (A) no fiduciary, advisory or agency
relationship between any of the Borrower and its Subsidiaries and any Lender,
Agent or any Arranger is intended to be or has been created in respect of any of
the transactions contemplated hereby and by the other Credit Documents,
irrespective of whether any Agent or any Arranger has advised or is advising any
of the Borrower, and its Subsidiaries on other matters, (B) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Subsidiaries, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (C) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent and the Arrangers each
is and has been acting solely as a principal and, except as may otherwise be
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates or any other Person and (B) neither any Agent nor any Arranger
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Lenders, Agents and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither any Agent nor any Arranger has any obligation to
disclose any of such interests and transactions to the Borrower or any of its
Affiliates. To the fullest extent permitted by law the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 14.19. Affiliate Activities. The Borrower acknowledge that each Agent
and each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Affiliates, as well as of other entities and persons and their
Affiliates which may (i) be involved in transactions arising from or relating to
the engagement contemplated hereby and by the other Credit Documents (ii) be
customers or competitors of the Borrower and its Affiliates, or (iii) have other
relationships with the Borrower and its Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest

 

164



--------------------------------------------------------------------------------

client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its Affiliates or such other
entities. The transactions contemplated hereby and by the other Credit Documents
may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

Section 14.20. Judgment Currency. If, for the purpose of obtaining judgment in
any court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in any a currency (hereinafter in
this Section 14.21 called the “first currency”) into any other currency
(hereinafter in this Section 14.21 called the “second currency”), then the
conversion shall be made at the Administrative Agent’s spot rate of exchange for
buying the first currency with the second currency prevailing at the
Administrative Agent’s close of business on the Business Day next preceding the
day on which the judgment is given or (as the case may be) the order is made.
Any payment made by a Credit Party to the Administrative Agent or any Lender
pursuant to this Agreement in the second currency shall constitute a discharge
of the obligations of any applicable Credit Parties to pay to the Administrative
Agent or such Lender any amount originally due in the first currency under this
Agreement only to the extent of the amount of the first currency which the
Administrative Agent or such Lender is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with the
Administrative Agent or such Lender’s normal banking procedures, with the amount
of such second currency so received. If the amount of the first currency falls
short of the amount originally due in the first currency under this Agreement,
the Credit Parties agree that they will indemnify the Administrative Agent and
each Lender, as applicable, against and save such party harmless from any
shortfall so arising. This indemnity shall constitute an obligation of each such
Credit Party separate and independent from the other obligations contained in
this Agreement, shall give rise to a separate and independent cause of action
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum or sums in respect of amounts due to the
Administrative Agent or any Lender under any Credit Documents or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by the Administrative Agent or such Lender and the Credit Parties shall
not be entitled to require any proof or evidence of any actual loss. If the
amount of the first currency exceeds the amount originally due in the first
currency under this Agreement, the Administrative Agent or such Lender shall
promptly remit such excess to the Credit Parties. The covenants contained in
this 14.21 shall survive the Full Payment of the Obligations under this
Agreement.

Section 14.21. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in anyor
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, Assignment and
Acceptance or in any amendment or other modification hereof (including,
amendments or other modifications, any Notice of Borrowing, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as

 

165



--------------------------------------------------------------------------------

a manually executed signature or the use of a paper-based recordkeeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 14.22. PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the PATRIOT Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
requirements, including the PATRIOT Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

166



--------------------------------------------------------------------------------

Exhibit B

Security Agreement Amendments

EXECUTION VERSION

Execution Version

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of November 9, 2012, among
MCJUNKIN RED MAN CORPORATION, a Delaware corporation (the “Borrower”), MRC
Global Inc., a Delaware corporation (the “Parent Grantor”) each of the
Subsidiaries of the Parent Grantor listed on the signature pages hereto (each
such entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Parent Grantor, the Subsidiary Grantors and the Borrower are
referred to collectively as the “Grantors”) and U.S. Bank National Association,
as Collateral Trustee (in such capacity, together with any successor collateral
trustee appointed pursuant to Section 6.2 of the Collateral Trust Agreement (as
hereinafter defined), the “Collateral Trustee”) for the benefit of the Secured
Parties (as defined below).

W I T N E S S E T H:

WHEREAS, reference is made to (a) that certain Term Loan Credit Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”), by
and among the Borrower, the Parent Grantor, the Subsidiary Grantors named
therein, the Lenders party thereto from time to time, Bank of America, N.A., as
Administrative Agent (the “Term Agent”) and the Collateral Trustee; and (b) that
certain Collateral Trust Agreement, dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Trust Agreement”), by and among the Parent Grantor, the Borrower,
the Subsidiary Grantors from time to time party thereto, the Term Agent and the
Collateral Trustee;

WHEREAS, pursuant to the Term Loan Guarantee and Acknowledgement dated as of the
date hereof, among the Borrower, the other Guarantors (as defined therein) and
the Term Agent, as the same may be amended, restated or otherwise modified from
time to time (the “Term Guarantee Agreement”), the Borrower, the Parent Grantor
and the Subsidiary Grantors party thereto have agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, to the Term
Agent for the benefit of the Lenders and the other Guaranteed Parties (as
defined therein), the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower’s
obligations under the Credit Agreement and the other Guaranteed Obligations (as
defined therein);

WHEREAS, pursuant to the Credit Agreement, each Grantor is willing to secure
(i) its obligations under the Credit Agreement and (ii) certain other Secured
Obligations by granting Liens on its assets to the Collateral Trustee, as
contemplated by this Agreement;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to repay in full certain of its existing indebtedness that each Subsidiary
Guarantor has unconditionally guaranteed and make valuable transfers to the
Parent Grantor and the Subsidiary Grantors in connection with the operation of
their respective businesses;



--------------------------------------------------------------------------------

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the incurrence of the Loans and from the transactions
contemplated by the Credit Documents and the other transactions contemplated by
the other Term Priority Lien Documents; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the Lenders obligation to make the Loans thereunder, that the
Grantors shall have granted the security interest contemplated by this
Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Term Agent
and the Collateral Trustee to enter into the Credit Documents and to induce the
Lenders to make their respective extensions of credit and other accommodations
as set forth in the Term Priority Lien Documents, the Grantors hereby agree with
the Collateral Trustee for the benefit of the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, all capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings given to them in the Credit Agreement or, if not defined
therein, in the UCC.

(b) The following terms shall have the following meanings:

“Additional Term Debt Facility” shall mean one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of the Intercreditor
Agreement and the requirements of Section 3.8 of the Collateral Trust Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
persons or to special purpose entities formed to borrow from such lenders or
other persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes, bonds or other borrowings or
extensions of credit or issuances of debt securities, in each case, as amended,
restated, modified, renewed, refunded, restated, restructured, increased,
supplemented, replaced or refinanced in whole or in part from time to time in
accordance with each applicable document; provided that neither the Revolving
Credit Agreement, the Term Loan Credit Agreement, any Subordinated Lien Debt
Facility nor any Refinancing (as such terms are defined in the Intercreditor
Agreement) of any of the foregoing in this proviso shall constitute an
Additional Term Debt Facility at any time.

“Additional Term Documents” shall mean the Additional Term Debt Facility and the
Additional Term Security Documents.

“Additional Term Secured Parties” shall mean, at any time, the Collateral
Trustee, the trustee, agent or other representative of the holders of any
Indebtedness under any Additional Term Debt Facility, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Additional Term
Document and each other holder of, or obligee in respect of, or any holder or
lender pursuant to any Additional Term Obligations (as defined in the
Intercreditor Agreement) outstanding at such time; provided that the Term
Secured Parties shall not be deemed Additional Term Secured Parties.

 

2



--------------------------------------------------------------------------------

“Additional Term Security Documents” shall mean the Additional Term Debt
Facility (insofar as the same grants a Lien on the Collateral) and all
collateral trust agreements, security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes
and any other documents or instruments now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Secured Obligations of the Grantors owed thereunder to any Additional
Term Secured Parties or under which rights or remedies with respect to such
Liens are governed.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Collateral” shall have the meaning provided in Section 2 hereof.

“Collateral Account” shall mean any collateral account established by the
Collateral Trustee as provided in Section 5.1 or Section 5.3.

“Collateral Trust Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral Trustee” shall have the meaning assigned to such term in the
preamble hereto.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
UCC.

“Control Agreements” shall mean, collectively, Deposit Account Control
Agreements and the Securities Account Control Agreements.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, naming any Grantor as licensor or licensee, granting any right to any
third party under any copyright now or hereafter owned by any Grantor (including
all Copyrights) or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement,
including those listed on Schedule I (as such schedule may be amended or
supplemented from time to time).

“copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States, any other country or any
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

 

3



--------------------------------------------------------------------------------

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule II (as such schedule may be amended
or supplemented from time to time).

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Deposit Account Control Agreement” shall mean an agreement that is reasonably
satisfactory to the Term Agent and Collateral Trustee establishing Control in
favor of the Collateral Trustee with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Grantor,
(i) all “deposit accounts” as such term is defined in Article 9 of the UCC and
in any event shall include all accounts and sub-accounts relating to any of the
foregoing accounts and (ii) all cash, funds, checks, notes and instruments from
time to time on deposit in any of the accounts or sub-accounts described in
clause (i) of this definition.

“Designated Hedge Agreement” shall have the meaning assigned to such term in the
Term Guarantee Agreement.

“Designated Hedge Provider” shall mean each Lender Counterparty party to a
Designated Hedge Agreement, to the extent such Lender Counterparty has executed
and delivered (i) a Collateral Trust Joinder (as defined in the Collateral Trust
Agreement) in accordance with Section 3.8(a) of the Collateral Trust Agreement,
(ii) a Guarantee Agreement Hedge Provider Joinder (as defined in the Term
Guarantee Agreement) in accordance with Section 20 of the Term Guarantee
Agreement and (iii) a Pledge Agreement Hedge Provider Joinder (as defined in the
Term Pledge Agreement) in accordance with Section 26 of the Term Pledge
Agreement.

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, computers,
furnishings, appliances, fixtures, tools and vehicles (in each case, regardless
of whether characterized as equipment under the UCC) now or hereafter owned by
any Grantor or to which any Grantor has rights and any and all Proceeds,
accessions, additions, substitutions and replacements of any of the foregoing,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto; but excluding equipment to
the extent it is subject to a Lien permitted by the Credit Agreement and the
terms of the Indebtedness securing such Lien prohibit assignment of, or granting
of a security interest in, such Grantor’s rights and interests therein (other
than to the extent that any such prohibition would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law), provided, that immediately upon the repayment of all Indebtedness secured
by such Lien, such Grantor shall be deemed to have granted a Security Interest
in all the rights and interests with respect to such equipment.

“Excluded Swap Obligation” shall mean, with respect to any Grantor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Grantor of, or the grant by such

 

4



--------------------------------------------------------------------------------

Grantor of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC, including “payment intangibles” also as such
term is defined in Article 9 of the UCC, and, in any event, including with
respect to any Grantor, all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (c) all claims
of such Grantor for damages arising out of any breach of or default thereunder
and (d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Agreement in its right, title and interest in any such contract, agreement,
instrument or indenture (i) is not prohibited by such contract, agreement,
instrument or indenture without the consent of any other party thereto,
(ii) would not give any other party to any such contract, agreement, instrument
or indenture the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the other parties thereto (other than to the
extent that any such prohibition referred to in clauses (i), (ii) and
(iii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law) (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Agreement in any Account or any money or other amounts due or to become due
under any such contract, agreement, instrument or indenture.

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

“Insolvency or Liquidation Proceeding” shall mean: (1) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor; (2) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets; (3) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy (except any
such transaction by a Subsidiary of the Parent Grantor permitted under the
Credit Agreement); or (4) any assignment for the benefit of creditors or any
other marshalling of assets and liabilities of any Grantor.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor: rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws, including the Trade Secrets, the Copyrights, the

 

5



--------------------------------------------------------------------------------

Patents, the Trademarks and the Licenses and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom, in each case to the extent the grant
by such Grantor of a Security Interest pursuant to this Agreement in any such
rights, priorities and privileges relating to intellectual property (i) is not
prohibited by any contract, agreement or other instrument governing such rights,
priorities and privileges without the consent of any other party thereto,
(ii) would not give any other party to any such contract, agreement or other
instrument the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the relevant parties (other than to the extent
that any such prohibition referred to in clauses (i), (ii) and (iii) would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) (it being understood that the foregoing shall not be
deemed to obligate such Grantor to obtain such consents).

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 9 hereof.

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor (other than as pledged (or as expressly
excluded from the requirement to be pledged) pursuant to the Term Pledge
Agreement), whether now or hereafter acquired by any Grantor, in each case to
the extent the grant by a Grantor of a Security Interest therein pursuant to
this Agreement in its right, title and interest in any such Investment Property
(i) is not prohibited by any contract, agreement, instrument or indenture
governing such Investment Property without the consent of any other party
thereto, (ii) would not give any other party to any such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder or
(iii) is permitted with consent if all necessary consents to such grant of a
Security Interest have been obtained from the other parties thereto (other than
to the extent that any such prohibition referred to in clauses (i), (ii) and
(iii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consents).

“Lender Counterparty” means each Lender or any Affiliate of a Lender that is a
counterparty to a Designated Hedge Agreement (including any Person that ceases
to be a Lender (or any Affiliate thereof) (a) on the date such Lender becomes a
party to the Credit Agreement or (b) as of the date such Designated Hedge
Agreement was entered into.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“Parent Grantor” shall have the meaning assigned to such term in the preamble
hereto.

“Patent License” shall mean any written agreement, now or hereafter in effect,
naming any Grantor as licensor or licensee, granting to any third party any
right to make, use or sell any invention on which a patent, now or hereafter
owned by any Grantor (including all Patents) or that any Grantor otherwise has
the right to license, is in existence, or granting to any Grantor any right

 

6



--------------------------------------------------------------------------------

to make, use or sell any invention on which a patent, now or hereafter owned by
any third party, is in existence, and all rights of any Grantor under any such
agreement, including those listed on Schedule III (as such schedule may be
amended or supplemented from time to time).

“patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country or group of countries, all
registrations and recordings thereof, and all applications for letters patent of
the United States or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals,
reexaminations or extensions thereof, all rights corresponding thereto
throughout the world and all inventions and improvements disclosed or claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein.

“Patents” shall mean all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule IV (as such schedule may be amended or
supplemented from time to time).

“PNC Accounts” shall have the meaning assigned to such term in Section 3.2(c)
hereof.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Trustee, (b) any claim of any Grantor against any third party for
(and the right to sue and recover for and the rights to damages or profits due
or accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Secured Obligations” shall mean the collective reference to (i) the due and
punctual payment of (x) the principal of and premium, if any, and interest at
the applicable rate provided in the Term Priority Lien Documents (including
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any proceeding, under the Bankruptcy Code or any applicable
provision of comparable state or foreign law, whether or not such interest is an
allowed claim in such proceeding) on the Term Priority Lien Debt, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (y) each payment required to be made by any Grantor
under the Term Priority Lien Documents, when and

 

7



--------------------------------------------------------------------------------

as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, and (z) all other
monetary obligations, including fees, costs, payments for early termination of
Designated Hedge Agreements, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under the Bankruptcy
Code or any applicable provision of comparable state or foreign law, whether or
not such interest is an allowed claim in such proceeding), of any Grantor to any
of the Secured Parties under the Term Priority Lien Documents, (ii) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of any Grantor under or pursuant to this agreement or any other Term Priority
Lien Document and (iii) the due and punctual payment of all obligations of each
Grantor under each Designated Hedge Agreement (and each guaranty entered into in
connection with each such Designated Hedge Agreement) with a counterparty that
is a Designated Hedge Provider, provided that Secured Obligations shall in no
event include Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, (i) the Term Secured Parties,
(ii) the Additional Term Secured Parties, if any, (iii) each Designated Hedge
Provider that executes and delivers a Security Agreement Hedge Provider Joinder
pursuant to Section 8.2 hereof and (iv) any successors, indorsees, transferees
and assigns of each of the foregoing.

“Security Agreement Hedge Provider Joinder” shall have the meaning assigned to
such term in Section 8.2 hereof.

“Securities Account Control Agreement” shall mean an agreement that is
reasonably satisfactory to the Term Agent and the Collateral Trustee
establishing Control in favor of the Collateral Trustee with respect to any
Securities Account.

“Security Interest” shall have the meaning provided in Section 2 hereof.

“Subsidiary Grantor” shall have the meaning assigned to such term in the
preamble hereto.

“Swap Obligation” shall have the meaning assigned to such term in the definition
of “Excluded Swap Obligation”.

“Term Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Term Collateral Documents” shall mean this Agreement and the other “Security
Documents” (as defined in the Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Term Documents” shall mean the Credit Agreement, this Agreement, the other Term
Collateral Documents and the other “Credit Documents” (as defined in the Credit
Agreement) and each of the other agreements, documents and instruments providing
for or evidencing any other Term Obligation, and any other document or
instrument executed or delivered at any time in connection with any Term
Obligations, including any intercreditor or joinder agreement among holders of
Term Obligations, to the extent such are effective at the relevant time, as each
may be amended, supplemented, refunded, deferred, restructured, replaced or
refinanced from time to time in whole or in part (whether with the Term Agent,
the Collateral Trustee and the Lenders or other agents and lenders or
otherwise), in each case in accordance with the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

“Term Guarantee Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Obligations” shall mean all Secured Obligations outstanding under the
Credit Agreement and the other Term Documents. “Term Obligations” shall include
all interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Term Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

“Term Pledge Agreement” shall mean the Pledge Agreement, dated as of the date
hereof, among the Borrower, the other Pledgors (as defined therein) party
thereto from time to time and the Collateral Trustee, as the same may be
amended, restated or otherwise modified from time to time.

“Term Priority Lien Claimholders” shall mean, at any relevant time, the holders
of Secured Obligations at that time, including the Lenders, the Term Agent and
the Collateral Trustee, under the Term Priority Lien Documents.

“Term Priority Lien Debt” shall mean, collectively, the Loans, all additional
notes, loans or other indebtedness issued or incurred under any Additional Term
Documents and with respect to which the requirements of Section 5.6 of the
Intercreditor Agreement and Section 3.8 of the Collateral Trust Agreement have
been satisfied, and all notes, loans or other indebtedness issued or incurred
under any Refinancing thereof.

“Term Priority Lien Documents” shall mean, collectively, the Term Documents and
the Additional Term Documents.

“Term Secured Parties” shall mean, at any time, the Term Agent, the Collateral
Trustee, the trustees, agents and other representatives of the Lenders and
holders of other Term Priority Lien Debt (including Designated Hedge Providers),
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Term Priority Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Term Priority Lien Document
outstanding at such time; provided that the Additional Term Secured Parties
shall not be deemed Term Secured Parties.

“Trade Secrets” shall mean all information used or useful arising from the
business including all goodwill, trade secrets, trade secret rights, know-how,
customer lists, processes of production, ideas, confidential business
information, techniques, processes, formulas and all other proprietary
information.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, naming any Grantor as licensor or licensee, granting to any third party
any right to use any trademark now or hereafter owned by any Grantor (including
any Trademark) or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or

 

9



--------------------------------------------------------------------------------

hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those listed on Schedule V (as such schedule may be amended
or supplemented from time to time).

“trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, trade styles, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof (if any), and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, (ii) all goodwill associated
therewith or symbolized thereby and (iii) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

“Trademarks” shall mean all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule VI (as such schedule may be amended
or supplemented from time to time); provided that any “intent to use” Trademark
applications for which a “Statement of Use” or “Amendment to Allege Use” has not
been filed (but only until such statement is filed) are excluded from this
definition.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Trustee’s and the Secured Parties’ Security Interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(c) The words “hereof’, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
clause and Schedule references are to this Security Agreement unless otherwise
specified. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2. Grant of Security Interest.

(a) Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Collateral Trustee, for the ratable
benefit of the Secured Parties, and grants to the Collateral Trustee, for the
ratable benefit of the Secured Parties a lien on

 

10



--------------------------------------------------------------------------------

and continuing security interest in (the “Security Interest”), all of its right,
title and interest in, to and under all of the following property (other than
any property not required to be pledged pursuant to Section 9.13 of the Credit
Agreement) now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims, if any;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letters of Credit and Letter-of-Credit Rights;

(xii) all Money;

(xiii) all Supporting Obligations;

(xiv) all Collateral Accounts;

(xv) all books and records pertaining to the Collateral;

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing.

(b) Each Grantor hereby irrevocably authorizes the Collateral Trustee and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Borrower, other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Trustee reasonably determines appropriate to perfect the Security
Interests of the Collateral Trustee under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets” or “all personal property” or words of similar effect, whether now owned
or hereafter acquired. Each Grantor hereby also

 

11



--------------------------------------------------------------------------------

authorizes the Collateral Trustee and its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction to the Collateral Trustee.

Each Grantor hereby agrees to provide to the Collateral Trustee, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).

The Collateral Trustee is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interests granted by each Grantor
hereunder, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Trustee, as the case may be, as secured
party.

This Agreement secures the payment of all the Secured Obligations. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed to
the Collateral Trustee or the Secured Parties under the Term Priority Lien
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Grantor.

The Security Interests are granted as security only and shall not subject the
Collateral Trustee or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Trustee and each
other Secured Party that:

3.1 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Trustee for the ratable benefit of the Secured Parties pursuant to
this Agreement, (b) the Liens permitted by the Credit Agreement and (c) any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as (i) have been filed in favor of the Collateral Trustee for the ratable
benefit of the Secured Parties pursuant to this Agreement, (ii) are permitted by
the Credit Agreement or (iii) evidence Liens securing Indebtedness which is no
longer outstanding or Liens with respect to commitments to lend which have been
terminated.

3.2 Perfected First Priority Liens. (a) This Agreement is effective to create in
favor of the Collateral Trustee, for its benefit and for the benefit of the
Secured Parties, legal, valid and enforceable Security Interests in the
Collateral, subject to the effects of bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general equitable principles.

 

12



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in clause (c) of this Section 3.2, the
Security Interests granted pursuant to this Agreement (i) will constitute valid
and perfected Security Interests in the Collateral (as to which perfection may
be obtained by the filings or other actions described in clause (A), (B), or
(C) of this paragraph in favor of the Collateral Trustee, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations, upon (A) the filing of all financing statements, in each case,
naming each Grantor as “debtor” and the Collateral Trustee as “secured party”
and describing the Collateral in the filing offices specified in Schedule
3.2(b), (B) delivery to Collateral Trustee (or its bailee) of all Instruments,
Chattel Paper, Certificated Securities and Negotiable Documents, in each case,
properly endorsed for transfer or in blank, and (C) completion of the filing and
recording of fully executed agreements in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting Patents and
Trademarks in the United States Patent and Trademark Office (or any successor
office) within the three month period (commencing as of the date hereof) or,
with respect to all Collateral constituting Patents and registered Trademarks
acquired after the date hereof, within three months thereafter, and all
Collateral constituting registered Copyrights in the United States Copyright
Office (or a successor office) within the one month period (commencing as of the
date hereof) or, with respect to all Collateral constituting Copyrights acquired
after the date hereof, within one month thereafter pursuant to 35 USC § 261, and
15 USC § 1060, or 17 USC § 205 and the regulations thereunder, and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction to the
extent that a security interest may be perfected by such filings and recordings,
and (ii) are prior to all other Liens on the Collateral other than Liens
permitted pursuant to Section 10.02 of the Credit Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Agreement (including
Security Interests in cash, cash accounts and Investment Property), other than
as provided in Section 4.4 below with respect to such cash, cash accounts and
Investment Property maintained in the Borrower’s accounts at PNC Bank, National
Association in existence on the date hereof (such accounts and any replacement
thereof, whether at PNC Bank, National Association or otherwise, the “PNC
Accounts”), by any means other than (i) filings pursuant to the UCC of the
relevant state(s), (ii) filings approved by United States government offices
with respect to Intellectual Property or (iii) delivery to the Collateral
Trustee (or its bailee) to be held in its possession of all Collateral
consisting of Instruments, Certificated Securities or Negotiable Documents;
provided that, with respect to subclause (iii), prior to the Discharge of
Revolving Credit Obligations (as defined in the Intercreditor Agreement), the
Grantors shall only be required to deliver such Collateral that constitutes
Revolving Credit Collateral (as defined in the Intercreditor Agreement) to the
Collateral Trustee to the extent (but only to the extent) delivery is required
at such time under the Revolving Credit Loan Documents (as defined in the
Intercreditor Agreement).

(d) It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses, subject to
the provisions of the Control Agreements with respect to such cash and
Investment Property.

 

13



--------------------------------------------------------------------------------

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Trustee and the
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations are paid in full:

4.1 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the Security Interest created by this Agreement as a
perfected Security Interest having at least the priority described in
Section 3.1 and shall defend such Security Interest against the claims and
demands of all Persons whomsoever, in each case subject to Section 3.2(c).

(b) Such Grantor will furnish to the Collateral Trustee from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Trustee may reasonably request. In addition, within 60 days after the
end of each June and December, such Grantor will deliver to the Term Agent and
the Collateral Trustee a written supplement substantially in the form of Annex A
hereto with respect to any additional Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses acquired by such Grantor
after the date hereof, all in reasonable detail.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents, including all applicable documents
required under Section 3.2(b)(C)), which may be required under any applicable
law, or which the Collateral Trustee may reasonably request, in order (i) to
grant, preserve, protect and perfect the validity and priority of the Security
Interests created or intended to be created hereby or (ii) to enable the
Collateral Trustee to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, including the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the Security Interests created hereby and all applicable documents required
under Section 3.2(b)(C), all at the expense of such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, is required
by the Credit Agreement to become a party hereto, the relevant Grantor after the
acquisition or creation thereof shall promptly take all actions required by the
Credit Agreement or this Section 4.1.4.1 within the time period set forth
therein.

4.2 Changes in Locations, Name, etc. Each Grantor will furnish to the Collateral
Trustee prompt written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or location for purposes of the UCC, (iii) in its
identity or type of organization or corporate structure or (iv) in its Federal
Taxpayer Identification Number or organizational identification number. Each
Grantor agrees promptly to provide the Term Agent and the Collateral Trustee
with certified organizational documents reflecting any of the changes described
in the first sentence of this paragraph. Each Grantor also agrees promptly to
notify the Term Agent and the Collateral Trustee if any material portion of the
Collateral is damaged or destroyed.

 

14



--------------------------------------------------------------------------------

4.3 Notices. Each Grantor will advise the Term Agent and the Collateral Trustee
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Trustee to exercise any of its
remedies hereunder.

4.4 PNC Accounts. Notwithstanding anything herein to the contrary, the Parent
Grantor will use commercially reasonable efforts (i) not to close any PNC
Account that is not an Excluded Deposit Account and (ii) to provide the
Collateral Trustee with a perfected Security Interest in the PNC Accounts (by
way of a Control Agreement, or otherwise) that are not Excluded Deposit Accounts
having at least the priority described in Section 3.1. For the avoidance of
doubt, the Parent Grantor will be permitted to replace any PNC Account in
accordance with the definition thereof with an account at PNC Bank, National
Association or otherwise.

5. Remedial Provisions.

5.1 Certain Matters Relating to Accounts. (a) At any time after the occurrence
and during the continuance of an Event of Default and after giving reasonable
notice to the Parent Grantor and any other relevant Grantor, the Collateral
Trustee shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that the Collateral Trustee
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Trustee may require in connection
with such test verifications.

(b) The Collateral Trustee hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Trustee may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Trustee at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Trustee if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral
Trustee, subject to withdrawal by the Collateral Trustee for the account of the
Secured Parties only as provided in Section 5.5, and (ii) until so turned over,
shall be held by such Grantor in trust for the Collateral Trustee and the
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Accounts shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) At the Collateral Trustee’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Trustee all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.

 

15



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Trustee
shall have instructed the Grantors not to grant or make any such extension,
credit, discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.

(e) At the direction of the Collateral Trustee, upon the occurrence and during
the continuance of an Event of Default, each Grantor shall grant to the
Collateral Trustee to the extent assignable, an irrevocable, non-exclusive,
fully paid-up, royalty- free, worldwide license to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

5.2 Communications with Account Debtors; Grantors Remain Liable. (a) The
Collateral Trustee in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default, after
giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the
Collateral Trustee’s satisfaction the existence, amount and terms of any
Accounts.

(b) Upon the written request of the Collateral Trustee at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Trustee for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Trustee.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Trustee nor any Secured Party shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Trustee or any Secured Party of
any payment relating thereto, nor shall the Collateral Trustee or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party thereunder, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

5.3 Proceeds to be Turned Over To Collateral Trustee. In addition to the rights
of the Collateral Trustee and the Secured Parties specified in Section 5.1 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Trustee so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the Term
Secured Parties in connection with an Event of Default under Section 11.05

 

16



--------------------------------------------------------------------------------

of the Credit Agreement shall be deemed to constitute a request by the
Collateral Trustee for the purposes of this sentence and in such circumstances,
no such written notice shall be required), all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Collateral Trustee and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Trustee in the exact form received by
such Grantor (duly endorsed by such Grantor to the Collateral Trustee, if
required). All Proceeds received by the Collateral Trustee hereunder shall be
held by the Collateral Trustee in a Collateral Account maintained under its
dominion and control and on terms and conditions reasonably satisfactory to the
Collateral Trustee. All Proceeds while held by the Collateral Trustee in a
Collateral Account (or by such Grantor in trust for the Collateral Trustee and
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4.

5.4 Application of Proceeds. The Collateral Trustee shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt during the continuation of an Event of Default
as follows:

(a) first, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Trustee in connection with such collection or sale or
otherwise in connection with this Agreement, the other Term Priority Lien
Documents or any of the Secured Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Trustee hereunder or under any other Term
Priority Lien Document on behalf of any Grantor and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Term Priority Lien Document;

(b) second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Term Secured Parties (including fees, disbursements and other charges of
counsel arising under the Term Documents, ratably among them in proportion to
the respective amounts described in this clause second payable to them;

(c) third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Secured Obligations then owing under the Term
Documents, ratably among the Term Secured Parties in proportion to the
respective amounts described in this clause third held by them;

(d) fourth, to payment of that portion of the Secured Obligations constituting
either (i) unpaid principal the Secured Obligations then owing under the Term
Documents or (ii) otherwise constituting payments for early termination of
Designated Hedge Agreements, ratably among the Term Secured Parties in
proportion to the respective amounts described in this clause fourth held by
them;

(e) fifth, to the payment of all other Secured Obligations of the Term Secured
Parties owing under or in respect of the Term Documents that are due and payable
to the Administrative Agent and the other Term Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Secured
Obligations owing to the Administrative Agent and the other Term Secured Parties
on such date; and

(f) last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

17



--------------------------------------------------------------------------------

Upon any sale of the Collateral by the Collateral Trustee (including pursuant to
a power of sale granted by statute or under a judicial proceeding), the receipt
of the Collateral Trustee or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral
Trustee or such officer or be answerable in any way for the misapplication
thereof.

5.5 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Trustee may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law and also may with notice to the
relevant Grantor, sell the Collateral or any part thereof in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Trustee or any Lender or elsewhere for cash or on credit or for
future delivery at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Trustee shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Trustee shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Trustee and any
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, and the Collateral Trustee or such Secured Party may,
subject to (x) the satisfaction in full in cash of all payments due pursuant to
Section 5.4(a) hereof and (y) the satisfaction of the Secured Obligations in
accordance with the priorities set forth in Section 5.4 hereof, pay the purchase
price by crediting the amount thereof against the Secured Obligations. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Trustee shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Collateral Trustee may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Grantor hereby waives any claim against the
Collateral Trustee arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Trustee
accepts the first offer received and does not offer such Collateral to more than
one offeree. Each Grantor further agrees,

 

18



--------------------------------------------------------------------------------

at the Collateral Trustee’s request, to assemble the Collateral and make it
available to the Collateral Trustee at places which the Collateral Trustee shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Trustee shall apply the net proceeds of any action taken by it
pursuant to this Section 5.5 in accordance with the provisions of Section 5.4.

5.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Trustee or any Secured Party to collect such
deficiency.

5.7 Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights.
Each Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Trustee or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Trustee or any other Secured Party, (c) the Term
Priority Lien Documents and any other documents executed and delivered in
connection therewith and any documents entered into with the Term Agent or the
Collateral Trustee, as applicable, or any of their respective affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Collateral
Trustee (or, in the case of any documents entered into with the Term Agent or
the Collateral Trustee, as applicable, or any of their respective affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Trustee or any
other Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Trustee nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Secured Obligations
or for this Agreement or any property subject thereto. When making any demand
hereunder against any Grantor, the Collateral Trustee or any other Secured Party
may, but shall be under no obligation to, make a similar demand on the Parent
Grantor or any other Grantor or any other person, and any failure by the
Collateral Trustee or any other Secured Party to make any such demand or to
collect any payments from the Parent Grantor or any other Grantor or any other
person or any release of the Parent Grantor or any other Grantor or any other
person shall not relieve any Grantor in respect of which a demand or collection
is not made or any Grantor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Collateral Trustee or any
other Secured Party against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

5.8 Access Rights on Mortgaged Properties. The Grantors hereby agree with the
Collateral Trustee that, at any time during the continuance of an Event of
Default and after notice of such action to the Parent Grantor, the “Revolving
Credit Collateral Agent” (as defined in

 

19



--------------------------------------------------------------------------------

the Intercreditor Agreement) shall have access, during the “Access Period” (as
defined in the Intercreditor Agreement), and each such Grantor that owns any of
the Mortgaged Property has granted a non-exclusive easement in gross over its
property to permit the uses by Revolving Credit Collateral Agent (as defined in
the Intercreditor Agreement) contemplated by Section 3.2 of the Intercreditor
Agreement. The Collateral Trustee hereby consents to such easement.

6. The Collateral Trustee.

6.1 Collateral Trustee’s Appointment as Attorneys-in-Fact, etc. (a) Each Grantor
hereby appoints, which appointment is irrevocable and coupled with an interest,
effective upon and during the occurrence of an Event of Default, the Collateral
Trustee and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Trustee the power and right, on behalf of
such Grantor, either in the Collateral Trustee’s name or in the name of such
Grantor or otherwise, without assent by such Grantor, to do any or all of the
following, in each case after and during the occurrence of an Event of Default
and after written notice by the Collateral Trustee of its intent to do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Trustee for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Trustee may request to evidence the Collateral Trustee’s and the
Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Trustee pursuant to Section 9.03 of the Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Trustee or as the Collateral Trustee shall direct;

 

20



--------------------------------------------------------------------------------

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its affiliates in any manner other than
with respect to its continuing rights in such Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Trustee
may deem appropriate (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its affiliates in any manner other than
with respect to its continuing rights in such Collateral);

(xii) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Trustee shall in its sole discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Trustee were the absolute owner thereof for all purposes, and do,
at the Collateral Trustee’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Trustee deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Trustee’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Trustee agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing and in accordance with the Collateral Trust
Agreement.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Trustee, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

21



--------------------------------------------------------------------------------

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due Secured Obligations under the Term
Priority Lien Documents, from the date of payment by the Collateral Trustee to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Collateral Trustee on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

6.2 Duty of Collateral Trustee. The Collateral Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Trustee deals with similar property for
its own account. The Collateral Trustee shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Trustee accords its own property. Neither the Collateral
Trustee, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Trustee and the Secured Parties hereunder are solely to protect the
Collateral Trustee’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Trustee or any Secured Party to
exercise any such powers. The Collateral Trustee and the Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3 Authority of Collateral Trustee. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Trustee under this Agreement with respect
to any action taken by the Collateral Trustee or the exercise or non-exercise by
the Collateral Trustee of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Trustee and the Secured Parties, be
governed by the Collateral Trust Agreement, and by the Term Priority Lien
Documents and such other agreements with respect thereto as may exist from time
to time among them, but, as between the Collateral Trustee and the Grantors, the
Collateral Trustee shall be conclusively presumed to be acting as agent for the
applicable Secured Parties with full and valid authority to so act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

6.4 Security Interest Absolute. All rights of the Collateral Trustee hereunder,
the Security Interest, and all obligations of the Grantors hereunder shall be
absolute and unconditional.

 

22



--------------------------------------------------------------------------------

6.5 Continuing Security Interest; Release. (a) This Agreement shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon each Grantor and the successors and assigns thereof and shall inure
to the benefit of the Collateral Trustee and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all Secured
Obligations (other than any contingent indemnity obligations not then due) and
the obligations of each Grantor under this Agreement shall have been satisfied
by payment in full, notwithstanding that from time to time during the term of
the Term Priority Lien Documents the Grantors may be free from any Secured
Obligations.

(b) A Grantor (other than the Parent Grantor and the Borrower) shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Grantor shall be automatically released upon
the consummation of any transaction permitted under the Credit Agreement as a
result of which such Grantor becomes or is otherwise designated as an “Excluded
Subsidiary” (within subclauses (k) or (l) of the Credit Agreement’s definition
thereof), ceases to be a Subsidiary of the Parent Grantor or otherwise ceases to
be a Credit Party.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or upon the effectiveness ofIf pursuant to
the Credit Agreement (including pursuant to Sections 6.02 and 9.13 thereof) any
Collateral subject hereto shall at any time cease to be required to be subject
to a Security Interest hereunder or thereunder, or if any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 13.11 of the Credit Agreement shall become effective, the Security
Interest in such Collateral shall be automatically released and such Collateral
soldwill thereafter be free and clear of the Lien and Security Interests created
hereby.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Trustee shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Trustee.

6.6 Reinstatement. Each Grantor further agrees that, if any payment made by any
Grantor or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by any Secured Party to such Grantor,
its estate, trustee, receiver or any other party, including any other Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

23



--------------------------------------------------------------------------------

6.7 Equal and Ratable Sharing of Collateral by Holders of Priority Lien Debt.
Notwithstanding (a) anything to the contrary contained in the Security
Documents; (b) the time of incurrence of any Series of Priority Lien Debt (as
defined in the Collateral Trust Agreement); (c) the order or method of
attachment or perfection of any Lien securing any Series of Priority Len Debt;
(d) the time or order of filing or recording of financing statements or other
documents filed or recorded to perfect any Liens securing any Series of Priority
Lien Debt; (e) the time of taking possession or control over any Collateral
securing any Series of Priority Lien Debt; (f) that any Priority Lien (as
defined in the Collateral Trust Agreement) may not have been perfected or may be
or have become subordinated, by equitable subordination or otherwise, to any
other Lien; or (g) the rules for determining priority under any law governing
relative priorities of Liens, all Priority Liens granted at any time by any
Grantor will secure, equally and ratably, all present and future Priority Lien
Obligations (as defined in the Collateral Trust Agreement) of such Grantor, as
the case may be, as more fully specified in the Collateral Trust Agreement.

The foregoing provision is intended for the benefit of each present and future
holder of Priority Lien Obligations, and will be enforceable by each present and
future Priority Lien Representative (as defined in the Collateral Trust
Agreement) and the Collateral Trustee, as holder of Priority Liens, in each
case, as a party to the Collateral Trust Agreement or as a third party
beneficiary thereof.

7. Collateral Trustee As Agent.

(a) U.S. Bank National Association has been appointed to act as the Collateral
Trustee under Term Priority Lien Documents, by the Term Priority Lien
Claimholders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Trustee shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Term Priority Lien Documents. In furtherance of the foregoing
provisions of this Section 7(a), each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Trustee for the ratable benefit of the applicable Term Priority Lien
Claimholders and Secured Parties in accordance with the terms of this
Section 7(a).

(b) The Collateral Trustee shall at all times be the same Person that is the
Collateral Trustee under the Collateral Trust Agreement and the Intercreditor
Agreement. Written notice of resignation by the Collateral Trustee pursuant to
Section 6.1 of the Collateral Trust Agreement shall also constitute notice of
resignation as Collateral Trustee under this Agreement; removal of the
Collateral Trustee shall also constitute removal under this Agreement; and
appointment of a Collateral Trustee pursuant to Section 6.2 of the Collateral
Trust Agreement shall also constitute appointment of a successor Collateral
Trustee under this Agreement. Upon the acceptance of any appointment as
Collateral Trustee under Section 6.2 of the Collateral Trust Agreement by a
successor Collateral Trustee, that successor Collateral Trustee shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Trustee under this Agreement, and the
retiring or removed Collateral Trustee under this Agreement shall promptly
(i) transfer to such successor Collateral Trustee all sums,

 

24



--------------------------------------------------------------------------------

securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Trustee under this
Agreement, and (ii) execute and deliver to such successor Collateral Trustee or
otherwise authorize the filing of such amendments to financing statements and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Trustee of the Security Interests
created hereunder, whereupon such retiring or removed Collateral Trustee shall
be discharged from its duties and obligations under this Agreement. After any
retiring or removed Collateral Trustee’s resignation or removal hereunder as
Collateral Trustee, the provisions of this Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was Collateral Trustee hereunder.

(c) The Collateral Trustee shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Designated Hedge
Agreement the obligations under which constitute Secured Obligations, unless it
shall have received written notice in form and substance satisfactory to the
Collateral Trustee from a Grantor or any such Secured Party as to the existence
and terms of the applicable Designated Hedge Agreement.

8. Miscellaneous.

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor and the Collateral Trustee in
accordance with Section 7.1 of the Collateral Trust Agreement.

8.2 Designated Hedge Providers. Each Designated Hedge Provider, by delivery of a
joinder agreement in form and substance provided in the Collateral Trust
Agreement or otherwise reasonably satisfactory to the Collateral Trustee and the
applicable Credit Party, or as otherwise agreed by the Collateral Trustee and
such Credit Party (any such agreement a “Security Agreement Hedge Provider
Joinder”) shall:

(a) acknowledge and consent to the terms of the Intercreditor Agreement and the
Collateral Trust Agreement;

(b) agree that, by executing and delivering to the Collateral Trustee the
Security Agreement Hedge Provider Joinder, such Designated Hedge Provider
(i) shall be bound by the provisions of (x) this Security Agreement and the Term
Pledge Agreement as a “Secured Party” hereunder and thereunder and (y) the Term
Guarantee Agreement as a “Guaranteed Party” thereunder and (ii) accepts the
rights and obligations with respect to the foregoing;

(c) agree to be bound by Article 13 of the Credit Agreement (including, without
limitation, with respect to the release of Liens in connection with any
transaction permitted under the Credit Agreement and the application of funds
following the exercise of remedies thereunder); and

(d) agree to reimburse, indemnify and hold harmless each Agent- Related Person
(as defined in the Credit Agreement) pursuant to Section 13.07 of the Credit
Agreement and be bound by such provision as if such provision was expressly set
forth herein.

 

25



--------------------------------------------------------------------------------

8.3 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 7.7 of the Collateral Trust Agreement. All
communications and notices hereunder to any Grantor shall be given to it in care
of the Borrower at the Borrower’s address set forth on Schedule 14.02 to the
Credit Agreement.

8.4 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Trustee nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Collateral Trustee or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Trustee or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Collateral Trustee or such other Secured Party would
otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

8.5 Enforcement Expenses; Indemnification. Without duplication of any
indemnification provided to the Collateral Trustee under the terms of any Term
Document:

(a) Each Grantor agrees to pay any and all expenses (including all reasonable
fees and disbursements of counsel) that may be paid or incurred by any Secured
Party in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Secured Obligations and/or
enforcing any rights with respect to, or collecting against, such Grantor under
this Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Trustee and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Grantor agrees to pay, and to save the Collateral Trustee and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Credit Parties would be required to do so pursuant to Section 14.05 of the
Credit Agreement.

(d) The agreements in this Section 8.5 shall survive repayment of the Secured
Obligations and all other amounts payable under the Term Priority Lien
Documents.

8.6 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Trustee except pursuant to a
transaction permitted by the Term Priority Lien Documents.

 

26



--------------------------------------------------------------------------------

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Collateral
Trustee and the Borrower.

8.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement together with the other Term Priority Lien
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Trustee or any other Secured Party relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Term Priority Lien Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Term Priority Lien Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

27



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.3 or at such other address of which such Person
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13 Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Term Priority Lien Documents to which it is a
party;

(b) neither the Collateral Trustee nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Term Priority Lien Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Trustee
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Term Priority Lien
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Term Priority Lien Claimholders and any other Secured Party or among
the Grantors and the Term Priority Lien Claimholders and any other Secured
Party.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 9.12 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex B hereto. The execution and delivery of any instrument
adding an additional Grantor as a party to this Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

8.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER TERM PRIORITY LIEN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

9. Intercreditor Agreement; Collateral Trust Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Trustee pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Trustee hereunder are subject to the provisions of (a) the
ThirdFourth Amended and Restated Intercreditor Agreement,

 

28



--------------------------------------------------------------------------------

dated as of the date hereof June 11, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Credit Parties party thereto from time to time, Bank of
America, N.A. in its capacity as administrative agent and collateral agent under
the Revolving Loan Credit Agreement, the Collateral Trustee, and certain other
persons which may be or become parties thereto, or become bound thereto from
time to time; and (b) the Collateral Trust Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control. In the event
of any conflict between the terms of the Collateral Trust Agreement and this
Agreement, the terms of the Collateral Trust Agreement shall govern and control.

[SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------

SCHEDULE 3.2(B)

FILING OFFICES

1.

 

Type of Filing

  

Entity

  

Applicable

Collateral

Document

(Mortgage, Security

Agreement or

Other)

  

Jurisdictions

UCC-1 Financing Statement    MRC Global Inc. McJunkin Red    Security Agreement
   Delaware Secretary of State    Man Corporation          McJunkin Red Man
Development Corporation          MRC Management Company          Midway-Tristate
Corporation    Security Agreement    New York Secretary of State    Milton Oil &
Gas Company    Security Agreement    West Virginia Secretary of State   
Greenbrier Petroleum Corporation          Ruffner Realty Company          The
South Texas Supply Company, Inc.    Security Agreement    Texas Secretary of
State Intellectual Property Filing    McJunkin Red Man Corporation    Trademark
Security Agreement    U.S. Patent & Trademark Office Intellectual Property
Filing    McJunkin Red Man Corporation    Patent Security Agreement    U.S.
Patent & Trademark Office Intellectual Property Filing    McJunkin Red Man
Corporation    Copyright Security Agreement    U.S. Copyright Office

 

[Signature Page to Security Agreement]Schedule 3.2(b) – Filing Offices



--------------------------------------------------------------------------------

SCHEDULE I

EXCLUSIVE LICENSES OF U.S. REGISTERED COPYRIGHTS

 

1. None.

 

Schedule I – Exclusive Licenses of U.S. Registered Copyrights



--------------------------------------------------------------------------------

SCHEDULE II

COPYRIGHTS

 

    

Registration No.

  

Registration

Date

  

Title

  

Country

1.

   TXU001260358    September 22, 2005    McJunkin performance management
database.    US

 

Schedule II –Copyrights



--------------------------------------------------------------------------------

SCHEDULE III

EXCLUSIVE LICENSES OF U.S. REGISTERED PATENTS

 

1. None.

 

Schedule III – Exclusive Licenses of U.S. Registered Patents



--------------------------------------------------------------------------------

SCHEDULE IV

PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Country

  

Title

1.    5,462,115    October 31, 2005    October 31, 2025    US    GAS AND OIL
WELL SWAB

 

Schedule IV – Patents



--------------------------------------------------------------------------------

SCHEDULE V

EXCLUSIVE LICENSES FOR U.S. TRADEMARKS

 

1. None.

 

Schedule V – Exclusive Licenses of U.S. Registered Trademarks



--------------------------------------------------------------------------------

SCHEDULE VI

TRADEMARKS

 

    

Trademark

  

Registration
Number

  

Registration
Date

  

Owner

1.    MRC    3988990    7/5/2011    McJunkin Red Man Corporation 2.    MRC
MCJUNKIN RED MAN    3815308    7/6/2010    McJunkin Red Man Corporation 3.   
MCJUNKIN RED MAN    3691784    10/6/2009    McJunkin Red Man Corporation 4.   
GLOBAL SUPPLIER OF CHOICE    3865703    10/19/2010    McJunkin Red Man
Corporation 5.    MRC MCJUNKIN RED MAN CORPORATION    3889672    12/14/2010   
McJunkin Red Man Corporation 6.    MRC MIDFIELD    3889677    12/14/2010   
McJunkin Red Man Corporation 7.    MRC TRANSMARK    3889676    12/14/2010   
McJunkin Red Man Corporation 8.    MCJUNKIN RED MAN CORPORATION    3691785   
10/6/2009    McJunkin Red Man Corporation 9.    L & Design    2590281   
07/09/2002    McJunkin Red Man Corporation1

 

1  The Company intends to abandon this mark.

 

Schedule VI – Trademarks



--------------------------------------------------------------------------------

ANNEX A TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            , 20    ] (this “Supplement”) to
the SECURITY AGREEMENT dated as of November 9, 2012 (the “Security Agreement”)
among each of the Grantors listed on the signature pages thereto (each such
person individually, a “Grantor” and, collectively, the “Grantors”), and U.S.
Bank National Association, as Collateral Trustee under the Credit Agreement
referred to below for the Secured Parties.

A. Reference is made to (a) the Term Loan Credit Agreement dated as of
November 9, 2012 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among McJunkin Red Man Corporation, a Delaware corporation (the
“Borrower”), MRC Global Inc., a Delaware corporation, the Subsidiary Guarantors
named therein, the lenders party thereto from time to time, Bank of America,
N.A. as administrative agent (the “Term Agent”) and U.S. Bank National
Association as collateral trustee (the “Collateral Trustee”) and (b) the
Collateral Trust Agreement dated as of November 9, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time) among
the Borrower, the Subsidiary Guarantor named therein, the Term Agent and the
Collateral Trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Term Agent and the Collateral Trustee to enter into the Credit Documents and to
induce the Secured Parties to make their respective extensions of credit and
other accommodations as set forth in the Term Priority Lien Documents.

D. Pursuant to Section 4.1(b) of the Security Agreement, within 60 days after
the end of each June and December, each Grantor has agreed to deliver to the
Collateral Trustee a written supplement substantially in the form of this
Supplement with respect to any additional Copyrights, Patents and Trademarks
acquired by such Grantor after the date of the Security Agreement. The Grantors
have identified on Schedule I, II, III, IV, V and VI hereto the additional
Copyright Licenses, Copyrights, Patent Licenses, Patents, Trademark Licenses and
Trademarks acquired by such Grantors after the date of the Security Agreement.
The undersigned Grantors are executing this Supplement in order to facilitate
supplemental filings to be made by the Collateral Trustee with the United States
Copyright Office and the United States Patent and Trademark Office.

Accordingly, the Collateral Trustee and the Grantors agree as follows:

SECTION 1. (a) Schedule I of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in the Schedule I hereto, (b) Schedule
II of the Security Agreement is hereby supplemented, as applicable, by the
information set forth in the Schedule II hereto, (c) Schedule III of the
Security Agreement is hereby supplemented, as applicable, by the information set
forth in the Schedule III hereto, (d) Schedule IV of the Security Agreement is
hereby supplemented, as applicable, by the information set forth in the Schedule
IV

 

Annex A - 1



--------------------------------------------------------------------------------

hereto, (e) Schedule V of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in the Schedule V hereto and
(f) Schedule VI of the Security Agreement is hereby supplemented, as applicable,
by the information set forth in the Schedule VI hereto.

SECTION 2. Each Grantor hereby grants to the Collateral Trustee for the benefit
of the Secured Parties a security interest in the Intellectual Property set
forth in Schedules I, II, III, IV, V and VI hereto. Each Grantor hereby
represents and warrants that the information set forth on Schedules I, II, III,
IV, V and VI hereto is true and correct as of the date hereof.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee and the Borrower. This Supplement shall become effective as to each
Grantor when the Collateral Trustee shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such Grantor and
the Collateral Trustee.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.3 of the Security Agreement. All communications and
notices hereunder to each Grantor shall be given to it in care of the Borrower
at the Borrower’s address set forth on Schedule 14.02 to the Credit Agreement.

SECTION 8. Each Grantor agrees to reimburse the Collateral Trustee for its
respective reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.

[SIGNATURE PAGES FOLLOW]

 

Annex A - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Trustee have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

                                         , as New Grantor By:

 

Name: Title:

U.S. Bank National Association, as Collateral Trustee

By:

 

Name: Title:

[SIGNATURE PAGE TO SUPPLEMENT NO. [    ] TO SECURITY AGREEMENT]

 

Annex A - 3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED COPYRIGHTS

 

1. [            ]

 

Annex A - 4



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO. [    ]

COPYRIGHTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

        

 

Annex A - 5



--------------------------------------------------------------------------------

SCHEDULE III

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED PATENTS

 

1. [            ]

 

Annex A - 6



--------------------------------------------------------------------------------

SCHEDULE IV

TO SUPPLEMENT NO. [    ]

PATENTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

                 

 

Annex A - 7



--------------------------------------------------------------------------------

SCHEDULE V

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES FOR U.S. TRADEMARKS

 

1. [            ]

 

Annex A - 8



--------------------------------------------------------------------------------

SCHEDULE VI

TO SUPPLEMENT NO. [    ]

TRADEMARKS

 

Registered Owner

  

Description

  

Registration No.

  

Registration Date

                 

 

Annex A - 9



--------------------------------------------------------------------------------

ANNEX B TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            201 [    ]] (this “Supplement”)
to the SECURITY AGREEMENT dated as of November 9, 2012 (the “Security
Agreement”) among each of the Grantors listed on the signature pages thereto
(each such person individually, a “Grantor” and, collectively, the “Grantors”),
and U.S. Bank National Association, as Collateral Trustee under the Credit
Agreement referred to below for the Secured Parties.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

B. Section 8.14 of the Security Agreement provides that each Subsidiary of the
Parent Grantor that is required to become a party to the Security Agreement
pursuant to Section 9.12 of the Credit Agreement shall become a Grantor, with
the same force and effect as if originally named as a Grantor therein, for all
purposes of the Security Agreement upon execution and delivery by such
Subsidiary of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each, a “New Grantor”) is executing this Supplement in accordance
with the requirements of the Security Agreement to become a Subsidiary Grantor
under the Security Agreement as consideration for the Secured Obligations.

Accordingly, the Collateral Trustee and the New Grantors agree as follows:

SECTION 1. In accordance with Section 8.14 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby bargain, sell, convey, assign, set
over, mortgage, pledge, hypothecate and transfer to the Collateral Trustee, for
the benefit of the Secured Parties, and hereby grants to the Collateral Trustee,
for the benefit of the Secured Parties, a security interest in all of the
Collateral of such New Grantor, in each case whether now or hereafter existing
or in which it now has or hereafter acquires an interest. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New Grantor.
The Security Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Trustee
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute

 

Annex B - 1



--------------------------------------------------------------------------------

one and the same instrument. A set of the copies of this Supplement signed by
all the parties shall be lodged with the Collateral Trustee and the Borrower.
This Supplement shall become effective as to each New Grantor when the
Collateral Trustee shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such New Grantor and the Collateral
Trustee.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule A hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
identity or type of organization or corporate structure of such New Grantor and
(iv) the Federal Taxpayer Identification Number and organizational number of
such New Grantor and (b) as of the date hereof (i) Schedule I hereto sets forth
all of such New Grantor’s exclusive Licenses of registered Copyrights,
(ii) Schedule II hereto sets forth all of such New Grantor’s registered
Copyrights (and all applications therefor), (iii) Schedule III hereto sets forth
all of such New Grantor’s exclusive Licenses of registered Patents,
(iv) Schedule IV hereto sets forth all of such New Grantor’s registered Patents
(and all applications therefor), (v) Schedule V hereto sets forth all of such
New Grantor’s exclusive Licenses of registered Trademarks, and (vi) Schedule VI
hereto sets forth all of such New Grantor’s registered Trademarks (and all
applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.3 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth on Schedule 14.02 to the Credit
Agreement.

 

Annex B - 2



--------------------------------------------------------------------------------

SECTION 9. Without duplication of any reimbursement obligation provided to the
Collateral Trustee under any Term Document, each New Grantor agrees to reimburse
the Collateral Trustee for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Trustee.

[SIGNATURE PAGES FOLLOW]

 

Annex B - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Trustee have duly
executed this Supplement to the Security Agreement as of the day and year first
above written

 

                                         , as New Grantor By:

 

Name: Title:

U.S. Bank National Association, as Collateral Trustee

By:

 

Name: Title:

[SIGNATURE PAGE TO SUPPLEMENT NO. [    ] TO SECURITY AGREEMENT]

 

Annex B - 4



--------------------------------------------------------------------------------

SCHEDULE A

TO SUPPLEMENT NO. [    ]

CORPORATE INFORMATION

 

Legal Name   

Jurisdiction of

Incorporation or

Organization

  

Type of Organization

or Corporate

Structure

  

Federal Taxpayer

Identification Number

and Organizational

Identification Number

                          

 

Annex B - 5



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED COPYRIGHTS

 

1. [            ]

 

Annex B - 6



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO. [    ]

COPYRIGHTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

        

 

Annex B - 7



--------------------------------------------------------------------------------

SCHEDULE III

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES OF U.S. REGISTERED PATENTS

 

1. [            ]

 

Annex B - 8



--------------------------------------------------------------------------------

SCHEDULE IV

TO SUPPLEMENT NO. [    ]

PATENTS

 

Registered Owner

  

Title

  

Registration No.

  

Registration Date

                 

 

Annex B - 9



--------------------------------------------------------------------------------

SCHEDULE V

TO SUPPLEMENT NO. [    ]

EXCLUSIVE LICENSES FOR U.S. TRADEMARKS

 

1. [            ]

 

Annex B - 10



--------------------------------------------------------------------------------

SCHEDULE VI

TO SUPPLEMENT NO. [    ]

TRADEMARKS

 

Registered Owner

  

Description

  

Registration No.

  

Registration Date

                 

 

Annex B - 11



--------------------------------------------------------------------------------

Exhibit C

Pledge Agreement Amendments

EXECUTION VERSION

Execution Version

TERM LOAN PLEDGE AGREEMENT

TERM LOAN PLEDGE AGREEMENT (this “Agreement”), dated as of November 9, 2012,
among McJunkin Red Man Corporation, a Delaware corporation (the “Borrower”), MRC
Global Inc., a Delaware corporation (the “Parent Pledgor”), each of the
Subsidiaries of the Parent Pledgor listed on the signature pages hereto (each
such Subsidiary being a “Subsidiary Pledgor” and, collectively, the “Subsidiary
Pledgors”; the Parent Pledgor, the Subsidiary Pledgors and the Borrower are
referred to collectively as the “Pledgors”) and U.S. Bank National Association,
as Collateral Trustee (in such capacity, the “Collateral Trustee”) for the
benefit of the Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, reference is made to (a) that certain Term Loan Credit Agreement dated
as of November 9, 2012 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among the Borrower, the Parent Pledgor, the Subsidiary Pledgors
named therein, the lending institutions from time to time party thereto (the
“Lenders”), Bank of America, N.A., as Administrative Agent (the “Term Agent”)
and the Collateral Trustee, pursuant to which the Lenders have severally agreed
to make Loans to the Borrower upon the terms and subject to the conditions set
forth therein, and (b) that certain Collateral Trust Agreement dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time the “Collateral Trust Agreement”), by and among the Borrower,
the Parent Pledgor, the Subsidiary Pledgors party thereto from time to time, the
Term Agent and the Collateral Trustee;

WHEREAS, pursuant to the Term Guarantee Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee”), the Parent Pledgor and certain Subsidiaries of the Parent Pledgor
party thereto as Guarantors have agreed to unconditionally and irrevocably
guarantee, as primary obligor and not merely as surety, to the Term Agent, for
the ratable benefit of the Guaranteed Parties (as defined therein), the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Borrower’s obligations under the Credit
Agreement and the other Guaranteed Obligations (as defined therein);

WHEREAS, pursuant to the Credit Agreement, each Pledgor is willing to secure
(i) its obligations under the Credit Agreement and (ii) certain other Secured
Obligations by pledging certain of the Equity Interests and Indebtedness
beneficially owned by it to the Collateral Trustee, as contemplated by this
Agreement;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to repay in full certain of its existing indebtedness that each Subsidiary
Pledgor has unconditionally guaranteed and make valuable transfers to the Parent
Pledgor and the Subsidiary Pledgors in connection with the operation of their
respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the incurrence of the Loans and from the
transactions contemplated by the Credit Documents and the other transactions
contemplated by the other Term Priority Lien Documents;



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the Lenders obligation to make the Loans thereunder, that the
Pledgors shall have shall have executed and delivered this Agreement to the
Collateral Trustee for the ratable benefit of the Secured Parties;

WHEREAS, (a) Each of the Pledgors is the legal and beneficial owner of the
Equity Interests (as defined below) described in Schedule 1 hereto and issued by
the entities named therein (such Equity Interests, together with all other
Equity Interests required to be pledged hereunder (the “After-acquired Shares”),
are referred to collectively herein as the “Pledged Shares”), and (b) each of
the Pledgors is the legal and beneficial owner of the Indebtedness (the “Pledged
Debt”) described in Schedule 1 hereto and issued by the entities named therein,
in each case as such schedule may be amended or supplemented pursuant to
Section 9.13 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Term Agent
and the Collateral Trustee to enter into the Credit Documents and to induce the
Secured Parties to make their respective extensions of credit and other
accommodations as set forth in the Term Priority Lien Documents, the Pledgors
hereby agree with the Collateral Trustee for the benefit of the Secured Parties,
as follows:

Section 1. Defined Terms.

(a) Unless otherwise defined herein, all capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings given to them in the Credit Agreement or, if not defined
therein, in the UCC.

(b) The following terms shall have the following meanings:

“Additional Term Debt Facility” shall mean one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of the Intercreditor
Agreement and the requirements of Section 3.8 of the Collateral Trust Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
persons or to special purpose entities formed to borrow from such lenders or
other persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes, bonds or other borrowings or
extensions of credit or issuances of debt securities, in each case, as amended,
restated, modified, renewed, refunded, restated, restructured, increased,
supplemented, replaced or refinanced in whole or in part from time to time in
accordance with each applicable document; provided that neither the Revolving
Credit Agreement, the Term Loan Credit Agreement, any Subordinated Lien Debt
Facility nor any Refinancing (as such terms are defined in the Intercreditor
Agreement) of any of the foregoing in this proviso shall constitute an
Additional Term Debt Facility at any time.

 

2



--------------------------------------------------------------------------------

“Additional Term Documents” shall mean the Additional Term Debt Facility and the
Additional Term Security Documents.

“Additional Term Secured Parties” shall mean, at any time, the Collateral
Trustee, the trustee, agent or other representative of the holders of any
Indebtedness under any Additional Term Debt Facility, the beneficiaries of each
indemnification obligation undertaken by any Pledgor under any Additional Term
Document and each other holder of, or obligee in respect of, or any holder or
lender pursuant to any Additional Term Obligations (as defined in the
Intercreditor Agreement) outstanding at such time; provided that the Term
Secured Parties shall not be deemed Additional Term Secured Parties.

“Additional Term Security Documents” shall mean the Additional Term Debt
Facility (insofar as the same grants a Lien on the Collateral) and all
collateral trust agreements, security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes
and any other documents or instruments now existing or entered into after the
date hereof that create Liens on any assets or properties of any Pledgor to
secure any Secured Obligations of the Pledgors owed thereunder to any Additional
Term Secured Parties or under which rights or remedies with respect to such
Liens are governed.

“After-acquired Shares” shall have the meaning assigned to such term in the
recitals hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Collateral” shall have the meaning provided in Section 2 hereof.

“Collateral Trust Agreement” shall have the meaning assigned to such term in
recitals hereto.

“Collateral Trustee” shall have the meaning assigned to such term in the
preamble hereto.

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Designated Hedge Agreement” shall have the meaning assigned to such term in the
Term Guarantee Agreement.

“Designated Hedge Provider” shall mean each Lender Counterparty party to a
Designated Hedge Agreement, to the extent such Lender Counterparty has executed
and delivered (i) a Collateral Trust Joinder (as defined in the Collateral Trust
Agreement) in accordance with Section 3.8(a) of the Collateral Trust Agreement,
(ii) a Guarantee Agreement Hedge Provider Joinder (as defined in the Term
Guarantee Agreement) in accordance with Section 20 of the Term Guarantee
Agreement and (iii) a Security Agreement Hedge Provider Joinder (as defined in
the Term Security Agreement) in accordance with Section 8.2 of the Term Pledge
Agreement.

“Equity Interests” shall mean, collectively, Stock and Stock Equivalents.

 

3



--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Pledgor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Pledgor of, or the grant by such Pledgor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 27.

“Lender Counterparty” shall mean each Lender or any Affiliate of a Lender that
is a counterparty to a Designated Hedge Agreement (including any Person that
ceases to be a Lender (or any Affiliate thereof) (a) on the date such Lender
becomes a party to the Credit Agreement or (b) as of the date such Designated
Hedge Agreement was entered into.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Parent Pledgor” shall have the meaning assigned to such term in the preamble
thereto.

“Pledge Agreement Hedge Provider Joinder” shall have the meaning assigned to
such term in Section 26 hereof.

“Pledged Debt” shall have the meaning assigned to such term in the recitals
hereto.

“Pledged Shares” shall have the meaning assigned to such term in the recitals
hereto.

“Pledgors” shall have the meaning assigned to such term in the preamble hereto.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC and
(ii) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary, including proceeds of any indemnity or guarantee
payable to any Pledgor or the Collateral Trustee from time to time with respect
to any of the Collateral.

“Secured Obligations” shall mean the collective reference to (i) the due and
punctual payment of (x) the principal of and premium, if any, and interest at
the applicable rate provided in the Term Priority Lien Documents (including
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any proceeding, under the Bankruptcy Code or any applicable
provision of comparable state or foreign law, whether or not such interest is an
allowed claim in such proceeding) on the Term Priority Lien Debt, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (y) each payment required to be made by any Pledgor
under the Term Priority Lien Documents, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral, and (z) all other monetary obligations, including fees,
costs, payments for early termination of Designated Hedge Agreements, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
proceeding under the Bankruptcy Code or any applicable provision of comparable
state or foreign law, whether or not such interest is an allowed

 

4



--------------------------------------------------------------------------------

claim in such proceeding), of any Pledgor to any of the Secured Parties under
the Term Priority Lien Documents, (ii) the due and punctual performance of all
covenants, agreements, obligations and liabilities of any Pledgor under or
pursuant to this agreement or any other Term Priority Lien Document and
(iii) the due and punctual payment of all obligations of each Pledgor under each
Designated Hedge Agreement (and each guaranty entered into in connection with
each such Hedge Agreement) with a counterparty that is a Designated Hedge
Provider, provided that Secured Obligations shall in no event include Excluded
Swap Obligations.

“Secured Parties” shall mean, collectively, (i) the Term Secured Parties,
(ii) the Additional Term Secured Parties, if any, (iii) each Designated Hedge
Provider that executes and delivers a Pledge Agreement Hedge Provider Joinder
pursuant to Section 26 hereof and (iv) any successors, indorsees, transferees
and assigns of each of the foregoing.

“Subsidiary Pledgors” shall have the meaning assigned to such term in the
preamble hereto.

“Swap Obligation” shall have the meaning assigned to such term in the definition
of “Excluded Swap Obligation”.

“Term Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Term Collateral Documents” shall mean this Agreement and the other “Security
Documents” (as defined in the Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Term Documents” shall mean the Credit Agreement, this Agreement, the other Term
Collateral Documents and the other “Credit Documents” (as defined in the Credit
Agreement) and each of the other agreements, documents and instruments providing
for or evidencing any other Term Obligation, and any other document or
instrument executed or delivered at any time in connection with any Term
Obligations, including any intercreditor or joinder agreement among holders of
Term Obligations, to the extent such are effective at the relevant time, as each
may be amended, supplemented, refunded, deferred, restructured, replaced or
refinanced from time to time in whole or in part (whether with the Term Agent,
the Collateral Trustee and the Lenders or other agents and lenders or
otherwise), in each case in accordance with the provisions of this Agreement.

“Term Guarantee Agreement” shall mean the Term Loan Guarantee and
Acknowledgment, dated as of the date hereof, among the Borrower, the other
Guarantors (as defined therein) party thereto from time to time and Bank of
America, N.A. as Administrative Agent, as the same may be amended, restated or
otherwise modified from time to time.

“Term Obligations” shall mean all Secured Obligations outstanding under the
Credit Agreement and the other Term Documents. “Term Obligations” shall include
all interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Term Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

 

5



--------------------------------------------------------------------------------

“Term Priority Lien Claimholders” shall mean, at any relevant time, the holders
of Secured Obligations at that time, including the Lenders, the Term Agent and
the Collateral Trustee, under the Term Priority Lien Documents.

“Term Priority Lien Debt” shall mean, collectively, the Loans, all additional
notes, loans or other indebtedness issued or incurred under any Additional Term
Documents and with respect to which the requirements of Section 5.6 of the
Intercreditor Agreement and Section 3.8 of the Collateral Trust Agreement have
been satisfied, and all notes, loans or other indebtedness issued or incurred
under any Refinancing thereof.

“Term Priority Lien Documents” shall mean, collectively, the Term Documents and
the Additional Term Documents.

“Term Secured Parties” shall mean, at any time, the Term Agent, the Collateral
Trustee, the trustees, agents and other representatives of the Lenders and
holders of other Term Priority Lien Debt (including Designated Hedge Providers),
the beneficiaries of each indemnification obligation undertaken by any Pledgor
under any Term Priority Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Term Priority Lien Document
outstanding at such time; provided that the Additional Term Secured Parties
shall not be deemed Term Secured Parties.

“Term Security Agreement” shall mean the Security Agreement dated as of
November 9, 2012 among the Borrower, the Parent Pledgor, the Subsidiary Pledgors
party thereto from time to time and the Collateral Trustee.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Trustee’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(c) References to “Lenders” in this Agreement shall be deemed to include
affiliates of Lenders that may from time to time enter into Designated Hedge
Agreements with the Borrower.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges
to the Collateral Trustee, for the ratable benefit of the Secured Parties, and
grants to the Collateral

 

6



--------------------------------------------------------------------------------

Trustee, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Pledgor’s right, title and interest in, to and
under the following property (other than property not required to pledged
pursuant to Section 9.13 of the Credit Agreement), whether now owned or existing
or at any time hereafter acquired or existing or arising (collectively, the
“Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
or records of the issuer of such Pledged Shares or on the books or records of
any financial intermediary pertaining to such Pledged Shares and all dividends,
cash, warrants, rights, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.

 

7



--------------------------------------------------------------------------------

Section 3. Security for Secured Obligations. This Agreement secures the payment
of all the Secured Obligations. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts that constitute
part of the Secured Obligations and would be owed to the Collateral Trustee or
the Secured Parties under the Credit Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Pledgor.

Section 4. Delivery of the Collateral. All original stock certificates or
instruments, if any, representing or evidencing the Collateral shall be promptly
delivered to and held by or on behalf of the Collateral Trustee pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Trustee; provided that prior
to the Discharge of Revolving Credit Obligations (as defined in the
Intercreditor Agreement), the Pledgors shall only be required to deliver such
Collateral that constitutes Revolving Credit Collateral (as defined in the
Intercreditor Agreement) to the Collateral Trustee to the extent (but only to
the extent) delivery is required at such time under the Revolving Credit Loan
Documents (as defined in the Intercreditor Agreement). The Collateral Trustee
shall have the right, at any time after the occurrence and during the
continuance of an Event of Default and with notice to the relevant Pledgor, to
transfer to or to register in the name of the Collateral Trustee or any of its
nominees any or all of the Pledged Shares. Each delivery of Collateral
(including any After-acquired Shares) shall be accompanied by a schedule
describing the securities theretofore and then being pledged hereunder, which
shall be attached hereto as part of Schedule 1 and made a part hereof; provided
that the failure to deliver or attach any such schedule hereto shall not affect
the validity of such pledge of such securities; provided, further, that the
failure by the Collateral Trustee to attach any schedule so delivered shall not
constitute a Default or Event of Default hereunder or under any other Credit
Document. Each schedule so delivered shall supersede any prior schedules so
delivered.

Section 5. Representations and Warranties. Each Pledgor represents and warrants
to the Collateral Trustee and each other Secured Party as follows:

(a) Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt, and (ii) together with the comparable schedule to each
supplement hereto, accurately and completely describes all Equity Interests,
debt securities and promissory notes required to be pledged hereunder. Except as
set forth on Schedule 1, the Pledged Shares represent all (or 65% in the case of
voting Equity Interests of any Foreign Subsidiaries) of the issued and
outstanding Equity Interests of each class of Equity Interests in the issuer on
the Closing Date.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder, free and clear of any Lien, except for
(x) the Lien created by this Agreement and (y) Liens securing obligations under
the Revolving Loan Credit Agreement.

 

8



--------------------------------------------------------------------------------

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.

(d) As of the Closing Date, all of the Pledged Debt, to the knowledge of such
Pledgor only with respect to Pledged Debt owed by an issuer other than a
Subsidiary of a Pledgor, has been duly authorized, authenticated or issued, and
delivered, and is the legal, valid and binding obligation of the issuers thereof
and is not in default.

(e) The execution and delivery by such Pledgor of this Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create a
legal, valid and enforceable security interest in such Collateral and, upon the
earlier of (i) delivery of such Collateral to the Collateral Trustee in the
State of New York or (ii) the filing of all UCC financing statements naming each
Pledgor as “debtor” and the Collateral Trustee as “secured party” and describing
the Collateral in the filing offices set forth opposite such Pledgor’s name on
Schedule 5(e) hereto, shall (subject to any Liens securing obligations under the
Revolving Loan Credit Agreement) constitute a fully perfected Lien on and first
priority security interest in the Collateral, securing the payment of the
Secured Obligations, in favor of the Collateral Trustee for the benefit of the
Secured Parties, except as enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights generally and
subject to general principles of equity.

(f) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of each Pledgor,
enforceable in accordance with its terms, except as enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

Section 6. Certification of Limited Liability Company, Limited Partnership
Interests and Pledged Debt. The Equity Interests in any Domestic Subsidiary that
is organized as a limited liability company or limited partnership and pledged
hereunder shall be represented by a certificate and in the organizational
documents of such Domestic Subsidiary, the applicable Pledgor shall cause the
issuer of such interests to elect to treat such interests as a “security” within
the meaning of Article 8 of the UCC of its jurisdiction of organization or
formation, as applicable, by including in its organizational documents language
substantially similar to the following and, accordingly, such interests shall be
governed by Article 8 of the UCC:

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

 

9



--------------------------------------------------------------------------------

Section 7. Further Assurances. Each Pledgor agrees that at any time and from
time to time, at the expense of such Pledgor, it will promptly execute or
otherwise authorize the filing of any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Collateral Trustee or the Term Agent may reasonably
request, in order (x) to perfect and protect any pledge, assignment or security
interest granted or purported to be granted hereby (including the priority
thereof) or (y) to enable the Collateral Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.

Section 8. Voting Rights; Dividends and Distributions; Etc. (a) So long as no
Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Credit
Documents.

(ii) The Collateral Trustee shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Agreement, any
and all dividends, distributions, principal and interest made or paid in respect
of the Collateral to the extent permitted by the Credit Agreement, as
applicable; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Shares or received
in exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Collateral Trustee to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Trustee, be segregated from the other property or
funds of such Pledgor and be forthwith delivered to the Collateral Trustee as
Collateral in the same form as so received (with any necessary indorsement).

(c) Upon written notice to a Pledgor by the Collateral Trustee or the Term Agent
following the occurrence and during the continuance of an Event of Default,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Trustee, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights during the continuance of such Event of Default, provided that, unless
otherwise directed by the Required Lenders, the Collateral Trustee shall have
the right from time to time following the occurrence and during the continuance
of an Event of Default to permit the Pledgors to exercise such rights. When no

 

10



--------------------------------------------------------------------------------

Events of Default are continuing and the Borrower has delivered to the
Collateral Trustee a certificate to that effect, or after all Events of Default
have been waived pursuant to Section 14.1 of the Credit Agreement, each Pledgor
shall have the right to exercise the voting and consensual rights that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of
Section 8(a)(i) (and the obligations of the Collateral Trustee under
Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Trustee, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. When no Events of Default are continuing and the Borrower has
delivered to the Collateral Trustee a certificate to that effect, or after all
Events of Default have been waived pursuant to Section 14.01 of the Credit
Agreement, the Collateral Trustee shall repay to each Pledgor (without interest)
all dividends, distributions and principal and interest payments that such
Pledgor would otherwise be permitted to receive, retain and use pursuant to the
terms of Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Trustee, shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Trustee as Collateral in the same form as so received (with any
necessary indorsements); and

(iv) in order to permit the Collateral Trustee to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Section 8(c)(ii) and (c)(iii) above, such Pledgor shall
from time to time execute and deliver to the Collateral Trustee appropriate
proxies, dividend payment orders and other instruments as the Collateral Trustee
may reasonably request in writing.

Section 9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor
shall:

(a) not, except as permitted by the Credit Agreement, (i) sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created by this Agreement,
provided that in the event such Pledgor sells or otherwise disposes of assets as
permitted by the Credit Agreement, and such assets are or include any of the
Collateral, the Collateral Trustee shall, in accordance with the terms of the
Collateral Trust Agreement, release such Collateral to such Pledgor free and
clear of the Lien created by this Agreement concurrently with the consummation
of such sale;

(b) pledge and, if applicable, cause each Domestic Subsidiary to pledge, to the
Collateral Trustee for the ratable benefit of the Secured Parties, immediately
uponwithin 30 days

 

11



--------------------------------------------------------------------------------

of the acquisition thereof, all the Equity Interests and all evidence of
Indebtedness held or received by such Pledgor or Domestic Subsidiary required to
be pledged hereunder pursuant to Section 9.13 of the Credit Agreement, in each
case pursuant to a supplement to this Agreement substantially in the form of
Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any Pledgor hereunder and that the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Agreement); and

(c) defend its and the Collateral Trustee’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
the Lien created by this Agreement), however arising, and any and all Persons
whomsoever.

Section 10. Collateral Trustee Appointed Attorney-in-Fact; Authority of
Collateral Trustee. (a) Each Pledgor hereby appoints, which appointment is
irrevocable and coupled with an interest, the Collateral Trustee as such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, to take any action and to
execute any instrument, in each case after the occurrence and during the
continuance of an Event of Default, that the Collateral Trustee may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including to receive, indorse and collect all instruments made payable to such
Pledgor representing any dividend, distribution or principal or interest payment
in respect of the Collateral or any part thereof and to give full discharge for
the same.

(b) Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Trustee under this Agreement with respect to any action taken by the
Collateral Trustee or the exercise or non-exercise by the Collateral Trustee of
any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Collateral Trustee and the Secured Parties, be governed by the Collateral Trust
Agreement, the other Term Documents and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Trustee and the Pledgors, the Collateral Trustee shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority to so act or refrain from acting, and no Pledgor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

12



--------------------------------------------------------------------------------

Section 11. The Collateral Trustee’s Duties. The powers conferred on the
Collateral Trustee hereunder are solely to protect its interest and the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Trustee or any other Secured Party to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Trustee
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Pledged Shares, whether or not the Collateral Trustee or
any other Secured Party has or is deemed to have knowledge of such matters, or
as to the taking of any necessary steps to preserve rights against any parties
or any other rights pertaining to any Collateral. The Collateral Trustee shall
be deemed to have exercised reasonable care in the custody and preservation of
any Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Trustee accords its own
property.

Section 12. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Collateral Trustee may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) or other applicable
law or in equity and also may, with notice to the relevant Pledgor, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange broker’s board or at any of the Collateral Trustee’s offices or
elsewhere, for cash, on credit or for future delivery, at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Trustee shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Trustee shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The
Collateral Trustee or any other Secured Party shall have the right upon any such
public sale and, to the extent permitted by law, upon any such private sale, to
purchase all or any part of the Collateral so sold, and the Collateral Trustee
or such other Secured Party may pay the purchase price by crediting the amount
thereof against the Secured Obligations. Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Trustee shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Trustee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the extent permitted by law,
each Pledgor hereby waives any claim against the Collateral Trustee arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Trustee accepts the first offer received and
does not offer such Collateral to more than one offeree.

 

13



--------------------------------------------------------------------------------

(b) The Collateral Trustee shall apply the proceeds of any collection or sale of
the Collateral at any time after receipt as follows:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Trustee in connection with such collection or sale or
otherwise in connection with this Agreement, the other Credit Documents or any
of the Secured Obligations, including all court costs and the reasonable fees
and expenses of its agents and legal counsel, the repayment of all advances made
by the Collateral Trustee hereunder or under any other Credit Document on behalf
of any Pledgor and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;

(ii) second, to the Secured Parties, an amount equal to all Secured Obligations
owing to them on the date of any such distribution, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amounts
thereof; and

(iii) third, any surplus then remaining shall be paid to the Pledgors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

Upon any sale of the Collateral by the Collateral Trustee (including pursuant to
a power of sale granted by statute or under a judicial proceeding), the receipt
of the Collateral Trustee or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral
Trustee or such officer or be answerable in any way for the misapplication
thereof.

(c) The Collateral Trustee may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Trustee, shall be segregated from
other property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Trustee as Collateral in the same form as so received (with any
necessary indorsement).

Section 13. Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Trustee or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Trustee or any other Secured Party, (c) the Credit
Agreement, the other Credit Documents and any other documents executed and
delivered in

 

14



--------------------------------------------------------------------------------

connection therewith and the Designated Hedge Agreements and any other documents
executed and delivered in connection therewith and any documents entered into
with the Term Agent or the Collateral Trustee, as applicable, or any of their
respective affiliates in connection with treasury, depositary or cash management
services or in connection with any automated clearinghouse transfer of funds may
be amended, modified, supplemented or terminated, in whole or in part, as the
Term Agent (or the Required Lenders, as the case may be, or, in the case of any
Designated Hedge Agreement or documents entered into with the Term Agent or the
Collateral Trustee, as applicable, or any of their respective affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Trustee or any
other Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Trustee nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Secured Obligations
or for this Agreement or any property subject thereto. When making any demand
hereunder against any Pledgor, the Collateral Trustee or any other Secured Party
may, but shall be under no obligation to, make a similar demand on any Borrower
or any Pledgor or any other person, and any failure by the Collateral Trustee or
any other Secured Party to make any such demand or to collect any payments from
any Borrower or any Pledgor or any other person or any release of any Borrower
or any Pledgor or any other person shall not relieve any Pledgor in respect of
which a demand or collection is not made or any Pledgor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Collateral Trustee or any other Secured Party against any Pledgor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

Section 14. Continuing Security Interest; Assignments Under the Credit
Agreement; Release. (a) This Agreement shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon each Pledgor
and the successors and assigns thereof, and shall inure to the benefit of the
Collateral Trustee and the other Secured Parties and their respective
successors, indorsees, transferees and assigns until all the Secured Obligations
(other than any contingent indemnity obligations not then due) under the Credit
Documents shall have been satisfied by payment in full, and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement and any Designated Hedge Agreement the Credit Parties may
be free from any Secured Obligations.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the pledge of such Subsidiary Pledgor shall be automatically
released upon the consummation of any transaction expressly permitted under the
Credit Agreement, as a result of which such Subsidiary Pledgor ceases to be a
Subsidiary of the Parent or otherwise ceases to be a Subsidiary Guarantor or a
CFC Pledgor.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement or upon the effectiveness ofIf pursuant to
the Credit Agreement (including pursuant to Sections 6.02 and 9.13 thereof) any
Collateral subject hereto shall at any time cease to be required to be pledged
hereunder or thereunder, or if any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 14.114.01
of the Credit Agreement shall become effective, the obligations of suchthe
applicable Pledgor with respect to such Collateral shall be automatically
released and such Collateral soldwill thereafter be free and clear of the Lien
and security interests created hereby.

 

15



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Trustee shall execute and deliver to
any Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Trustee.

(e) In connection with the issuance of any Registered Notes (as defined in the
Credit Agreement), the Collateral Trustee shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence the release of liens on
the Equity Collateral; provided that any such release shall be provided only to
the extent that (x) the holders of such Registered Notes or the trustee with
respect to such Registered Notes, as applicable, are not granted a lien on such
Equity Collateral, (y) such release is necessary to enable the Pledgors not to
have to comply with reporting obligations under Rule 3-16 of Regulation S-X of
the Securities Act and (z) any request for release of the foregoing pledges
shall be accompanied by a certificate of an Authorized Officer of the Parent
Pledgor in compliance with the requirements set forth in Section 13.11(d) of the
Credit Agreement.

Section 15. Reinstatement. Each Pledgor further agrees that, if any payment made
by any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other party, including
any Pledgor, under any bankruptcy law, state, federal or foreign law, common law
or equitable cause, then, to the extent of such payment or repayment, any Lien
or other Collateral securing such liability shall be and remain in full force
and effect, as fully as if such payment had never been made or, if prior thereto
the Lien granted hereby or other Collateral securing such liability hereunder
shall have been released or terminated by virtue of such cancellation or
surrender), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of any Pledgor in respect of the amount of such payment.

Section 16. Notices. All notices, requests and demands pursuant hereto shall be
made in accordance with Section 7.7 of the Collateral Trust Agreement. All
communications and notices hereunder to any Pledgor shall be given to it in care
of the Borrower at the Borrower’s address set forth on Schedule 14.02 to the
Credit Agreement.

Section 17. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Collateral Trustee and the Borrower.

Section 18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

16



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 19. Integration. This Agreement, together with the other Credit
Documents, represents the agreement of each of the Pledgors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Trustee or any other Secured Party relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.

Section 20. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the affected
Pledgor and the Collateral Trustee in accordance with Section 7.1 of the
Collateral Trust Agreement.

(b) Neither the Collateral Trustee nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Trustee or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Trustee or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Collateral
Trustee or such other Secured Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

Section 21. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

Section 22. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Trustee and the other Secured Parties and their respective successors
and assigns, except that no Pledgor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Trustee.

Section 23. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

17



--------------------------------------------------------------------------------

Section 24. Submission to Jurisdiction; Waivers. Each party hereto irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.

Section 25. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 26. Designated Hedge Providers. Each Designated Hedge Provider, by
delivery of a joinder agreement in form and substance provided in the Collateral
Trust Agreement or otherwise reasonably satisfactory to the Collateral Trustee
and the applicable Credit Party, or as otherwise agreed by the Collateral
Trustee and such Credit Party (any such agreement a “Pledge Agreement Hedge
Provider Joinder”) shall:

(a) acknowledge and consent to the terms of the Intercreditor Agreement and the
Collateral Trust Agreement;

(b) agree that, by executing and delivering to the Collateral Trustee the Pledge
Agreement Hedge Provider Joinder, such Designated Hedge Provider, with respect
to each Designated Hedge Agreement, (i) shall be bound by the provisions of
(x) this Agreement and the Term Security Agreement as a “Secured Party”
hereunder and thereunder and (y) the Term Guarantee Agreement as a “Guaranteed
Party” thereunder and (ii) accepts the rights and obligations with respect to
the foregoing;

 

18



--------------------------------------------------------------------------------

(c) agree to be bound by Article 13 of the Credit Agreement (including, without
limitation, with respect to the release of Liens in connection with any
transaction permitted under the Credit Agreement and the application of funds
following the exercise of remedies thereunder); and

(d) agree to reimburse, indemnify and hold harmless each Agent-Related Person
(as defined in the Credit Agreement) pursuant to Section 13.07 of the Credit
Agreement and be bound by such provision as if such provision was expressly set
forth herein.

Section 27. Equal and Ratable Sharing of Collateral by Holders of Priority Lien
Debt. Notwithstanding (a) anything to the contrary contained in the Security
Documents; (b) the time of incurrence of any Series of Priority Lien Debt (as
defined in the Collateral Trust Agreement); (c) the order or method of
attachment or perfection of any Lien securing any Series of Priority Len Debt;
(d) the time or order of filing or recording of financing statements or other
documents filed or recorded to perfect any Liens securing any Series of Priority
Lien Debt; (e) the time of taking possession or control over any Collateral
securing any Series of Priority Lien Debt; (f) that any Priority Lien (as
defined in the Collateral Trust Agreement) may not have been perfected or may be
or have become subordinated, by equitable subordination or otherwise, to any
other Lien; or (g) the rules for determining priority under any law governing
relative priorities of Liens, all Priority Liens granted at any time by any
Pledgor will secure, equally and ratably, all present and future Priority Lien
Obligations (as defined in the Collateral Trust Agreement) of such Pledgor, as
the case may be, as more fully specified in the Collateral Trust Agreement.

The foregoing provision is intended for the benefit of each present and future
holder of Priority Lien Obligations, and will be enforceable by each present and
future Priority Lien Representative (as defined in the Collateral Trust
Agreement) and the Collateral Trustee, as holder of Priority Liens, in each
case, as a party to the Collateral Trust Agreement or as a third party
beneficiary thereof.

 

19



--------------------------------------------------------------------------------

Section 28. Intercreditor Agreement; Collateral Trust Agreement. Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Trustee pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Trustee hereunder are subject to the provisions of
(a) the ThirdFourth Amended and Restated Intercreditor Agreement, dated as of
November 9, 2012June 11, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among the Borrower,
the Parent Pledgor, the Subsidiary Pledgors party thereto from time to time,
Bank of America, N.A. in its capacity as administrative agent and collateral
agent under the Revolving Loan Credit Agreement, the Collateral Trustee and
certain other persons which may be or become parties thereto, or become bound
thereto from time to time; and (b) the Collateral Trust Agreement. In the event
of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control. In
the event of any conflict between the terms of the Collateral Trust Agreement
and this Agreement, the terms of the Collateral Trust Agreement shall govern and
control.

(signature pages follow)

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE TERM LOAN PLEDGE AGREEMENT

 

(a) Domestic Pledged Shares

 

Pledgor

  

Issuer

   Class of
Equity
Interest    Certificated
(Y/N)    Certificate
No(s)    Number of
Units      Percentage of Issued and
Outstanding Units  

MRC Global Inc.

   McJunkin Red Man Corporation    Common    Y    1      100         100 % 

McJunkin Red Man Corporation

   Midway-Tristate Corporation    Common    Y    C-54      83,185         100 % 

McJunkin Red Man Corporation

   Milton Oil & Gas Company    Common    Y    1      50,000         100 % 

Milton Oil & Gas Company

   Greenbrier Petroleum Corporation    Common    Y    1      145,000         100
% 

McJunkin Red Man Corporation

   Ruffner Realty Company    Common    Y    1      80,000         100 % 

McJunkin Red Man Corporation

   MRC Management Company    Common    Y    2      100         100 % 

McJunkin Red Man Corporation

   McJunkin Red Man Development Corporation    Common    Y    1      1,000      
  100 % 

McJunkin Red Man Corporation

   The South Texas Supply Company, Inc.    Common    Y    16      100,000      
  100 % 

 

(b) Foreign Pledged Shares

 

Pledgor

  

Issuer

   Class of
Equity
Interest    Certificated
(Y/N)    Certificate
No(s)    Number of
Units      Percentage of Issued and
Outstanding Units  

McJunkin Red Man Corporation

   McJunkin Red Man Canada Ltd.    Class A
Common    Y    7A      830         65 % 

McJunkin Red Man Corporation

   McJunkin Red Man UK Limited    Ordinary
Shares    Y    6      42,141,695         65 % 



--------------------------------------------------------------------------------

(c) Pledged Debt

 

Lender

  

Borrower

   Currency    Amount      Date   

Maturity

McJunkin Red Man Corporation

   McJunkin Red Man Canada Ltd    CDN      60,000,000       October 1,
2012    October 1, 2022

McJunkin Red Man Corporation

   MRC Transmark Pty Ltd    AUD      30,795,053.57       April 12,
2012    March 27, 2012, or as extended annually.

McJunkin Red Man Corporation

   MRC SPF Pty Ltd    USD      21,500,000       March 1,
2012    March 1, 2013, or as annually extended, but in no event further than
March 1, 2022.

McJunkin Red Man Corporation

   MRC SPF Pty Ltd    USD      22,000,000       September 9,
2011    As annually extended.

McJunkin Red Man Corporation

   McJunkin Red Man UK Ltd.    GBP      29,622,500       October 30,
2009    October 1, 2019

McJunkin Red Man Corporation

   McJunkin Red Man UK Ltd.    GBP      67,751,932       October 30,
2009    October 1, 2019



--------------------------------------------------------------------------------

SCHEDULE 5(e)

TO THE TERM LOAN PLEDGE AGREEMENT

FINANCING STATEMENTS

 

Pledgor

  

Filing Jurisdiction

MRC Global Inc.

McJunkin Red Man Corporation

McJunkin Red Man Development Corporation

MRC Management Company

   Delaware Midway-Tristate Corporation    New York

Milton Oil & Gas Company

Greenbrier Petroleum Corporation

Ruffner Realty Company

   West Virginia The South Texas Supply Company, Inc.    Texas



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            ] (this “Supplement”), to the
PLEDGE AGREEMENT, dated as of November 9, 2012, among McJunkin Red Man
Corporation, a Delaware corporation (the “Borrower”), MRC Global Inc., a
Delaware corporation (the “Parent Pledgor”), each of the Subsidiaries of the
Parent Pledgor listed on the signature pages thereto (each such Subsidiary being
a “Subsidiary Pledgor” and, collectively, the “Subsidiary Pledgors”; the Parent
Pledgor, the Subsidiary Pledgors and the Borrower are referred to collectively
as the “Pledgors”) and U.S. Bank National Association, as Collateral Trustee (in
such capacity, the “Collateral Trustee”) under the Credit Agreement referred to
below.

A. Reference is made to (a) the Term Loan Credit Agreement, dated as of
November 9, 2012 among the Borrower, the Parent Pledgor, the Subsidiary Pledgors
named therein, the lending institutions from time to time party thereto (the
“Lenders”), Bank of America, N.A., as administrative agent (the “Term Agent”)
and the Collateral Trustee (as the same may be amended, restated, supplemented
or otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) and (b) the Term Loan Guarantee dated as of November 9, 2012 (as the
same may be amended, restated, supplemented and or otherwise modified from time
to time, the “Guarantee”), among the Parent Pledgor and the Subsidiary Pledgors
from time to time as Guarantors party thereto, the Borrower and the Collateral
Trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Term Agent, the Collateral Trustee, and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Loans to the
Borrower under the Credit Agreement and to induce one or more Lenders or
affiliates of Lenders to enter into Designated Hedge Agreements with the
Borrower.

D. The undersigned [Pledgors][Subsidiary Guarantors] (each an “Additional
Pledgor”) are (a) the legal and beneficial owners of the Equity Interests
described under Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with all other Equity Interests required to
be pledged under the Pledge Agreement (the “After-acquired Additional Pledged
Shares”), referred to collectively herein as the “Additional Pledged Shares”)
and (b) the legal and beneficial owners of the Indebtedness described under
Schedule 1 hereto and issued by the entities named therein (such Indebtedness,
together with all other Indebtedness required to be pledged under the Pledge
Agreement, the “Additional Pledged Debt”), in each case as such schedule may be
amended in accordance with the Credit Agreement.

E. Section 9.13 of the Credit Agreement and Section 9(b) of the Pledge Agreement
provide that additional Subsidiaries may become Subsidiary Pledgors under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9(b) of the Pledge Agreement to
pledge to the Collateral Trustee for the ratable benefit of the



--------------------------------------------------------------------------------

Secured Parties the Additional Pledged Shares and the Additional Pledged Debt
[and to become a Subsidiary Pledgor under the Pledge Agreement] in order to
induce (i) the Lenders to make additional Loans and as consideration for Loans
previously made and (ii) the Lender Counterparties to enter into Designated
Hedge Agreements with the Borrower.

Accordingly, the Collateral Trustee and each undersigned Additional Pledgor
agree as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Trustee for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Trustee for the ratable benefit of the Secured Parties,
a security interest in all of such Additional Pledgor’s right, title and
interest in the following, whether now owned or existing or hereafter acquired
or existing or arising (collectively, the “Additional Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral.

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral and (y) the After-acquired Pledged Shares
shall be deemed to include the Additional After-acquired Pledge Shares.

[SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]1

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:
(a) Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the certificate number, the Pledgor and registered owner, the number and
class and the percentage of the issued and outstanding Equity Interests of such
class of all Additional Pledged Shares and (B) the issuer, the initial principal
amount, the Pledgor and holder, date of and maturity date of all Additional

 

1  Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.



--------------------------------------------------------------------------------

Pledged Debt and (ii) together with Schedule 1 to the Pledge Agreement and the
comparable schedules to each other Supplement to the Pledge Agreement,
accurately and completely describes all Equity Interests, debt securities and
promissory notes required to be pledged under the Pledge Agreement. Except as
set forth on Schedule 1 hereto, the Additional Pledged Shares represent all (or
65% in the case of pledges of Foreign Subsidiaries) of the issued and
outstanding Equity Interests of each class of Equity Interests of the issuer on
the date hereof.

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for the Lien created by this Supplement to the Pledge
Agreement.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable.

(d) The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first priority security
interest in the Additional Collateral, securing the payment of the Secured
Obligations, in favor of the Collateral Trustee for the ratable benefit of the
Secured Parties.

(e) Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

SECTION [3][4]. This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee and the Borrower. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Trustee shall have received counterparts
of this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Trustee.

SECTION [4][5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5] [6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge



--------------------------------------------------------------------------------

Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION [7] [8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth on Schedule 14.02 to the Credit
Agreement.

SECTION [8][9]. Each Additional Pledgor agrees to reimburse the Collateral
Trustee for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Trustee.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Trustee have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

                                         , as Additional Pledgor By:

 

Name: Title: Company Name By:

 

Name: Title: U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule 1

Pledged Shares

[Provided under separate cover]

 

Record Owner    Issuer    Certificate No.   

Number and Class of

Shares

   % of Shares Owned                                    

Pledged Debt

 

Payee    Issuer    Principal Amount    Date of Instrument    Maturity Date      
                             



--------------------------------------------------------------------------------

Exhibit D

Collateral Trust Agreement Amendments

EXECUTION VERSION

Execution Version

 

 

 

 

 

 

COLLATERAL TRUST AGREEMENT

dated as of November 9, 2012

among

MCJUNKIN RED MAN CORPORATION,

as the Company

the Guarantors from time to time party hereto,

BANK OF AMERICA, N.A.

as Term Administrative Agent,

the other Secured Debt

Representatives from time to time party hereto

and

U.S. Bank National Association,

as Collateral Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

SECTION 1.1

 

Defined Terms

     1   

SECTION 1.2

 

Rules of Interpretation

     20   

Article 2. THE TRUST ESTATES

     21   

SECTION 2.1

 

Declaration of Senior Trust

     21   

SECTION 2.2

 

Declaration of Subordinated Trust

     22   

SECTION 2.3

 

Priority of Liens

     23   

SECTION 2.4

 

Restrictions on Enforcement of Subordinated Liens

     23   

SECTION 2.5

 

Waiver of Right of Marshalling

     25   

SECTION 2.6

 

Discretion in Enforcement of Priority Liens

     25   

SECTION 2.7

 

Discretion in Enforcement of Priority Lien Obligations

     26   

SECTION 2.8

 

Insolvency or Liquidation Proceedings

     27   

SECTION 2.9

 

Collateral Shared Equally and Ratably within Class

     28   

Article 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     28   

SECTION 3.1

 

Undertaking of the Collateral Trustee

     28   

SECTION 3.2

 

Release or Subordination of Liens

     30   

SECTION 3.3

 

Enforcement of Liens

     30   

SECTION 3.4

 

Application of Proceeds

     30   

SECTION 3.5

 

Powers of the Collateral Trustee

     32   

SECTION 3.6

 

Documents and Communications

     32   

SECTION 3.7

 

For Sole and Exclusive Benefit of Holders of Secured Obligations

     32   

Article 4. OBLIGATIONS ENFORCEABLE BY THE ISSUER AND THE GUARANTORS

     34   

SECTION 4.1

 

Release of Liens on Collateral

     34   

SECTION 4.2

 

Delivery of Copies to Secured Debt Representatives

     36   

SECTION 4.3

 

Collateral Trustee not Required to Serve, File, Register or Record

     36   

SECTION 4.4

 

Release of Liens in Respect of Term Loan Obligations

     37   

Article 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

     37   

SECTION 5.1

 

No Implied Duty

     37   

SECTION 5.2

 

Appointment of Agents and Advisors

     37   

SECTION 5.3

 

Other Agreements

     37   

SECTION 5.4

 

Solicitation of Instructions

     37   

SECTION 5.5

 

Limitation of Liability

     38   

SECTION 5.6

 

Documents in Satisfactory Form

     38   

SECTION 5.7

 

Entitled to Rely

     38   

 

(i)



--------------------------------------------------------------------------------

SECTION 5.8

Secured Debt Default

  38   

SECTION 5.9

Actions by Collateral Trustee

  38   

SECTION 5.10

Security or Indemnity in Favor of the Collateral Trustee

  39   

SECTION 5.11

Rights of the Collateral Trustee

  39   

SECTION 5.12

Limitations on Duty of Collateral Trustee in Respect of Collateral

  39   

SECTION 5.13

Assumption of Rights, Not Assumption of Duties

  40   

SECTION 5.14

No Liability for Clean Up of Hazardous Materials

  40   

Article 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

  41   

SECTION 6.1

Resignation or Removal of Collateral Trustee

  41   

SECTION 6.2

Appointment of Successor Collateral Trustee

  41   

SECTION 6.3

Succession

  42   

SECTION 6.4

Merger, Conversion or Consolidation of Collateral Trustee

  42   

Article 7. MISCELLANEOUS PROVISIONS

  42   

SECTION 7.1

Amendment

  42   

SECTION 7.2

Voting

  45   

SECTION 7.3

Further Assurances

  45   

SECTION 7.4

Perfection of Subordinated Trust Estate

  46   

SECTION 7.5

Successors and Assigns; Third Party Beneficiaries

  46   

SECTION 7.6

Delay and Waiver

  46   

SECTION 7.7

Notices

  46   

SECTION 7.8

Notice Following Discharge of Priority Lien Obligations

  47   

SECTION 7.9

Entire Agreement

  47   

SECTION 7.10

Compensation; Expenses

  48   

SECTION 7.11

Indemnity

  48   

SECTION 7.12

Severability

  49   

SECTION 7.13

Headings

  49   

SECTION 7.14

Obligations Secured

  49   

SECTION 7.15

Governing Law

  49   

SECTION 7.16

Consent to Jurisdiction

  49   

SECTION 7.17

Waiver of Jury Trial

  50   

SECTION 7.18

Counterparts

  50   

SECTION 7.19

Effectiveness

  50   

SECTION 7.20

Additional Guarantors

  51   

SECTION 7.21

Continuing Nature of this Agreement

  51   

SECTION 7.22

Insolvency

  51   

SECTION 7.23

Rights and Immunities of Secured Debt Representatives

  51   

SECTION 7.24

Intercreditor Agreement

  52   

SECTION 7.25

Appointment Under Term Credit Agreement

  52   

 

(ii)



--------------------------------------------------------------------------------

This Collateral Trust Agreement (this “Agreement”) is dated as of November 9,
2012 and is by and among McJunkin Red Man Corporation, a Delaware corporation
(the “Company”), the Guarantors from time to time party hereto, Bank of America,
N.A., as administrative agent under the Term Credit Agreement (as hereinafter
defined) (in such capacity and together with its successors in such capacity,
the “Term Administrative Agent”), the other Secured Debt Representatives (as
hereinafter defined) from time to time party hereto, and U.S. Bank National
Association, as Collateral Trustee (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”).

RECITALS

The Company intends to enter into a Term Loan Credit Agreement, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Term Credit Agreement”), among the MRC Global Inc., a Delaware corporation
(the “Parent”), the Company, the Subsidiary Guarantors from time to time party
thereto, the Term Administrative Agent, as administrative agent for the
financial institutions from time to time party thereto (the “Term Lenders”), and
the Term Lenders.

The Company, the Parent and the Subsidiary Guarantors intend to secure the
Obligations under the Term Credit Agreement and any future Priority Lien Debt,
with Liens on all current and future Collateral to the extent that such Liens
have been provided for in the applicable Security Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the current and
future holders of the Secured Obligations to receive, hold, maintain, administer
and distribute the Collateral at any time delivered to the Collateral Trustee or
the subject of the Security Documents, and to enforce the Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. The following terms will have the following meanings:

“ABL Administrative Agent” has the meaning given thereto in the definition of
“ABL Credit Facility.”

“ABL Agent” means the ABL Administrative Agent and any other agent, collateral
agent, collateral trustee or other representative of lenders or holders of ABL
Debt Obligations that becomes party to the Intercreditor Agreement upon the
refinancing or replacement of the ABL Credit Facility, or any successor
representative acting in such capacity.

 

1



--------------------------------------------------------------------------------

“ABL Credit Facility” means that certain Second Amended and Restated Loan,
Security and Guarantee Agreement, dated as of March 27, 2012July 18, 2014 (as
amended by that certain First Amendment to Second Amended and Restated Loan,
Security and Guarantee Agreement dated as of October 27, 2014 and that certain
Second Amendment to Second Amended and Restated Loan, Security and Guarantee
Agreement dated as of the date hereof), among the Company, the Guarantors,
certain foreign Affiliates of the Company, the lenders from time to time party
thereto (the “ABL Lenders”), Bank of America, N.A., as administrative agent,
security trustee and collateral agent for the ABL Lenders (the “ABL
Administrative Agent”) and the other agents and other Persons from time to time
party thereto, providing for a revolving credit facility and certain other
credit accommodations, and any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and in each case,
as further amended, restated, adjusted, waived, renewed, modified, refunded,
replaced, restated, restructured, increased, supplemented or refinanced in whole
or in part from time to time, regardless of whether such amendment, restatement,
adjustment, waiver, modification, renewal, refunding, replacement, restatement,
restructuring, increase, supplement or refinancing is with the same financial
institutions (whether as agents or lenders) or otherwise and any indentures or
credit facilities or commercial paper facilities that replace, refund or
refinance any part of the loans, notes, or other commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof.

“ABL Debt” means:

(1) Indebtedness of the Company or any Guarantor outstanding under the ABL
Credit Facility on the date of the Term Credit Agreement or incurred from time
to time after the date of the Term Credit Agreement under the ABL Credit
Facility by the Company or any Guarantor; and

(2) additional Indebtedness (including letters of credit and reimbursement
obligations with respect thereto) of the Company or any Guarantor secured by
Liens on ABL Priority Collateral; provided, in the case of any additional
Indebtedness referred to in this clause (2), that:

(a) on or before the date on which such additional Indebtedness is incurred by
the Company or such Guarantor, as applicable, such additional Indebtedness is
designated by the Company, in an Officer’s Certificate delivered to the
Collateral Trustee, as “ABL Debt” for purposes of the Secured Debt Documents;
provided, that such Indebtedness may not be designated as both ABL Debt and
Priority Lien Debt, or designated as both ABL Debt and Subordinated Lien Debt;
and

(b) the collateral agent or other representative with respect to such
Indebtedness, the ABL Agent, the Collateral Trustee, the Company and each
applicable Guarantor have duly executed and delivered the Intercreditor
Agreement (or a joinder to the Intercreditor Agreement or a new Intercreditor
Agreement substantially similar to the Intercreditor Agreement, as in effect on
the date of the Term Credit Agreement, and in a form reasonably acceptable to
each of the parties thereto).

 

2



--------------------------------------------------------------------------------

“ABL Debt Documents” means the ABL Credit Facility, any additional credit
agreement or indenture related thereto and all other loan documents, security
documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, the ABL Credit
Facility, as such agreements or instruments may be amended or supplemented from
time to time.

“ABL Debt Obligations” means ABL Debt incurred or arising under the ABL Debt
Documents and all other “Obligations” as defined in the ABL Credit Facility,
together with Bank Product Obligations of the Company or any Guarantor relating
to services provided to the Company or any Guarantor that are secured, or
intended to be secured, by the ABL Debt Documents if the provider of such Bank
Product Obligations has agreed to be bound by the terms of the Intercreditor
Agreement or such provider’s interest in the ABL Priority Collateral is subject
to the terms of the Intercreditor Agreement (including by way of appointing the
ABL Agent as such provider’s agent).

“ABL Lenders” has the meaning given thereto in the definition of “ABL Credit
Facility.”

“ABL Priority Collateral” means all present and future right, title and interest
of the Company and the Guarantors in and to the following, whether now owned or
hereafter acquired, existing or arising, and wherever located:

(a) all Accounts,

(b) all Inventory or Documents, customs receipts, insurance certificates,
shipping documents and other written materials related to the purchase or import
of any Inventory,

(c) all Specified ABL Collateral;

(d) all Deposit Accounts (other than the Net Available Cash Account, to the
extent that it constitutes a Deposit Account) and Securities Accounts (other
than the Net Available Cash Account, to the extent it constitutes a Securities
Account), including all cash, marketable securities, securities entitlements,
financial assets and other funds held in or on deposit in any of the foregoing;

(e) monies, cash and deposits;

(f) all Records, Supporting Obligations and related Letter-of-Credit Rights,
Commercial Tort Claims or other claims and causes of action, in each case, to
the extent not primarily related to the Term Priority Collateral; and

(g) all substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, investment property,
licenses, royalties, income, payments, claims, damages and proceeds of suit) of
any or all of the foregoing;

 

3



--------------------------------------------------------------------------------

provided, however, that to the extent that Instruments or Chattel Paper that
constitute identifiable proceeds of Term Priority Collateral or other
identifiable proceeds (including lease payments under leases of Equipment) of
Term Priority Collateral are deposited or held in any such Deposit Accounts or
Securities Accounts after an Enforcement Notice (as defined in the Intercreditor
Agreement) such Instruments, Chattel Paper or other identifiable proceeds shall
be treated as Term Priority Collateral, as applicable.

“Accounts” means all now present and future “accounts” and “payment intangibles”
(as defined in Article 9 of the UCC) including all rights to payment for goods
sold or leased, or for services rendered, whether or not they have been earned
by performance.

“Act of Required Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of Priority Lien Obligations, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the
holders of at least 50.1% of the sum of:

(a) the aggregate outstanding principal amount of Priority Lien Debt (including
outstanding letters of credit whether or not then drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt; and

(2) at any time after the Discharge of Priority Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the holders of Subordinated Lien Debt representing the Required Subordinated
Lien Debtholders.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Parent or any Subsidiary of the Parent will be deemed
not to be outstanding and (b) votes will be determined in accordance with
Section 7.2.

“Additional Secured Debt” has the meaning set forth in Section 3.8(b).

“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Agreement” has the meaning set forth in the preamble, as such agreement may be
further amended, restated, renewed, extended, supplemented or otherwise modified
from time to time.

 

4



--------------------------------------------------------------------------------

“Bank Product” means any of the following products, services or facilities
secured under the ABL Debt Documents and extended to any the Company or any
Guarantor by an ABL Lender or any of its Affiliates and secured under the ABL
Debt Documentsthe Company or any Guarantor (or any Subsidiary of the Parent and
guaranteed by the Company or a Guarantor) by any Person that is an ABL Lender or
an Affiliate of an ABL Lender (or was an ABL Lender or an Affiliate of an ABL
Lender at the time such product, service or facility was entered into): (a) any
services in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse, e-
payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services;
(b) products under Hedge Agreements (other than Hedge Agreements that constitute
Priority Lien Debt or Subordinated Lien Debt); (c) commercial credit card,
purchase card and merchant card services; and (d) other banking products or
services as may be requested by any the Company or any Guarantorsuch Persons,
other than loans and letters of credit.

“Bank Product Document” means any Hedge Agreement and any other agreement,
instrument or document entered into in connection with any Bank Product
Obligations.

“Bank Product Obligations” means the indebtedness and other obligations of the
Company or any Guarantor relating to Bank Products.

“Bankruptcy Code” means Title 11 of the United States Code.

“Business Day” means any day excluding Saturday, Sunday and any day that shall
be in New York City a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capital Lease Obligation” means, as applied to any Person, all obligations
under Capital Leases of such Person or any of its Subsidiaries, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Class” means (a) in the case of Subordinated Lien Debt, every Series of
Subordinated Lien Debt, taken together, and (b) in the case of Priority Lien
Debt, every Series of Priority Lien Debt, taken together.

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Company and each Guarantor now owned or hereafter acquired in
which Liens have been granted to the Collateral Trustee to secure the Secured
Obligations, and shall exclude any properties and assets in which the Collateral
Trustee releases or is required to release its Liens pursuant to Section 3.2,
4.1, 4.4 or otherwise; provided, that, if such Liens are required to be released
as a result of the sale, transfer or other disposition of any properties or
assets of the Company or any Guarantor, such assets or properties will cease to
be excluded from the Collateral if the Company or such Guarantor thereafter
acquires or reacquires such assets or properties.

 

5



--------------------------------------------------------------------------------

“Collateral Trustee” has the meaning set forth in the preamble, but shall also
include where the context so indicates, any agent or representative of the
Collateral Trustee acting on behalf of the Collateral Trustee.

“Collateral Trust Joinder” means (a) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B and (b) with respect to the provisions of this Agreement
relating to the addition of additional Guarantors, an agreement substantially in
the form of Exhibit C.

“Commercial Tort Claim” means each present and future “commercial tort claim”
(as defined in Article 9 of the UCC).

“Commodity Agreement” means any commodity swap agreement, futures contract,
option contract or other similar agreement or arrangement, each of which is for
the purpose of hedging the commodity price exposure associated with the Parent’s
and its Subsidiaries’ operations in the ordinary course of business and not for
speculative purposes.

“Company” has the meaning set forth in the preamble.

“Credit Facilities” means one or more debt facilities (excluding the ABL Credit
Facility and any ABL Debt Documents), credit agreements, commercial paper
facilities, note purchase agreements, indentures, or other agreements, in each
case with banks, lenders, purchasers, investors, trustees, agents or other
representatives of any of the foregoing, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables or
interests in receivables to such lenders or other persons or to special purpose
entities formed to borrow from such lenders or other persons against such
receivables or sell such receivables or interests in receivables), letters of
credit, notes or other borrowings, or other extensions of credit, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, in each case, as amended, restated, modified,
renewed, refunded, restated, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time, including any replacement,
refunding or refinancing facility or agreement that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof or adds
entities as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender, group of lenders, or otherwise.

“Credit Party” means each “Credit Party” (as defined in the Term Credit
Agreement).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Parent’s and its Subsidiaries’
operations and not for speculative purposes.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC) and in any event shall include all accounts and
sub-accounts relating to any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(2) payment in full in cash of the principal of, and interest and premium, if
any, on all Priority Lien Debt (other than any undrawn letters of credit), other
than from the proceeds of an incurrence of Priority Lien Debt;

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien Debt;

(4) payment in full in cash of all Hedging Obligations constituting Priority
Lien Obligations or the cash collateralization of all such Hedging Obligations
on terms satisfactory to each applicable counterparty; and

(5) payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Documents” means all present and future “documents” (as defined in Article 9 of
the UCC).

“Domestic Subsidiary” means any Subsidiary of the Parent that is organized under
the laws of the United States, any state or territory thereof, or the District
of Columbia.

“Equally and Ratably” means, in reference to sharing of Liens or proceeds
thereof as between holders of Secured Obligations within the same Class, that
such Liens or proceeds:

(1) will be allocated and distributed first to the Secured Debt Representative
for each outstanding Series of Priority Lien Debt or Subordinated Lien Debt
within that Class, for the account of the holders of such Series of Priority
Lien Debt or Subordinated Lien Debt, ratably in proportion to the principal of,
and interest and premium (if any) and reimbursement obligations (contingent or
otherwise) with respect to letters of credit, if any, outstanding (whether or
not drawings have been made on such letters of credit and whether for payment or
cash collateralization) on, each outstanding Series of Priority Lien Debt or
Subordinated Lien Debt within that Class when the allocation or distribution is
made, and thereafter; and

(2) will be allocated and distributed (if any remain after payment in full of
all of the principal of, and interest and premium (if any) and reimbursement
obligations (contingent or otherwise) with respect to letters of credit, if any,
outstanding (whether or not drawings have been made on such letters of credit
and whether for payment or cash collateralization) on all outstanding Secured
Obligations within that Class) to the Secured Debt Representative for each
outstanding Series of Priority Lien Debt or Subordinated

 

7



--------------------------------------------------------------------------------

Lien Debt within that Class, for the account of the holders of any remaining
Secured Obligations within that Class, ratably in proportion to the aggregate
unpaid amount of such remaining Secured Obligations within that Class due and
demanded (with written notice to the applicable Secured Debt Representative and
the Collateral Trustee) prior to the date such distribution is made.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Excluded Assets” means the “Excluded Assets” (as such term is defined in the
Term Credit Agreement).

“Excluded Subsidiary” means any “Excluded Subsidiary” (as such term is defined
in the Term Credit Agreement).

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided that any time after the
date of this Agreement, the Parent may elect to eliminate the effect of any
change in GAAP or in the application thereof on the operation of any provision
of this Agreement, and, upon any such election, references to GAAP shall
thereafter be construed to mean GAAP as in effect and applied immediately before
such change shall have become effective. The Company shall give notice of any
such election made in accordance with this definition to the Collateral Trustee.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the date hereof or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

8



--------------------------------------------------------------------------------

“Guarantors” means the Parent and the Subsidiary Guarantors.

“Hazardous Materials” has the meaning assigned to such term in Section 5.14.

“Hedge Agreement” means an Interest Rate Agreement, Currency Agreement or
Commodity Agreement entered into in order to satisfy the requirements of the
Term Credit Agreement, any other Priority Lien Documents, any Subordinated Lien
Documents or any ABL Debt Documents or otherwise in the ordinary course of the
Parent’s or any of its Subsidiaries’ businesses.

“Hedging Obligation” of any Person means any Obligation of such Person pursuant
to any Hedge Agreement and any Guarantee Obligations in respect thereof.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements (but taking into account only the
mark-to-market value or, if any actual amount is due as a result of the
termination or close- out of such transaction, that amount) and (g) without
duplication, all Guarantee Obligations of such Person; provided that
Indebtedness shall not include (i) trade payables and accrued expenses, in each
case payable directly or through a bank clearing arrangement and arising in the
ordinary course of business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller and
(iv) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs), taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
applicable to or enforceable against the Company, any of its Subsidiaries or any
Guarantor or any of the Collateral and all reasonable costs and expenses
(including reasonable fees and expenses of legal counsel selected by the
Indemnitee) incurred by any Indemnitee in connection with any actual or
prospective claim, action, investigation or proceeding in any respect relating
to any of the foregoing, whether based on contract, tort or any other theory (
including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, or proceeding), regardless of whether any
Indemnitee is a party thereto and whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.11(a).

 

9



--------------------------------------------------------------------------------

“Indenture” has the meaning set forth in the recitals.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any Guarantor under the
Bankruptcy Code, or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the Company or any Guarantor, any
receivership or assignment for the benefit of creditors relating to the Company
or any Guarantor or any similar case or proceeding relative to the Company or
any Guarantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any Guarantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency, unless
otherwise permitted by the Term Credit Agreement and the Security Documents;

(3) any proceeding seeking the appointment of a trustee, receiver, liquidator,
custodian or other insolvency official with respect to the Company or any
Guarantor or any of their assets;

(4) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any Guarantor are determined and any payment or
distribution is or may be made on account of such claims; or

(5) any analogous procedure or step in any jurisdiction.

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intercreditor Agreement” means the ThirdFourth Amended and Restated
Intercreditor Agreement, dated as of the date hereofJune 11, 2015 (as amended,
restated, replaced, supplemented or otherwise modified from time to time), among
the Credit Parties party thereto from time to time, the ABL Administrative
Agent, the Collateral Trustee, and certain other persons which may be or become
parties thereto, or become bound thereto from time to time, as amended,
supplemented, restated, modified, renewed or replaced (whether upon or after
termination or otherwise), in whole or in part from time to time, or any other
successor agreement and whether among the same or any other parties.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Parent’s and its
Subsidiaries’ operations and not for speculative purposes.

“Inventory” means all “inventory” (as defined in SectionArticle 9-109(4) of the
UCC).

“Investment Property” means all present and future “investment property” (as
defined in Article 9 of the UCC).

 

10



--------------------------------------------------------------------------------

“Letter of Credit” means any present and future “letter of credit” (as defined
in Article 5 of the UCC).

“Letter of Credit Rights” means all present and future “letter of credit rights”
(as defined in Article 9 of the UCC) and in any event shall mean a right to
payment or performance under a letter of credit, whether or not the beneficiary
has demanded or is at the time entitled to demand payment of performance.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing, authorized by or on behalf of the relevant guarantor, of or
agreement to give any financing statement under the UCC (or equivalent statutes)
of any jurisdiction.

“Lien Sharing and Priority Confirmation” means:

(1) as to any Series of Priority Lien Debt, the written agreement of the Secured
Debt Representative of such Series of Priority Lien Debt, holders of such Series
of Priority Lien Debt or as set forth in the indenture, credit agreement or
other agreement governing such Series of Priority Lien Debt, for the benefit of
all holders of Secured Debt and each then present or future Secured Debt
Representative:

(a) that all Priority Lien Obligations will be and are secured Equally and
Ratably by all Priority Liens at any time granted by the Company or any
Guarantor to secure any Obligations in respect of such Series of Priority Lien
Debt, whether or not upon property otherwise constituting Collateral, and that
all such Priority Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Priority Lien Obligations Equally and Ratably;

(b) that the holders of Obligations in respect of such Series of Priority Lien
Debt are bound by the provisions of this Agreement, including the provisions
relating to the ranking of Priority Liens and the order of application of
proceeds from enforcement of Priority Liens; and

(c) consenting to the terms of this Agreement and the Intercreditor Agreement
and the Collateral Trustee’s performance of, and directing the Collateral
Trustee to perform, its obligations under this Agreement and the Intercreditor
Agreement; and

(2) as to any Series of Subordinated Lien Debt, the written agreement of the
Secured Debt Representative of such Series of Subordinated Lien Debt, the
holders of such Series of Subordinated Lien Debt or as set forth in the
indenture, credit agreement or other agreement governing such Series of
Subordinated Lien Debt, for the benefit of all holders of Secured Debt and each
then present or future Secured Debt Representative:

(a) that all Subordinated Lien Obligations will be and are secured Equally and
Ratably by all Subordinated Liens at any time granted by the Company

 

11



--------------------------------------------------------------------------------

or any Guarantor to secure any Obligations in respect of such Series of
Subordinated Lien Debt, whether or not upon property otherwise constituting
collateral for such Series of Subordinated Lien Debt, and that all such
Subordinated Liens will be enforceable by the Collateral Trustee for the benefit
of all holders of Subordinated Lien Obligations Equally and Ratably;

(b) that the holders of Obligations in respect of such Series of Subordinated
Lien Debt are bound by the provisions of this Agreement and the Intercreditor
Agreement, including the provisions relating to the ranking of Subordinated
Liens and the order of application of proceeds from the enforcement of
Subordinated Liens; and

(c) consenting to the terms of this Agreement and the Intercreditor Agreement
and the Collateral Trustee’s performance of, and directing the Collateral
Trustee to perform, its obligations under this Agreement and the Intercreditor
Agreement.

“Net Available Cash Account” means any Deposit Account or Securities Account
established by the Company or any Guarantor in accordance with Section 8.3 of
the ABL Credit Facility and which does not contain proceeds of Loans (as defined
in the ABL Credit Facility), Inventory, Accounts, or Specified ABL Collateral
and which has been identified in writing to the ABL Agent as such at the time
that proceeds from any sale of Collateral (other than ABL Priority Collateral)
shall be deposited pending final application.

“Notes” has the meaning set forth in the recitals.

“Obligations” means any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities (including all
interest, fees and expenses accruing after the commencement of any Insolvency or
Liquidation Proceeding, even if such interest, fees and expenses are not
enforceable, allowable or allowed as a claim in such proceeding) under any
Secured Debt Documents or ABL Debt Documents, as the case may be.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
General Counsel, the Secretary, any Executive Vice President, any Senior Vice
President, any Vice President or any Assistant Vice President of such Person.

“Officer’s Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by an Officer of the Company, who must be the principal executive
officer, the principal financial officer, the treasurer, the principal
accounting officer or the general counsel of the Company, including:

(a) a statement that the Person making such certificate has read such covenant
or condition;

 

12



--------------------------------------------------------------------------------

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business of such Person, consistent with past practices or, with
respect to actions taken by such Person for which no past practice exists,
consistent with past practices of similarly situated companies, and, in each
case, undertaken in good faith.

“Permitted Liens” means, with respect to the Parent or any of its Restricted
Subsidiaries, all Liens permitted to be incurred by the Parent or such
Restricted Subsidiary under the Term Credit Agreement.

“Permitted Prior Liens” means Permitted Liens other than those set forth in
clauses (a) and (r) of Section 10.02 of the Term Credit Agreement.

“Person” means any individual, corporation, partnership, joint venture,
association, joint- stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
among the Parent, the Company, the Subsidiary Guarantors from time to time party
thereto and the Collateral Trustee, as amended, supplemented, restated, renewed,
refunded, replaced, restructured, repaid, refinanced or otherwise modified from
time to time.

“Priority Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of the Company or any Guarantor to
secure Priority Lien Obligations.

“Priority Lien Debt” means:

(1) the Term Loans, the Term Guarantees and all other Guaranteed Obligations (as
defined in the Term Guarantee Agreement);

 

13



--------------------------------------------------------------------------------

(2) notes issued under any indenture or other Indebtedness (including letters of
credit and reimbursement obligations with respect thereto) of the Company that
is secured Equally and Ratably with the Term Loans by a Priority Lien that was
permitted to be incurred and so secured under each applicable Secured Debt
Document, and guarantees (including the Term Guarantees) thereof by any of the
Guarantors; provided, in the case of any notes, guarantees or other Indebtedness
referred to in this clause (2), that:

(a) on or before the date on which such notes were issued or Indebtedness is
incurred by the Company or a Guarantor, such notes, guarantees or other
Indebtedness, as applicable, is designated by the Company, in an Additional
Secured Debt Designation executed and delivered in accordance with
Section 3.8(b), as “Priority Lien Debt” for the purposes of the Secured Debt
Documents; provided that no Series of Secured Debt may be designated as both
Subordinated Lien Debt and Priority Lien Debt and no Series of Secured Debt may
be designated as both ABL Debt and Priority Lien Debt;

(b) the Priority Lien Representative for such Indebtedness executes and delivers
a Collateral Trust Joinder in accordance with Section 3.8(a);

(c) such notes, guarantees or other Indebtedness is governed by an indenture or
a credit agreement, as applicable, or other agreement that includes a Lien
Sharing and Priority Confirmation; and

(d) all other requirements set forth in Section 3.8 hereof have been complied
with (and the satisfaction of such requirements will be conclusively established
if the Company delivers to the Collateral Trustee an Officer’s Certificate
stating that such requirements and other provisions have been satisfied and that
such notes, guarantees or other Indebtedness is “Priority Lien Debt”); and

(3) Hedging Obligations of the Company or any Guarantor incurred in accordance
with the terms of the Secured Debt Documents; provided that:

(a) on or before or within 30 days after the date on which such Hedging
Obligations are incurred by the Company or Guarantor (or on or within thirty
(30) days after the date hereof for Hedging Obligations in existence on the date
hereof), such Hedging Obligations are designated by the Company or Guarantor, as
applicable, as “Priority Lien Debt” for the purposes of the Secured Debt
Documents in an Additional Secured Debt Designation executed and delivered in
accordance with Section 3.8(b); provided, that no Hedging Obligation may be
designated as both Priority Lien Debt and Subordinated Lien Debt and no Hedging
Obligation may be designated as both ABL Debt and Priority Lien Debt;

(b) the counterparty in respect of such Hedging Obligations, in its capacity as
a holder or beneficiary of such Priority Lien, executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a) or otherwise becomes
subject to the terms of this Agreement; and

(c) all other requirements set forth in this Agreement, including Section 3.8,
have been complied with (and the satisfaction of such requirements will be
conclusively established if the Company delivers to the Collateral Trustee an
Officer’s Certificate stating that such requirements and other provisions have
been satisfied and that such Hedging Obligations are “Priority Lien Debt”).

 

14



--------------------------------------------------------------------------------

“Priority Lien Documents” means the Term Credit Agreement and any additional
indenture, Credit Facility or other agreement, including any Fee Letter (as
defined in the Term Credit Agreement), pursuant to which any Priority Lien Debt
is incurred and the Security Documents related thereto (other than any Security
Documents that do not secure Priority Lien Obligations), as each may be amended,
supplemented or otherwise modified.

“Priority Lien Obligations” means Priority Lien Debt and all other Obligations
in respect thereof.

“Priority Lien Representative” means:

(a) the Term Administrative Agent in the case of the Term Credit Obligations, or

(b) in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who is
appointed as a representative of such Series of Priority Lien Debt (for purposes
related to the administration of the Security Documents) pursuant to the
indenture, credit agreement or other agreement governing such Series of Priority
Lien Debt, and who has executed a Collateral Trust Joinder.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Required Priority Lien Debtholders” means, at any time, the holders of a
majority in aggregate principal amount of all Priority Lien Debt then
outstanding, calculated in accordance with the provisions of Section 7.2. For
purposes of this definition, Priority Lien Debt registered in the name of, or
beneficially owned by, the Parent or any Subsidiary of the Parent will be deemed
not to be outstanding.

“Required Subordinated Lien Debtholders” means, at any time, the holders of a
majority in aggregate principal amount of all Subordinated Lien Debt then
outstanding, calculated in accordance with the provisions of Section 7.2. For
purposes of this definition, Subordinated Lien Debt registered in the name of,
or beneficially owned by, the Parent or any Subsidiary of the Parent will be
deemed not to be outstanding.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Secured Debt” means Priority Lien Debt and Subordinated Lien Debt.

“Secured Debt Default” means any event or condition which, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Secured Debt causes, or permits

 

15



--------------------------------------------------------------------------------

holders of Secured Debt outstanding thereunder (with or without the giving of
notice or lapse of time, or both, and whether or not notice has been given or
time has lapsed) to cause, the Secured Debt outstanding thereunder to become
immediately due and payable.

“Secured Debt Documents” means the Priority Lien Documents and the Subordinated
Lien Documents.

“Secured Debt Representative” means each Priority Lien Representative and each
Subordinated Lien Representative.

“Secured Obligations” means the Priority Lien Obligations and Subordinated Lien
Obligations.

“Secured Parties” means the holders of Secured Obligations and the Secured Debt
Representatives.

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Parent, the Company, the subsidiaries of the Company from time to time
party thereto and the Collateral Trustee, as amended, supplemented, restated,
renewed, refunded, replaced, restructured, repaid, refinanced or otherwise
modified from time to time.

“Security Documents” means this Agreement, the Security Agreement, the Pledge
Agreement, the Intercreditor Agreement, each Lien Sharing and Priority
Confirmation, each Collateral Trust Joinder and all security agreements, pledge
agreements, collateral assignments, collateral agency agreements, debentures,
control agreements, mortgages, deeds of trust or other grants or transfers for
security executed and delivered by the Company or any Guarantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee,
for the benefit of the Secured Parties, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.2.

“Senior Trust” has the meaning set forth in Section 2.1.

“Senior Trust Estate” has the meaning set forth in Section 2.1.

“Series of Priority Lien Debt” means, severally, the Term Credit Obligations,
any Credit Facility and other Indebtedness or Hedging Obligations that
constitute Priority Lien Debt.

“Series of Secured Debt” means each Series of Subordinated Lien Debt and each
Series of Priority Lien Debt.

“Series of Subordinated Lien Debt” means, severally, each issue or series of
Subordinated Lien Debt for which a single transfer register is maintained.

 

16



--------------------------------------------------------------------------------

“Specified ABL Collateral” means all Letter of Credit Rights, Chattel Paper,
Instruments, Investment Property, and General Intangibles pertaining to the
property described in the clauses (a) and (b) of ABL Priority Collateral.

“Subordinated Lien” means a Lien granted by a Security Document to the
Collateral Trustee, at any time, upon any Collateral of the Company or any
Guarantor to secure Subordinated Lien Obligations.

“Subordinated Lien Debt” means

(1) any Indebtedness (including letters of credit and reimbursement obligations
with respect thereto) of the Company or any Guarantor that is secured on a
subordinated basis to the Priority Lien Debt by a Subordinated Lien that was
permitted to be incurred and so secured under each applicable Secured Debt
Document; provided that:

(a) on or before the date on which such Indebtedness is incurred by the Company
or such Guarantor, such Indebtedness is designated by the Company or Guarantor,
as applicable, in an Additional Secured Debt Designation executed and delivered
in accordance with Section 3.8(b) as “Subordinated Lien Debt” for the purposes
of the Secured Debt Documents; provided, that no Series of Secured Debt may be
designated as both Subordinated Lien Debt and Priority Lien Debt;

(b) the Subordinated Lien Representative for such Indebtedness executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(a);

(c) such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes a Lien Sharing and Priority Confirmation; and

(d) all other requirements set forth in Section 3.8 have been complied with (and
the satisfaction of such requirements will be conclusively established if the
Company delivers to the Collateral Trustee an Officer’s Certificate stating that
such requirements and other provisions have been satisfied and that such
Indebtedness is “Subordinated Lien Debt”); and

(2) Hedging Obligations of the Company or any Guarantor incurred in accordance
with the terms of the Secured Debt Documents; provided that:

(a) on or before or within 30 days after the date on which such Hedging
Obligations are incurred by the Company or Guarantor (or on or within thirty
(30) days after the date hereof for Hedging Obligations in existence on the date
hereof), such Hedging Obligations are designated by the Company or Guarantor, as
applicable, as “Subordinated Lien Debt” for the purposes of the Secured Debt
Documents in an Additional Secured Debt Designation executed and delivered in
accordance with Section 3.8(b); provided, that no Hedging Obligation may be
designated as both Priority Lien Debt and Subordinated Lien Debt;

(b) the counterparty in respect of such Hedging Obligations, in its capacity as
a holder or beneficiary of such Subordinated Lien, executes and

 

17



--------------------------------------------------------------------------------

delivers a Collateral Trust Joinder in accordance with Section 3.8(a) or
otherwise becomes (or the associated Subordinated Liens otherwise become)
subject to the terms of this Agreement; and

(c) all other requirements set forth in this Agreement, including Section 3.8,
have been complied with (and the satisfaction of such requirements will be
conclusively established if the Company delivers to the Collateral Trustee an
Officer’s Certificate stating that such requirements and other provisions have
been satisfied and that such Hedging Obligations are “Subordinated Lien Debt”).

“Subordinated Lien Documents” means, collectively, any indenture, credit
agreement or other agreement governing each Series of Subordinated Lien Debt and
the Security Documents (other than any Security Documents that do not secure
Subordinated Lien Obligations), in each case as such documents may be amended,
restated, modified or supplemented from time to time in accordance with their
terms.

“Subordinated Lien Obligations” means Subordinated Lien Debt and all other
Obligations in respect thereof.

“Subordinated Lien Representative” means, in the case of any future Series of
Subordinated Lien Debt, the trustee, agent or representative of the holders of
such Series of Subordinated Lien Debt who is appointed as a Subordinated Lien
Representative (for purposes related to the administration of the Security
Documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Subordinated Lien Debt, together with its successors in
such capacity, and that has executed a Collateral Trust Joinder.

“Subordinated Trust” has the meaning set forth in Section 2.2. “Subordinated
Trust Estate” has the meaning set forth in Section 2.2.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Equity Interests of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Equity Interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Subsidiary Guarantors” means (a) each wholly owned Domestic Subsidiary (other
than an Excluded Subsidiary) existing on the date hereof and (b) each wholly
owned Domestic Subsidiary that either (i) becomes a party to the Term Guarantee
Agreement after the date hereof pursuant to Section 9.12 of the Term Credit
Agreement or otherwise or (ii) otherwise becomes a party to a Security Document
pursuant to Section 9.13 of the Term Credit Agreement.

“Supporting Obligations” means all present and future “supporting obligations”
(as defined in Article 9 of the UCC) and in any event means a Letter-of-Credit
Right or secondary obligation that supports the payment or performance of an
Account, Chattel Paper, Document,

 

18



--------------------------------------------------------------------------------

General Intangible, Instrument or Investment Property, including, but not
limited to, securities, Investment Property, bills, notes, lien notes,
judgments, chattel mortgages, mortgages, security interests, hypothecs,
assignments, guarantees, suretyships, accessories, bills of exchange, negotiable
instruments, invoices and all other rights, benefits and documents now or
hereafter taken, vested in or held by a Person in respect of or as security for
the same and the full benefit and advantage thereof, and all rights of action or
claims which a Person now has or may at any time hereafter have against any
other Person in respect thereof, including rights in its capacity as seller of
any property or assets returned, repossessed or recovered, under an installment
or conditional sale or otherwise

“Term Administrative Agent” has the meaning set forth in the preamble.

“Term Credit Agreement” has the meaning set forth in the recitals.

“Term Credit Documents” means the Term Credit Agreement, any additional credit
agreement or indenture related thereto and all other loan documents, security
documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, the Term Credit
Agreement, as such agreements or instruments may be amended or supplemented from
time to time.

“Term Guarantee” means a guarantee of the Term Credit Obligations, including
(a) the Term Loan Guarantee and Acknowledgment, dated as of the date hereof (the
“Term Guarantee Agreement”), made by the Company and each Guarantor in favor of
the Term Administrative Agent for the benefit of the Guaranteed Parties (as
defined in the Term Guarantee Agreement), and (b) any other guarantee of the
Term Credit Obligations made by a Restricted Subsidiary of the Parent, in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“Term Credit Obligations” means the Term Loans and all other Obligations in
respect thereof.

“Term Guarantee Agreement” has the meaning set forth in the definition of Term
Guarantee.

“Term Lenders” has the meaning set forth in the recitals.

“Term Loans” means the Term Loans (as defined in the Term Credit Agreement).

“Term Priority Collateral” means all Collateral other than:

(1) Excluded Assets; and

(2) ABL Priority Collateral.

“Trustee” has the meaning set forth in the recitals.

“Trust Estates” has the meaning set forth in Section 2.2.

 

19



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

“Unrestricted Subsidiary” has the meaning assigned to it in the Term Credit
Agreement.

SECTION 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 1, 8 or 9, as
the case may be, of the UCC and not otherwise defined herein have the meanings
assigned to them in Article 1, 8 or 9, as the case may be, of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Term Credit Agreement (including any definition contained
therein) shall be deemed to be a reference to such section, clause, paragraph,
definition or other provision as in effect on the date of this Agreement;
provided that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the Term Credit Agreement (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Term Credit Agreement and (2) approved by an Act
of Required Debtholders in a writing delivered to the applicable Secured Debt
Representative and the Collateral Trustee. Notwithstanding the foregoing,
whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the Term Credit Agreement, such reference shall be deemed to have
the same effect as if such definition or term had been set forth herein in full
and such term shall continue to have the meaning established pursuant to the
Term Credit Agreement notwithstanding the termination or expiration of the Term
Credit Agreement or redemption of all Obligations evidenced thereby.

 

20



--------------------------------------------------------------------------------

(f) This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

(g) In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Security Document (other than
the Intercreditor Agreement), the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document
(other than the Intercreditor Agreement). In the event of any conflict between
any terms and provisions set forth in this Agreement and those set forth in the
Intercreditor Agreement, the terms and provisions of the Intercreditor Agreement
shall supersede and control the terms and provisions of this Agreement.

ARTICLE 2. THE TRUST ESTATES

SECTION 2.1 Declaration of Senior Trust. To secure the payment of the Priority
Lien Obligations and in consideration of the premises and the mutual agreements
set forth in this Agreement, the Company and each Guarantor hereby grants to the
Collateral Trustee, and the Collateral Trustee hereby accepts and agrees to
hold, in trust under this Agreement for the benefit solely and exclusively of
all current and future holders of Priority Lien Obligations, all of the
Company’s or such Guarantor’s right, title and interest in, to and under all
Collateral granted to the Collateral Trustee under any Security Document for the
benefit of the holders of the Priority Lien Obligations, together with all of
the Collateral Trustee’s right, title and interest in, to and under the Security
Documents, and all interests, rights, powers and remedies of the Collateral
Trustee thereunder or in respect thereof and all cash and non-cash proceeds
thereof (collectively, the “Senior Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Senior Trust Estate in trust for the benefit solely and exclusively of
all current and future holders of Priority Lien Obligations as security for the
payment of all current and future Priority Lien Obligations (the “Senior
Trust”).

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Priority Lien Obligations have been released as
provided in Section 3.2, 4.1 or 4.4;

(2) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officer’s Certificate
stating that all Priority Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Priority Lien Documents and
that the Company and the Guarantors are not required by any Priority Lien
Document to grant any Priority Lien upon any property,

 

21



--------------------------------------------------------------------------------

then the Senior Trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.2 Declaration of Subordinated Trust. To secure the payment of the
Subordinated Lien Obligations and in consideration of the premises and the
mutual agreements set forth herein, the Company and each of the Guarantors
hereby grants to the Collateral Trustee, and the Collateral Trustee hereby
accepts and agrees to hold, in trust under this Agreement for the benefit solely
and exclusively of all current and future holders of Subordinated Lien
Obligations, all of the Company’s or such Guarantor’s right, title and interest
in, to and under all Collateral granted to the Collateral Trustee under any
Security Document for the benefit of the holders of Subordinated Lien
Obligations, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Subordinated
Trust Estate” and, together with the Senior Trust Estate, the “Trust Estates”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Subordinated Trust Estate in trust for the benefit solely and
exclusively of all current and future holders of Subordinated Lien Obligations
as security for the payment of all current and future Subordinated Lien
Obligations (the “Subordinated Trust”).

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Subordinated Lien Obligations have been released as
provided in Section 3.2 or 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Subordinated Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officer’s Certificate
stating that all Subordinated Liens of the Collateral Trustee have been released
in compliance with all applicable provisions of the Subordinated Lien Documents
and that the Company and the Guarantors are not required by any Subordinated
Lien Document to grant any Subordinated Lien upon any property,

 

22



--------------------------------------------------------------------------------

then the Subordinated Trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Subordinated Trust Estate will
be held and distributed by the Collateral Trustee subject to the further
agreements herein.

SECTION 2.3 Priority of Liens. Notwithstanding (1) anything else contained
herein or in any other Security Document; (2) the time of incurrence of any
Series of Priority Lien Debt or any Series of Subordinated Lien Debt; (3) the
order or method of attachment or perfection of any Liens securing any Series of
Priority Lien Debt or any Series of Subordinated Lien Debt; (4) the time or
order of filing or recording of financing statements or other documents filed or
recorded to perfect any Priority Lien or any Subordinated Lien upon any
Collateral; (5) the time of taking possession or control over any Collateral;
(6) that any Priority Lien may not have been perfected or may be or have become
subordinated, by equitable subordination or otherwise, to any other Lien; or
(7) the rules for determining priority under any law governing relative
priorities of Liens, it is the intent and agreement of the parties, the Secured
Debt Representatives and the Secured Parties that:

(a) this Agreement and the other Security Documents create two separate and
distinct Trust Estates and Liens: the Senior Trust Estate and the Priority Liens
securing the payment and performance of the Priority Lien Obligations; and the
Subordinated Trust Estate and the Subordinated Liens securing the payment and
performance of the Subordinated Lien Obligations; and

(b) the Liens securing the Subordinated Lien Obligations are subject and
subordinate to the Liens securing the Priority Lien Obligations.

SECTION 2.4 Restrictions on Enforcement of Subordinated Liens. (a) Until the
Discharge of Priority Lien Obligations, the Term Lenders and the holders of
other future Priority Lien Obligations will have, subject to the Intercreditor
Agreement and the exceptions set forth below in clauses (1) through (4), and
subject to the rights of the holders of Permitted Prior Liens, the exclusive
right to authorize and direct the Collateral Trustee with respect to the
Collateral (including, without limitation, the exclusive right to authorize or
direct the Collateral Trustee to enforce, collect or realize on any Collateral
or exercise any other right or remedy with respect to the Collateral) and the
provisions of the Security Documents relating thereto, and no Subordinated Lien
Representative or holder of Subordinated Lien Obligations may authorize or
direct the Collateral Trustee with respect to such matters. Notwithstanding the
foregoing, the holders of Subordinated Lien Obligations may, subject to the
rights of the holders of other Permitted Prior Liens and subject to the
limitations set forth in the Intercreditor Agreement, direct the Collateral
Trustee with respect to Collateral:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of Priority Lien Obligations;

 

23



--------------------------------------------------------------------------------

(2) as necessary to redeem any Collateral in a creditor’s redemption permitted
by law or to deliver any notice or demand necessary to enforce (subject to the
prior Discharge of Priority Lien Obligations) any right to claim, take or
receive proceeds of Collateral remaining after the Discharge of Priority Lien
Obligations in the event of foreclosure or other enforcement of any Permitted
Prior Lien;

(3) as necessary to perfect or establish the priority (subject to the priority
of the Liens securing Priority Lien Obligations, Liens securing ABL Debt
Obligations and Permitted Prior Liens) of the Subordinated Liens upon any
Collateral; provided that, unless otherwise agreed to by the Collateral Trustee
in the Intercreditor Agreement and the other Security Documents, the holders of
Subordinated Lien Obligations may not require the Collateral Trustee to take any
action to perfect any Subordinated Liens on any Collateral through possession or
control; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Subordinated Liens upon any Collateral.

(b) Subject to the Intercreditor Agreement, both before and during an Insolvency
or Liquidation Proceeding, until the Discharge of Priority Lien Obligations,
none of the holders of Subordinated Lien Obligations, the Collateral Trustee
(unless acting pursuant to an Act of Required Debtholders) or any Subordinated
Lien Representative will be permitted to:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the lawful exercise
or enforcement of any right or remedy otherwise available to the holders of
Priority Lien Obligations in respect of the Priority Liens or that would limit,
invalidate, avoid or set aside any Priority Lien or subordinate the Priority
Liens to the Subordinated Liens or grant the Subordinated Liens equal ranking to
the Priority Liens;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement of Priority Liens made by
any holder of Priority Lien Obligations or any Priority Lien Representative in
any Insolvency or Liquidation Proceeding;

(3) oppose or otherwise contest any lawful exercise by any holder of Priority
Lien Obligations or any Priority Lien Representative of the right to credit bid
Priority Lien Debt at any sale of Collateral in foreclosure of Priority Liens;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of Priority Lien Obligations or any Priority Lien
Representative relating to the lawful enforcement of any Priority Lien; or
Liens.

(5) challenge the validity, enforceability, perfection or priority of the
Priority Notwithstanding the foregoing, and subject to the terms of the
Intercreditor Agreement, both before and during an Insolvency or Liquidation
Proceeding, the holders of Subordinated Lien Obligations or Subordinated Lien
Representatives may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims,

 

24



--------------------------------------------------------------------------------

including, without limitation, the commencement of an Insolvency or Liquidation
Proceeding against the Company or any Guarantor in accordance with applicable
law; provided, that no holder of Subordinated Lien Obligations or Subordinated
Lien Representative will be permitted to take any action prohibited by the
Intercreditor Agreement or any of the actions prohibited by clauses (1) through
(5) of this Section 2.4(b) or oppose or contest any order that it has agreed not
to oppose or contest under Section 2.8.

(c) At any time prior to the Discharge of Priority Lien Obligations and after
(1) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any Guarantor, or (2) the Collateral Trustee and each
Subordinated Lien Representative have received written notice from any Priority
Lien Representative that (A) any Series of Priority Lien Debt has become due and
payable in full (whether at maturity, upon acceleration or otherwise) or (B) the
holders of Priority Liens securing one or more Series of Priority Lien Debt have
become entitled under any Priority Lien Document to and desire to enforce any or
all of the Priority Liens by reason of a default under such Priority Lien
Documents, no payment of money (or the equivalent of money) shall be made from
the proceeds of Collateral by the Company or any Guarantor to the Collateral
Trustee (other than distributions to the Collateral Trustee for the benefit of
the holders of Priority Lien Obligations), any Subordinated Lien Representative
or any holder of Subordinated Lien Obligations (including, without limitation,
payments and prepayments made for application to Subordinated Lien Obligations).

(d) All proceeds of Collateral received by the Collateral Trustee, any
Subordinated Lien Representative or any holder of Subordinated Lien Obligations
in violation of Section 2.4(c) shall be held by such Person for the account of,
prior to the Discharge of Priority Lien Obligations, the holders of Priority
Liens and remitted to any Priority Lien Representative upon demand by such
Priority Lien Representative. The Subordinated Liens will remain attached to
and, subject to Section 2.3 and the other clauses of this Section 2.4,
enforceable against all proceeds so held or remitted. All proceeds of Collateral
received by the Collateral Trustee, any Subordinated Lien Representative or any
holder of Subordinated Lien Obligations not in violation of Section 2.4(c) will
be received by such Person free from the Priority Liens and all other Liens
except Subordinated Liens and Permitted Prior Liens, subject to the terms of the
Intercreditor Agreement.

SECTION 2.5 Waiver of Right of Marshalling. (a) Prior to the Discharge of
Priority Lien Obligations, the holders of Subordinated Lien Obligations, each
Subordinated Lien Representative and the Collateral Trustee may not assert or
enforce any right of marshalling accorded to a junior lienholder, as against the
holders of Priority Lien Obligations or the Priority Lien Representatives (in
their capacity as priority lienholders) with respect to Collateral.

(b) Following the Discharge of Priority Lien Obligations, the holders of
Subordinated Lien Obligations and any Subordinated Lien Representative may
assert their right under the UCC or otherwise to any proceeds remaining
following a sale or other disposition of Collateral by, or on behalf of, the
holders of Priority Lien Obligations.

SECTION 2.6 Discretion in Enforcement of Priority Liens. Subject to the terms of
the Intercreditor Agreement, in exercising rights and remedies with respect to
the Collateral, the Priority Lien Representatives may enforce (or refrain from
enforcing) or instruct the Collateral Trustee to enforce the provisions of the
Priority Lien Documents and exercise (or refrain from

 

25



--------------------------------------------------------------------------------

exercising) or instruct the Collateral Trustee to exercise remedies thereunder
or any such rights and remedies, all in such order and in such manner as they
may determine in the exercise of their sole and exclusive discretion, including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Priority Lien Obligations;

(2) the enforcement or forbearance from enforcement of any Priority Lien in
respect of the Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock, if any, included in the Senior Trust Estate to the extent
provided in the Security Documents;

(4) the acceptance of the Collateral in full or partial satisfaction of the
Priority Lien Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

SECTION 2.7 Discretion in Enforcement of Priority Lien Obligations. Subject to
the terms of the Intercreditor Agreement, but without in any way limiting the
generality of Section 2.6, the holders of Priority Lien Obligations and the
Priority Lien Representatives may, at any time and from time to time, without
the consent of or notice to holders of Subordinated Lien Obligations or the
Subordinated Lien Representatives, without incurring responsibility to holders
of Subordinated Lien Obligations and the Subordinated Lien Representatives and
without impairing or releasing the subordination provided in this Agreement or
the obligations hereunder of holders of Subordinated Lien Obligations and the
Subordinated Lien Representatives, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Priority Lien Obligations, or otherwise amend or
supplement in any manner the Priority Lien Obligations, or any instrument
evidencing the Priority Lien Obligations or any agreement under which the
Priority Lien Obligations are outstanding;

(2) release any Person or entity liable in any manner for the collection of the
Priority Lien Obligations;

(3) release the Priority Lien on any Collateral; and

(4) exercise or refrain from exercising any rights against the Company or any
Guarantor.

 

26



--------------------------------------------------------------------------------

SECTION 2.8 Insolvency or Liquidation Proceedings. (a) If in any Insolvency or
Liquidation Proceeding and prior to the Discharge of Priority Lien Obligations,
the holders of Priority Lien Obligations by an act of Required Debtholders or
any Priority Lien Representative consent to any order:

(1) for use of cash collateral;

(2) approving a debtor-in-possession financing secured by a Lien that is senior
to or on a parity with all Priority Liens upon any property of the estate in
such Insolvency or Liquidation Proceeding;

(3) granting any relief on account of Priority Lien Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Priority Lien
Obligations in the Collateral; or

(4) relating to a sale of assets of the Company or any Guarantor that provides,
to the extent the Collateral sold is to be free and clear of Liens, that all
Priority Liens and Subordinated Liens will attach to the proceeds of the sale;

then, the holders of Subordinated Lien Obligations and the Subordinated Lien
Representatives, in their capacity as holders or representatives of secured
claims, will not oppose or otherwise contest the entry of such order, so long as
none of the holders of Priority Lien Obligations or any Priority Lien
Representative opposes or otherwise contests any request made by the holders of
Subordinated Lien Obligations or a Subordinated Lien Representative for the
grant to the Collateral Trustee, for the benefit of the holders of Subordinated
Lien Obligations and the Subordinated Lien Representatives, of a junior Lien
upon any property on which a Lien is (or is to be) granted under such order to
secure the Priority Lien Obligations, co-extensive in all respects with, but
subordinated (as set forth in Section 2.3) to, such Lien and all Priority Liens
on such property.

Notwithstanding the foregoing and subject to the terms of the Intercreditor
Agreement, both before and during an Insolvency or Liquidation Proceeding, the
holders of Subordinated Lien Obligations and the Subordinated Lien
Representatives may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims, including, without limitation, the
commencement of Insolvency or Liquidation Proceedings against the Company or any
Guarantor in accordance with applicable law; provided that no holder of
Subordinated Lien Obligations or Subordinated Lien Representative will be
permitted to take any action prohibited by the Intercreditor Agreement or any of
the actions prohibited under Section 2.4(b) or oppose or contest any order that
it has agreed not to oppose or contest under Section 2.8(a)(1) through (4).

(b) The holders of Subordinated Lien Obligations or any Subordinated Lien
Representative will not file or prosecute in any Insolvency or Liquidation
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Collateral under the Subordinated
Liens, except that, subject to the provisions of the Intercreditor Agreement:

(1) they may freely seek and obtain relief: (A) granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in
Section 2.3) to, all Liens

 

27



--------------------------------------------------------------------------------

granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the holders of Priority Lien Obligations; or (B) in connection with the
confirmation of any plan of reorganization or similar dispositive restructuring
plan; and

(2) they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations.

(c) The holders of Priority Lien Obligations and the holders of Subordinated
Lien Obligations acknowledge and agree that (i) the grants of Liens pursuant to
the Priority Lien Documents and the Subordinated Lien Documents constitute two
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Priority Lien Obligations and the
Subordinated Lien Obligations are fundamentally different from each other and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency or Liquidation Proceeding. To further effectuate the intent of
the parties as provided in the immediately preceding sentence, if it is held
that the claims of the holders of Priority Lien Obligations and the holders of
Subordinated Lien Obligations in respect of the Collateral constitute only one
secured claim (rather than separate Classes of senior and junior secured
claims), then the holders of Priority Lien Obligations shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees, costs and other charges, irrespective of whether a
claim for such amounts is allowed or allowable in such Insolvency or Liquidation
Proceeding, before any distribution from, or in respect of, any Collateral is
made in respect of the claims held by the holders of Subordinated Lien
Obligations, with the holders of Subordinated Lien Obligations hereby
acknowledging and agreeing to turn over to the holders of Priority Lien
Obligations amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the holders of Subordinated Lien
Obligations.

SECTION 2.9 Collateral Shared Equally and Ratably within Class. The parties to
this Agreement agree that the payment and satisfaction of all of the Secured
Obligations within each Class will be secured Equally and Ratably by the Liens
established in favor of the Collateral Trustee for the benefit of the Secured
Parties belonging to such Class. It is understood and agreed that nothing in
this Section 2.9 is intended to alter the priorities among Secured Parties
belonging to different Classes as provided in Section 2.3.

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Undertaking of the Collateral Trustee. (a) Subject to, and in
accordance with, this Agreement, including without limitation Section 5.3, the
Collateral Trustee will, as collateral trustee, for the benefit solely and
exclusively of the current and future Secured Parties:

(1) accept, enter into, hold, maintain, administer and, where directed following
a Secured Debt Default, enforce all Security Documents, including all Collateral
subject thereto, and all Liens created thereunder, perform its obligations under
the Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;

 

28



--------------------------------------------------------------------------------

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary to protect or preserve its
interest in the Collateral subject thereto and such interests, rights, powers
and remedies;

(3) deliver and receive notices pursuant to the Security Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6) execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1 accompanied by an Officer’s Certificate
to the effect that the amendment was permitted under Section 7.1;

(7) release any Lien granted to it by any Security Document upon any Collateral
pursuant to Section 3.2, 4.1 or 4.4; and

(8) enter into and perform its obligations and to the extent directed by written
notice of an Act of Required Debtholders, protect, exercise and enforce its
interest, rights, powers and remedies under the Intercreditor Agreement.

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Secured Obligations) unless and until it shall have been directed
by written notice of an Act of Required Debtholders and then only in accordance
with the provisions of this Agreement and the Intercreditor Agreement and
subject to its rights, privileges, indemnities and protections hereunder.

(d) Notwithstanding anything to the contrary contained in this Agreement:
(1) neither the Company nor its Affiliates may act as Collateral Trustee; and
(2) no Secured Debt Representative may serve as Collateral Trustee, provided
that any agent, collateral agent, collateral trustee or other representative of
lenders or holders of Term Credit Obligations may serve as the Collateral
Trustee if the Term Credit Obligations are the only Priority Lien Obligations or
Subordinated Lien Obligations outstanding (other than Hedging Obligations).

 

29



--------------------------------------------------------------------------------

SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Debtholders accompanied by an Officer’s
Certificate to the effect that the release or subordination was permitted by
each applicable Secured Debt Document;

(b) as required by Article 4;

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction;

(d) for the subordination of the Subordinated Trust Estate and the Subordinated
Liens to the Senior Trust Estate and the Priority Liens; or

(e) for the subordination of the Liens on the ABL Priority Collateral securing
the Secured Obligations to the Liens on the ABL Priority Collateral securing the
ABL Debt Obligations to the extent required by the Intercreditor Agreement.

SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice stating that any event has occurred that constitutes a default
under any Secured Debt Document entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens thereunder, the Collateral Trustee
will promptly deliver written notice thereof to each Secured Debt
Representative. Thereafter, the Collateral Trustee may await direction by an Act
of Required Debtholders and will act, or decline to act, as directed by an Act
of Required Debtholders, in the exercise and enforcement of the Collateral
Trustee’s interests, rights, powers and remedies in respect of the Collateral or
under the Security Documents or applicable law and, following the initiation of
such exercise of remedies, the Collateral Trustee will act, or decline to act,
with respect to the manner of such exercise of remedies as directed by an Act of
Required Debtholders, subject to the limitations set forth in the Intercreditor
Agreement with respect to the rights of the Collateral Trustee in the ABL
Priority Collateral. Unless it has been directed to the contrary by an Act of
Required Debtholders, the Collateral Trustee in any event may (but will not be
obligated to) take or refrain from taking such action with respect to any
default under any Secured Debt Document as it may deem advisable and in the best
interest of the holders of Secured Obligations, subject in all cases to the
limitations in the Intercreditor Agreement.

SECTION 3.4 Application of Proceeds. (a) If any Collateral is sold or otherwise
realized upon by the Collateral Trustee in connection with any foreclosure,
collection or other enforcement of Priority Liens granted to the Collateral
Trustee in the Security Documents, the proceeds received by the Collateral
Trustee from such foreclosure, collection or other enforcement will be
distributed by the Collateral Trustee, subject to the provisions of the
Intercreditor Agreement, in the following order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document;

 

30



--------------------------------------------------------------------------------

SECOND, to the repayment of Indebtedness and other obligations, other than
Priority Lien Obligations and Subordinated Lien Obligations, secured by a
Permitted Prior Lien on the Collateral sold or realized upon to the extent that
such other Indebtedness or obligation is (or is required) to be discharged in
connection with such sale or other realization;

THIRD, to the respective Priority Lien Representatives for application to the
payment of all outstanding Term Loan Obligations and other Priority Lien Debt
and any other Priority Lien Obligations that are then due and payable in such
order as may be provided in the Priority Lien Documents in an amount sufficient
to pay in full in cash all outstanding Term Loan Obligations and other Priority
Lien Debt and all other Priority Lien Obligations that are then due and payable
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the Priority Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding, and including
the discharge or cash collateralization (at the lower of (1) 105% of the
aggregate undrawn amount and (2) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien Debt);

FOURTH, to the respective Subordinated Lien Representatives for application to
the payment of all outstanding Subordinated Lien Debt and any other Subordinated
Lien Obligations that are then due and payable in such order as may be provided
in the Subordinated Lien Documents in an amount sufficient to pay in full in
cash all outstanding Subordinated Lien Debt and all other Subordinated Lien
Obligations that are then due and payable (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the
Subordinated Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding, and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Subordinated Lien Document) of all outstanding
letters of credit, if any, constituting Subordinated Lien Debt); and

FIFTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Guarantor, as the case may be, or its successors or assigns, or as a court of
competent jurisdiction may direct.

(b) If any Subordinated Lien Representative or any holder of a Subordinated Lien
Obligation collects or receives any proceeds with respect to Subordinated Lien
Obligations of such foreclosure, collection or other enforcement that should
have been applied to the payment of the

 

31



--------------------------------------------------------------------------------

Priority Lien Obligations in accordance with Section 3.4(a) above, whether after
the commencement of an Insolvency or Liquidation Proceeding or otherwise, such
Subordinated Lien Representative or such holder of a Subordinated Lien
Obligation, as the case may be, will forthwith deliver the same to the
Collateral Trustee, for the account of the holders of the Priority Lien
Obligations, to be applied in accordance with Section 3.4(a). Until so
delivered, such proceeds will be held by that Subordinated Lien Representative
or that holder of a Subordinated Lien Obligation, as the case may be, for the
benefit of the holders of the Priority Lien Obligations. This Section 3.4(b)
will not apply to payments received by any holder of Subordinated Lien
Obligations if such payments are not proceeds of realization upon Collateral.

(c) This Section 3.4 is intended for the benefit of, and will be enforceable by,
each present and future holder of Secured Obligations, each present and future
Secured Debt Representative and the Collateral Trustee as holder of Priority
Liens and Subordinated Liens, in each case, as a party to this Agreement or as a
third party beneficiary hereof. The Secured Debt Representative of each future
Series of Secured Debt will be required to deliver a Collateral Trust Joinder
including a Lien Sharing and Priority Confirmation as provided in Section 3.8 at
the time of incurrence of such Series of Secured Debt.

(d) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds (including liquidating any investments
prior to the maturity thereof) for cash prior to the application of the proceeds
thereof.

SECTION 3.5 Powers of the Collateral Trustee. (a) The Collateral Trustee is
irrevocably authorized and empowered to enter into and perform its obligations
and protect, perfect, exercise and enforce its interest, rights, powers and
remedies under the Security Documents and applicable law and in equity and to
act as set forth in this Article 3 or as requested in any lawful directions
given to it from time to time in respect of any matter within the scope of the
Collateral Trustee’s obligations and powers hereunder or the applicable Security
Documents by an Act of Required Debtholders.

(b) No Secured Debt Representative or holder of Secured Obligations will have
any liability whatsoever for any act or omission of the Collateral Trustee.

SECTION 3.6 Documents and Communications. The Collateral Trustee will permit
each Secured Debt Representative and each holder of Secured Obligations upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time granted, transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the current and future holders of current and
future Secured Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.

 

32



--------------------------------------------------------------------------------

SECTION 3.8 Additional Secured Debt. (a) The Collateral Trustee will, as trustee
hereunder, perform its undertakings set forth in this Agreement, including in
Section 3.1(a), with respect to each holder of Secured Obligations of a Series
of Secured Debt that is issued, incurred or assumed after the date hereof that:

(1) holds Secured Obligations that are identified as Subordinated Lien Debt or
Priority Lien Debt in accordance with the procedures set forth in
Section 3.8(b); and

(2) signs, directly or through its designated Secured Debt Representative
identified pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers
the same to the Collateral Trustee at the time of incurrence of such Series of
Secured Debt.

(b) Subject to the terms of Section 5.6 of the Intercreditor Agreement, the
Company will be permitted to designate as an additional holder of Secured
Obligations hereunder each Person who is, or who becomes, the registered holder
of Subordinated Lien Debt or the registered holder of Priority Lien Debt issued,
incurred or assumed by the Company or any Guarantor after the date of this
Agreement in accordance with the terms of all applicable Secured Debt Documents.
The Company may only effect such designation by delivering to the Collateral
Trustee (with a copy delivered by the Company to each other Secured Debt
Representative) an Additional Secured Debt Designation stating that:

(1) the Company or such Guarantor intends to incur additional Secured Debt
(“Additional Secured Debt”) which will either be (i) Priority Lien Debt
permitted by each applicable Secured Debt Document to be secured by a Priority
Lien Equally and Ratably with all previously existing and future Priority Lien
Debt or (ii) Subordinated Lien Debt permitted by each applicable Secured Debt
Document to be secured with a Subordinated Lien Equally and Ratably with all
previously existing and future Subordinated Lien Debt; and

(2) specifying the name and address of the Secured Debt Representative for such
series of Additional Secured Debt for purposes of Section 7.7.

Although the Company shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Secured Debt Representative, the failure to so deliver a copy of the Additional
Secured Debt Designation and/or Collateral Trust Joinder to any then existing
Secured Debt Representative shall not affect the status of such debt as
Additional Secured Debt if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing
Secured Debt Representative shall have the right to request that the Company
shall provide a copy of any legal opinion of counsel (which may be provided by
internal counsel to the Company) provided to the holders of Additional Secured
Debt or their Secured Debt Representatives as to the Additional Secured Debt
being secured by a valid and perfected security interest; provided, however,
that such legal opinion or opinions need not address any collateral of a type or
located in a jurisdiction not previously covered by any legal opinion delivered
by or on behalf of the Company. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Company or any Guarantor to issue,
incur or assume additional Indebtedness unless otherwise permitted by the terms
of all applicable Secured Debt Documents.

 

33



--------------------------------------------------------------------------------

The Security Documents creating or evidencing the Priority Liens and the
Subordinated Liens for the Priority Lien Obligations and the Subordinated Lien
Obligations, respectively, shall be in all material respects substantially the
same forms of documents other than with respect to the Obligations thereunder
and the first priority lien, second priority lien or third priority lien nature
of the Obligations thereunder.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE ISSUER

AND THE GUARANTORS

SECTION 4.1 Release of Liens on Collateral. (a) The Collateral Trustee’s Liens
on the Collateral will be released:

(1) in whole, upon (A) payment in full and discharge of all outstanding Secured
Debt and all other Secured Obligations that are outstanding, due and payable at
the time all of the Secured Debt is paid in full and discharged and
(B) termination or expiration of all commitments to extend credit under all
Secured Debt Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Secured Debt Documents) of all outstanding
letters of credit issued pursuant to any Secured Debt Documents;

(2) (a) as to any Collateral that is sold, transferred or otherwise disposed of
by the Company or any Guarantor (including indirectly, by way of a sale or other
disposition of Equity Interests of the Company or a Guarantor) to a Person that
is not (either before or after such sale, transfer or disposition) the Company
or a Guarantor in a transaction or other circumstance that is not prohibited by
either Section 10.04 of the Term Credit Agreement or by the terms of any
applicable Secured Debt Documents, at the time of such sale, transfer or other
disposition or to the extent of the interest sold, transferred or otherwise
disposed of; provided that the Collateral Trustee’s Liens upon the Collateral
will not be released if the sale or disposition is pursuant to Section 10.03 of
the Term Credit Agreement under circumstances where the transferee is the
Company or a Guarantor, and (b) as to any Collateral owned by any Person that
ceases to be a Subsidiary of the Parent or a ceases to be a Credit Party in
either case in a transaction or other circumstance that is not prohibited by the
terms of the Term Credit Agreement or any other applicable Secured Debt
Documents;

(3) [reserved];

(4) as to less than all or substantially all of the Collateral, if (A) consent
to the release of all Priority Liens (or, at any time after the Discharge of
Priority Lien Obligations, consent to the release of all Subordinated Liens) on
such Collateral has been given by an Act of Required Debtholders and (B) the
Company has delivered an Officer’s Certificate to the Collateral Trustee
certifying that all requirements for such release (including that such
Collateral constitutes less than all or substantially all of the Collateral)
have been complied with;

 

34



--------------------------------------------------------------------------------

(5) as to all or substantially all of the Collateral, if (A) release of that
Collateral is permitted by each Series of Secured Debt at the time outstanding
as provided for in the applicable Secured Debt Documents, and (B) the Company
has delivered an Officer’s Certificate to the Collateral Trustee certifying that
all requirements for such release have been complied with;

(6) if and to the extent (a) required by all Series of Secured Debt at the time
outstanding (including pursuant to Section 13.11 of the Term Credit Agreement)
or (b) upon request of the Company, if such release is permitted for all Series
of Secured Debt at the time outstanding without the consent of the holders
thereof, in each case as provided for in the applicable Secured Debt Documents;
or

(7) if and to the extent required by Section 5.1 of the Intercreditor Agreement;

and, in each such case, upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) and
deliver evidence of such release to the Company; provided, however, to the
extent the Company requests the Collateral Trustee to deliver evidence of the
release of Collateral in accordance with this Section 4.1(a), the Company will
deliver to the Collateral Trustee an Officer’s Certificate to the effect that
such release of Collateral pursuant to this Section 4.1(a) did not violate the
terms of any applicable Secured Debt Document. Notwithstanding the foregoing,
subject to the Intercreditor Agreement, all Liens will remain attached to and
enforceable against all proceeds of any sale or disposition to the extent
provided in the other Secured Debt Documents.

(b) The Collateral Trustee agrees for the benefit of the Company and the
Guarantors that if the Collateral Trustee at any time receives:

(1) an Officer’s Certificate stating that (A) the signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Collateral have been complied
with, (C) no Secured Debt Default has occurred and is continuing of the date of
such Officer’s Certificate or will result from the release of such Lien, and
(D) in the opinion of such officer, such conditions precedent, if any, have been
complied with; and

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

(3) upon the reasonable request of the Collateral Trustee, a legal opinion of
Company counsel to the effect that:

(A) the conditions precedent, if any, in Section 4.1 of this Agreement to be
satisfied with respect to the release of such Collateral have been complied
with; and

(B) with respect to all releases, that the instrument or instruments proposed to
be executed will be effective solely to release the Lien of the Security
Document as to the property described in such Officer’s Certificate (without
requiring the Collateral Trustee to

 

35



--------------------------------------------------------------------------------

make any representation or warranty in respect thereof), without releasing or
satisfying any obligation secured by such Lien and without imposing any
obligation or liability upon the Collateral Trustee or any other Person;

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or
Guarantors as soon as practicable, but no later than the later of (x) the date
specified in such request for such release and (y) the fifth Business Day after
the date of receipt of the items required by this Section 4.1(b) by the
Collateral Trustee.

(c) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to Section 4.1(a), if the terms of any
such sale, transfer, disposition or other transaction require the payment of the
purchase price, refinancing proceeds or otherwise to be contemporaneous with the
delivery of the applicable release, then, at the written request of and at the
expense of the Company or Guarantor, the Collateral Trustee will either (A) be
present at and deliver the release at the closing of such transaction or
(B) deliver the release under customary escrow arrangements that permit such
contemporaneous payment and delivery of the release; and

(2) at any time when a Secured Debt Default under a Series of Secured Debt that
constitutes Subordinated Lien Debt has occurred and is continuing, within one
Business Day of the receipt by it of any Act of Required Debtholders pursuant to
Section 4.1(a)(4), the Collateral Trustee will deliver a copy of such Act of
Required Debtholders to each Secured Debt Representative.

(d) Each Secured Debt Representative hereby agrees that within one Business Day
of the receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.1(c)(2), such Secured Debt Representative will deliver a copy of such
notice to each registered holder of the Series of Priority Lien Debt or Series
of Subordinated Lien Debt for which it acts as Secured Debt Representative.

SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Company will
deliver to each Secured Debt Representative a copy of each Officer’s Certificate
delivered to the Collateral Trustee pursuant to Section 4.1(b), together with
copies of all documents delivered to the Collateral Trustee with such Officer’s
Certificate; provided, however, that the failure to so deliver such copies to
any of the existing Secured Debt Representatives shall not affect the status of
any release of Liens if the requirements of Section 4.1 are complied with.

SECTION 4.3 Collateral Trustee not Required to Serve, File, Register or Record.
(a) The Collateral Trustee is not required to serve, file, register or record
any instrument releasing or subordinating its Liens on any Collateral (but
without limiting the Collateral Trustee’s obligations under Section 3.2, 4.1 or
4.4).

(b) Each Secured Party authorizes the Collateral Trustee to arrange for the
filing and continuation of financing statements or other filing or recording
documents or instruments (collectively, the “Financing Statements”) for the
perfection of security interests in the Collateral; provided that the Collateral
Trustee shall not be responsible for the preparation, form, content, sufficiency
or adequacy of any such Financing Statements, all of which shall be in form and
substance reasonably satisfactory to the applicable Secured Debt Representative.

 

36



--------------------------------------------------------------------------------

SECTION 4.4 Release of Liens in Respect of Term Loan Obligations. Without in any
way limiting any other provision hereof (including, without limitation,
Section 4.1), the Collateral Trustee’s Lien will no longer secure the Term Loan
Obligations and the right of the holders of such Term Loan Obligations to the
benefits and proceeds of the Collateral Trustee’s Lien on the Collateral will
terminate and be discharged:

(1) [reserved];

(2) [reserved];

(3) upon termination of the Commitments (as defined in the Term Credit
Agreement) and payment in full of the outstanding Term Loan Obligations;

(4) in whole or in part as set forth in Section 13.11 of the Term Credit
Agreement in accordance with the requirements set forth therein; or

(5) if and to the extent required by Section 5.1 of the Intercreditor Agreement.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have any duties, responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other Security Documents
to which it is a party. The Collateral Trustee will not be required to take any
action that is contrary to applicable law or any provision of this Agreement or
the other Security Documents to which it is a party.

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted and is bound
by the Security Documents executed by the Collateral Trustee as of the date of
this Agreement and, as directed by an Act of Required Debtholders or the
Company, the Collateral Trustee shall execute additional Security Documents
delivered to it after the date of this Agreement; provided, however, that such
additional Security Documents do not adversely affect the rights, privileges,
benefits and immunities of the Collateral Trustee, as determined by the
Collateral Trustee in its reasonable discretion. The Collateral Trustee will not
otherwise be bound by, or be held obligated by, the provisions of any credit
agreement, indenture or other agreement governing Secured Debt (other than this
Agreement, the Term Credit Agreement and the other Security Documents to which
it is a party).

SECTION 5.4 Solicitation of Instructions. (a) The Collateral Trustee may at any
time solicit written confirmatory instructions, in the form of an Act of
Required Debtholders, an

 

37



--------------------------------------------------------------------------------

Officer’s Certificate or an order of a court of competent jurisdiction, as to
any action that it may be requested or required to take, or that it may propose
to take, in the performance of any of its obligations under this Agreement or
the other Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Required
Debtholders that in the reasonable judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Trustee unless the Collateral Trustee elects, at its sole option, to accept such
direction.

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Guarantor in compliance with the provisions of this Agreement or delivered to it
by any Secured Debt Representative (as to the holders of Secured Obligations for
whom it acts) in compliance with the provisions of this Agreement, without being
required to determine the authenticity thereof or the correctness of any fact
stated therein or the propriety or validity of service thereof. The Collateral
Trustee may act in reliance upon any instrument comporting with the provisions
of this Agreement or any signature reasonably believed by it to be genuine and
may assume that any Person purporting to give notice or receipt or advice or
make any statement or execute any document in connection with the provisions
hereof or the other Security Documents has been duly authorized to do so. To the
extent an Officer’s Certificate or opinion of counsel is required or permitted
under this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on an Officer’s Certificate
or opinion of counsel as to such matter and such Officer’s Certificate or
opinion of counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Security Documents.

SECTION 5.8 Secured Debt Default. The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Debtholders.

SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from

 

38



--------------------------------------------------------------------------------

acting as directed by an Act of Required Debtholders and will be fully protected
if it does so, and any action taken, suffered or omitted pursuant hereto or
thereto shall be binding on the holders of Secured Obligations.

SECTION 5.10 Security or Indemnity in Favor of the Collateral Trustee. The
Collateral Trustee will not be required to take any action, at the request or
the direction of any holders of Secured Obligations or otherwise, to advance or
expend any funds, or otherwise that would cause the Collateral Trustee, in the
reasonable judgment of the Collateral Trustee, to incur any personal or
financial liability (after giving effect to all indemnity and reimbursement
obligations set forth in Sections 14.04 and 14.05 of the Term Credit Agreement)
in the performance of its duties or the exercise of its powers or rights
hereunder unless it has been provided with pre-funding, security or indemnity
reasonably satisfactory to it against any and all cost, loss, liability or
expense which may be incurred by it by reason of taking or continuing to take
such action.

SECTION 5.11 Rights of the Collateral Trustee. In the event there is any
disagreement between the other parties to this Agreement or any of the other
Security Documents resulting in adverse claims being made in connection with
Collateral held by the Collateral Trustee and the terms of this Agreement or any
of the other Security Documents do not unambiguously mandate the action the
Collateral Trustee is to take or not to take in connection therewith under the
circumstances then existing, or the Collateral Trustee is in doubt as to what
action it is required to take or not to take hereunder or under the other
Security Documents, it will be entitled to refrain from taking any action (and
will incur no liability for doing so) until directed otherwise (subject to
Section 5.10) in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.
(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Collateral Trustee,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Company or any Guarantor
to the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the

 

39



--------------------------------------------------------------------------------

maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the current and future holders of the Secured
Obligations concerning the perfection of the Liens granted hereunder or in the
value of any of the Collateral.

SECTION 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment. The Company and the Guarantors shall defend,
indemnify, and hold harmless each Indemnitee from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs, or expenses
of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of, or in any way related to, (w) the presence, disposal, release, or
threatened release of any Hazardous Materials which are on, from, or affecting
the soil, water, vegetation, buildings, personal property, persons, animals, or
otherwise; (x) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to such Hazardous Materials;
(y) any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Materials, and/or (z) any violation of laws, orders,
regulations, requirements or demands of government authorities, or any policies
or requirements of the Collateral Trustee, which are based upon or in any way
related to such Hazardous Materials including, without limitation, attorney and
consultant fees and expenses, investigation and laboratory fees, court costs,
and litigation expenses; provided the Collateral Trustee shall not be entitled
to indemnification hereunder with respect to the foregoing clauses (w) through
(z) to the extent such liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Collateral Trustee. For purposes of this paragraph,
“Hazardous Materials” includes,

 

40



--------------------------------------------------------------------------------

without limit, any flammable explosives, radioactive materials, hazardous
materials, hazardous wastes, hazardous or toxic substances, or related materials
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Sections 9601, et. seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 5108, et seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et
seq.), and in the regulations adopted and publications promulgated pursuant
thereto, or any other federal, state or local environmental law, ordinance,
rule, or regulation. The provisions of this paragraph shall be in addition to
any and all other obligations and liabilities the Company and the Guarantors may
have to any Indemnitee at common law or under Section 7.11 of this Agreement,
and shall survive the termination of this Agreement.

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Secured Debt Representative and the Company,
provided that such notice period may be waived by each Secured Debt
Representative and the Company; and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Debtholders.

SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by the
Company; provided, however, that if the Collateral Trustee is removed pursuant
to Section 6.1(b), a successor Collateral Trustee may be appointed by an Act of
Required Debtholders (and not by the Company). If no successor Collateral
Trustee has been so appointed and accepted such appointment within 30 days after
the predecessor Collateral Trustee gave notice of resignation or was removed,
the retiring Collateral Trustee may (at the expense of the Company), at its
option, appoint a successor Collateral Trustee, or petition a court of competent
jurisdiction for appointment of a successor Collateral Trustee, which must be a
bank or trust company:

(1) authorized to exercise corporate trust powers;

(2) having a combined capital and surplus of at least $100,000,000;

(3) maintaining an office in New York, New York; and

(4) that is not (a) the Company or its Affiliates or (ii) any Secured Debt
Representative (other than any agent, collateral agent, collateral trustee or
other representative of lenders or holders of Term Credit Obligations so long as
the Term Credit Obligations are the only Priority Lien Obligations or
Subordinated Lien Obligations outstanding (other than Hedging Obligations)).

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 

41



--------------------------------------------------------------------------------

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges, duties and obligations of the predecessor Collateral Trustee, and
the predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder;

(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or reasonably requested by the successor Collateral Trustee to
transfer to the successor Collateral Trustee all Liens, interests, rights,
powers and remedies of the predecessor Collateral Trustee in respect of the
Security Documents or the Trust Estates; and

(3) the successor Collateral Trustee will join the Intercreditor Agreement in
the same capacity as the predecessor Collateral Trustee.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (4) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Company, each Priority Lien Representative and each
Subordinated Lien Representative thereof in writing.

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) No amendment or supplement to the provisions of this Agreement or any other
Security Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Required Debtholders, except that any
amendment or supplement that has the effect solely of (i) adding or maintaining
Collateral, securing additional Secured Debt that was otherwise permitted by the
terms of the Secured Debt Documents to be secured by the Collateral or
preserving, perfecting or establishing the priority of the Liens thereon or the
rights of the Collateral Trustee therein, (ii) curing any ambiguity, defect,
mistake, omission or inconsistency; (iii) providing for the assumption of the
Company’s or any Guarantor’s Obligations under any Security Document in the case
of a merger or consolidation or sale of all or substantially all of the assets
of the Company or such Guarantor, as applicable; (iv) making any change that
would provide any additional rights or benefits to the Secured Parties or the
Collateral Trustee or that does not

 

42



--------------------------------------------------------------------------------

adversely affect in any material respect the legal rights under the Term Credit
Agreement or any other Secured Debt Document of any Secured Party or the
Collateral Trustee; (v) conforming the text of any Security Document to any
provision of the Term Credit Agreement to the extent that such provision in the
Term Credit Agreement was intended to be a verbatim recitation of any Security
Document; or (vi) complying with any requirement of the U.S. Securities and
Exchange Commission or any successor agency, will, in each case, become
effective when executed and delivered by the Company and any applicable
Guarantor party thereto and the Collateral Trustee.

(b) No amendment or supplement to the provisions of this Agreement or any other
Security Document that:

(1) reduces, impairs or adversely affects the right of any holder of Secured
Obligations:

(A) to vote its outstanding Secured Debt as to any matter described as subject
to an Act of Required Debtholders or direction by the Required Priority Lien
Debtholders,

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization after default on any Collateral that
has not been released in accordance with the provisions described in Sections
3.2, 4.1 or 4.4, or

(C) to require that Liens securing Secured Obligations be released only as set
forth in the provisions described in Sections 3.2, 4.1 or 4.4, or

(2) amends the provisions of this clause (b) or the definition of “Act of
Required Debtholders,” “Required Priority Lien Debtholders” or “Required
Subordinated Lien Debtholders,”

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents.

(c) No amendment or supplement to the provisions of this Agreement or any other
Security Document that imposes any obligation upon the Collateral Trustee or any
Secured Debt Representative or adversely affects the rights of the Collateral
Trustee or any Secured Debt Representative in its individual capacity as such
will become effective without the consent of the Collateral Trustee or such
Secured Debt Representative, as applicable.

(d) Any amendment or supplement to the provisions of this Agreement or any other
Security Document that releases Collateral will be effective only if such
release is granted in accordance with the applicable Secured Debt Document (for
the avoidance of doubt, including the Intercreditor Agreement) in compliance
with each then outstanding Series of Secured Debt. Any amendment or supplement
that results in the Collateral Trustee’s Liens upon all or substantially all of
the Collateral no longer securing the Term Loan Obligations may only be effected
in accordance with Section 4.4.

 

43



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in Sections 7.1(a) through 7.1(c)
but subject to Sections 7.1(b) and 7.1(c):

(1) any Security Document that secures Subordinated Lien Obligations (but not
Priority Lien Obligations) may be amended or supplemented with the approval of
the Collateral Trustee acting as directed in writing by the Required
Subordinated Lien Debtholders and the Company, unless such amendment or
supplement would not be permitted under the terms of this Agreement or the other
Priority Lien Documents;

(2) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Security Document that secures Priority Lien Obligations
will apply automatically to any comparable provision of any comparable
Subordinated Lien Document without the consent of or notice to any Subordinated
Lien Representative or holder of Subordinated Lien Obligations and without any
action by the Company, any Guarantor, any Term Lender or other Priority Lien
Obligations or any Subordinated Lien Representative or other Subordinated Lien
Obligations; and

(3) the Company may direct the Collateral Trustee to amend, supplement or
otherwise modify the Intercreditor Agreement; provided that the changes made by
such amendment, supplement or other modification, taken together with all other
changes (whenever and however made) from the form of the Intercreditor Agreement
attached as Exhibit D, are not materially adverse to any holder of Secured
Obligations.

(f) The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officer’s Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents or the ABL Debt Documents. Prior
to executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Trustee will be entitled to receive an opinion of counsel of the
Company (which may be provided by internal counsel to the Company) to the effect
that the execution of such document is authorized or permitted hereunder, and
with respect to amendments adding Collateral addressing customary perfection
matters with respect to such Collateral.

(g) The holders of Subordinated Lien Obligations and the Subordinated Lien
Representatives agree that each Security Document that secures Subordinated Lien
Obligations (but not also securing Priority Lien Obligations) will include
language substantially to the effect of the following:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Amended and Restated Collateral Trust Agreement, dated as of
November 9, 2012, among McJunkin Red Man Corporation, the Guarantors from time
to time party thereto, Bank of America, N.A., as administrative agent under the
Term Credit Agreement (as defined therein), the other Secured Debt
Representatives from time to time party thereto, and U.S. Bank National
Association, as Collateral Trustee (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Collateral
Trust Agreement”). In the event of any conflict between the terms of the
Collateral Trust Agreement and this Agreement, the terms of the Collateral Trust
Agreement will govern.”

 

44



--------------------------------------------------------------------------------

; provided, however, that if the jurisdiction in which any such Subordinated
Lien Document will be filed prohibits the inclusion of the language above or
would prevent a document containing such language from being recorded, the
Subordinated Lien Representatives and the Priority Lien Representatives agree,
prior to such Subordinated Lien Document being entered into, to negotiate in
good faith replacement language stating that the lien and security interest
granted under such Subordinated Lien Document is subject to the provisions of
this Agreement.

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt will cast its
votes in accordance with the Secured Debt Documents governing such Series of
Secured Debt. The amount of Secured Debt to be voted by a Series of Secured Debt
will equal (1) the aggregate principal amount of Secured Debt held by such
Series of Secured Debt (including outstanding letters of credit whether or not
then available or drawn), plus (2) other than in connection with an exercise of
remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute Indebtedness of such Series of Secured Debt. Following
and in accordance with the outcome of the applicable vote under its Secured Debt
Documents, the Secured Debt Representative of each applicable Series of Secured
Debt will vote the total amount of Secured Debt under that Series of Secured
Debt as a block in respect of any vote under this Agreement. If any Series of
Secured Debt consists of Hedging Obligations, those Hedging Obligations will
vote on matters concerning such Series of Secured Debt in accordance with the
applicable Secured Debt Documents.

SECTION 7.3 Further Assurances. (a) The Company and each of the Guarantors will
do or cause to be done all acts and things that may be required, or that the
Collateral Trustee from time to time may reasonably request, to assure and
confirm that the Collateral Trustee holds, for the benefit of the holders of
Secured Obligations, duly created and enforceable and perfected Liens upon the
Collateral, (including any property or assets that are acquired or otherwise
become Collateral after the date hereof), in each case and to the extent as
contemplated by, and with the Lien priority required under, the Secured Debt
Documents.

(b) Upon the reasonable request of the Collateral Trustee or any Secured Debt
Representative at any time and from time to time, the Company and each of the
Guarantors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as and to the extent
contemplated by the Secured Debt Documents for the benefit of holders of Secured
Obligations (it being expressly agreed that the Collateral Trustee has no
responsibility to monitor, protect or perfect any such Liens or benefits).

(c) Upon the request of the Collateral Trustee upon the occurrence and during
the continuation of a Secured Debt Default, the Company and the Guarantors will
permit the Collateral Trustee or any of its agents or representatives, at
reasonable times and intervals upon reasonable prior notice during regular
business hours, to visit their offices and sites and inspect any of the
Collateral and to discuss matters relating to the Collateral with their
respective officers. The Company and the Guarantors shall, at any reasonable
time and from time to time upon the occurrence and during the continuation of a
Secured Debt Default, upon reasonable prior notice during regular business
hours, permit the Collateral Trustee or any of its agents or representatives to
examine and make copies of and abstracts from the records and books of account
of the Company and the Guarantors and their respective Subsidiaries, all at the
Company’s expense.

 

45



--------------------------------------------------------------------------------

SECTION 7.4 Perfection of Subordinated Trust Estate. Solely for purposes of
perfecting the Liens of the Collateral Trustee in its capacity as agent of the
holders of Subordinated Lien Obligations and the Subordinated Lien
Representatives in any portion of the Subordinated Trust Estate in the
possession or control of the Collateral Trustee (or its agents or bailees) as
part of the Senior Trust Estate including, without limitation, any instruments,
goods, negotiable documents, tangible chattel paper, electronic chattel paper,
certificated securities, money, deposit accounts and securities accounts, the
Collateral Trustee, the holders of Priority Lien Obligations and the Priority
Lien Representatives hereby acknowledge that the Collateral Trustee also holds
such property as agent for the benefit of the Collateral Trustee for the benefit
of the holders of Subordinated Lien Obligations and the Subordinated Lien
Representatives.

SECTION 7.5 Successors and Assigns; Third Party Beneficiaries. (a) Except as
provided in Section 5.2, the Collateral Trustee may not, in its capacity as
such, delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights will be null and
void. All obligations of the Collateral Trustee hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, each Secured Debt
Representative and each current and future holder of Secured Obligations and (to
the extent specified in this Agreement or as the context indicates) the Company
and Guarantor, each of whom will be entitled to enforce this Agreement as a
party thereto or as a third-party beneficiary hereof, and all of their
respective successors and assigns.

(b) Neither the Company nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Secured Debt
Representative and each current and future holder of Secured Obligations, each
of whom will be entitled to enforce this Agreement as a party thereto or as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

SECTION 7.6 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

SECTION 7.7 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee: U.S. Bank National Association c/o U.S. Bank
Corporate Trust Services 214 North Tryon St., 26th Floor Charlotte, North
Carolina 28202 Fax: (704) 335-4678 Attention: James Hanley, CDO Trust Services

 

46



--------------------------------------------------------------------------------

If to the Company or any Guarantor: McJunkin Red Man Corporation 2 Houston
Center 909 Fannin, Suite 3100 Houston, Texas 77010 Telephone: (832) 308-2845
Fax: (832) 308-2876 Attn: James E. Braun If to the Term Administrative Agent:
Erik M. Truette Bank of America, N.A. Mail Code: NC1-002-15-36 101 South Tryon
St. 15th Floor Charlotte, NC 28255 Telephone: 980-387-5451 Fax: 704-409-0015
Email: erik.m.truette@baml.com

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be faxed to the relevant fax number set
forth above or mailed by first class mail, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery,
to the relevant address set forth above or, as to holders of Secured Debt, all
notices and communications will be sent in the manner specified in the Secured
Debt Documents applicable to such holder. Failure to mail a notice or
communication to a holder of Secured Debt or any defect in it will not affect
its sufficiency with respect to other holders of Secured Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 7.8 Notice Following Discharge of Priority Lien Obligations. Promptly
following the Discharge of Priority Lien Obligations with respect to one or more
Series of Priority Lien Debt, each Priority Lien Representative with respect to
each applicable Series of Priority Lien Debt that is so discharged will provide
written notice of such discharge to the Collateral Trustee and to each other
Secured Debt Representative.

SECTION 7.9 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

 

47



--------------------------------------------------------------------------------

SECTION 7.10 Compensation; Expenses. The Company and the Guarantors jointly and
severally agree to pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

(2) all reasonable and documented out-of pocket costs and expenses incurred by
the Collateral Trustee and its agents in the preparation, execution, delivery,
filing, recordation, administration or enforcement of this Agreement or any
other Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

(3) all reasonable and documented out-of pocket fees, expenses and disbursements
of legal counsel and any auditors, accountants, consultants or appraisers or
other professional advisors and agents engaged by the Collateral Trustee
reasonably incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by the
Company or any Guarantor;

(4) all reasonable and documented out-of pocket costs and expenses incurred by
the Collateral Trustee and its agents in creating, perfecting, preserving,
releasing or enforcing the Collateral Trustee’s Liens on the Collateral,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, and search fees;

(5) all other reasonable and documented out-of pocket costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
negotiation, preparation and execution of the Security Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

(6) after the occurrence of any Secured Debt Default, all reasonable costs and
expenses incurred by the Collateral Trustee, its agents and any Secured Debt
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Security Documents or any interest,
right, power or remedy of the Collateral Trustee or in connection with the
collection or enforcement of any of the Secured Obligations or the proof,
protection, administration or resolution of any claim based upon the Secured
Obligations in any Insolvency or Liquidation Proceeding, including all
reasonable fees and disbursements of attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral
Trustee, its agents or the Secured Debt Representatives.

The agreements in this Section 7.10 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.11 Indemnity. (a) The Company and the Guarantors jointly and severally
agree to defend, indemnify, pay and hold harmless the Collateral Trustee and its
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys-in-fact and agents, and (in each case) their respective
successors and assigns (each of the foregoing, an “Indemnitee”) from and against
any and all Indemnified Liabilities; provided, that no Indemnitee

 

48



--------------------------------------------------------------------------------

will be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.11 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Company and the
Guarantors will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(d) Neither the Company nor any Guarantor will assert any claim against any
Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Secured Debt
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Company and each
of the Guarantors hereby forever waives, releases and agrees not to sue upon any
claim for any such lost profits or special, indirect, consequential or (to the
fullest extent lawful) punitive damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(e) The agreements in this Section 7.11 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.12 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

SECTION 7.13 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

SECTION 7.14 Obligations Secured. All obligations of the Company and the
Guarantors set forth in or arising under this Agreement will be Secured
Obligations and are secured by all Liens granted by the Security Documents.

SECTION 7.15 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO SECTIONS 5- 1401 and 5- 1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).

SECTION 7.16 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, the Company, each Guarantor and the Collateral
Trustee, for itself and in connection with its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

 

49



--------------------------------------------------------------------------------

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.7;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.17 Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.17 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

SECTION 7.18 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument.

SECTION 7.19 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto on the date
hereof and receipt by each party of written notification of such execution and
written or telephonic authorization of delivery thereof.

 

50



--------------------------------------------------------------------------------

SECTION 7.20 Additional Guarantors. The Company will cause each Subsidiary that
becomes a Guarantor or is required by any Secured Debt Document to become a
party to this Agreement to become a party to this Agreement, for all purposes of
this Agreement, by causing such Subsidiary to execute and deliver to the
Collateral Trustee a Collateral Trust Joinder, whereupon such Subsidiary will be
bound by the terms hereof to the same extent as if it had executed and delivered
this Agreement as of the date hereof. The Company shall promptly provide each
Secured Debt Representative with a copy of each Collateral Trust Joinder
executed and delivered pursuant to this Section 7.20; provided, however, that
the failure to so deliver a copy of the Collateral Trust Joinder to any then
existing Secured Debt Representative shall not affect the inclusion of such
Person as a Guarantor if the other requirements of this Section 7.20 are
complied with.

SECTION 7.21 Continuing Nature of this Agreement. This Agreement, including the
lien subordination provisions hereof, will be reinstated if at any time any
payment or distribution in respect of any of the Priority Lien Obligations is
rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding or otherwise by any holder of Priority Lien Obligations or Priority
Lien Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise). In the event that all or any part of a
payment or distribution made with respect to the Priority Lien Obligations is
recovered from any holder of Priority Lien Obligations or any Priority Lien
Representative in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any holder of Subordinated Lien Obligations
or Subordinated Lien Representative with respect to the Subordinated Lien
Obligations from the proceeds of any Collateral at any time after the date of
the payment or distribution that is so recovered, whether pursuant to a right of
subrogation or otherwise, that Subordinated Lien Representative or that holder
of a Subordinated Lien Obligation, as the case may be, will forthwith deliver
the same to the Collateral Trustee, for the account of the holders of the
Priority Lien Obligations and other Obligations secured by a Permitted Lien, to
be applied in accordance with Section 3.4. Until so delivered, such proceeds
will be held by that Subordinated Lien Representative or that holder of a
Subordinated Lien Obligation, as the case may be, for the benefit of the holders
of the Priority Lien Obligations and other Obligations secured by a Permitted
Lien.

SECTION 7.22 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against the
Company or any Guarantor. The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.

SECTION 7.23 Rights and Immunities of Secured Debt Representatives. The Term
Administrative Agent as the Secured Debt Representative with respect to the Term
Loan Obligations will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Term Credit Documents and any future Secured
Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture or other
agreement governing the applicable Secured Debt with respect to which such
Person is acting or will act as representative, in each case as if specifically
set forth herein. In no event will any Secured Debt Representative be liable for
any act or omission on the part of the Company or any Guarantor or the
Collateral Trustee hereunder.

 

51



--------------------------------------------------------------------------------

SECTION 7.24 Intercreditor Agreement. Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
“Collateral Trustee” (as defined in the Intercreditor Agreement) on behalf of
such Person to enter into, and perform under, the Intercreditor Agreement and
(iv) acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

SECTION 7.25 Appointment Under Term Credit Agreement. U.S. Bank National
Association has been appointed the Collateral Trustee pursuant to Article 13 of
the Term Credit Agreement. Notwithstanding anything to the contrary herein, it
is expressly understood and agreed by the parties to this Agreement that, until
such time as the Discharge of Priority Lien Obligations occurs with respect to
the Term Loans, the Term Guarantees, and all other Guaranteed Obligations (as
defined in the Term Guarantee Agreement) any authority conferred upon the
Collateral Trustee hereunder is subject to the terms of the delegation of
authority made by the Term Administrative Agent and the Term Lenders to the
Collateral Trustee pursuant to the Term Credit Agreement and that the Collateral
Trustee has agreed to act (and any successor Collateral Trustee shall act) as
such hereunder only on the express conditions and with the benefit of the
express protections contained in the Term Credit Agreement (including, without
limitation, Article 13 thereof).

[Remainder of this Page Intentionally Left Blank]

 

52



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

FORM OF

ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of November 9, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among McJunkin Red
Man Corporation, a Delaware corporation (the “Company”), the Guarantors from
time to time party thereto, Bank of America, N.A., as administrative agent under
the Term Credit Agreement (as defined therein), the other Secured Debt
Representatives from time to time party thereto, and U.S. Bank National
Association, as Collateral Trustee. This Additional Secured Debt Designation is
being executed and delivered pursuant to Section 3.8 of the Collateral Trust
Agreement in order to designate additional secured debt as either Priority Lien
Debt or Subordinated Lien Debt entitled to the benefit of the Collateral Trust
Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

(A) [insert name of the Company or Guarantor] intends to issue, incur or assume
additional Secured Debt (“Additional Secured Debt”) which will be [select
appropriate alternative] [Priority Lien Debt permitted by each applicable
Secured Debt Document to be secured by a Priority Lien Equally and Ratably with
all previously existing and future Priority Lien Debt] or [Subordinated Lien
Debt permitted by each applicable Secured Debt Document to be secured with a
Subordinated Lien Equally and Ratably with all previously existing and future
Subordinated Lien Debt];

(B) the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.7 of the Collateral Trust Agreement is:

 

 

 

Telephone:

 

Fax:

 

(C) The Company has caused (or will promptly cause) a copy of this Additional
Secured Debt Designation to be delivered to each existing Secured Debt
Representative; provided, however, that a failure to deliver such copies shall
not affect the status of the Additional Secured Debt if the other requirements
of Section 3.8 of the Collateral Trust Agreement are complied with.

 

[Signature Page to Collateral Trust Agreement]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of             ,
20    .

 

MCJUNKIN RED MAN CORPORATION By:

 

Name: Title:

 

[Signature Page to Collateral Trust Agreement]

 

A-2



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:

 

Name: Title:

 

[Signature Page to Collateral Trust Agreement]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL DEBT

Reference is made to the Collateral Trust Agreement dated as of November 9, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among McJunkin Red
Man Corporation, a Delaware corporation (the “Company”), the Guarantors from
time to time party thereto, Bank of America, N.A., as administrative agent under
the Term Credit Agreement (as defined therein), the other Secured Debt
Representatives from time to time party thereto, and U.S. Bank National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being Additional Secured Debt under the Collateral
Trust Agreement.

1. Joinder. The undersigned,                     , a                     , (the
“New Representative”) as [trustee, administrative agent or other capacity] under
that certain [describe applicable indenture, credit agreement or other document
governing the Additional Secured Debt] hereby agrees to become party as [a
Subordinated Lien Representative] [a Priority Lien Representative] under the
Collateral Trust Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Debt is Priority Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Priority Lien Debt for which the undersigned is acting
as Priority Lien Representative hereby agrees, for the enforceable benefit of
all holders of each existing and future Series of Priority Lien Debt and Series
of Subordinated Lien Debt, each existing and future Subordinated Lien
Representative, each other existing and future Priority Lien Representative and
each existing and future holder of Permitted Liens and as a condition to being
treated as Secured Debt under the Collateral Trust Agreement:

(a) that all Priority Lien Obligations will be and are secured Equally and
Ratably by all Priority Liens at any time granted by the Company or any
Guarantor to secure any Obligations in respect of any Series of Priority Lien
Debt, whether or not upon property otherwise constituting collateral for such
Series of Priority Lien Debt, and that all such Priority Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Priority
Lien Obligations Equally and Ratably;

(b) that the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority
Lien Representative are bound by the provisions of the Collateral Trust
Agreement, including the provisions relating to the ranking of Priority Liens
and the order of application of proceeds from the enforcement of Priority Liens;
and

 

B-1



--------------------------------------------------------------------------------

(c) to the terms of the Collateral Trust Agreement and the Intercreditor
Agreement and the Collateral Trustee’s performance of, and directing the
Collateral Trustee to perform, its obligations under the Collateral Trust
Agreement and the Intercreditor Agreement [or]

[Option B: to be used if Additional Debt is Subordinated Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Subordinated Lien Debt for which the
undersigned is acting as Subordinated Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of
Priority Lien Debt and Series of Subordinated Lien Debt, each existing and
future Priority Lien Representative, each other existing and future Subordinated
Lien Representative and each existing and future holder of Permitted Liens and
as a condition to being treated as Secured Debt under the Collateral Trust
Agreement:

(a) that all Subordinated Lien Obligations will be and are secured Equally and
Ratably by all Subordinated Liens at any time granted by the Company or any
Guarantor to secure any Obligations in respect of any Series of Subordinated
Lien Debt, whether or not upon property otherwise constituting collateral for
such Series of Subordinated Lien Debt, and that all such Subordinated Liens will
be enforceable by the Collateral Trustee for the benefit of all holders of
Subordinated Lien Obligations Equally and Ratably;

(b) that the New Representative and each holder of Obligations in respect of the
Series of Subordinated Lien Debt for which the undersigned is acting as
Subordinated Lien Representative are bound by the provisions of the Collateral
Trust Agreement and the Intercreditor Agreement, including the provisions
relating to the ranking of Subordinated Liens and the order of application of
proceeds from the enforcement of Subordinated Liens; and

(c) to the terms of the Collateral Trust Agreement and the Intercreditor
Agreement and the Collateral Trustee’s performance of, and directing the
Collateral Trustee to perform, its obligations under the Collateral Trust
Agreement and the Intercreditor Agreement.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 20    .

 

[INSERT NAME OF NEW REPRESENTATIVE] By:

 

Name: Title:

 

B-3



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:

 

Name: Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

To Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL GUARANTOR

Reference is made to the Collateral Trust Agreement dated as of November 9, 2012
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among McJunkin Red
Man Corporation, a Delaware corporation (the “Company”), the Guarantors from
time to time party thereto, Bank of America, N.A., as administrative agent under
the Term Credit Agreement (as defined therein), the other Secured Debt
Representatives from time to time party thereto, and U.S. Bank National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.20 of the Collateral Trust Agreement.

1. Joinder. The undersigned,                     , a,                     
hereby agrees to become party as a Guarantor under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 20    .

 

[                                         ] By:

 

Name: Title:

 

C-2



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Guarantor:

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:

 

Name: Title:

 

C-3



--------------------------------------------------------------------------------

Exhibit E

Form of Fourth Amended and Restated Intercreditor Agreement

FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is
dated as of June 11, 2015, and entered into by and among MRC GLOBAL INC., a
Delaware corporation (“MRC Global”), certain subsidiaries of MRC Global
(together with MRC Global, the “Companies” and each a “Company”), BANK OF
AMERICA, N.A., in its capacity as administrative agent, security trustee and
collateral agent for the Revolving Credit Secured Parties referenced below
(including its successors and assigns from time to time, the “Revolving Credit
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity as
collateral trustee for itself and the Term Secured Parties, the Additional Term
Secured Parties, if any, and the Subordinated Lien Secured Parties, if any, in
each case, referenced below (including its successors and assigns from time to
time, the “Collateral Trustee”). Capitalized terms used in this Agreement have
the meanings assigned to them in Section I below.

RECITALS:

The Companies, certain foreign Affiliates of the Companies, the lenders from
time to time party thereto (the “Revolving Credit Lenders”), the Revolving
Credit Collateral Agent and the other agents and other Persons from time to time
party thereto have entered into a Second Amended and Restated Loan, Security and
Guarantee Agreement dated as of July 18, 2014 providing for a revolving credit
facility and certain other credit accommodations (as may be amended, restated,
supplemented, modified, replaced, increased, restructured, renewed, refunded or
refinanced from time to time, the “Revolving Credit Agreement”);

The Companies, Bank of America, N.A., as administrative agent (the “Term
Agent”), the Collateral Trustee, the lenders from time to time party thereto
(the “Term Lenders”), and the other agents and other Persons from time to time
party thereto are party to that certain Term Loan Credit Agreement dated as of
November 9, 2012 providing for a term credit facility (as amended by a
Refinancing Amendment and Incremental Joinder Agreement dated as of November 19,
2013 (the “2013 Term Amendment”), and by a Second Amendment to Term Loan
Agreement dated as of the date hereof (the “2015 Term Amendment”), and as may be
further amended, restated, supplemented, modified, replaced, increased,
restructured, renewed, refunded or refinanced from time to time, the “Term
Credit Agreement”);

The obligations of (i) the Companies to the Revolving Credit Claimholders are
secured by Liens on substantially all of the Accounts and Inventory and certain
personal property relating to such Accounts and Inventory of the Companies and
(ii) the Companies to the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders are secured by Liens on substantially all the assets of the
Companies (other than Excluded Assets);

In connection with the entry by the Term Agent, the Collateral Trustee, the Term
Lenders and the Grantors into the 2015 Term Amendment, the parties hereto desire
to restate that certain Third Amended and Restated Intercreditor Agreement dated
as of November 9, 2012 (as amended, the “Existing Intercreditor Agreement”)
instead of the Collateral Trustee and other parties hereto executing and
delivering an intercreditor agreement joinder and new debt notice pursuant to
Sections 5.3(a) and 5.5 of the Existing Intercreditor Agreement; and

 

1



--------------------------------------------------------------------------------

In furtherance of the foregoing, each of the Revolving Credit Collateral Agent,
the Collateral Trustee and the various Claimholders have agreed to amend and
restate the Existing Intercreditor Agreement in its entirety and to set forth
the relative priority of their respective Liens on the Collateral (as defined
below) and certain other rights, priorities and interests as set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

  I. DEFINITIONS.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“2013 Term Amendment” has the meaning assigned to that term in the recitals to
this Agreement.

“2015 Term Amendment” has the meaning assigned to that term in the recitals to
this Agreement.

“Access Period” means (a) with respect to all Primary Real Estate Assets, the
period, after the commencement of an Enforcement Period, which begins, with
respect to all Primary Real Estate Assets, on the day that the Revolving Credit
Collateral Agent provides the Collateral Trustee with the notice of its election
to request access with respect to all Primary Real Estate Assets pursuant to
Section 3.2(b) below and ends on the earliest of (i) the 180th day after the
Revolving Credit Collateral Agent obtains the ability to use, take physical
possession of, remove or otherwise control the use or access to the Revolving
Credit Collateral located on the Primary Real Estate Assets following
Enforcement plus such number of days, if any, after the Revolving Credit
Collateral Agent obtains access to such Revolving Credit Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to Revolving Credit Collateral located on the Primary Real Estate
Assets, (ii) the date on which all or substantially all of the Revolving Credit
Collateral located on the Primary Real Estate Assets is sold, collected or
liquidated or (iii) the date on which the Discharge of Revolving Credit
Obligations occurs and (b) with respect to each parcel of Other Real Estate, the
period, after the commencement of an Enforcement Period, which begins, with
respect to such parcel of Other Real Estate, on the day that the Revolving
Credit Collateral Agent provides the Collateral Trustee with the notice of its
election to request access with respect to such parcel of Other Real Estate
pursuant to Section 3.2(b) below and ends on the earliest of (i) the 180th day
after the Revolving Credit Collateral Agent obtains the ability to use, take
physical possession of, remove or otherwise control the use or access to the
Revolving Credit Collateral located on such Other Real Estate following
Enforcement plus such number of days, if any, after the Revolving Credit
Collateral Agent obtains access to such Revolving Credit Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to the Revolving Credit Collateral located on such Other Real
Estate, (ii) the date on which all or substantially all of the Revolving Credit
Collateral located on such Other Real Estate is sold, collected or liquidated or
(iii) the date on which the Discharge of Revolving Credit Obligations occurs.

 

2



--------------------------------------------------------------------------------

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement,
armored car agreement, credit card processing agreement or any similar deposit
or securities account agreements among the Collateral Trustee and/or Revolving
Credit Collateral Agent and a Grantor and the relevant service provider,
financial institution depository or securities intermediary.

“Accounts” means all now present and future “accounts” and “payment intangibles”
(in each case, as defined in Article 9 of the UCC).

“Additional Secured Debt” has the meaning assigned to that term in Section 5.6.

“Additional Term Debt Facility” means one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of this Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
Persons or to special purpose entities formed to borrow from such lenders or
other Persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes or other borrowings or extensions of
credit, in each case, as amended, restated, modified, renewed, refunded,
restated, restructured, increased, supplemented, replaced or refinanced in whole
or in part from time to time in accordance with each applicable Secured
Document; provided that neither the Revolving Credit Agreement, the Term Credit
Agreement, any Subordinated Lien Debt Facility nor any Refinancing of any of the
foregoing in this proviso shall constitute an Additional Term Debt Facility at
any time.

“Additional Term Documents” means the Additional Term Debt Facility, the
Additional Term Security Documents and, to the extent applicable, Hedge
Agreements.

“Additional Term Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Term Secured Party (or any of
its Affiliates) in respect of the Additional Term Documents.

“Additional Term Secured Parties” means, at any time, the Collateral Trustee,
the trustee, agent or other representative of the holders of indebtedness under
any Additional Term Debt Facility, the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Additional Term Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Additional Term Obligations outstanding at such time; provided that the Term
Secured Parties shall not be deemed Additional Term Secured Parties.

“Additional Term Security Documents” means the Additional Term Debt Facility
(insofar as the same grants a Lien on the Collateral) and all collateral trust
agreements, security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, control agreements, guarantees, notes and any other
documents or instruments now existing or

 

3



--------------------------------------------------------------------------------

entered into after the date hereof that create Liens on any assets or properties
of any Grantor to secure any Obligations of the Grantors owed thereunder to any
Additional Term Secured Parties or under which rights or remedies with respect
to such Liens are governed.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation,
limited liability company, trust, joint venture, association, company,
partnership or other entity if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such corporation, limited liability company, trust, joint venture, association,
company, partnership or other entity, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning assigned to that term in the preamble, as such
agreement may be further amended, restated, renewed, extended, supplemented or
otherwise modified from time to time.

“Applicable Junior Collateral” has the meaning set forth in Section 6.5.

“Applicable Landlord Agreement” has the meaning set forth in Section 3.6.

“Bank Product” means any of the following products, services or facilities
secured under the Revolving Credit Loan Documents and extended to any Grantor
(or any Subsidiary and guaranteed by a Grantor) by any Person that is a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender (or was a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender at the time
such product, service or facility was entered into): (i) any services in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services; (ii) products under
Hedge Agreements (other than Hedge Agreements that constitute Term Priority Lien
Debt or Subordinated Lien Debt for purposes of this Agreement); (iii) commercial
credit card, purchase card and merchant card services; and (iv) other banking
products or services as may be requested by such Persons, other than loans and
letters of credit.

“Bank Product Document” means any Hedge Agreement and any other agreement,
instrument or document entered into in connection with any Bank Product
Obligations.

“Bank Product Obligations” means the indebtedness and other obligations of any
Grantor relating to Bank Products.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day excluding Saturday, Sunday and any day that shall
be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Cap Amount” means, at any time, the greater of (a) the maximum amount of
Indebtedness (constituting principal under the Revolving Credit Agreement and
the face amount of any letters of credit issued under the Revolving Credit
Agreement and not reimbursed) permitted to be incurred under and pursuant to the
Revolving Credit Agreement, as provided in the Term Credit Agreement as in
effect on the date hereof and (b) maximum amount of Indebtedness (constituting
principal under the Revolving Credit Agreement and the face amount of any
letters of credit issued under the Revolving Credit Agreement and not
reimbursed) then permitted to be incurred under and pursuant to the Revolving
Credit Agreement, as provided in the Term Credit Agreement, any Additional Term
Debt Facility and any Subordinated Lien Debt Facility.

“Cash Collateral” has the meaning set forth in Section 6.1(a).

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholders” means the Revolving Credit Claimholders, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting either Revolving Credit Collateral, Term
Priority Lien Collateral or Subordinated Lien Collateral.

“Collateral Agent” and “Collateral Agents” has the meaning set forth in
Section 3.6.

“Collateral Trust Agreement” means the collateral trust agreement dated on or
about the date hereof among the Collateral Trustee and the Term Agent as the
same may be joined from time to time by the trustee, agent or other
representative under any Additional Term Debt Facility or Subordinated Lien Debt
Facility, specifying the relative lien priorities and related matters as among
the holders of Term Obligations, holders of Additional Term Obligations and
Subordinated Lien Obligations, as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time.

“Collateral Trustee” has the meaning assigned to that term in the preamble to
this Agreement, but shall also include where the context so indicates, any agent
or representative of the Collateral Trustee acting on behalf of the Collateral
Trustee.

“Collateral Trustee Standstill Period” has the meaning set forth in
Section 3.1(a)(1).

“Commodity Agreement” means any commodity swap agreement, futures contract,
option contract or other similar agreement or arrangement, each of which is for
the purpose of hedging the commodity price exposure associated with MRC Global’s
and its Subsidiaries’ operations and not for speculative purposes.

 

5



--------------------------------------------------------------------------------

“Companies” and “Company” have the meanings assigned to those terms in the
preamble to this Agreement.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with MRC Global’s and its Subsidiaries’
operations and not for speculative purposes.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“DIP Financing” has the meaning assigned to that term in Section 6.1(a).

“DIP Financing Cap” means $125,000,000.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Revolving
Credit Loan Documents and constituting Revolving Credit Obligations;

(c) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Revolving Credit Collateral Agent, but in no event greater
than 105% of the aggregate undrawn face amount) of all letters of credit issued
under the Revolving Credit Loan Documents and constituting Revolving Credit
Obligations;

(d) payment in full in cash of all Bank Product Obligations and the expiration
or termination of all Bank Product Documents or the cash collateralization of
all such Bank Product Obligations on terms satisfactory to each applicable
counterparty; and

(e) payment in full in cash of all other Revolving Credit Obligations that are
outstanding and unpaid at the time the Indebtedness constituting such Revolving
Credit Obligations is paid in full in cash (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

If a Discharge of Revolving Credit Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Revolving Credit Obligations are incurred or Revolving Credit Obligations are
reinstated in accordance with

 

6



--------------------------------------------------------------------------------

Section 6.4, the Discharge of Revolving Credit Obligations shall (effective upon
the incurrence of such additional Revolving Credit Obligations or reinstatement
of such Revolving Credit Obligations, as applicable) be deemed to no longer be
effective.

“Discharge of Subordinated Lien Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) termination or expiration of all commitments to extend credit that would
constitute Subordinated Lien Debt;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Subordinated
Lien Documents and constituting Subordinated Lien Debt;

(c) termination or cash collateralization (in an amount and manner required by
the Subordinated Lien Documents or otherwise reasonably satisfactory to the
trustee, agent or other representative under the relevant Subordinated Lien
Documents, but in no event greater than 105% of the aggregate undrawn face
amount) of all letters of credit issued under the Subordinated Lien Documents
and constituting Subordinated Lien Obligations;

(d) payment in full in cash of all Hedge Obligations constituting Subordinated
Lien Obligations or the cash collateralization of all such Hedge Obligations on
terms satisfactory to each applicable counterparty; and

(e) payment in full in cash of all other Subordinated Lien Obligations that are
outstanding and unpaid at the time the Subordinated Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

If a Discharge of Subordinated Lien Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Subordinated Lien Obligations are incurred or Subordinated Lien Obligations are
reinstated in accordance with Section 6.4, the Discharge of Subordinated Lien
Obligations shall (effective upon the incurrence of such additional Subordinated
Lien Obligations or reinstatement of such Subordinated Lien Obligations, as
applicable) be deemed to no longer be effective.

“Discharge of Term Priority Lien Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) termination or expiration of all commitments to extend credit that would
constitute Term Priority Lien Debt;

(b) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding,

 

7



--------------------------------------------------------------------------------

whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness outstanding under the Term Priority Lien
Documents and constituting Term Priority Lien Debt;

(c) termination or cash collateralization (in an amount and manner required by
the Term Priority Lien Documents or otherwise reasonably satisfactory to the
trustee, agent or other representative under the relevant Term Priority Lien
Documents, but in no event greater than 105% of the aggregate undrawn face
amount) of all letters of credit issued under the Term Priority Lien Documents
and constituting Term Priority Lien Obligations;

(d) payment in full in cash of all Hedge Obligations constituting Term Priority
Lien Obligations or the cash collateralization of all such Hedge Obligations on
terms satisfactory to each applicable counterparty; and

(e) payment in full in cash of all other Term Priority Lien Obligations that are
outstanding and unpaid at the time the Term Priority Lien Debt is paid in full
in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

If a Discharge of Term Priority Lien Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Term Priority Lien Obligations are incurred or Term Priority Lien Obligations
are reinstated in accordance with Section 6.4, the Discharge of Term Priority
Lien Obligations shall (effective upon the incurrence of such additional Term
Priority Lien Obligations or reinstatement of such Term Priority Lien
Obligations, as applicable) be deemed to no longer be effective.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Domestic” means, as to any Person, a Person which is created or organized under
the laws of the United States of America, any of its states or the District of
Columbia.

“Enforcement” means, collectively or individually for the Revolving Credit
Collateral Agent or the Collateral Trustee when a Revolving Credit Default, a
Term Priority Lien Default or a Subordinated Lien Default, as the case may be,
has occurred and is continuing, any action taken by such Person to repossess, or
exercise any remedies with respect to, any material amount of Collateral or
commence the judicial enforcement of any of the rights and remedies with respect
to any Collateral under the Revolving Credit Loan Documents, the Term Priority
Lien Documents, the Subordinated Lien Documents or under any applicable law, but
in all cases excluding (a) the demand of the repayment of all the principal
amount of any of the Obligations, (b) the imposition of a default rate or late
fee, (c) the collection and application of, or the delivery of any activation
notice with respect to, Accounts or other proceeds of Revolving Credit
Collateral deposited from time to time in Deposit Accounts or Securities
Accounts against the Revolving Credit Obligations pursuant to the Revolving
Credit Loan Documents; provided, however, the foregoing exclusion set forth in
clause (c) shall immediately cease to apply upon the earlier of (i) the
Revolving Credit Collateral Agent’s delivery of written notice to MRC

 

8



--------------------------------------------------------------------------------

Global that such exclusion no longer applies and (ii) the termination of the
Revolving Commitments pursuant to Section 11 (or any other applicable provision)
of the Revolving Credit Agreement, and (d) the collection and application of, or
the delivery of any activation notice with respect to, proceeds of Term Priority
Lien Collateral or Subordinated Lien Collateral deposited from time to time in
Deposit Accounts or Securities Accounts against the Term Priority Lien
Obligations or Subordinated Lien Obligations pursuant to the Term Priority Lien
Documents or Subordinated Lien Documents, as applicable.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default, a Term Priority Lien Default or a Subordinated Lien
Default has occurred and is continuing, by either the Revolving Credit
Collateral Agent or the Collateral Trustee to the other such Person announcing
that an Enforcement Period has commenced, specifying the relevant event of
default, stating the current balance of the Revolving Credit Obligations, the
current balance owing with respect to the Term Priority Lien Obligations or the
current balance owing with respect to the Subordinated Lien Obligations, as the
case may be, and requesting the payment of the current balance owing of the
Revolving Credit Obligations, the Term Priority Lien Obligations or the
Subordinated Lien Obligations, as the case may be.

“Enforcement Period” means the period of time following the receipt by either
the Revolving Credit Collateral Agent or the Collateral Trustee of an
Enforcement Notice from the other until either (i) in the case of an Enforcement
Period commenced by the Collateral Trustee, the Discharge of Term Priority Lien
Obligations or the Discharge of Subordinated Lien Obligations, as the case may
be, or (ii) in the case of an Enforcement Period commenced by the Revolving
Credit Collateral Agent, the Discharge of Revolving Credit Obligations, or
(iii) the Revolving Credit Collateral Agent or the Collateral Trustee (as
applicable) agree in writing to terminate the Enforcement Period.

“Equipment” has the meaning assigned to such term in the Term Priority Lien
Security Agreement or the corresponding Subordinated Lien Document, as
applicable.

“Excluded Assets” has the meaning assigned to that term in the Term Credit
Agreement.

“Existing Intercreditor Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“General Intangibles” means all “general intangibles” (as defined in Article 9
of the UCC).

“Grantors” means each Company and each other Domestic Subsidiary that has or may
from time to time hereafter execute and deliver a Secured Document as a person
granting a Lien or other interest in its property to secure any of the
Obligations.

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Commodity Agreement.

“Hedging Obligation” of any Person means any Obligation of such Person pursuant
to any Hedge Agreement and any guarantee obligations in respect thereof.

 

9



--------------------------------------------------------------------------------

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Revolving Credit Agreement, the Term Priority Lien
Documents or the Subordinated Lien Documents, as applicable.

“Insolvency or Liquidation Proceeding” means:

(1) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(2) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(3) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(4) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

“Instruments” means all present and future “instruments” (as defined in
Article 9 of the UCC).

“Intellectual Property” has the meaning assigned to such term in the Term
Priority Lien Security Agreement or the corresponding Subordinated Lien
Document, as applicable.

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with MRC Global’s and its
Subsidiaries’ operations and not for speculative purposes.

“Inventory” means all “inventory” (as defined in Article 9 of the UCC).

“Investment Property” means all “investment property” (as such term is defined
in Section 9-102(a)(49) of the UCC).

“Junior Lien Effective Date” has the meaning set forth in Section 3.6(b).

“Junior Lien Reorganization Securities” has the meaning set forth in
Section 6.5.

“Landlord” has the meaning set forth in Section 3.6.

 

10



--------------------------------------------------------------------------------

“Letter of Credit” means any present and future “letter of credit” (as defined
in Article 5 of the UCC).

“Letter of Credit Rights” means any “letter-of-credit right” (as defined in
Article 9 of the UCC).

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Term Priority Lien Mortgage or a Subordinated Lien Mortgage.

“MRC Global” has the meaning assigned to such term in the preamble to this
Agreement.

“Net Available Cash Account” means any Deposit Account or Securities Account
established by the Companies or any other Grantor in accordance with the
requirements set forth in Section 8.3 of the Revolving Credit Agreement and
which does not contain proceeds of Loans (as defined in the Revolving Credit
Agreement), Inventory, Accounts, or Specified Revolving Credit Collateral and
which has been identified in writing to the Revolving Credit Collateral Agent as
such at the time that proceeds from any sale of Term Priority Lien Collateral or
Subordinated Lien Collateral shall be deposited pending final application.

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to the Revolving Credit Claimholders, the Term Priority Lien
Claimholders, the Subordinated Lien Claimholders or any of them or their
respective Affiliates, agents, trustees or other representatives, in each case
under the Revolving Credit Loan Documents, the Term Priority Lien Documents or
the Subordinated Lien Documents, whether for principal, interest or payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing.

“Other Real Estate” means any Real Estate Asset which is not Primary Real Estate
Asset.

“Permitted Liens” has the meaning assigned to such term in the Term Credit
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

 

11



--------------------------------------------------------------------------------

“Primary Real Estate Asset” means Mortgaged Premises, distribution centers and
warehouses and corporate headquarters and administrative offices.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund, increase or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Revolving Commitments” means the “U.S. Revolver Commitments” (as such term is
defined in the Revolving Credit Agreement).

“Revolving Credit Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit
Secured Parties, certain of their Affiliates and the Revolving Credit Collateral
Agent, under the Revolving Credit Loan Documents.

“Revolving Credit Collateral” means all now owned or hereafter acquired
Collateral other than the Term Priority Lien Collateral and the Subordinated
Lien Collateral, including, without limitation:

(a) all Accounts,

(b) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory,

(c) all Specified Revolving Credit Collateral,

(d) all Deposit Accounts (other than the Net Available Cash Account, to the
extent that it constitutes a Deposit Account) and Securities Accounts (other
than the Net Available Cash Account, to the extent it constitutes a Securities
Account), including all cash, marketable securities, securities entitlements,
financial assets and other funds held in or on deposit in any of the foregoing,

(e) all Records, “supporting obligations” (as defined in Article 9 of the UCC)
and related Letters of Credit, commercial tort claims or other claims and causes
of action, in each case, to the extent not primarily related to Term Priority
Lien Collateral or Subordinated Lien Collateral; and

(f) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, investment property, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing;

 

12



--------------------------------------------------------------------------------

provided, however, that to the extent that Instruments or Chattel Paper that
constitute identifiable proceeds of Term Priority Lien Collateral or
Subordinated Lien Collateral or other identifiable proceeds (including lease
payments under leases of Equipment) of Term Priority Lien Collateral or
Subordinated Lien Collateral are deposited or held in any such Deposit Accounts
or Securities Accounts after an Enforcement Notice, then (as provided in
Section 3.4 below) such Instruments, Chattel Paper or other identifiable
proceeds shall be treated as Term Priority Lien Collateral or Subordinated Lien
Collateral, as applicable.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
preamble to this Agreement, but shall also include where the context so
indicates, any agent or representative of the Revolving Credit Collateral Agent
acting on behalf of the Revolving Credit Collateral Agent.

“Revolving Credit Collateral Documents” means the “Security Documents” (as
defined in the Revolving Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Revolving Credit
Obligations or under which rights or remedies with respect to such Liens are
governed.

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Lenders” has the meaning assigned to that term in the recitals
to this Agreement.

“Revolving Credit Loan Documents” means the Revolving Credit Agreement, the
Revolving Credit Collateral Documents, the Bank Product Documents and the other
Credit Documents (as defined in the Revolving Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other Revolving Credit Obligation, and any other document or instrument executed
or delivered at any time in connection with any Revolving Credit Obligations,
including any intercreditor or joinder agreement among holders of Revolving
Credit Obligations, to the extent such are effective at the relevant time, as
each may be amended, supplemented, refunded, deferred, restructured, replaced,
increased or refinanced from time to time in whole or in part (whether with the
Revolving Credit Collateral Agent and Revolving Credit Lenders or other agents
and lenders or otherwise), in each case in accordance with the provisions of
this Agreement.

“Revolving Credit Obligations” means all Obligations outstanding under the
Revolving Credit Agreement and the other Revolving Credit Loan Documents,
including the Bank Product Obligations. “Revolving Credit Obligations” shall
include all interest accrued or accruing (or which would, absent commencement of
an Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the

 

13



--------------------------------------------------------------------------------

rate specified in the relevant Revolving Credit Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding. Notwithstanding the foregoing, if the sum of (i) Indebtedness for
borrowed money constituting principal outstanding under the Revolving Credit
Agreement plus (ii) the aggregate face amount of any letters of credit issued
but not reimbursed under the Revolving Credit Agreement is in excess of the Cap
Amount in the aggregate, then only that portion of such Indebtedness and such
aggregate face amount of letters of credit equal to the Cap Amount shall be
included in Revolving Credit Obligations and interest and reimbursement
obligations with respect to such Indebtedness and letters of credit shall only
constitute Revolving Credit Obligations to the extent related to Indebtedness
and face amounts of letters of credit included in the Revolving Credit
Obligations.

“Revolving Credit Secured Parties” means, at any time, the Revolving Credit
Lenders, any other Person that holds Bank Product Obligations, the beneficiaries
of each indemnification obligation undertaken by any Grantor under any Revolving
Credit Loan Document and each other holder of, or obligee in respect of, any
Revolving Credit Obligation outstanding at such time.

“Secured Debt Obligations” means the Term Priority Lien Obligations, the
Revolving Credit Obligations and the Subordinated Lien Obligations.

“Secured Documents” means the Term Priority Lien Documents, the Revolving Credit
Loan Documents and the Subordinated Lien Documents.

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Lien Reorganization Securities” has the meaning set forth in
Section 6.5.

“Specified Revolving Credit Collateral” means all Letter of Credit Rights,
Chattel Paper, Instruments, Investment Property, and General Intangibles
pertaining to the property described in the clauses (a) and (b) of Revolving
Credit Collateral.

“Specified Subordinated Lien Collateral” means all Letter of Credit Rights,
Chattel Paper, Instruments, Investment Property, and General Intangibles other
than Specified Revolving Credit Collateral.

“Specified Term Priority Lien Collateral” means all Letter of Credit Rights,
Chattel Paper, Instruments, Investment Property, and General Intangibles other
than Specified Revolving Credit Collateral.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

 

14



--------------------------------------------------------------------------------

“Subordinated Lien” means a Lien granted by a Secured Document to the trustee,
agent or other representative (so long as such trustee, agent or other
representative is or becomes a party to the Collateral Trust Agreement), at any
time, on a junior and subordinated basis, upon any Collateral of either MRC
Global or any other Grantor to secure Subordinated Lien Obligations.

“Subordinated Lien Claimholders” means, at any relevant time, the holders of
Subordinated Lien Obligations at that time, including the Collateral Trustee,
under the Subordinated Lien Documents.

“Subordinated Lien Collateral” means all now owned or hereafter acquired:

(a) Net Available Cash Account;

(b) Equipment;

(c) Real Estate Assets;

(d) documents of title related to Equipment;

(e) Specified Subordinated Lien Collateral;

(f) Intellectual Property;

(g) Records, “supporting obligations” (as defined in Article 9 of the UCC) and
related Letters of Credit, commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to the foregoing; and

(h) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, investment property, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing;

provided, however, that the term “Subordinated Lien Collateral” (i) shall
include (as provided in Section 3.4 below) Instruments or Chattel Paper to the
extent such Instruments or Chattel Paper constitute identifiable proceeds of
Subordinated Lien Collateral or other identifiable proceeds (including lease
payments under leases of Equipment) of Subordinated Lien Collateral are
deposited or held in any such Deposit Accounts or Securities Accounts after an
Enforcement Notice and (ii) shall not include Excluded Assets.

“Subordinated Lien Debt” means, collectively, any notes, loans, other
indebtedness (including letters of credit and reimbursement obligations with
respect thereto) or Hedging Obligations of MRC Global or any other Grantor that
is secured on a subordinated basis to the Term Priority Lien Debt by a
Subordinated Lien that was permitted to be incurred and so secured under each
applicable Secured Document and with respect to which the requirements of
Section 5.6 have been satisfied, and all notes, loans, other indebtedness or
Hedging Obligations issued or incurred under any Refinancing thereof.

 

15



--------------------------------------------------------------------------------

“Subordinated Lien Debt Facility” means one or more debt facilities, credit
agreements, note purchase agreements, commercial paper facilities, indentures or
other agreements for which the requirements of Section 5.6 of this Agreement
have been satisfied, in each case with banks, lenders, purchasers, investors or
trustees, agents or other representatives of any of the foregoing, providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables or interests in such receivables to such lenders or other
persons or to special purpose entities formed to borrow from such lenders or
other persons against such receivables or sell such receivables or interests in
such receivables), letters of credit, notes, borrowings or other extensions of
credit, in each case, as amended, restated, modified, renewed, refunded,
restated, restructured, increased, supplemented, replaced or refinanced in whole
or in part from time to time in accordance with each applicable Secured
Document; provided that neither the Revolving Credit Agreement, the Term Credit
Agreement, any Additional Term Debt Facility nor any Refinancing of any of the
foregoing in this proviso shall constitute a Subordinated Lien Debt Facility at
any time.

“Subordinated Lien Default” means an “Event of Default” (as defined in any of
the Subordinated Lien Documents).

“Subordinated Lien Documents” means, collectively, any indenture, credit
agreement or other agreement governing each Subordinated Lien Debt Facility and
the security documents and other agreements related thereto (other than any
security documents that do not secure Subordinated Lien Obligations), including,
to the extent applicable, Hedge Agreements.

“Subordinated Lien Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Subordinated
Lien Obligations or (except for this Agreement) under which rights or remedies
with respect to any such Liens are governed.

“Subordinated Lien Obligations” means Subordinated Lien Debt and all other
Obligations in respect thereof. “Subordinated Lien Obligations” shall include
all interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Subordinated Lien Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.

“Subordinated Lien Secured Parties” means, at any time, the trustee, agent or
representative of the holders of any Subordinated Lien Debt, the beneficiaries
of each indemnification obligation undertaken by any Grantor under any
Subordinated Lien Document and each other holder of, or obligee in respect of,
any holder or lender pursuant to any Subordinated Lien Debt outstanding at such
time.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time

 

16



--------------------------------------------------------------------------------

Stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any limited
liability company, partnership, association, joint venture or other entity in
which such Person directly or indirectly through Subsidiaries owns more than 50%
of the Stock at the time. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of MRC Global.

“Term Agent” has the meaning assigned to that term in the recitals to this
Agreement, but shall also include where the context so indicates, any agent or
representative of the Term Agent acting on behalf of the Term Agent.

“Term Collateral Documents” means the “Security Documents” (as defined in the
Term Credit Agreement) and any other agreement, document or instrument pursuant
to which a Lien is granted securing any Term Obligations or under which rights
or remedies with respect to such Liens are governed.

“Term Credit Agreement” has the meaning assigned to that term in the recitals to
this Agreement.

“Term Documents” means the Term Credit Agreement, the Term Collateral Documents
and the other Credit Documents (as defined in the Term Credit Agreement) and
each of the other agreements, documents and instruments providing for or
evidencing any other Term Obligation, including, to the extent applicable, Hedge
Agreements and any other document or instrument executed or delivered at any
time in connection with any Term Obligations, including any intercreditor or
joinder agreement among holders of Term Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced, increased or refinanced from time to time in
whole or in part (whether with the Term Agent, the Collateral Trustee and the
Term Lenders or other agents and lenders or otherwise), in each case in
accordance with the provisions of this Agreement.

“Term Lenders” has the meaning assigned to that term in the recitals to this
Agreement.

“Term Obligations” means all Obligations outstanding under the Term Credit
Agreement and the other Term Documents. “Term Obligations” shall include all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Term Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

“Term Priority Lien” means a Lien granted by the Term Priority Lien Documents to
the Collateral Trustee at any time upon any property of MRC Global or any other
Grantor to secure the Term Priority Lien Obligations.

“Term Priority Lien Claimholders” means, at any relevant time, the holders of
Term Priority Lien Obligations at that time, including the Term Lenders, the
Term Agent and the Collateral Trustee, under the Term Priority Lien Documents.

 

17



--------------------------------------------------------------------------------

“Term Priority Lien Collateral” means all now owned or hereafter acquired:

(a) Net Available Cash Account;

(b) Equipment;

(c) Real Estate Assets;

(d) documents of title related to Equipment;

(e) Specified Term Priority Lien Collateral,

(f) Intellectual Property;

(g) Records, “supporting obligations” (as defined in Article 9 of the UCC) and
related Letters of Credit, commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to the foregoing; and

(h) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, investment property, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing;

provided, however, that the term “Term Priority Lien Collateral” (i) shall
include (as provided in Section 3.4 below) Instruments or Chattel Paper to the
extent such Instruments or Chattel Paper constitute identifiable proceeds of
Term Priority Lien Collateral or other identifiable proceeds (including lease
payments under leases of Equipment) of Term Priority Lien Collateral are
deposited or held in any such Deposit Accounts or Securities Accounts after an
Enforcement Notice and (ii) shall not include Excluded Assets.

“Term Priority Lien Debt” means, collectively, (a) the notes, loans, other
indebtedness (including letters of credit and reimbursement obligations with
respect thereto) or Hedging Obligations issued or incurred under the Term Credit
Agreement, (b) all notes, loans, other indebtedness (including letters of credit
and reimbursement obligations with respect thereto) or Hedging Obligations
issued or incurred under any Additional Term Documents and with respect to which
the requirements of Section 5.6 have been satisfied, and (c) all notes, loans,
other indebtedness or Hedging Obligations issued or incurred under any
Refinancing thereof.

“Term Priority Lien Default” means an “Event of Default” (as defined in any of
the Term Priority Lien Documents).

“Term Priority Lien Documents” means, collectively, the Term Documents and the
Additional Term Documents.

“Term Priority Lien Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Term Priority
Lien Obligations or (except for this Agreement) under which rights or remedies
with respect to any such Liens are governed.

 

18



--------------------------------------------------------------------------------

“Term Priority Lien Obligations” means Term Obligations and Additional Term
Obligations.

“Term Priority Lien Security Agreement” means the “Security Agreement” (as
defined in the Term Credit Agreement).

“Term Secured Parties” means, at any time, the Term Agent, the Collateral
Trustee, the Term Lenders, agents and other representatives of the Term Lenders,
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Term Priority Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Term Priority Lien Document
outstanding at such time; provided that the Additional Term Secured Parties
shall not be deemed Term Secured Parties.

“Trademarks” has the meaning assigned to such term in the Term Priority Lien
Security Agreement or the corresponding Subordinated Lien Document, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement;

(e) all references to terms defined in the UCC shall have the meaning ascribed
to them therein (unless otherwise specifically defined herein); and

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

19



--------------------------------------------------------------------------------

Whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the Revolving Credit Agreement or the Term Credit Agreement, such
reference shall be deemed to have the same effect as if the definition of such
term had been independently set forth herein in full.

 

  II. LIEN PRIORITIES.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Term Priority Lien
Obligations granted on the Collateral, of any Liens securing the Subordinated
Lien Obligations granted on the Collateral or of any Liens securing the
Revolving Credit Obligations granted on the Collateral and notwithstanding any
provision of any UCC, or any other applicable law or the Revolving Credit Loan
Documents, the Term Priority Lien Documents or the Subordinated Lien Documents
or any defect or deficiencies in, or failure to perfect, the Liens securing the
Revolving Credit Obligations, Term Priority Lien Obligations or Subordinated
Lien Obligations or any other circumstance whatsoever, the Revolving Credit
Collateral Agent, on behalf of itself and/or the Revolving Credit Claimholders,
and the Collateral Trustee, on behalf of itself and/or the Term Priority Lien
Claimholders and/or the Subordinated Lien Claimholders, hereby each agrees that
any Lien of the Revolving Credit Collateral Agent on the Revolving Credit
Collateral, whether now or hereafter held by or on behalf of the Revolving
Credit Collateral Agent or any Revolving Credit Claimholder or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien on the Revolving Credit Collateral securing any
Term Priority Lien Obligations or Subordinated Lien Obligations.

2.2 Prohibition on Contesting Liens. The Revolving Credit Collateral Agent,
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, each agrees that it will
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Revolving Credit Claimholders, any of the Term
Priority Lien Claimholders or Subordinated Lien Claimholders in all or any part
of the Collateral, or the provisions of this Agreement; provided, that nothing
in this Agreement shall be construed to prevent or impair the rights of the
Revolving Credit Collateral Agent, any Revolving Credit Claimholder, the
Collateral Trustee, any Term Priority Lien Claimholder or any Subordinated Lien
Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.1, 3.1 and 3.4.

 

20



--------------------------------------------------------------------------------

  III. ENFORCEMENT.

3.1 Exercise of Remedies – Restrictions on the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders.

(a) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Collateral Trustee and each Term Priority Lien Claimholder and
Subordinated Lien Claimholder:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Revolving Credit Collateral (including the exercise of any right of setoff
or any right under any Account Agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Collateral Trustee, any Term
Priority Lien Claimholder or any Subordinated Lien Claimholder is a party) or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure); provided, however, that the Collateral
Trustee may exercise any or all such rights or remedies after the passage of a
period of at least 180 days has elapsed since the earlier of: (x) the date of
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor that has not been dismissed, or (y) the date on which the Collateral
Trustee first declares the existence of a Term Priority Lien Default or a
Subordinated Lien Default, as applicable, demands the repayment of all the
principal amount of any Term Priority Lien Obligations or Subordinated Lien
Obligations, as applicable, and the Revolving Credit Collateral Agent has
received notice from the Collateral Trustee of such declaration of a Term
Priority Lien Default or Subordinated Lien Default, as applicable (the
“Collateral Trustee Standstill Period”); provided, further, however, that
notwithstanding anything herein to the contrary, in no event shall the
Collateral Trustee, any Term Priority Lien Claimholder or any Subordinated Lien
Claimholder exercise any rights or remedies with respect to the Revolving Credit
Collateral if, notwithstanding the expiration of the Collateral Trustee
Standstill Period, the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders shall have commenced and be diligently pursuing the exercise of
their rights or remedies with respect to all or any material portion of such
Revolving Credit Collateral (and the Revolving Credit Collateral Agent shall
give prompt notice of such exercise to the Collateral Trustee);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Revolving Credit Collateral Agent or any Revolving Credit
Claimholder or any other exercise by the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder of any rights and remedies relating to the
Revolving Credit Collateral, whether under the Revolving Credit Loan Documents
or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Collateral Agent or the Revolving Credit Claimholders from bringing or
pursuing any Enforcement;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Term Priority Lien Obligations and Subordinated Lien
Obligations shall attach to any remaining proceeds resulting from actions taken
by the Revolving Credit Collateral Agent or any Revolving Credit Claimholder in
accordance with this Agreement after Discharge of Revolving Credit Obligations.

(b) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of Revolving Credit Collateral by
the respective Grantors after a Revolving Credit Default) make

 

21



--------------------------------------------------------------------------------

determinations regarding the release, disposition, or restrictions with respect
to the Revolving Credit Collateral without any consultation with or the consent
of the Collateral Trustee, any Term Priority Lien Claimholder or any
Subordinated Lien Claimholder; provided, however, that the Liens securing the
Term Priority Lien Obligations and the Subordinated Lien Obligations shall
remain on the proceeds (other than those properly applied to the Revolving
Credit Obligations) of such Collateral released or disposed of subject to the
relative priorities described in Section II. In exercising rights and remedies
with respect to the Revolving Credit Collateral, the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may enforce the provisions of the
Revolving Credit Loan Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Revolving Credit
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.

(c) Notwithstanding the foregoing, the Collateral Trustee, any Term Priority
Lien Claimholder and any Subordinated Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Term Priority Lien
Obligations or Subordinated Lien Obligations, as applicable, of any Grantor;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against such Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Revolving Credit Collateral, or the rights of the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on any of the
Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Term
Priority Lien Claimholders or Subordinated Lien Claimholders, as applicable,
including any claims secured by the Revolving Credit Collateral, if any, in each
case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not prohibited by the terms of this Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
prohibited by the terms of this Agreement, with respect to the Term Priority
Lien Obligations or Subordinated Lien Obligations, as applicable;

 

22



--------------------------------------------------------------------------------

(6) exercise any of its rights or remedies with respect to any of the Revolving
Credit Collateral after the termination of the Collateral Trustee Standstill
Period to the extent permitted by Section 3.1(a)(1); and

(7) make a cash bid on all or any portion of the Revolving Credit Collateral in
any foreclosure proceeding or action.

The Collateral Trustee, on behalf of itself, the Term Priority Lien Claimholders
and the Subordinated Lien Claimholders, agrees that it will not take or receive
any Revolving Credit Collateral or any proceeds of such Revolving Credit
Collateral in connection with the exercise of any right or remedy (including
set-off) with respect to any such Revolving Credit Collateral in its capacity as
a creditor in violation of this Agreement. Without limiting the generality of
the foregoing, unless and until the Discharge of Revolving Credit Obligations
has occurred, except as expressly provided in Sections 3.1(a)(1), 6.3(b)(1) and
this Section 3.1(c), the sole right of the Collateral Trustee, the Term Priority
Lien Claimholders or the Subordinated Lien Claimholders with respect to the
Revolving Credit Collateral is to hold a Lien (if any) on such Collateral
pursuant to the respective Term Priority Lien Documents or Subordinated Lien
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Revolving Credit Obligations has occurred.

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(b)(1):

(1) The Collateral Trustee, on behalf of itself, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, agrees that it will not
take any action that would hinder any exercise of remedies under the Revolving
Credit Loan Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of the Revolving Credit
Collateral, whether by foreclosure or otherwise;

(2) The Collateral Trustee, on behalf of itself, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, hereby waives any and all
rights the Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, as applicable, may have as a junior lien
creditor or otherwise to object to the manner in which the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders seek to enforce or collect
the Revolving Credit Obligations or the Liens securing the Revolving Credit
Obligations granted in any of the Revolving Credit Loan Documents or undertaken
in accordance with this Agreement, regardless of whether any action or failure
to act by or on behalf of the Revolving Credit Collateral Agent or Revolving
Credit Claimholders is adverse to the interest of the Term Priority Lien
Claimholders or Subordinated Lien Claimholders;

(3) the Collateral Trustee hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Priority Lien Document or
Subordinated Lien Document (in each case, other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders with respect to the
enforcement of the Liens on the Revolving Credit Collateral as set forth in this
Agreement and the Revolving Credit Loan Documents.

 

23



--------------------------------------------------------------------------------

(e) Except as otherwise specifically set forth in Sections 3.1(a) and (d) and
3.4, the Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders may exercise rights and remedies as unsecured
creditors against any Grantor that has guaranteed or granted Liens to secure the
Term Priority Lien Obligations or Subordinated Lien Obligations, as applicable,
and the Collateral Trustee may exercise rights and remedies with respect to the
Term Priority Lien Collateral and Subordinated Lien Collateral, as applicable,
in accordance with the terms of the Term Priority Lien Documents and
Subordinated Lien Documents, as applicable, and applicable law; provided,
however, that in the event that the Collateral Trustee, any Term Priority Lien
Claimholder or any Subordinated Lien Claimholder becomes a judgment Lien
creditor in respect of Revolving Credit Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Term
Priority Lien Obligations or Subordinated Lien Obligations, as applicable, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Revolving Credit Obligations) as the other Liens
securing the Term Priority Lien Obligations and Subordinated Lien Obligations
are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Collateral
Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders of the required payments of interest, principal and other amounts
owed in respect of its Term Priority Lien Obligations or Subordinated Lien
Obligations, as applicable, so long as such receipt is not the direct or
indirect result of the exercise by Collateral Trustee, the Term Priority Lien
Claimholders or the Subordinated Lien Claimholders of rights or remedies as a
secured creditor in respect of the Revolving Credit Collateral (including
set-off) or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may have against the Grantors under the Revolving Credit
Loan Documents.

3.2 Exercise of Remedies – Collateral Access Rights.

(a) The Revolving Credit Collateral Agent and the Collateral Trustee agree not
to commence Enforcement until the earlier of the date on which (A) an
Enforcement Notice has been given to the Collateral Trustee or the Revolving
Credit Collateral Agent, as the case may be or (B) any Insolvency or Liquidation
Proceeding is commenced by or against any Grantor that has not been dismissed.
Subject to the provisions of Section 3.1, the Collateral Trustee may, to the
extent permitted by applicable law, join in any judicial proceedings commenced
by the Revolving Credit Collateral Agent to enforce Liens on the Collateral,
provided that neither the Collateral Trustee, nor the Term Priority Lien
Claimholders or the Subordinated Lien Claimholders shall interfere with the
Enforcement actions of the Revolving Credit Collateral Agent with respect to the
Revolving Credit Collateral.

(b) If the Collateral Trustee or any of its agents or representatives, or any
third party pursuant to any Enforcement undertaken by the Collateral Trustee or
any receiver, shall obtain possession or physical control of any of the Primary
Real Estate Assets or any of the Other Real Estate, the Collateral Trustee shall
promptly notify the Revolving Credit Collateral Agent of that fact and the
Revolving Credit Collateral Agent shall, within ten (10) Business Days
thereafter, notify Collateral Trustee or, if applicable, any such third party
(at such address

 

24



--------------------------------------------------------------------------------

to be provided by the Collateral Trustee in connection with the applicable
Enforcement), as to whether the Revolving Credit Collateral Agent desires to
exercise access rights under this Agreement, at which time the parties shall
confer in good faith to coordinate with respect to the Revolving Credit
Collateral Agent’s exercise of such access rights. Access rights may apply to
differing parcels of Other Real Estate at differing times (i.e. a Revolving
Credit Collateral Agent may obtain possession of one leased location at a
different time than it obtains possession of other properties), in which case, a
differing Access Period may apply to each such property.

(c) Upon delivery of notice to the Collateral Trustee as provided in
Section 3.2(b), the Access Period shall commence for all of the Primary Real
Estate Assets or the subject parcel of Other Real Estate, as applicable. During
the Access Period and for any period prior to an Access Period when the
Revolving Credit Collateral Agent may have had access and/or use of any Term
Priority Lien Collateral or Subordinated Lien Collateral (e.g. pursuant to
access granted by a landlord of any Real Estate Asset), the Revolving Credit
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have such access to, and a rent free right to use, the
Term Priority Lien Collateral or Subordinated Lien Collateral, as applicable,
for the purpose of arranging for and effecting the sale or disposition of
Revolving Credit Collateral, including the production, completion, packaging,
shipping and other preparation of such Revolving Credit Collateral for sale or
disposition. During any such Access Period (or period prior to an Access
Period), the Revolving Credit Collateral Agent and its representatives (and
persons employed on their behalf), may continue to operate, service, maintain,
process and sell the Revolving Credit Collateral, as well as to engage in bulk
sales or other liquidations of Revolving Credit Collateral. Revolving Credit
Collateral Agent shall take proper care of any Term Priority Lien Collateral and
any Subordinated Lien Collateral that is used by it during the Access Period and
repair and replace any damage (ordinary wear-and-tear excepted) caused by them
or their agents, representatives or designees and comply with all applicable
laws in connection with its use or occupancy of the Term Priority Lien
Collateral and Subordinated Lien Collateral. The Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall indemnify and hold harmless
the Collateral Trustee, the relevant Term Priority Lien Claimholders or the
relevant Subordinated Lien Claimholders for any injury or damage to Persons or
property caused by the acts or omissions of Persons under its control. Revolving
Credit Collateral Agent and the Collateral Trustee shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of the Collateral Trustee to commence
foreclosure of the Term Priority Lien Mortgages or Subordinated Lien Mortgages,
as applicable, or to show the Term Priority Lien Collateral or Subordinated Lien
Collateral, as applicable, to prospective purchasers and to ready the Term
Priority Lien Collateral or Subordinated Lien Collateral, as applicable, for
sale.

(d) If the Collateral Trustee shall foreclose or otherwise sell any of the Term
Priority Lien Collateral or Subordinated Lien Collateral, as applicable, such
Person will notify the buyer thereof of the existence of this Agreement and that
the buyer is acquiring such Collateral subject to the terms of this Agreement.

 

25



--------------------------------------------------------------------------------

3.3 Exercise of Remedies–Intellectual Property Rights/Access to Information/Use
of Equipment.

(a) The Collateral Trustee hereby grants (to the full extent of its rights and
interests) the Revolving Credit Collateral Agent and its agents, representatives
and designees a royalty free, rent free license and lease to use all of the Term
Priority Lien Collateral and Subordinated Lien Collateral exclusive of
Intellectual Property but including any computer or other data processing
Equipment to conduct distribution activities on the Real Estate Assets during
any Enforcement Period, to collect all Accounts or amounts owing under
Instruments or Chattel Paper constituting Revolving Credit Collateral, to copy,
use or preserve any and all information relating to any of the Collateral, and
to complete the manufacture, packaging and sale of Inventory; provided, however,
the royalty free, rent free license and lease granted in this clause (a) with
respect to Equipment shall immediately expire upon the sale, lease, transfer or
other disposition of such Equipment.

(b) The Collateral Trustee hereby grants (to the full extent of its rights and
interests) the Revolving Credit Collateral Agent and its agents, representatives
and designees solely during the Enforcement Period (A) a nonexclusive, royalty
free, worldwide license or sublicense (subject to the terms of the underlying
license) to use all of the Term Priority Lien Collateral and Subordinated Lien
Collateral constituting Intellectual Property solely to the extent necessary to
collect all Accounts or amounts owing under Instruments or Chattel Paper
constituting Revolving Credit Collateral and to complete the manufacture,
packaging and sale of Inventory and (B) a nonexclusive, royalty free, worldwide
license or sublicense (subject to the terms of the underlying license) (which
will be binding on any successor or assignee of the Intellectual Property) to
use any and all Intellectual Property in connection with its Enforcement;
provided, however, that on and after the 30th day following the termination of
the Access Period with respect to the Primary Real Estate Assets, the Revolving
Credit Collateral Agent, during the term of the above licenses, shall use any
Trademarks of such licensed Intellectual Property solely in connection with
(x) goods or services which the Revolving Credit Collateral Agent in good faith
reasonably believes to be in all material respects of at least the same level of
quality offered by, and in a manner in which the Revolving Credit Collateral
Agent in good faith reasonably believes to be in all material respects
consistent with the practices of, one or more Grantors as of the date of the
Enforcement Notice or (y) the disposition of damaged, obsolete or second-quality
goods which dispositions the Revolving Credit Collateral Agent in good faith
reasonably believes will not materially diminish the distinctiveness and quality
characteristics associated with such Intellectual Property or the validity
thereof (it being understood and agreed that the Revolving Credit Collateral
Agent and its agents, representatives and designees shall comply in all material
respects with all laws pertaining to its use of Intellectual Property described
hereunder, including notice requirements).

3.4 Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.
The Collateral Trustee, on behalf of itself, the Term Priority Lien Claimholders
and the Subordinated Lien Claimholders, acknowledges and agrees that, to the
extent any such Person exercises its rights of setoff against any Grantor’s
Deposit Accounts, Securities Accounts or other assets, the amount of such setoff
shall be deemed to be the Revolving Credit Collateral to be held and distributed
pursuant to Section 4.2; provided, however, that the foregoing shall not

 

26



--------------------------------------------------------------------------------

apply to any setoff by any such Person against any Term Priority Lien Collateral
or Subordinated Lien Collateral (including funds in any Net Available Cash
Account) to the extent applied to payment of Term Priority Lien Obligations or
Subordinated Lien Obligations, as applicable. The Collateral Trustee, on behalf
of itself, the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders, agrees that prior to an issuance of an Enforcement Notice all
funds deposited under Account Agreements and then applied to the Revolving
Credit Obligations shall be treated as Revolving Credit Collateral and, unless
the Revolving Credit Collateral Agent has actual knowledge to the contrary, any
claim that payments made to Revolving Credit Collateral Agent through the
Deposit Accounts or Securities Accounts that are subject to Account Agreements
are proceeds of or otherwise constitute Term Priority Lien Collateral or
Subordinated Lien Collateral, are waived. The Revolving Credit Collateral Agent,
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, each agrees that, prior to
an issuance of an Enforcement Notice, any proceeds of Collateral, whether or not
deposited under Account Agreements, which are used by any Grantor to acquire
other property which is Collateral shall not (as among the Revolving Credit
Collateral Agent, the Collateral Trustee and the various Claimholders) be
treated as proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired. The Revolving Credit
Collateral Agent, Revolving Credit Claimholders, the Collateral Trustee, the
Term Priority Lien Claimholders and the Subordinated Lien Claimholders, each
agrees that after an issuance of an Enforcement Notice, each such Person shall
cooperate in good faith to identify the proceeds of the Revolving Credit
Collateral, the Term Priority Lien Collateral and the Subordinated Lien
Collateral, as the case may be (it being agreed that after an issuance of an
Enforcement Notice, unless the Revolving Credit Collateral Agent has actual
knowledge to the contrary, all funds deposited under Account Agreements and then
applied to the Revolving Credit Obligations shall be presumed to be Revolving
Credit Collateral (a presumption that can be rebutted by the Collateral
Trustee)); provided, however, that neither any Revolving Credit Claimholder nor
any Term Priority Lien Claimholder or Subordinated Lien Claimholder shall be
liable or in any way responsible for any claims or damages from conversion of
the Revolving Credit Collateral, Term Priority Lien Collateral or Subordinated
Lien Collateral, as the case may be (it being understood and agreed that (a) the
only obligation of any Revolving Credit Claimholder is to pay over to the
Collateral Trustee, in the same form as received, with any necessary
endorsements, all proceeds that such Revolving Credit Claimholder received that
have been identified as proceeds of the Term Priority Lien Collateral or
Subordinated Lien Collateral, as applicable, and (b) the only obligation of any
Term Priority Lien Claimholder or any Subordinated Lien Claimholder is to pay
over to the Revolving Credit Collateral Agent, in the same form as received,
with any necessary endorsements, all proceeds that such Term Priority Lien
Claimholder or Subordinated Lien Claimholder, as applicable, received that have
been identified as proceeds of the Revolving Credit Collateral). Each of the
Revolving Credit Collateral Agent and the Collateral Trustee may request from
the other an accounting of the identification of the proceeds of Collateral (and
the Revolving Credit Collateral Agent and the Collateral Trustee, as the case
may, upon which such request is made shall deliver such accounting reasonably
promptly after such request is made).

3.5 Allocation of Proceeds for Mixed Collateral. In the event that Revolving
Credit Collateral and Term Priority Lien Collateral are disposed of in a single
transaction or series of related transactions in which the aggregate sales price
is not allocated between the Revolving Credit Collateral, on the one hand, and
the Term Priority Lien Collateral, on the other hand,

 

27



--------------------------------------------------------------------------------

being sold, including in connection with or as a result of the sale of the Stock
of any Grantor or a Subsidiary thereof that owns assets constituting Revolving
Credit Collateral or Term Priority Lien Collateral, then, solely for purposes of
this Agreement and unless otherwise agreed, the portion of the aggregate sales
price deemed to be proceeds of the Revolving Credit Collateral, on the one hand,
and the Term Priority Lien Collateral, on the other hand, shall be allocated as
follows: (a) first, to the Revolving Credit Collateral in an amount equal to the
face amount of all Accounts and the net book value of all Inventory sold; and
(b) second, to the Revolving Credit Collateral or the Term Priority Lien
Collateral in accordance with the respective fair market value of the other
Collateral sold.

3.6 Exercise of Remedies – Applicable Landlord Agreements. In respect of each
consent/waiver/access agreement, if any, among the Revolving Credit Collateral
Agent and Collateral Trustee (collectively, the “Collateral Agents” and
individually, a “Collateral Agent”), on the one hand, and a landlord leasing
real estate to a Grantor or a bailee storing personal property for a Grantor (a
“Landlord”), on the other hand, which provides that each Collateral Agent has
the right to inspect or remove the personal property of the applicable Grantor
from the premises (such consent/waiver/access agreement being an “Applicable
Landlord Agreement”):

(a) if either Collateral Agent exercises its rights under such Applicable
Landlord Agreement, such Collateral Agent hereby agrees to reimburse the other
Collateral Agent upon demand for any repair by such other Collateral Agent of
any damage arising from the removal of the personal property by or on behalf of
such Collateral Agent; and

(b) the Collateral Trustee hereby expressly agrees, for the benefit of such
Landlord and those claiming through such Landlord, that (i) such Landlord may
exclusively deal with the Revolving Credit Collateral Agent until the date (the
“Junior Lien Effective Date”) of a delivery of a certificate to such Landlord
pursuant to the terms of such Applicable Landlord Agreement certifying to the
effect that the Discharge of Revolving Credit Obligations has occurred and
(ii) the Collateral Trustee has no right to object to any discussions,
correspondence or agreements between such Landlord and the Revolving Credit
Collateral Agent or any amendments or modifications to such Applicable Landlord
Agreement prior to the Junior Lien Effective Date; it being understood and
agreed, as between the Revolving Credit Collateral Agent and the Collateral
Trustee, that the Revolving Credit Collateral Agent shall not agree without
Collateral Trustee’s advance written consent to any amendment or modifications
to such Applicable Landlord Agreement the reasonably likely effect of which is
to impair Collateral Trustee’s rights as an invitee under such Applicable
Landlord Agreement or impact the Collateral Trustee in any material respect
differently than it would impact the Revolving Credit Collateral Agent under
such Applicable Landlord Agreement prior to the Junior Lien Effective Date.

 

  IV. PAYMENTS.

4.1 Application of Proceeds. Subject to the provisions of Section 6.5 hereof, so
long as the Discharge of Revolving Credit Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Revolving Credit Collateral or proceeds thereof received in
connection with the sale or other

 

28



--------------------------------------------------------------------------------

disposition of, or collection on, such Collateral upon the exercise of remedies
by the Revolving Credit Collateral Agent or Revolving Credit Claimholders, shall
be applied by the Revolving Credit Collateral Agent to the Revolving Credit
Obligations in such order as specified in the relevant Revolving Credit Loan
Documents. Upon the Discharge of Revolving Credit Obligations, the Revolving
Credit Collateral Agent shall deliver to the Collateral Trustee any Collateral
and proceeds of Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Collateral Trustee in such order as specified in the
Term Priority Lien Documents and Subordinated Lien Documents.

4.2 Payments Over in Violation of Agreement. Unless and until each of the
Discharge of Revolving Credit Obligations, the Discharge of Term Priority Lien
Obligations and the Discharge of Subordinated Lien Obligations have occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, any Collateral or proceeds thereof received by any
Revolving Credit Claimholder, any Term Priority Lien Claimholder or any
Subordinated Lien Claimholder in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
Revolving Credit Collateral Agent or Collateral Trustee, as appropriate, in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Collateral Trustee and
Revolving Credit Collateral Agent are each hereby authorized to make any such
endorsements as agent for the other Person. This authorization is coupled with
an interest and is irrevocable until each of the Discharge of Revolving Credit
Obligations, the Discharge of Term Priority Lien Obligations and the Discharge
of Subordinated Lien Obligations have occurred.

4.3 Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Claimholders may be applied,
reversed and reapplied, in whole or in part, to the Revolving Credit Obligations
to the extent provided for in the Revolving Credit Loan Documents; and (b) the
Term Priority Lien Claimholders or the Subordinated Lien Claimholders, as the
case may be, may be applied, reversed and reapplied, in whole or in part, to the
Term Priority Lien Obligations or the Subordinated Lien Obligations to the
extent provided for in the Term Priority Lien Documents and Subordinated Lien
Documents.

 

  V. OTHER AGREEMENTS.

5.1 Releases.

(a) If in connection with the exercise of Revolving Credit Collateral Agent’s
remedies in respect of any Collateral as provided for in Section 3.1, the
Revolving Credit Collateral Agent, for itself and/or on behalf of any of the
other Revolving Credit Claimholders, releases its Liens on any part of the
Revolving Credit Collateral, then the Liens, if any, of the Collateral Trustee,
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders, on
the Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The Collateral
Trustee, for itself and/or on behalf of any of the Term Priority Lien
Claimholders and/or on behalf of any of the Subordinated Lien Claimholders,
promptly shall execute and deliver to the Revolving Credit Collateral Agent or
such Grantor such termination statements, releases and other documents as the
Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.

 

29



--------------------------------------------------------------------------------

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of each of the Revolving Credit Loan Documents, the Term Priority Lien
Documents and the Subordinated Lien Documents (including voluntary Dispositions
of Revolving Credit Collateral by the respective Grantors after a Revolving
Credit Default, voluntary Dispositions of Term Priority Lien Collateral by the
respective Grantors after a Term Priority Lien Default and voluntary
Dispositions of Subordinated Lien Collateral by the respective Grantors after a
Subordinated Lien Default), the Revolving Credit Collateral Agent, for itself
and/or on behalf of any of the Revolving Credit Claimholders, releases its Liens
on any part of the Revolving Credit Collateral, in each case other than (x) in
connection with the Discharge of Revolving Credit Obligations or (y) after the
occurrence and during the continuance of a Term Priority Lien Default or a
Subordinated Lien Default as the case may be (which clause (y) will not apply if
the net proceeds of such Disposition are applied to the Revolving Credit
Obligations), then the Liens, if any, of the Collateral Trustee, for itself
and/or on behalf of any of the Term Priority Lien Claimholders and/or on behalf
of any of the Subordinated Lien Claimholders, on such Collateral shall be
automatically, unconditionally and simultaneously released. The Collateral
Trustee, for itself and/or on behalf of any Term Priority Lien Claimholder
and/or on behalf of any Subordinated Lien Claimholder, promptly shall execute
and deliver to the Revolving Credit Collateral Agent or such Grantor such
termination statements, releases and other documents as the Revolving Credit
Collateral Agent or such Grantor may request to effectively confirm such
release.

(c) Until the Discharge of Revolving Credit Obligations shall occur, the
Collateral Trustee, for itself and/or on behalf of the Term Priority Lien
Claimholders and/or on behalf of the Subordinated Lien Claimholders, hereby
irrevocably constitutes and appoints Revolving Credit Collateral Agent and any
of its officers or agents, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Collateral Trustee, such Term Priority Lien Claimholder or
Subordinated Lien Claimholder, whether in the Revolving Credit Collateral
Agent’s name or, at the option of the Revolving Credit Collateral Agent, in the
Collateral Trustee’s, any Term Priority Lien Claimholder’s or Subordinated Lien
Claimholder’s own name, from time to time in such Revolving Credit Collateral
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.

5.2 Insurance.

(a) Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Loan Documents, (i) the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Revolving Credit Collateral or
the Liens with respect thereto in the event of any loss thereunder or with
respect thereto and to approve any award granted in any

 

30



--------------------------------------------------------------------------------

condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral; (ii) all proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect to such Revolving Credit Collateral and to the extent required by the
Revolving Credit Loan Documents shall be paid to the Revolving Credit Collateral
Agent for the benefit of the Revolving Credit Claimholders pursuant to the terms
of the Revolving Credit Loan Documents (including, without limitation, for
purposes of cash collateralization of letters of credit) and thereafter, to the
extent no Revolving Credit Obligations are outstanding, and subject to the terms
of, and the rights of the Grantors under, the Term Priority Lien Documents or
Subordinated Lien Documents, as applicable, to the Collateral Trustee for the
benefit of the Term Priority Lien Claimholders or Subordinated Lien
Claimholders, as applicable, to the extent required under the Term Priority Lien
Documents or Subordinated Lien Documents, as applicable, and then, to the extent
no Term Priority Lien Obligations or Subordinated Lien Obligations which were
secured by such Collateral are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the Collateral
Trustee, any Term Priority Lien Claimholder or any Subordinated Lien Claimholder
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such proceeds over to the Revolving Credit
Collateral Agent in accordance with the terms of Section 4.2.

(b) To effectuate the foregoing, the Revolving Credit Collateral Agent and
Collateral Trustee shall each receive separate lender’s loss payable
endorsements naming themselves as loss payee and additional insured, as their
interests may appear, with respect to policies which insure Collateral
hereunder. To the extent any proceeds are received for business interruption or
for any liability or indemnification and those proceeds are not compensation for
a casualty loss with respect to the Term Priority Lien Collateral or
Subordinated Lien Collateral, such proceeds shall (subject to the rights of the
Grantors) first be applied to repay the Revolving Credit Obligations and then be
applied, to the extent required by the Term Priority Lien Documents or the
Subordinated Lien Documents, to the Term Priority Lien Obligations or
Subordinated Lien Obligations, as applicable.

5.3 Amendments to Revolving Credit Loan Documents, Term Priority Lien Documents
and Subordinated Lien Documents; Refinancing; Legending Provisions.

(a) The Revolving Credit Loan Documents, the Term Priority Lien Documents and
the Subordinated Lien Documents may be amended, restated, supplemented,
modified, replaced, renewed, extended or increased in accordance with the terms
of both the Revolving Credit Loan Documents, the Term Priority Lien Documents
and the Subordinated Lien Documents and the Revolving Credit Obligations, the
Term Priority Lien Obligations and the Subordinated Lien Obligations may be
Refinanced, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the Refinancing transaction under any
Revolving Credit Document, any Term Priority Lien Document or Subordinated Lien
Document) of the Revolving Credit Claimholders, the Term Priority Lien
Claimholders or the Subordinated Lien Claimholders, as the case may be, all
without affecting the Lien subordination or other provisions of this Agreement,
provided, however, that (i) the holders of such Refinancing debt bind themselves
in an Intercreditor Agreement Joinder or other writing,

 

31



--------------------------------------------------------------------------------

reasonably acceptable to the Collateral Trustee and Revolving Credit Collateral
Agent and addressed to the Collateral Trustee or Revolving Credit Collateral
Agent, as the case may be, to the terms of this Agreement, (ii) any such
amendment, restatement, supplement, modification, replacement, renewal,
extension, increase or Refinancing shall be in accordance with the provisions of
both the Revolving Credit Loan Documents, the Term Priority Lien Documents and
the Subordinated Lien Documents, (iii) any such amendment, restatement,
supplement, modification, replacement, renewal, extension, increase or
Refinancing shall not, without the consent of the Collateral Trustee, increase
the sum of (1) the then outstanding aggregate principal amount under the
Revolving Credit Agreement (including, if any, any undrawn portion of any
commitment under the Revolving Credit Agreement) and (2) the aggregate face
amount of any letters of credit issued under the Revolving Credit Agreement and
not reimbursed, in excess of the Cap Amount, and (iv) any such amendment,
restatement, supplement, modification, replacement, renewal, extension, increase
or Refinancing shall not, except in compliance with the Term Priority Lien
Documents and the Subordinated Lien Documents, grant a Lien on the Term Priority
Lien Collateral or Subordinated Lien Collateral in favor of the Revolving Credit
Collateral Agent senior and prior to or pari passu with the Lien on the Term
Priority Lien Collateral or Subordinated Lien Collateral in favor of the
Collateral Trustee.

(b) The Companies agree that each security agreement relating to the Revolving
Credit Collateral that is a Term Priority Lien Collateral Document or a
Subordinated Lien Document shall include the following language (or language to
similar effect approved by both the Collateral Trustee and the Revolving Credit
Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Collateral Trustee] pursuant to this Agreement and the exercise
of any right or remedy by the [Collateral Trustee] hereunder are subject to the
provisions of the Fourth Amended and Restated Intercreditor Agreement, dated as
of June 11, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among MRC Global Inc. (“MRC
Global”), certain subsidiaries of MRC Global, Bank of America, N.A., in its
capacity as a “Revolving Credit Collateral Agent”, U.S. Bank National
Association, in its capacity as the “Collateral Trustee” and certain other
persons which may be or become parties thereto or become bound thereto from time
to time. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”

(c) The Revolving Credit Collateral Agent and the Collateral Trustee shall each
use its commercially reasonable efforts to notify the other parties of any
written amendment or modification to any Revolving Credit Loan Document, any
Term Priority Lien Document or any Subordinated Lien Document, as applicable,
but the failure to do so shall not create a cause of action against the party
failing to give such notice or create any claim or right on behalf of any third
party. In connection with amendments or modifications permitted by Section 5.3,
Revolving Credit Collateral Agent and the Collateral Trustee, as applicable,
shall, upon request of the other party, provide copies of all such modifications
or amendments and copies of all other relevant documentation to the other
Persons.

 

32



--------------------------------------------------------------------------------

5.4 Bailees for Perfection.

(a) Revolving Credit Collateral Agent agrees to hold that part of the Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC (such Collateral being the “Pledged
Collateral”) as collateral agent for the Term Priority Lien Claimholders and
Subordinated Lien Claimholders and as bailee for the Collateral Trustee (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the Term Priority Lien
Documents and the Subordinated Lien Documents, subject to the terms and
conditions of this Section 5.4.

(b) The Revolving Credit Collateral Agent shall have no obligation whatsoever to
any other Person to ensure that the Pledged Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.4. The duties or responsibilities under
this Section 5.4 shall be limited solely to holding the Pledged Collateral as
bailee in accordance with this Section 5.4 and delivering the Pledged Collateral
upon a Discharge of Revolving Credit Obligations as provided in paragraph (d)
below, so that, subject to the terms of this Agreement, until a Discharge of
Revolving Credit Obligations, the Revolving Credit Collateral Agent shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement and other Revolving Credit Loan
Documents (but only to the extent that such Collateral constitutes Revolving
Credit Collateral) as if the Liens (if any) of the Collateral Trustee did not
exist.

(c) The Revolving Credit Collateral Agent acting pursuant to this Section 5.4
shall not have by reason of the Revolving Credit Loan Documents, the Term
Priority Lien Documents, the Subordinated Lien Documents, this Agreement or any
other document, a fiduciary relationship with any other Person with respect to
such acts.

(d) Upon the Discharge of Revolving Credit Obligations, the Revolving Credit
Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Collateral Trustee to
the extent the Term Priority Lien Obligations or the Subordinated Lien
Obligations which are secured by such Pledged Collateral remain outstanding, and
second, to the applicable Grantor (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral). The Revolving Credit
Collateral Agent further agrees to take all other action reasonably requested by
the Collateral Trustee in connection with the Collateral Trustee obtaining a
first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.

5.5 When Discharge of Revolving Credit Obligations, Discharge of Term Priority
Lien Obligations and Discharge of Subordinated Lien Obligations Deemed to Not
Have Occurred. If concurrently with the Discharge of Revolving Credit
Obligations, the Discharge of Term Priority Lien Obligations or the Discharge of
Subordinated Lien Obligations, any of the

 

33



--------------------------------------------------------------------------------

Companies enters into any Refinancing of any Revolving Credit Obligation, any
Term Priority Lien Obligation or any Subordinated Lien Obligation, as the case
may be, which Refinancing is permitted by the Term Priority Lien Documents, the
Subordinated Lien Documents and the Revolving Credit Loan Documents, then such
Discharge of Revolving Credit Obligations, such Discharge of Term Priority Lien
Obligations or such Discharge of Subordinated Lien Obligations, shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Revolving Credit Obligations, Discharge of Term Priority
Lien Obligations or Discharge of Subordinated Lien Obligations) and, from and
after the date on which the New Debt Notice (defined below) is delivered to the
Collateral Trustee or the Revolving Credit Collateral Agent, as appropriate, in
accordance with the next sentence, the obligations under such Refinancing shall
automatically be treated as Revolving Credit Obligations, Term Priority Lien
Obligations or Subordinated Lien Obligations, as applicable, for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Revolving Credit Collateral
Agent or Collateral Trustee, as the case may be, under such new Revolving Credit
Loan Documents, Term Priority Lien Documents or Subordinated Lien Documents
shall be the Revolving Credit Collateral Agent or Collateral Trustee for all
purposes of this Agreement. Upon receipt of a notice (the “New Debt Notice”)
stating that any of the Companies has entered into new Revolving Credit Loan
Documents, new Term Priority Lien Documents or new Subordinated Lien Documents
(which notice shall include a complete copy of the relevant new documents and
provide the identity of the new agent or trustee for such facility, such agent
or trustee, the “New Agent”), the Revolving Credit Collateral Agent and the
Collateral Trustee shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as such Company or such
New Agent shall reasonably request in order to provide to the New Agent the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (b) deliver, to the extent contemplated by
this Agreement, to the New Agent any Pledged Collateral held by it together with
any necessary endorsements (or otherwise allow the New Agent to obtain control
of such Pledged Collateral). The New Agent shall agree in a writing addressed to
the Revolving Credit Collateral Agent, the Collateral Trustee, the Revolving
Credit Claimholders, the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders, as the case may be, to be bound by the terms of this
Agreement.

5.6 Additional Secured Debt. MRC Global and the other applicable Grantors will
be permitted to designate as an additional holder of Secured Debt Obligations
hereunder each Person who is, or who becomes or who is to become, the registered
holder of Term Priority Lien Debt or the registered holder of Subordinated Lien
Debt incurred by MRC Global or such other Grantor after the date of this
Agreement in accordance with the terms of all applicable Secured Documents. MRC
Global or the other applicable Grantor may effect such designation by delivering
to the Collateral Trustee and the Revolving Credit Collateral Agent, each of the
following:

(i) an Officers’ Certificate stating that MRC Global or such other Grantor
intends to incur additional Term Priority Lien Debt and/or Subordinated Lien
Debt (“Additional Secured Debt”) which will be (1) Term Priority Lien Debt
permitted by each applicable Secured Document to be incurred and secured by a
Term Priority Lien equally and ratably with all previously existing and future

 

34



--------------------------------------------------------------------------------

Term Priority Lien Debt or (2) Subordinated Lien Debt permitted by each
applicable Secured Document to be incurred and secured by a Subordinated Lien
equally and ratably with all previously existing and future Subordinated Lien
Debt; and

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Secured Debt must be designated as an
additional holder of Secured Debt Obligations hereunder and must, prior to or
substantially concurrent with such designation, sign and deliver on behalf of
the holders or lenders of such Additional Secured Debt an Intercreditor
Agreement Joinder, and, to the extent necessary or appropriate to facilitate
such transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow MRC Global or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Document.

 

  VI. INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1 Finance and Sale Issues.

(a) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall, acting in accordance with the Revolving
Credit Agreement, agree to permit the use of “Cash Collateral” (as such term is
defined in Section 363(a) of the Bankruptcy Code) other than the identifiable
cash proceeds of any Term Priority Lien Collateral or Subordinated Lien
Collateral, in each case, on which a Lien has been granted to the Revolving
Credit Collateral Agent pursuant to the Revolving Credit Loan Documents or any
Grantor to obtain financing, whether from the Revolving Credit Claimholders or
any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”), provided that, the aggregate principal amount
of the DIP Financing plus the aggregate outstanding principal amount of
indebtedness constituting borrowed money under the Revolving Credit Agreement
plus the aggregate face amount of any letters of credit issued and not
reimbursed under the Revolving Credit Agreement does not exceed the sum of the
Cap Amount and the DIP Financing Cap, then each Term Priority Lien Claimholder
and each Subordinated Lien Claimholder agrees that it (i) will raise no
objection to or contest such Cash Collateral use or DIP Financing so long as the
Term Priority Lien Claimholders and Subordinated Lien Claimholders retain the
right to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the DIP Financing that are materially prejudicial to their
perfected interests in the Term Priority Lien Collateral or Subordinated Lien
Collateral, as applicable and (ii) will not support any other Person objecting
to such use of Cash Collateral or DIP Financing. To the extent the Liens
securing the Revolving Credit Obligations are subordinated to or pari passu with
such DIP Financing which meets the requirements above, the Collateral Trustee
will subordinate any Liens in the Revolving Credit Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except,
as

 

35



--------------------------------------------------------------------------------

expressly agreed by the Revolving Credit Collateral Agent or to the extent
permitted by Section 6.3). The Revolving Credit Collateral Agent, for itself and
for the Revolving Credit Claimholders, the Collateral Trustee, for itself and
for the Term Priority Lien Claimholders and the Subordinated Lien Claimholders,
agree that notice received two business days prior to the entry of an order
approving usage of Cash Collateral or approving DIP Financing shall be adequate
notice.

(b) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall, acting in accordance with the Revolving
Credit Agreement, agree to permit a sale of the Revolving Credit Collateral free
and clear of Liens or other claims, under Section 363 of the Bankruptcy Code or
otherwise, then each Term Priority Lien Claimholder and each Subordinated Lien
Claimholder agrees that it will not raise any objection to or contest such sale
or request adequate protection or any other relief in connection therewith (it
being understood that the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders still, but subject to this Agreement, have rights with respect
to the proceeds of such Collateral).

6.2 Relief from the Automatic Stay.

(a) Until the Discharge of Revolving Credit Obligations has occurred, the
Collateral Trustee, each Term Priority Lien Claimholder and each Subordinated
Lien Claimholder, agrees that none of them shall seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Revolving Credit
Collateral, without the prior written consent of the Revolving Credit Collateral
Agent.

(b) Until both the Discharge of Term Priority Lien Obligations and the Discharge
of Subordinated Lien Obligations have occurred, the Revolving Credit Collateral
Agent, on behalf of itself and the Revolving Credit Claimholders, agrees that it
shall not seek (or support any other Person seeking) relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
the Term Priority Lien Collateral and Subordinated Lien Collateral (other than
to the extent such relief is required to exercise its rights under Section 3.2
or Section 3.3), without the prior written consent of the Collateral Trustee.

6.3 Adequate Protection.

(a) The Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, each agree that none of them shall contest (or
support any other Person contesting):

(1) any request by the Revolving Credit Collateral Agent for adequate protection
with respect to the Revolving Credit Collateral; or

(2) any objection by the Revolving Credit Collateral Agent to any motion,
relief, action or proceeding based on the Revolving Credit Collateral Agent or
the Revolving Credit Claimholders claiming a lack of adequate protection with
respect to the Revolving Credit Collateral.

 

36



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Revolving
Credit Collateral) in connection with any Cash Collateral use or DIP Financing,
then the Collateral Trustee, on behalf of itself, any of the Term Priority Lien
Claimholders or any of the Subordinated Lien Claimholders, may seek or request
adequate protection with respect to its interests in such Collateral in the form
of a Lien on the same additional collateral, which Lien will be subordinated
(except to the extent that the Collateral Trustee already had a Lien on such
Collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens securing the Revolving Credit Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Collateral Trustee on Revolving Credit
Collateral; and

(2) in the event the Collateral Trustee, on behalf of itself, any of the Term
Priority Lien Claimholders or any of the other Subordinated Lien Claimholders,
seeks or requests adequate protection of their respective interest in the
Revolving Credit Collateral and such adequate protection is granted in the form
of additional collateral, then the Collateral Trustee, on behalf of itself, any
of the Term Priority Lien Claimholders or any of the Subordinated Lien
Claimholders, agrees that it will not oppose any request by the Revolving Credit
Collateral Agent for adequate protection in the form of a Lien on such
additional collateral as security for the Revolving Credit Obligations and for
any Cash Collateral use or DIP Financing provided by the Revolving Credit
Claimholders and that any Lien on such additional collateral securing the Term
Priority Lien Obligations and/or Subordinated Lien Obligations shall be
subordinated to the Lien on such collateral securing the Revolving Credit
Obligations and any such DIP Financing provided by the Revolving Credit
Claimholders (and all obligations relating thereto) and to any other Liens
granted to the Revolving Credit Claimholders as adequate protection on the same
basis as the other Liens securing the Term Priority Lien Obligations and
Subordinated Lien Obligations are so subordinated to such Revolving Credit
Obligations under this Agreement

(c) Except as otherwise expressly set forth in Section 6.1 or in connection with
the exercise of remedies with respect to the Revolving Credit Collateral,
nothing herein shall limit the rights of any Term Priority Lien Claimholder or
any Subordinated Lien Claimholder from seeking adequate protection with respect
to their rights in the Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise).

6.4 Avoidance Issues. If any Revolving Credit Claimholder, any Term Priority
Lien Claimholder or any Subordinated Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of Revolving Credit
Obligations, Term Priority Lien Obligations or Subordinated Lien Obligations, as
the case may be, (a “Recovery”), then such Revolving Credit Claimholders, Term
Priority Lien Claimholders or Subordinated Lien Claimholders shall be entitled
to a

 

37



--------------------------------------------------------------------------------

reinstatement of Revolving Credit Obligations, Term Priority Lien Obligations or
Subordinated Lien Obligations, as the case may be, with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

6.5 Reorganization Securities. Notwithstanding anything to the contrary in this
Agreement, if, in any Insolvency or Liquidation Proceeding, (i) the Term
Priority Lien Claimholders or the Subordinated Lien Claimholders receive
pursuant to a plan of reorganization or similar dispositive restructuring plan a
distribution of debt obligations (“Junior Lien Reorganization Securities”) in
whole or in part on account of their junior Liens on the Revolving Credit
Collateral (such Collateral, the “Applicable Junior Collateral”) that are
secured by Liens on such Applicable Junior Collateral, and (ii) the Revolving
Credit Claimholders receive pursuant to such plan of reorganization or similar
dispositive restructuring plan a distribution of debt obligations (“Senior Lien
Reorganization Securities”) in whole or in part on account of their Revolving
Credit Obligations that are secured by Liens on such Applicable Junior
Collateral, then (x) the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders, as applicable, shall be entitled to retain their Junior Lien
Reorganization Securities and shall not be obligated to turnover same to any or
all of the Revolving Credit Claimholders, and (y) to the extent the Junior Lien
Reorganization Securities and the Senior Lien Reorganization Securities are
secured by Liens upon the same Applicable Junior Collateral, the provisions of
this Agreement will survive the distribution of such Junior Lien Reorganization
Securities and Senior Lien Reorganization Securities and will apply with like
effect to the Junior Lien Reorganization Securities and Senior Lien
Reorganization Securities, to such Liens securing such Junior Lien
Reorganization Securities and Senior Lien Reorganization Securities and to the
distribution of proceeds of such Applicable Junior Collateral.

6.6 Separate Grants of Security and Separate Classifications. The Revolving
Credit Claimholders, the Term Priority Lien Claimholders and the Subordinated
Lien Claimholders acknowledge and agree that (i) the grants of Liens pursuant to
the Revolving Credit Loan Documents, the Term Priority Lien Documents and the
Subordinated Lien Documents constitute three separate and distinct grants of
Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Term Priority Lien Obligations, the Subordinated Lien
Obligations and the Revolving Credit Obligations are fundamentally different
from each other and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Credit Claimholders,
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees, costs and other
charges, irrespective of whether a claim for such amounts is allowed or
allowable in such Insolvency or Liquidation Proceeding, before any distribution
from, or in respect of, any Collateral is made in respect of the claims held by
the Term Priority Lien Claimholders or the Subordinated Lien Claimholders, with
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders
hereby acknowledging and agreeing to turn over to the Revolving Credit

 

38



--------------------------------------------------------------------------------

Claimholders amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Term Priority Lien
Claimholders or Subordinated Lien Claimholders, as applicable.

6.7 Post-Petition Interest.

(a) Neither the Collateral Trustee nor any Term Priority Lien Claimholders or
Subordinated Lien Claimholders shall oppose or seek to challenge any claim by
the Revolving Credit Collateral Agent or any Revolving Credit Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Revolving Credit
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien securing any Revolving Credit Claimholder’s claim,
without regard to the existence of the Lien of the Collateral Trustee on behalf
of the Term Priority Lien Claimholders and Subordinated Lien Claimholders on the
Collateral.

(b) Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by the Collateral
Trustee, any Term Priority Lien Claimholder or any Subordinated Lien Claimholder
for allowance in any Insolvency or Liquidation Proceeding of Term Priority Lien
Obligations or Subordinated Lien Obligations, as applicable, consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
securing any Term Priority Lien Claimholder’s or Subordinated Lien
Claimholder’s, as applicable, claim, without regard to the existence of the Lien
of the Revolving Credit Collateral Agent on behalf of the Revolving Credit
Claimholders on the Collateral.

 

  VII. RELIANCE; WAIVERS; ETC.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under the Revolving Credit Loan Documents, acknowledges that it and
the Revolving Credit Claimholders have, independently and without reliance on
the Collateral Trustee, any Term Priority Lien Claimholder or any Subordinated
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such
Revolving Credit Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Revolving Credit Loan Documents or this Agreement. The
Collateral Trustee, on behalf of the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, acknowledges that the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders have, independently and
without reliance on the Revolving Credit Collateral Agent or any Revolving
Credit Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Term Priority Lien Documents and/or Subordinated Lien Documents, as
applicable, and be bound by the terms of this Agreement and they will continue
to make their own credit decision in taking or not taking any action under the
Term Priority Lien Documents, Subordinated Lien Documents or this Agreement;
provided, that nothing herein or in any Term Priority Lien Document or
Subordinated Lien Document shall be construed to impose any obligation on the
Collateral Trustee in its individual capacity to advance its own funds or extend
credit to the Companies, any Claimholder or any other Person.

 

39



--------------------------------------------------------------------------------

7.2 No Warranties or Liability. The Revolving Credit Collateral Agent, on behalf
of itself and the Revolving Credit Claimholders under the Revolving Credit Loan
Documents, acknowledges and agrees that each of the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Term Priority Lien Documents or the Subordinated Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided in this Agreement, the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under the Term Priority Lien Documents and Subordinated Lien Documents, as
applicable, in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, each acknowledges and
agrees that the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Revolving Credit Loan Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided herein, the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
Revolving Credit Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Collateral Trustee,
the Term Priority Lien Claimholders and the Subordinated Lien Claimholders shall
have no duty to the Revolving Credit Collateral Agent or any of the Revolving
Credit Claimholders, and the Revolving Credit Collateral Agent and the Revolving
Credit Claimholders shall have no duty to the Collateral Trustee, any of the
Term Priority Lien Claimholders or any of the Subordinated Lien Claimholders, to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with any Grantor (including the Revolving Credit Loan Documents, the Term
Priority Lien Documents and the Subordinated Lien Documents), regardless of any
knowledge thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders, the Collateral Trustee, the Term Priority Lien Claimholders or the
Subordinated Lien Claimholders to enforce any provision of this Agreement, any
Revolving Credit Loan Document, any Term Priority Lien Document or any
Subordinated Lien Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by such Persons or by any noncompliance by any such Person
with the terms, provisions and covenants of this Agreement, any of the Revolving
Credit Loan Documents, any of the Term Priority Lien Documents or any of the
Subordinated Lien Documents, regardless of any knowledge thereof which such
Persons, or any of them, may have or be otherwise charged with.

 

40



--------------------------------------------------------------------------------

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Loan Documents,
the Term Priority Documents and the Subordinated Lien Documents and subject to
the provisions of Section 5.3(a)), the Revolving Credit Collateral Agent, the
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders may, at any time and from
time to time in accordance with the Revolving Credit Loan Documents, the Term
Priority Lien Documents and the Subordinated Lien Documents and/or applicable
law, without the consent of, or notice to, the other Persons (as the case may
be), without incurring any liabilities to such Persons and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Revolving Credit Collateral Agent or Collateral Trustee or any rights or
remedies under any of the Revolving Credit Loan Documents, the Term Priority
Lien Documents or the Subordinated Lien Documents; provided that any such
increase in the Revolving Credit Obligations shall not increase the sum of the
Indebtedness constituting principal under the Revolving Credit Agreement and the
face amount of any letters of credit issued under the Revolving Credit Agreement
and not reimbursed to an amount in excess of the Cap Amount;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any Obligation or any other liability of any Grantor or
any security therefore or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with any Grantor.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders
and the Collateral Trustee, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, respectively, hereunder shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Revolving Credit Loan
Documents, any Term Priority Lien Documents or any Subordinated Lien Documents;

 

41



--------------------------------------------------------------------------------

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations, Term Priority Lien Obligations or Subordinated
Lien Obligations, or any amendment or waiver or other modification, including
any increase in the amount thereof, whether by course of conduct or otherwise,
of the terms of any Revolving Credit Loan Document, any Term Priority Lien
Document or any Subordinated Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations, the
Term Priority Lien Obligations or any Subordinated Lien Obligations or any
guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Collateral Trustee, the Term Priority Lien Obligations, any Term Priority Lien
Claimholder, the Subordinated Lien Obligations or any Subordinated Lien
Claimholder in respect of this Agreement.

 

  VIII. MISCELLANEOUS.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Loan Document, any Term
Priority Lien Document or any Subordinated Lien Document, the provisions of this
Agreement shall govern and control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Collateral Agent, the Revolving Credit Claimholders and the Collateral
Trustee, the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders may continue, at any time and without notice to any of the others,
to extend credit and other financial accommodations and lend monies to or for
the benefit of any Grantor in reliance hereon. Each such Person hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, the date of the Discharge of
Revolving Credit Obligations, subject to the rights of the Revolving Credit
Collateral Agent and Revolving Credit Claimholders under Section 6.4;

 

42



--------------------------------------------------------------------------------

(b) with respect to the Collateral Trustee, the date of the Discharge of Term
Priority Lien Obligations and the Discharge of Subordinated Lien Obligations,
subject to the rights of the Collateral Trustee under Section 6.4;

(c) with respect to the Term Priority Lien Claimholders, the date of the
Discharge of Term Priority Lien Obligations, subject to the rights of the Term
Priority Lien Claimholders under Section 6.4; and

(d) with respect to the Subordinated Lien Claimholders, the date of the
Discharge of Subordinated Lien Obligations, subject to the rights of the
Subordinated Lien Claimholders under Section 6.4.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of Revolving Credit Collateral Agent and the
Collateral Trustee or their respective authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, no Grantor shall have any right to consent to or
approve any amendment, modification or waiver of any provision of this Agreement
except to the extent its rights are directly affected (which includes, but is
not limited to any amendment to the Grantors’ ability to cause additional
obligations to constitute Revolving Credit Obligations, Term Priority Lien
Obligations or Subordinated Lien Obligations as the Grantors may designate).

8.4 Information Concerning Financial Condition of the Companies and their
Subsidiaries. The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Collateral Trustee, the Term Priority
Lien Claimholders and the Subordinated Lien Claimholders, on the other hand,
shall each be responsible for keeping themselves informed of (a) the financial
condition of MRC Global and its Subsidiaries and all endorsers and/or guarantors
of the Revolving Credit Obligations, the Term Priority Lien Obligations or the
Subordinated Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the Revolving Credit Obligations, the Term Priority Lien
Obligations or the Subordinated Lien Obligations. Neither the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders, on the one hand, nor the
Collateral Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders, on the other hand, shall have any duty to advise the other of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Revolving Credit Collateral
Agent or any of the Revolving Credit Claimholders, on the one hand, or the
Collateral Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders, on the other hand, undertakes at any time or from time to time to
provide any such information to any of the others, it or they shall be under no
obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

 

43



--------------------------------------------------------------------------------

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Term Priority Lien Claimholders, any of the
Subordinated Lien Claimholders or the Collateral Trustee pays over to the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders under the
terms of this Agreement, the Term Priority Lien Claimholders, the Subordinated
Lien Claimholders and the Collateral Trustee shall be subrogated to the rights
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders;
provided, however, that, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders, hereby each agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Revolving Credit Obligations has
occurred. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the Collateral Trustee, any Term Priority Lien
Claimholder or any Subordinated Lien Claimholder that are paid over to the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders pursuant
to this Agreement shall not reduce the amounts which such Grantor shall be
obligated to pay the Collateral Trustee, any such Term Priority Lien Claimholder
or any such Subordinated Lien Claimholder.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to the Collateral Trustee, the Term Priority
Lien Claimholders or the Subordinated Lien Claimholders under the terms of this
Agreement, the Revolving Credit Claimholders and the Revolving Credit Collateral
Agent shall be subrogated to the rights of the Collateral Trustee, the Term
Priority Lien Claimholders and the Subordinated Lien Claimholders; provided,
however, that the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, hereby agrees not to assert or enforce all such
rights of subrogation it may acquire as a result of any payment hereunder until
each of the Discharge of Term Priority Lien Obligations and the Discharge of
Subordinated Lien Obligations has occurred. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, the value of any payments or
distributions in cash, property or other assets received by the Revolving Credit
Collateral Agent or the Revolving Credit Claimholders that are paid over to the
Collateral Trustee, any Term Priority Lien Claimholder or any

 

44



--------------------------------------------------------------------------------

Subordinated Lien Claimholder pursuant to this Agreement shall not reduce the
amounts which such Grantor shall be obligated to pay the Revolving Credit
Collateral Agent or such Revolving Credit Claimholders.

8.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING

 

45



--------------------------------------------------------------------------------

(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 8.6(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY SECURED DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7 Notices. All notices to the Revolving Credit Claimholders, the Term Priority
Lien Claimholders and Subordinated Lien Claimholders permitted or required under
this Agreement shall also be sent to the Revolving Credit Collateral Agent and
Collateral Trustee, as applicable. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served,
telexed or sent by facsimile or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

8.8 Further Assurances. The Revolving Credit Collateral Agent, the Collateral
Trustee and each of the Claimholders, each agrees that each of them shall take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the Revolving Credit
Collateral Agent or Collateral Trustee may reasonably request to effectuate the
terms of and the Lien priorities contemplated by this Agreement. Without
limiting the generality of the foregoing, all such Persons agree upon request by
Revolving Credit Collateral Agent or Collateral Trustee, to cooperate in good
faith (and to direct their counsel to cooperate in good faith) from time to time
in order to determine the specific items included in the Revolving Credit
Collateral, the Term Priority Lien Collateral or the Subordinated Lien
Collateral, as applicable, and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the Revolving
Credit Loan Documents, the Term Priority Lien Documents and the Subordinated
Lien Documents.

8.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.10 Binding Effect on Successors and Assigns and on Claimholders. This
Agreement shall be binding upon the Revolving Credit Collateral Agent, the
Revolving Credit Claimholders, the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders and their respective
successors and assigns. Collateral Trustee represents that

 

46



--------------------------------------------------------------------------------

it has not agreed to any modification of the provisions in the Term Priority
Lien Documents or the Subordinated Lien Documents authorizing it to execute this
Agreement and bind the Term Priority Lien Claimholders and Subordinated Lien
Claimholders, and the Revolving Credit Collateral Agent represents that it has
not agreed to any modification of the provisions in the Revolving Credit
Agreement authorizing it to execute this Agreement and bind the Revolving Credit
Claimholders. Notwithstanding any implication to the contrary in any provision
in any other section of the Agreement, neither the Collateral Trustee nor the
Revolving Credit Collateral Agent makes any representation regarding the
validity or binding effect of the Term Priority Lien Documents, the Subordinated
Lien Documents or Revolving Credit Loan Documents, respectively, or their
authority to bind any of the Claimholder’s through their execution of this
Agreement.

8.11 Specific Performance. Each of the Revolving Credit Collateral Agent and the
Collateral Trustee may demand specific performance of this Agreement. The
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under the Revolving Credit Loan Documents, and the Collateral
Trustee, on behalf of itself, the Term Priority Lien Claimholders and the
Subordinated Lien Claimholders, hereby irrevocably waive any defense based on
the adequacy of a remedy at law and any other defense which might be asserted to
bar the remedy of specific performance in any action which may be brought by the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders or the
Collateral Trustee, the Term Priority Lien Claimholders or the Subordinated Lien
Claimholders, as the case may be.

8.12 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by PDF
or telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Credit Collateral Agent, the Collateral Trustee, the Revolving Credit
Claimholders, the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders. Nothing in this Agreement shall impair, as between the Grantors
and the Revolving Credit Collateral Agent and the Revolving Credit Claimholders,
or as between the Grantors and the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Credit Loan Documents, the Term Priority Lien Documents and
Subordinated Lien Documents, respectively.

 

47



--------------------------------------------------------------------------------

8.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders on the one hand and the Collateral Trustee, the Term Priority Lien
Claimholders and the Subordinated Lien Claimholders on the other hand. None of
the Grantor or any other creditor thereof shall have any rights or obligations
hereunder and neither the Companies nor any Grantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of any Grantor, which are absolute and unconditional, to pay the Revolving
Credit Obligations, the Term Priority Lien Obligations and the Subordinated Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.

8.17 Amendment and Restatement. This Agreement amends and restates the Existing
Intercreditor Agreement in its entirety. The parties acknowledge and agree that
this agreement does not constitute a termination of the rights and obligations
under the Existing Intercreditor Agreement, all of which are in all respects
continuing under this Agreement with only the terms being modified from and
after the date hereof as provided in this Agreement.

8.18 Collateral Trustee Authority Subject to Collateral Trust Agreement and Term
Credit Agreement; Liability of Collateral Trustee.

(a) U.S. Bank National Association has been appointed the Collateral Trustee
pursuant to the Collateral Trust Agreement and Article 13 of the Term Credit
Agreement. Notwithstanding anything to the contrary in this Agreement, it is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Collateral Trustee hereunder is subject to the
terms of the delegation of authority made by the Secured Parties (as defined in
the Collateral Trust Agreement) to the Collateral Trustee pursuant to the
Collateral Trust Agreement and the Term Credit Agreement and that the Collateral
Trustee has agreed to act (and any successor Collateral Trustee shall act) as
such hereunder only on the express conditions and with the benefit of the
express protections contained in the Collateral Trust Agreement, the Term Credit
Agreement (including, without limitation, Article 13 thereof) and any other Term
Priority Lien Document or Subordinated Lien Document.

(b) In furtherance of the foregoing, and notwithstanding anything to the
contrary contained in this Agreement, (i) it is understood that the Collateral
Trustee is entering into this Agreement solely as collateral trustee for the
benefit of the Term Priority Lien Claimholders and the Subordinated Lien
Claimholders, and not in its individual capacity; (ii) the obligations of the
Collateral Trustee under or in respect of this Agreement are non-recourse to the
Collateral Trustee in its individual capacity (as opposed to its capacity as the
Collateral Trustee) and no recourse, claim (including any deficiency claim, tort
claim or otherwise) or proceeding shall be made, asked for, taken, commenced or
enforced against the Collateral Trustee in its individual capacity (as opposed
to its capacity as the Collateral Trustee) under or in respect of this
Agreement; (iii) the Collateral Trustee is entitled to all of its rights,
privileges, protections and immunities under the Term Priority Lien Documents
and the Subordinated Lien Documents, in addition to any such rights, privileges,
protections and immunities herein; (iv) in

 

48



--------------------------------------------------------------------------------

the administration of this Agreement and performance of its duties herein, the
Collateral Trustee shall be entitled to follow the directions of the Term Agent
or any other Term Priority Lien Claimholder or Subordinated Lien Claimholder, as
applicable, as provided in the Collateral Trust Agreement, Term Priority Lien
Documents and Subordinated Lien Documents; and (v) the Collateral Trustee shall
have no liability in its individual capacity (as opposed to its capacity as the
Collateral Trustee) to the Revolving Credit Collateral Agent or any Revolving
Credit Claimholder in connection with this Agreement.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Revolving Credit Collateral Agent: BANK OF AMERICA, N.A., as Revolving Credit
Collateral Agent By:

 

Name: Mark Porter Title:   Senior Vice President Notice Address: 901 Main
Street, 11th Floor TXl-492-11-23 Dallas, Texas 75202 Attention: Mark Porter Fax:
214-209-4766

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

Collateral Trustee: U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee By:

 

Name: Title: Notice Address: U.S. Bank National Association c/o U.S. Bank
Corporate Trust Services 214 North Tryon Street, 26th Floor Charlotte, North
Carolina 28202 Attention:   James Hanley, CDO Trust Services Telephone: (302)
576-3714 Facsimile:   (704) 335-4678 Email: Agency.Services@usbank.com

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by the Companies: MRC GLOBAL INC. MCJUNKIN RED MAN
CORPORATION MIDWAY-TRISTATE CORPORATION MCJUNKIN RED MAN DEVELOPMENT CORPORATION
MILTON OIL & GAS COMPANY GREENBRIER PETROLEUM CORPORATION RUFFNER REALTY COMPANY
MRC MANAGEMENT COMPANY THE SOUTH TEXAS SUPPLY COMPANY, INC. By:

 

Name: Andrew Lane Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR AGREEMENT JOINDER

The undersigned,                     , a                     , hereby agrees to
become party as [a Grantor] [agent/trustee] under the Fourth Amended and
Restated Intercreditor Agreement dated as of June 11, 2015 (the “Intercreditor
Agreement”) among MRC GLOBAL INC., a Delaware corporation (“MRC Global”),
certain subsidiaries of MRC Global, BANK OF AMERICA, N.A., in its capacity as
administrative agent and collateral agent for the Revolving Credit Secured
Parties referenced below (including its successors and assigns from time to
time, the “Revolving Credit Collateral Agent”) and U.S. BANK NATIONAL
ASSOCIATION, in its capacity as collateral trustee for the Term Secured Parties,
the Additional Term Secured Parties, if any, and the Subordinated Lien Secured
Parties, if any, in each case, referenced therein (including its successors and
assigns from time to time, the “Collateral Trustee”), as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Intercreditor Agreement as of the date thereof.

The provisions of Article 8 of the Intercreditor Agreement will apply with like
effect to this Intercreditor Agreement Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of
            , 20    .

 

[                                                                              
   ] By:

 

 

Name:

 

Title:

 

 

A-1